Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 1 of 137 PageID #:533




               Exhibit E
Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 2 of 137 PageID #:534




               LEVI&KORSINSKY LLP 

                          New York     55 Broadway
                                       10th Floor
                                       New York, NY 10006
                                       Toll Free 877-363-5972
                                       T. 212-363-7500
                                       F. 212-363-7171


                   Washington, D.C.    1101 30th Street NW
                                       Suite 115
                                       Washington, D.C. 20007
                                       T. 202-524-4290
                                       F. 202-333-2121


                       Connecticut     1111 Summer Street
                                       Suite 401-403
                                       Stamford, CT 06905
                                       T. 203-992-4523


                          California   Los Angeles
                                       445 South Figueroa Street
                                       31st Floor
                                       Los Angeles, CA 90071
                                       T. 213-985-7290


                                       San Francisco
                                       44 Montgomery Street
                                       Suite 650
                                       San Francisco, CA 94104
                                       T. 415-373-1671
                                       F. 415-484-1294
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 3 of 137 PageID #:535

                                          LEVI&KORSINSKY LLP
                              NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
ABOUT THE FIRM 
Levi & Korsinsky, LLP is a national law firm with decades of combined experience litigating complex
securities, class, and consumer actions in state and federal courts throughout the country. Our main office
is located in New York City and we also maintain offices in Connecticut, California, and Washington, D.C.

We represent the interests of aggrieved shareholders in class action and derivative litigation through the
vigorous prosecution of corporations that have committed securities fraud and boards of directors who
have breached their fiduciary duties. We have served as Lead and Co-Lead Counsel in many precedent–
setting litigations, recovered millions of dollars for shareholders via securities fraud lawsuits, and obtained
fair value, multi-billion dollar settlements in merger transactions. 

We also represent clients in high-stakes consumer class actions against some of the largest corporations in
America. Our legal team has a long and successful track record of litigating high-stakes, resource-intensive
cases and consistently achieving results for our clients.

Our attorneys are highly skilled and experienced in the field of securities class action litigation. They bring a
vast breadth of knowledge and skill to the table and, as a result, are frequently appointed Lead Counsel in
complex shareholder and consumer litigations in various jurisdictions. We are able to allocate substantial
resources to each case, reviewing public documents, interviewing witnesses, and consulting with experts
concerning issues particular to each case. Our attorneys are supported by exceptionally qualified
professionals including financial experts, investigators, and administrative staff, as well as cutting-edge
technology and e-discovery systems. Consequently, we are able to quickly mobilize and produce excellent
litigation results. Our ability to try cases, and win them, results in substantially better recoveries than our
peers.

We do not shy away from uphill battles – indeed, we routinely take on complex and challenging cases,
and we prosecute them with integrity, determination, and professionalism.


            “…a model for how [the] great legal profession should conduct itself.”
                          Justice Timothy S. Driscoll in Grossman v. State Bancorp, Inc.,
                        Index No. 600469/2011 (N.Y. Sup. Ct. Nassau Cnty. Nov. 29, 2011)




PRACTICE AREAS             
Securities Fraud Class Actions

According to Lex Machina’s second annual Securities Litigation Report, Levi & Korsinsky was named the Top
Securities Firm for the period of January 2017 and June 30, 2018, with 266 lawsuits filed during that period.
Law360.com dubbed the Firm one of the “busiest securities firms” in what is “on track to be one of the
busiest [years] for federal securities litigation.” Our firm has been appointed Lead Counsel in a significant
number of class actions filed in both federal and state courts across the country.

In In re U.S. Steel Consolidated Cases, Civil Action No. 17-559-CB (W.D. Pa. 2017) the firm is sole Lead
Counsel and has prevailed on a Motion to Dismiss. The class action case is moving into discovery, wherein
shareholders stand to recover potential damages totaling hundreds of millions of dollars.

In Ford v. TD Ameritrade Holding Corporation, No. 14-cv-396 (D. Neb.), the Firm was appointed Lead
Counsel and successfully defeated a motion to dismiss. We achieved certification of a class of customers,
on whose behalf we are challenging a securities fraud scheme that has netted the defendant broker well
over a billion dollars since the beginning of the class period at the cost of the execution quality of class
                                                          
                                                        1 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 4 of 137 PageID #:536

                                           LEVI&KORSINSKY LLP
                               NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
members’ orders. We are using cutting edge data analysis techniques to precisely measure damages
incurred by millions of class members.

We have been appointed Lead or Co-Lead Counsel in the following securities class actions:

        Kanefsky v. Honeywell Int’l Inc., 2:18-cv-15536-WJM-SCM (D.N.J. Feb. 26, 2019)
        Chew v. MoneyGram International, Inc., 1:18-cv-07537 (E.D. Ill. Feb. 12, 2019)
        Tung v. Dycom Industries, Inc., 9:18-cv-81448-RLR (S.D. Fla. Jan. 11, 2019)
        Guyer v. MGT Capital Investments, Inc., 1:18-cv-09228-LAP (S.D.N.Y. Jan. 9, 2019)
        In re Adient plc Sec. Litig., 1:18-CV-09116 (S.D.N.Y. Dec. 21, 2018)
        Church VI v. Glencore PLC, 18-cv-11477 (SDW)(CLW) (D.N.J. Dec. 12, 2018)
        In re Tesla Inc. Sec. Litig., 3:18-cv-04865-EMC (N.D. Cal. Nov. 27, 2018)
        In re Helios and Matheson Analytics, Inc. Sec. Litig., 1:18-cv-06965-JGK (S.D.N.Y. Nov. 16, 2018)
        In re Prothena Corp. plc Sec. Litig., 1:18-cv-06425 (S.D.N.Y. Oct. 31, 2018)
        Balestra v. Cloud With Me Ltd., 2:18-cv-00804-LPL (W.D. Pa. Oct. 18, 2018)
        Pierrelouis v. Gogo Inc., 1:18-cv-04473 (N.D. Ill. Oct. 10, 2018)
        In re Restoration Robotics, Inc. Sec. Litig., 5:18-cv-03712-EJD (N.D. Cal. Oct. 2, 2018)
        Richmond v. Mercury Systems, Inc., 1:18-cv-11434-IT (D. Mass. Sept. 27, 2018)
        Balestra v. Giga Watt, Inc., 2:18-cv-00103-SMJ (E.D. Wash. June 28, 2018)
        Chandler v. Ulta Beauty, Inc., 1:18-cv-01577 (N.D. Ill. June 26, 2018)
        In re Longfin Corp. Sec. Litig., 1:18-cv-2933 (S.D.N.Y. June 25, 2018)
        Chahal v. Credit Suisse Group AG, 1:18-cv-02268-AT (S.D.N.Y. June 21, 2018)
        In re Bitconnect Sec. Litig., 9:18-cv-80086-DMM (S.D. Fla. June 19, 2018)
        In re Aqua Metals Sec. Litig., 4:17-cv-07142-HSG (N.D. Cal. May 23, 2018)
        Davy v. Paragon Coin, Inc., 4:18-cv-00671-JSW (N.D. Cal. May 10, 2018)
        Rensel v. Centra Tech, Inc., 17-cv-24500-JLK (S.D. Fla. Apr. 11, 2018)
        Cullinan v. Cemtrex, Inc. 2:17-cv-01067 (E.D.N.Y. Mar. 3, 2018)
        Emerson v. Genocea Biosciences, Inc., 1:17-cv-12137 (D. Mass. Feb. 2, 2018)
        In re Navient Corporation Sec. Litig., 1:17-cv-08373-RBK-AMD (D.N.J. Feb. 2, 2018)
        Abouzied v. Applied Optoelectronics, Inc., 4:17-cv-2399 (S.D. Tex. Jan. 22, 2018)
        Huang v. Depomed, Inc., 3:17-cv-04830-JST (N.D. Cal. Dec. 8, 2017)
        In re Regulus Therapeutics Inc. Sec. Litig., 3:17-cv-00182-BTM-RBB (D. Mass. Oct. 26, 2017)
        Mahoney v. Foundation Medicine, Inc., 1:17-cv-11394-LTS (D. Mass. Oct. 20, 2017)
        Murphy III v. JBS S.A., 1:17-cv-03084-ILG-RER (E.D.N.Y. Oct. 10, 2017)
        Goldsmith v. Weibo Corporation, 2:17-cv-04728-SRC-CLW (D.N.J. Sept. 28, 2017)
        Waterford Township Police and Fire Retirement System v. Mattel, Inc., 2:17-cv-04732-VAP-KS (C.D.
         Cal. Sept. 9, 2017)
        In re U.S. Steel Consolidated Cases, Civil Action No. 17-559-CB (W.D. Pa. Aug. 16, 2017)
        Hinshaw v. Neurotrope, Inc., 1:17-cv-03718-LGS (S.D.N.Y. Aug. 10, 2017)
        Ohren v. Amyris, Inc., 3:17-cv-002210-WHO (N.D. Cal. Aug. 8, 2017)
                                                           
                                                         2 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 5 of 137 PageID #:537

                                           LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        Rodriguez v. Gigamon Inc., 5:17-cv-00434-EJD (N.D. Cal. July 26, 2017)
        Beezley v. Fenix Parts, Inc., 2:17-cv-00233 (D.N.J. June 28, 2017)
        M & M Hart Living Trust v. Global Eagle Entertainment, Inc., 2:17-cv-01479 (C.D. Cal. June 26, 2017)
        Maurer v. Argos Therapeutics, Inc., 1:17-cv-00216 (M.D.N.C. June 23, 2017)
        Ruedelstei v. U.S. Concrete, Inc., 4:17-cv-266 (N.D. Tex. June 22, 2017)
        In re Aratana Therapeutics, Inc. Sec. Litig., 1:17-cv-880 (S.D.N.Y. June 6, 2017)
        In re Insys Therapeutics, Inc., 1:17-cv-1954 (S.D.N.Y. May 31, 2017)
        Clevlen v. Anthera Pharmaceuticals, Inc., 3:17-cv-00715 (N.D. Cal. May 18, 2017)
        In re Agile Therapeutics, Inc. Sec. Litig., 3:17-cv-00119-AET-LHG (D.N.J. May 15, 2017)
        Chupka v. Pearson Plc., 1:17-cv-1422 (S.D.N.Y. May 9, 2017)
        Roper v. SITO Mobile Ltd., 2:17-cv-01106-ES-MAH (D.N.J. May 8, 2017)
        In re Egalet Corporation Sec. Litig., 2:17-cv-00617 (E.D.Pa. May 1, 2017)
        In re Illumina, Inc. Sec. Litig., 3:16-cv-03044-L-KSC (S.D. Cal. Mar. 30, 2017)
        In re Arrowhead Pharmaceuticals, Inc., 2:16-cv-08505-PSG-PJW (C.D. Cal. Mar. 8, 2017)
        Michael Gregory v ProNAi, 1:16-cv-08703-PAE (Mass. Sup. Ct. Feb. 1, 2017)
        Rossbach v. VASCO Data Security Int’l Inc., 1:15-cv-06605 (N.D. Ill. Dec. 1, 2016)
        In re PTC Therapeutics, Inc., 2:16-cv-01224-KM-MAH (D.N.J. Nov. 14, 2016)
        Schwab v. E*Trade Financial Corporation, 1:16-cv-05891-JGK (S.D.N.Y. Nov. 9, 2016)
        Wilbush v. Ambac Financial Group, Inc., Civ. No. 1:16-cv-05076 RMB (S.D.N.Y. Oct. 11, 2016)
        The TransEnterix Investor Group v. TransEnterix, Inc., 5:16-cv-00313-D (E.D.N.C. Aug. 30, 2016)
        Magro v. Freeport-McMoran Inc., 2:16-cv-00186-DJH (D. Ariz. Aug. 19, 2016)
        Gormley v. magicJack VocalTec Ltd., 1:16-cv-01869-VM (S.D.N.Y. July 12, 2016)
        Azar v. Blount Int’l Inc., Civ. No. 3:16-cv-00483-SI (D. Or. July 1, 2016)
        Plumley v. Sempra Energy, 3:16-cv-00512-BEN-RBB (S.D. Cal. June 6, 2016)
        Francisco v. Abengoa, S.A., 1:15-cv-06279-ER (S.D.N.Y. May 24, 2016)
        Harrington v. Tetraphase Pharmaceuticals, Inc., Civ. No. 1:16-cv-10133-LTS (D. Mass. May 13, 2016)
        De Vito v. Liquid Holdings Group, Inc., 2:15-cv-06969-KM-JBC (D.N.J. Apr. 7, 2016)
        In re OvaScience Inc. Stockholder Litig., C.A. No. 15-3087-BLS2 (Mass. Super. Ct. Apr. 2, 2016)
        Ford v. Natural Health Trends Corp., 2:16-cv-00255-TJH-AFM (C.D. Cal. Mar. 29, 2016)
        Bai v. TCP International Holdings Ltd., 1:16-cv-00102-DCN (N.D. Ohio Mar. 18, 2016)
        Meier v. Checkpoint Systems, Inc., 1:15-cv-08007 (D.N.J. Jan. 1, 2016)
        Messner v. USA Technologies, Inc., 2:15-cv-05427-MAK (E.D. Pa. Dec. 15, 2015)
        Levin v. Resource Capital Corp., 1:15-cv-07081-LLS (S.D.N.Y. Nov. 24, 2015)
        Messerli v. Root 9B Technologies, Inc., 1:15-cv-02152-WYD (D. Colo. Oct. 14, 2015)
        Martin v. Altisource Residential Corp., 1:15-cv-00024 (D.V.I. Oct. 7, 2015)
        Paggos v. Resonant, Inc., 2:15-cv-01970 SJO (VBKx) (C.D. Cal. Aug. 7, 2015)
        Fragala v. 500.com Ltd., 2:15-cv-01463-MMM (C.D. Cal. July 7, 2015)
        Stevens v. Quiksilver Inc., 8:15-cv-00516-JVS-JCGx. (C.D. Cal. June 26, 2015)

                                                            
                                                          3 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 6 of 137 PageID #:538

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        In re Ocean Power Technologies, Inc. Sec. Litig., 14-3799 (FLW) (LHG) (D.N.J. Mar. 17, 2015)
        In re Energy Recovery Inc. Sec. Litig., 3:15-cv-00265 (N.D. Cal. Jan. 20, 2015)
        Klein v. TD Ameritrade Holding Corp., 3:14-cv-05738 (D. Neb. Dec. 2, 2014)
        In re China Commercial Credit Sec. Litig., 1:15-cv-00557 (ALC) (D.N.J. Oct. 31, 2014)
        In re Violin Memory, Inc. Sec. Litig., 4:13-cv-05486-YGR (N.D. Cal. Feb. 26, 2014)
        Berry v. Kior, Inc., 4:13-cv-02443 (S.D. Tex. Nov. 25, 2013)
        In re OCZ Technology Group, Inc. Sec. Litig., 3:12-cv-05265-RS (N.D. Cal. Jan. 4, 2013)
        In re Digital Domain Media Group, Inc. Sec. Litig., 12-CIV-14333 (JEM) (S.D. Fla. Sept. 20, 2012)
        Zaghian v. THQ, Inc., 2:12-cv-05227-GAF-JEM (C.D. Cal. Sept. 14, 2012)



Derivative, Corporate Governance & Executive Compensation

We protect shareholders by enforcing the obligations of corporate fiduciaries. We are a leader in
achieving important corporate governance reforms for the benefit of shareholders. Our efforts include the
prosecution of derivative actions in courts around the country, making pre-litigation demands on corporate
boards to investigate misconduct and taking remedial action for the benefit of shareholders. In situations
where a company’s board responds to a demand by commencing its own investigation, we frequently
work with the board’s counsel to assist with and monitor the investigation, ensuring that the investigation is
thorough and conducted in an appropriate manner.

We also have successfully prosecuted derivative and class action cases to hold corporate executives and
board members accountable for various abuses and to help preserve corporate assets through long-
lasting and meaningful corporate governance changes, thus ensuring that prior misconduct does not
reoccur. We have extensive experience challenging executive compensation, recapturing assets for the
benefit of companies and their shareholders. In addition, we have secured corporate governance
changes to ensure that executive compensation is consistent with shareholder-approved compensation
plans, company performance, and federal securities laws.

In MacCormack v. Groupon, Inc., C.A. No. 13-940-GMS (D. Del. 2013), we caused the cancellation of $2.3
million worth of restricted stock units granted to a company executive in violation of a shareholder-
approved plan, as well as the adoption of enhanced corporate governance procedures designed to
ensure that the board of directors complies with the terms of the plan; we also obtained additional
material disclosures to shareholders in connection with a shareholder vote on amendments to the plan.

In Scherer v. Lu, (Diodes Incorporated), No. 13-358-GMS, 2014 U.S. Dist. LEXIS 196440 (D. Del. 2014), we
secured the cancellation of $4.9 million worth of stock options granted to the company’s CEO in violation
of a shareholder-approved plan, and obtained additional disclosures to enable shareholders to cast a fully-
informed vote on the adoption of a new compensation plan at the company’s annual meeting.

In Edwards v. Benson, (Headwaters Incorporated), (D. Utah 2014), we caused the cancellation of $3.2
million worth of stock appreciation rights granted to the company’s CEO in violation of a shareholder-
approved plan and the adoption of enhanced corporate governance procedures designed to ensure
that the board of directors complies with the terms of the plan.

In Pfeiffer v. Begley, (DeVry, Inc.), (Cir. Ct. DuPage Cty., Ill. 2012), we secured the cancellation of $2.1 million
worth of stock options granted to the company’s CEO in 2008-2012 in violation of a shareholder-approved
incentive plan.

In Basch v. Healy (D. Del. 2014), we obtained a cash payment to the company to compensate for equity
awards issued to officers in violation of the company’s compensation plan and caused significant changes
in the company’s compensation policies and procedures designed to ensure that future compensation
                                                           
                                                         4 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 7 of 137 PageID #:539

                                        LEVI&KORSINSKY LLP
                           NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
decisions are made consistent with the company’s plans, charters and policies. We also impacted the
board’s creation of a new compensation plan and obtained additional disclosures to stockholders
concerning the board’s administration of the company’s plan and the excess compensation.

In Pfeiffer v. Toll (Toll Brothers Derivative Litigation), C.A. No. 4140-VCL (Del. Ch. 2010), we prevailed in
defeating defendants’ motion to dismiss in a case seeking disgorgement of profits that company insiders
reaped through a pattern of insider-trading. After extensive discovery, we secured a settlement returning
$16.25 million in cash to the company, including a significant contribution from the individuals who traded
on inside information.

In Kleba v. Dees, C.A. 3-1-13 (Tenn. Cir. Ct. Knox Cty. 2014), we recovered approximately $9 million in
excess compensation given to insiders and the cancellation of millions of shares of stock options issued in
violation of a shareholder-approved compensation plan. In addition, we obtained the adoption of formal
corporate governance procedures designed to ensure that future compensation decisions are made
independently and consistent with the plan.

In Lopez v. Nudelman, (CTI BioPharma Corp.), 14-2-18941-9 SEA (Wash. Super. Ct. King Cnty. 2015), we
recovered approximately $3.5 million in excess compensation given to directors and obtained the
adoption of a cap on director compensation, as well as other formal corporate governance procedures
designed to implement best practices with regard to director and executive compensation.

In In re i2 Technologies, Inc. Shareholder Litigation, C.A. No. 4003-CC (Del. Ch. 2008), as Counsel for the
Lead Plaintiff, we challenged the fairness of certain asset sales made by the company and secured a $4
million recovery.

In In re Activision, Inc. Shareholder Derivative Litigation, No. 06-cv-04771-MRP (JTLX) (C.D. Cal. 2008), we
were Co-Lead Counsel and challenged executive compensation related to the dating of options. This
effort resulted in the recovery of more than $24 million in excessive compensation and expenses, as well as
the implementation of substantial corporate governance changes.

In In re Corinthian Colleges, Inc. Shareholder Derivative Litigation, 8:06cv777-AHS (C.D. Cal. 2006), we were
Co-Lead Counsel and achieved a $2 million benefit for the company, resulting in the re-pricing of
executive stock options and the establishment of extensive corporate governance changes.

In Pfeiffer v. Alpert (Beazer Homes Derivative Litigation), C.A. No. 10-cv-1063-PD (D. Del. 2010), we
successfully challenged certain aspects of the company’s executive compensation structure, ultimately
forcing the company to improve its compensation practices.

In In re Cincinnati Bell, Inc., Derivative Litigation, Case No. A1105305 (Ohio, Hamilton Cty. 2012), we
achieved significant corporate governance changes and enhancements related to the company’s
compensation policies and practices in order to better align executive compensation with company
performance. Reforms included the formation of an entirely independent compensation committee with
staggered terms and term limits for service.

In Woodford v. Mizel (M.D.C. Holdings, Inc.), 1:2011cv00879 (D. Del. 2012), we challenged excessive
executive compensation, ultimately obtaining millions of dollars in reductions of that compensation, as well
as corporate governance enhancements designed to implement best practices with regard to executive
compensation and increased shareholder input.

In Bader v. Goldman Sachs Group, Inc., No. 10-4364-cv, 2011 WL 6318037 (2d Cir. Dec. 19, 2011), we
persuaded the Second Circuit Court of Appeals to reverse the District Court’s dismissal of derivative claims
seeking to recover excessive compensation granted to officers and directors of Goldman Sachs.

In In re Google Inc. Class C Shareholder Litigation, C.A. No. 7469-CS (Del. Ch. 2012), we challenged a stock
recapitalization transaction to create a new class of nonvoting shares and strengthen the corporate
control of the Google founders. We helped achieve an agreement that provided an adjustment payment

                                                        
                                                      5 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 8 of 137 PageID #:540

                                         LEVI&KORSINSKY LLP
                           NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
to shareholders in the event of certain discounts in the price of Google stock, and provided enhanced
board scrutiny of the Google founders’ ability to transfer stock, including the implementation of a new
procedure for a waiver or modification of the founders’ Transfer Restriction Agreement.



Mergers & Acquisitions

We have achieved an impressive record in obtaining injunctive relief for shareholders and are one of the
premier law firms engaged in mergers & acquisitions and takeover litigation, where we strive to maximize
shareholder value. In these cases, we regularly fight to obtain settlements that enable the submission of
competing buyout bid proposals, thereby increasing consideration for shareholders.

We have litigated landmark cases that have altered the landscape of mergers & acquisitions law and
resulted in multi-million dollar awards to aggrieved shareholders.

In In re Great Wolf Resorts, Inc. Shareholder Litigation, C.A. No. 7328-VCN (Del. Ch. 2012), we achieved
tremendous results for shareholders, including partial responsibility for a $93 million (57%) increase in merger
consideration and the waiver of several “don’t-ask-don’t-waive” standstill agreements that were restricting
certain potential bidders from making a topping bid for the company.

In In re CNX Gas Corp. Shareholder Litigation, 4 A.3d 397 (Del. Ch. 2010), as Plaintiffs’ Executive Committee
Counsel, we obtained a landmark ruling from the Delaware Chancery Court that set forth a unified
standard for assessing the rights of shareholders in the context of freeze-out transactions and ultimately led
to a common fund recovery of over $42.7 million for the company’s shareholders.

In In re Talecris Biotherapeutics Holdings Shareholder Litigation, C.A. No. 5614-VCL (Del. Ch. 2010), we
served as counsel for one of the Lead Plaintiffs, achieving a settlement that increased the merger
consideration to Talecris shareholders by an additional 500,000 shares of the acquiring company’s stock
and providing shareholders with appraisal rights.


          “The quality of the representation… has been extremely high, not just in
        terms of the favorable outcome in terms of the substance of the settlement,
               but in terms of the diligence and the hard work that has gone
                                into producing that outcome.”

                   The Honorable Joseph F. Bianco, in Landes v. Sony Mobile Communications,
                                  17-cv-02264-JFB-SIL (E.D.N.Y. Dec. 1, 2017)




In In re Minerva Group LP v. Mod-Pac Corp., Index No. 800621/2013 (N.Y. Sup. Ct. Erie Cty. 2013), we
obtained a settlement in which defendants increased the price of an insider buyout from $8.40 to $9.25 per
share, representing a recovery of $2.4 million for shareholders.

In Stephen J. Dannis v. J.D. Nichols, C.A. No. 13-CI-00452 (Ky. Cir. Ct. Jefferson Cty. 2014), as Co-Lead
Counsel, we obtained a 23% increase in the merger consideration (from $7.50 to $9.25 per unit) for
shareholders of NTS Realty Holdings Limited Partnership. The total benefit of $7.4 million was achieved after
two years of hard-fought litigation, challenging the fairness of the going-private, squeeze-out merger by
NTS’s controlling unitholder and Chairman, Defendant Jack Nichols. The unitholders bringing the action
alleged that Nichols’ proposed transaction grossly undervalued NTS’s units. The 23% increase in
consideration was a remarkable result given that on October 18, 2013, the Special Committee appointed
by the Board of Directors had terminated the existing merger agreement with Nichols. Through counsel’s
tenacious efforts the transaction was resurrected and improved.
                                                         
                                                       6 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 9 of 137 PageID #:541

                                        LEVI&KORSINSKY LLP
                           NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
In In re Craftmade International, Inc. Shareholders Litigation, C.A. No. 6950-VCL (Del. Ch. 2011), we served
as Co-Lead Counsel and successfully obtained an injunction requiring numerous corrective disclosures and
a “Fort Howard” release announcing that the Craftmade Board of Directors was free to conduct
discussions with any other potential bidders for the company.

In Dias v. Purches, C.A. No. 7199-VCG (Del. Ch. 2012), Vice Chancellor Sam Glasscock, III of the Delaware
Chancery Court partially granted shareholders’ motion for preliminary injunction and ordered that
defendants correct a material misrepresentation in the proxy statement related to the acquisition of Parlux
Fragrances, Inc. by Perfumania Holding, Inc.

In Forgo v. Health Grades, Inc., C.A. No. 5716-VCS (Del. Ch. 2010), as Co-Lead Counsel, our attorneys
established that defendants had likely breached their fiduciary duties to Health Grades’ shareholders by
failing to maximize value as required under Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d
173 (Del. 1986). We secured an agreement with defendants to take numerous steps to seek a superior offer
for the company, including making key modifications to the merger agreement, creating an independent
committee to evaluate potential offers, extending the tender offer period, and issuing a “Fort Howard”
release affirmatively stating that the company would participate in good faith discussions with any party
making a bona fide acquisition proposal.

In Chen v. Howard-Anderson, C.A. No 5878-VCL (Del. Ch. 2010), we represented shareholders in
challenging the merger between Occam Networks, Inc. and Calix, Inc., obtaining a preliminary injunction
against the merger after showing that the proxy statement by which the shareholders were solicited to vote
for the merger was materially false and misleading. We then took the case to trial and recovered $35
million for the shareholders.

In In re Pamrapo Bancorp Shareholder Litigation, Docket C-89-09 (N.J. Ch. Hudson Cty. 2011) & HUD-L-3608-
12 (N.J. Law Div. Hudson Cty. 2015), we defeated defendants’ motion to dismiss shareholders’ class action
claims for money damages and a motion for summary judgment, ultimately securing a settlement
recovering $1.95 million for the Class plus the Class’s legal fees and expenses up to $1 million (representing
an increase in consideration of 15-23% for the members of the Class). The case stemmed from the sale of
Pamrapo Bancorp to BCB Bancorp at an allegedly unfair price through an unfair process. In addition to
obtaining this recovery, the Court also found that our efforts substantially benefited the shareholders by
obtaining supplemental disclosures for shareholders ahead of the merger vote.

In In re Complete Genomics, Inc. Shareholder Litigation, C.A. No. 7888-VCL (Del. Ch. 2012), we obtained
preliminary injunctions of corporate merger and acquisition transactions, and Plaintiffs successfully enjoined
a “don’t-ask-don’t-waive” standstill agreement.

In In re Integrated Silicon Solution, Inc. Stockholder Litigation, Lead Case No. 115CV279142 (Super. Ct.
Santa Clara, CA 2015), we won an injunction requiring corrective disclosures concerning “don’t-ask-don’t-
waive” standstill agreements and certain financial advisor conflicts of interests, and contributed to the
integrity of a post-agreement bidding contest that led to an increase in consideration from $19.25 to $23
per share, a bump of almost 25 percent.

In In re Bluegreen Corp. Shareholder Litigation, Case No. 502011CA018111 (Cir. Ct. for Palm Beach Cty., FL),
as Co-Lead Counsel, we achieved a common fund recovery of $36.5 million for minority shareholders in
connection with a management-led buyout, increasing gross consideration to shareholders in connection
with the transaction by 25% after three years of intense litigation.



Consumer Litigation

Levi & Korsinsky works hard to protect consumers by holding corporations accountable for defective
products, false and misleading advertising, overcharging, and unfair or deceptive business practices.

                                                        
                                                      7 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 10 of 137 PageID #:542

                                        LEVI&KORSINSKY LLP
                          NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Our litigation and class action expertise combined with our in-depth understanding of federal and state
laws enables us to fight for consumers who purchased defective products, including automobiles,
appliances, electronic goods, and home products, as well as consumers who were deceived by consumer
service providers such as banks and insurance, credit card, or phone companies.

In NV Security, Inc. v. Fluke Networks, Case No. CV05-4217 GW (SSx) (C.D. Cal. 2005), we negotiated a
settlement on behalf of purchasers of Test Set telephones in an action alleging that the Test Sets contained
a defective 3-volt battery. We benefited the consumer class by obtaining the following relief: free repair of
the 3-volt battery, reimbursement for certain prior repair, an advisory concerning the 3-volt battery on the
outside of packages of new Test Sets, an agreement that defendants would cease to market and/or sell
certain Test Sets, and a 42-month warranty on the 3-volt battery contained in certain devices sold in the
future.

In Bustos v. Vonage America, Inc., Case No. 06 Civ. 2308 (HAA) (D.N.J. 2006), our firm achieved a common
fund settlement of $1.75 million on behalf of class members who purchased Vonage Fax Service in an
action alleging that Vonage made false and misleading statements in the marketing, advertising, and sale
of Vonage Fax Service by failing to inform consumers that the protocol Defendant used for the Vonage Fax
Service was unreliable and unsuitable for facsimile communications.

In Masterson v. Canon U.S.A., Case No. BC340740 (Cal. Super. Ct. L.A. Cty. 2006), we represented
purchasers of Cannon SD Cameras in an action alleging that liquid crystal display (“LCD”) screens on
Cannon SD Cameras cracked, broke, or otherwise malfunctioned, and obtained refunds for certain broken
LCD repair charges and important changes to the product warranty.

                                  




                                                        
                                                      8 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 11 of 137 PageID #:543

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
OUR ATTORNEYS 


Managing Partners 
Eduard Korsinsky

For more than 20 years Eduard Korsinsky has represented clients in securities cases, derivative actions,
consumer fraud, and complex commercial matters. He has been named a New York “Super Lawyer” by
Thomson Reuters and is recognized as one of the country’s leading practitioners in class and derivative
matters. Mr. Korsinsky also has served as an editor of the American Bar Association’s Securities Litigation
Section’s newsletter and is a member of the American Bar Association’s Derivative Suits Subcommittee.

Cases which he has litigated include:

        E-Trade Financial Corp. Sec. Litig., No. 07-cv-8538 (S.D.N.Y. 2007), $79 million recovery
        In re Activision, Inc. S’holder Derivative Litig., No. 06-cv-04771-MRP (JTLX)(C.D. Cal. 2006),
         recovered $24 million in excess compensation
        Corinthian Colleges, Inc., S’holder Derivative Litig., SACV-06-0777-AHS (C.D. Cal. 2009), obtained re-
         pricing of executive stock options providing more than $2 million in benefits to the company
        Pfeiffer v. Toll, C.A. No. 4140-VCL (Del. Ch. 2010), $16.25 million in insider trading profits recovered
        In re Net2Phone, Inc. S’holder Litig., Case No. 1467-N (Del. Ch. 2005), obtained increase in tender
         offer price from $1.70 per share to $2.05 per share
        In re Pamrapo Bancorp S’holder Litig., C-89-09 (N.J. Ch. Hudson Cty. 2011) & HUD-L-3608-12 (N.J.
         Law Div. Hudson Cty. 2015), obtained supplemental disclosures following the filing of a motion for
         preliminary injunction, pursued case post-closing, defeated motion for summary judgment, and
         obtained an increase in consideration of between 15-23% for the members of the Class
        In re Google Inc. Class C S’holder Litig., C.A. No. 19786 (Del. Ch. 2012), obtained payment ladder
         indemnifying investors up to $8 billion in losses stemming from trading discounts expected to affect
         the new stock
        Woodford v. M.D.C. Holdings, Inc., 1:2011cv00879 (D. Del. 2012), one of a few successful challenges
         to say on pay voting, recovered millions of dollars in reductions to compensation
        i2 Technologies, Inc. S’holder Litig., C.A. No. 4003-CC (Del. Ch. 2008), $4 million recovered,
         challenging fairness of certain asset sales made by the company
        Pfeiffer v. Alpert (Beazer Homes), C.A. No. 10-cv-1063-PD (D. Del. 2011), obtained substantial
         revisions to an unlawful executive compensation structure
        In re NCS Healthcare, Inc. Sec. Litig., C.A. CA 19786, (Del. Ch. 2002), case settled for approximately
         $100 million
        Paraschos v. YBM Magnex Int’l, Inc., No. 98-CV-6444 (E.D. Pa.), United States and Canadian cases
         settled for $85 million Canadian

Education

        New York University School of Law, LL.M. Master of Law(s) Taxation (1997)
                                                           
                                                         9 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 12 of 137 PageID #:544

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        Brooklyn Law School, J.D. (1995)
        Brooklyn College, B.S., Accounting, summa cum laude (1992)

Admissions

        New York (1996)
        New Jersey (1996)
        United States District Court for the Southern District of New York (1998)
        United States District Court for the Eastern District of New York (1998)
        United States Court of Appeals for the Second Circuit (2006)
        United States Court of Appeals for the Third Circuit (2010)
        United States District Court for the Northern District of New York (2011)
        United States District Court of New Jersey (2012)
        United States Court of Appeals for the Sixth Circuit (2013)

Publications

        Delaware Court Dismisses Compensation Case Against Goldman Sachs, ABA Section of Securities
         Litigation News & Developments (Nov. 7, 2011)
        SDNY Questions SEC Settlement Practices in Citigroup Settlement, ABA Section of Securities
         Litigation News & Developments (Nov. 7, 2011)
        New York Court Dismisses Shareholder Suit Against Goldman Sachs, ABA Section of Securities
         Litigation News & Developments (Oct. 31, 2011)


Joseph E. Levi

Joseph E. Levi is a central figure in shaping and managing the Firm’s securities litigation practice. Mr. Levi
has been lead or co-lead in dozens of cases involving the enforcement of shareholder rights in the context
of mergers & acquisitions and securities fraud. In addition to his involvement in class action litigation, he has
represented numerous patent holders in enforcing their patent rights in areas including computer
hardware, software, communications, and information processing, and has been instrumental in obtaining
substantial awards and settlements.

Mr. Levi and the attorneys achieved success on behalf of the former shareholders of Occam Networks, Inc.
in litigation challenging the Company’s merger with Calix, Inc., obtaining a preliminary injunction against
the merger due to material representations and omissions in the proxy statement by which the shareholders
were solicited to vote. See Chen v. Howard-Anderson, No. 5878-VCL (Del. Ch. Jan. 24, 2011). Vigorous
litigation efforts continued to trial, recovering $35 million for the shareholders.

Another victory for Mr. Levi and the attorneys was in litigation challenging the acquisition of Health Grades,
Inc. by affiliates of Vestar Capital Partners, L.P., where it was successfully demonstrated to the Delaware
Court of Chancery that the defendants had likely breached their fiduciary duties to Health Grades’
shareholders by failing to maximize value as required by Revlon, Inc. v. MacAndrews & Forbes Holdings,
Inc., 506 A.2d 173 (Del. 1986). See Weigard v. Hicks, No. 5732-VCS (Del. Ch. Sept. 3, 2010). This ruling was
used to reach a favorable settlement in which defendants agreed to a host of measures designed to
increase the likelihood of superior bid. Vice Chancellor Strine “applaud[ed]” the litigation team for their
preparation and the extraordinary high-quality of the briefing. He and the attorneys also played a

                                                          
                                                        10 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 13 of 137 PageID #:545

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
prominent role in the matter of In re CNX Gas Corp. Shareholders Litigation, C.A. No. 5377-VCL (Del. Ch.
2010), in which plaintiffs recovered a common fund of over $42.7 million for stockholders.

Education

        Brooklyn Law School, J.D., magna cum laude (1995)
        Polytechnic University, B.S., summa cum laude (1984); M.S. (1986)

Admissions

        New York (1996)
        New Jersey (1996)
        United States Patent and Trademark Office (1997)
        United States District Court for the Southern District of New York (1997)
        United States District Court for the Eastern District of New York (1997)



               “[The court] appreciated very much the quality of the argument…,
             the obvious preparation that went into it, and the ability of counsel...”

          Vice Chancellor Sam Glasscock, III in Dias v. Purches, C.A. No. 7199-VCG (Del. Ch. Apr. 5, 2012)




Partners 
Adam M. Apton

Adam M. Apton focuses his practice on investor protection. He represents institutional investors and high
net worth individuals in securities fraud, corporate governance, and shareholder rights litigation. Prior to
joining the firm, Mr. Apton defended corporate clients against complex mass tort, commercial, and
products liability lawsuits. Thomson Reuters selected Mr. Apton to the Super Lawyers Washington, DC “Rising
Stars” list for the years 2016, 2017, and 2018, a distinction given to only the top 2.5% of lawyers.

Mr. Apton currently serves as court-appointed lead counsel in several class action lawsuits throughout the
United States:

        Carlton v. Cannon (KiOR Inc.), 4:13-cv-02443 (LHR) (S.D. Tex.), federal class action securities fraud
         lawsuit against former officers of biofuel firm KiOR, Inc., featured on CBS’s “60 Minutes”
        In re Energy Recovery Inc. Sec. Litig., 3:15-cv-00265 (N.D. Cal.), federal class action lawsuit alleging
         securities fraud violations against company and former chief executive officer for false projections
         and reports of finances and operations
        Cortina v. Anavex Life Sciences Corp., 1:15-cv-10162-JMF (S.D.N.Y.), federal class action lawsuit for
         market manipulation against biopharmaceutical company for promoting itself as extraordinary
         investment opportunity based on supposed cure for Alzheimer’s Disease
        Rux v. Meyer (Sirius XM Holdings Inc.), No. 11577 (Del. Ch.), shareholder rights lawsuit against
         SiriusXM’s Board of Directors for engaging in harmful related-party transactions with controlling
         stockholder, John. C. Malone and Liberty Media Corp.

                                                          
                                                        11 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 14 of 137 PageID #:546

                                          LEVI&KORSINSKY LLP
                             NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        Stadnick v. Vivint Solar, Inc., No. 16-65 (2d Cir.), federal class action lawsuit alleging violations
         under the Securities Act of 1933 in connection with misleading initial public offering documents

Mr. Apton’s past representations and successes include:

        In re Violin Memory Inc. Sec. Litig., 4: 13-cv-05486-YGR (N.D. Cal.) (settlement of $7.5 million over
         allegations of false statements in initial public offering documents concerning sales to government
         sector)
        Roby v. Ocean Power Technologies, Inc., 3:14-cv-3799-FLW-LHG (D.N.J.) (settlement fund of $3
         million and 380,000 shares of common stock in response to allegations over failed technology)
        Maritime Asset Management, LLC v. NeurogesX, Inc., 4: 12-cv-05034-YGR (N.D. Cal.) (recovery of
         $1.25 million on behalf of private offering class)
        Monson v. Friedman (Associated Estates Realty Corp.), 1:14-cv-01477-PAG (N.D. Ohio) (revoking
         improperly awarded stock options and implementing corporate governance preventing
         reoccurrence of similar violations)
        In re OCZ Technology Group, Inc. Sec. Litig., 3:12-cv-05265-RS (N.D. Cal.) (settlement fund of $7.5
         million over allegations of accounting fraud relating to improper revenue recognition)

Education

        New York Law School, J.D., cum laude (2009), where he served as Articles Editor of the New York
         Law School Law Review and interned for the New York State Supreme Court, Commercial Division
        University of Minnesota, B.A., Entrepreneurial Management & Psychology, With Distinction (2006)

Admissions

        New York (2010)
        United States District Court for the Southern District of New York (2010)
        United States District Court for the Eastern District of New York (2010)
        District of Columbia (2013)
        United States Court of Appeals for the Ninth Circuit (2015)
        United States Court of Appeals for the Second Circuit (2016)
        United States Court of Appeals for the Third Circuit (2016)
        California (2017)
        United States District Court for the Northern District of California (2017)
        United States District Court for the Central District of California (2017)
        United States District Court for the Southern District of California (2017)


Donald J. Enright
During his 20 years as a litigator and trial lawyer, Mr. Enright has handled matters in the fields of securities,
commodities, consumer fraud and commercial litigation, with a particular emphasis on shareholder M&A
and securities fraud class action litigation. He has been named as a Washington, D.C. “Super Lawyer” by
Thomson Reuters for several consecutive years, and as one of Washington’s “Top Lawyers” by
Washingtonian magazine.

                                                           
                                                         12 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 15 of 137 PageID #:547

                                           LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Mr. Enright has shown a track record of achieving victories in federal trials and appeals, including:

        Nathenson v. Zonagen, Inc., 267 F. 3d 400, 413 (5th Cir. 2001)
        SEC v. Butler, 2005 U.S. Dist. LEXIS 7194 (W.D. Pa. April 18, 2005)
        Belizan v. Hershon, 434 F. 3d 579 (D.C. Cir. 2006)
Most recently, as Co-Lead Counsel in In re Bluegreen Corp. Shareholder Litigation, Case No.
502011CA018111 (Cir. Ct. for Palm Beach Cnty., Fla.), Mr. Enright achieved a $36.5 million common fund
settlement in the wake of a majority shareholder buyout, representing a 25% increase in total consideration
to the minority stockholders. Similarly, in In re CNX Gas Corp. Shareholders Litigation, C.A. No. 53377-VCL
(Del. Ch. 2010), in which Levi & Korsinsky served upon plaintiffs’ Executive Committee, Mr. Enright helped
obtain the recovery of a common fund of over $42.7 million for stockholders.

Mr. Enright has also played a leadership role in numerous securities and shareholder class actions from
inception to conclusion. His leadership has produced multi-million dollar recoveries in shareholder class
actions involving such companies as:

        Allied Irish Banks PLC
        Iridium World Communications, Ltd.
        En Pointe Technologies, Inc.
        PriceSmart, Inc.
        Polk Audio, Inc.
        Meade Instruments Corp.
        Xicor, Inc.
        Streamlogic Corp.
        Interbank Funding Corp.
        Riggs National Corp.
        UTStarcom, Inc.
        Manugistics Group, Inc.

Mr. Enright also has a successful track record of obtaining injunctive relief in connection with shareholder
M&A litigation, having won preliminary injunctions or other injunctive relief in the cases of:

        In re Portec Rail Products, Inc. S’holder Litig., G.D. 10-3547 (Ct. Com. Pleas Pa. 2010)
        In re Craftmade International, Inc. S’holder Litig., C.A. No. 6950-VCL (Del. Ch. 2011)
        Dias v. Purches, C.A. No. 7199-VCG (Del. Ch. 2012)
        In re Complete Genomics, Inc. S’holder Litig., C.A. No. 7888-VCL (Del. Ch. 2012)
        In re Integrated Silicon Solution, Inc. Stockholder Litig., Lead Case No. 115CV279142 (Sup. Ct. Santa
         Clara, CA 2015)

Mr. Enright has also demonstrated considerable success in obtaining deal price increases for shareholders
in M&A litigation. As Co-Lead Counsel in the matter of In re Great Wolf Resorts, Inc. Shareholder Litigation,
C.A. No. 7328-VCN (Del. Ch. 2012), Mr. Enright was partially responsible for a $93 million (57%) increase in
merger consideration and waiver of several “don’t-ask-don’t-waive” standstill agreements that were
precluding certain potential bidders from making a topping bid for the company.




                                                           
                                                         13 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 16 of 137 PageID #:548

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Similarly, Mr. Enright served as Co-Lead Counsel in the case of Berger v. Life Sciences Research, Inc., No.
SOM-C-12006-09 (NJ Sup. Ct. 2009), which caused a significant increase in the transaction price from $7.50
to $8.50 per share, representing additional consideration for shareholders of approximately $11.5 million.

And most recently, representing a substantial institutional investor, Mr. Enright served as Co-Lead Counsel
in Minerva Group, LP v. Keane, Index No. 800621/2013 (NY Sup. Ct. of Erie Cnty.), and obtained a settlement
in which Defendants increased the price of an insider buyout from $8.40 to $9.25 per share.

The courts have consistently recognized and praised the quality of Mr. Enright’s work. In In re Interbank
Funding Corp. Securities Litigation (D.D.C. 02-1490), Judge Bates of the United States District Court for the
District of Columbia observed that Mr. Enright had “...skillfully, efficiently, and zealously represented the
class, and... worked relentlessly throughout the course of the case.”

Similarly, in Freeland v. Iridium World Communications, LTD, (D.D.C. 99-1002), Judge Nanette Laughrey
stated that Mr. Enright had done “an outstanding job” in connection with the recovery of $43.1 million for
the shareholder class.

And, in the matter of Osieczanek v. Thomas Properties Group, C.A. No. 9029-VCG (Del. Ch. 2013), Vice
Chancellor Sam Glasscock of the Chancery Court of Delaware observed that “it’s always a pleasure to
have counsel [like Mr. Enright] who are articulate and exuberant in presenting their position,” and that Mr.
Enright’s prosecution of a merger case was “wholesome” and served as “a model of . . . plaintiffs’ litigation
in the merger arena.”

Education

        George Washington University School of Law, J.D. (1996), where he was a Member Editor of The
         George Washington University Journal of International Law and Economics from 1994 to 1996
        Drew University, B.A., Political Science and Economics, cum laude (1993)

Admissions

        Maryland (1996)
        New Jersey (1996)
        United States District Court for the District of Maryland (1997)
        United States District Court for the District of New Jersey (1997)
        District of Columbia (1999)
        United States Court of Appeals for the Fourth Circuit (1999)
        United States Court of Appeals for the Fifth Circuit (1999)
        United States District Court for the District of Columbia (1999)
        United States Court of Appeals for the District of Columbia (2004)
        United States Court of Appeals for the Second Circuit (2005)
        United States Court of Appeals for the Third Circuit (2006)
        United States District Court for the District of Colorado (2017)

Publications

        “SEC Enforcement Actions and Investigations in Private and Public Offerings,” Securities: Public and
         Private Offerings, Second Edition, West Publishing 2007



                                                          
                                                        14 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 17 of 137 PageID #:549

                                          LEVI&KORSINSKY LLP
                             NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        “Dura Pharmaceuticals: Loss Causation Redefined or Merely Clarified?” J. Tax’n & Reg. Fin. Inst.
         September/October 2007, Page 5


Shannon L. Hopkins

Shannon L. Hopkins manages the Firm’s Connecticut office. She was selected in 2013 as a New York “Super
Lawyer” by Thomson Reuters. For more than a decade Ms. Hopkins has been prosecuting a wide range of
complex class action matters in securities fraud, mergers and acquisitions, and consumer fraud litigation on
behalf of individuals and large institutional clients. Ms. Hopkins has played a lead role in numerous
shareholder securities fraud and merger and acquisition matters and has been involved in recovering multi-
million dollar settlements on behalf of shareholders, including:

        In re Force Protection, Inc. S’holder Litig., C.A. No. A-11-651336-B (D. Nev. 2015), $11 million
         shareholder recovery
        Craig Telke v. New Frontier Media, Inc., C.A. No. 1:12-cv-02941-JLK (D. Co. 2015), $2.25 million
         shareholder recovery
        Shona Investments v. Callisto Pharmaceuticals, Inc., C.A. No. 652783/2012 (NY Sup. Ct. 2015),
         shareholder recovery of $2.5 million and increase in exchange ratio from 0.1700 to 0.1799
        E-Trade Financial Corp. S’holder Litig., No. 07-cv-8538 (S.D.N.Y. 2007), $79 million recovery for the
         shareholder class
        In re Cogent, Inc. S’holder Litig., C.A. No. 5780-VCP (Del. Ch. 2010), $1.9 million shareholder
         recovery and corrective disclosures relating to the Merger
        In re CMS Energy Sec. Litig., Civil No. 02 CV 72004 (GCS) (E.D. Mich. Sept. 6, 2007), $200 million
         recovery
        In re Sears, Roebuck and Co. Sec. Litig., No. 02-cv-07527 (N.D. Ill. Jan. 8, 2007), $200 million recovery
        In re El Paso Electric Co. Sec. Litig., C.A. No. 3:03-cv-00004-DB (W.D. Tex. Sept. 15, 2005), $10 million
         recovery
        In re Novastar Fin. Sec. Litig., 4:04-cv-00330-ODS (W.D. Mo. Apr. 14, 2009), $7.25 million recovery

The quality of Ms. Hopkin’s work has been noted by courts. In In re Health Grades, Inc. Shareholder
Litigation, C.A. No. 5716-VCS (Del. Ch. 2010), where Ms. Hopkins was significantly involved with the briefing
of the preliminary injunction motion, then Vice Chancellor Strine “applaud[ed]” Co-Lead Counsel for their
preparation and the extraordinary high-quality of the briefing.

In addition to her legal practice, Ms. Hopkins is a Certified Public Accountant (1998 Massachusetts). Prior to
becoming an attorney, Ms. Hopkins was a senior auditor with PricewaterhouseCoopers LLP, where she led
audit engagements for large publicly held companies in a variety of industries.

Education

        Suffolk University Law School, J.D., magna cum laude (2003), where she served on the Journal for
         High Technology and as Vice Magister of the Phi Delta Phi International Honors Fraternity
        Bryant University, B.S.B.A., Accounting and Finance, cum laude (1995), where she was elected to
         the Beta Gamma Sigma Honor Society

Admissions
                                                          
                                                        15 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 18 of 137 PageID #:550

                                           LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        Massachusetts (2003)
        United States District Court for the District of Massachusetts (2004)
        New York (2004)
        United States District Court for the Southern District of New York (2004)
        United States District Court for the Eastern District of New York (2004)
        United States District Court for the District of Colorado (2004)
        United States Court of Appeals for the First Circuit (2008)
        United States Court of Appeals for the Third Circuit (2010)
        Connecticut (2013)

Publications

        “Cybercrime Convention: A Positive Beginning to a Long Road Ahead,” 2 J. High Tech. L. 101
         (2003)




            In appointing the Firm Lead Counsel, the Honorable Gary Allen Feess
                noted our “significant prior experience in securities litigation
                                 and complex class actions.” 

                      Zaghian v. THQ, Inc., 2:12-cv-05227-GAF-JEM (C.D. Cal. Sept. 14, 2012)




Nancy A. Kulesa

Nancy A. Kulesa has extensive experience in complex litigation in federal and state courts, including
securities litigation, Employee Retirement Income Security Act of 1974 (ERISA) litigation, consumer fraud
litigation, mergers and acquisitions cases, and antitrust litigation.

Ms. Kulesa is involved in all of the Firm’s practice areas, with a primary focus on securities litigation and
institutional investor relations. She directs the Firm’s Portfolio Monitoring Services and assists clients in
identifying material losses in their securities portfolios caused by corporate wrongdoing. She consults with
investors regarding securities litigation, corporate governance, and shareholder rights. She has been
involved in numerous securities fraud litigations which have recovered millions of dollars for shareholders,
including:

        In re CIT Group Sec. Litig., 1:08-06613 (S.D.N.Y. 2008), $75 million
        Klugmann v. American Capital Ltd., 09-cv-0005 (D. Md. 2009), $18 million
        In re Nuvelo, Inc. Sec. Litig., 07-cv-4056 (N.D. Cal. 2007), $8.9 million
        Bauer v. Prudential, Inc., 09-cv-1120 (JLL) (D.N.J. 2009), $16.5 million

Prior to joining the Firm, Ms. Kulesa practiced at Izard Nobel, LLP, where she represented investors in
securities class actions and employees under ERISA. Ms. Kulesa has experience in representing corporations
seeking antitrust clearance of mergers and acquisitions and has also handled commercial litigation matters
and contractual disputes.

Education
                                                           
                                                         16 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 19 of 137 PageID #:551

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        University of Connecticut School of Law, J.D. (2001)
        Fordham University, B.A., International Politics (1998)

Admissions

        Connecticut (2001)
        United States District Court for the District of Connecticut (2004)
        United States District Court for the Southern District of New York (2015)
        United States Court of Appeals for the Ninth Circuit (2016)


Amy Miller

Amy Miller has represented clients in stockholder derivative law suits, corporate governance litigation,
securities class actions, and appraisal proceedings over the last fifteen years. She currently prosecutes
these cases on behalf of stockholders seeking accountability from corporate management on issues
ranging from breach of fiduciary duties to corporate waste. Ms. Miller has secured significant monetary
recoveries and corporate governance reforms on behalf of stockholders, including:

        In re Jefferies Group, Inc. Shareholders Litig., C.A. No. 8059-CB (Del. Ch. 2015) ($70 million recovery)
        In re News Corp. S’holder Deriv. Litig., C.A. No. 6285-VCN (Del. Ch. 2013) ($139 million recovery and
         a variety of corporate governance enhancements)
        In re ACS S’holder Litig., C.A. No. 4940-VCP (Del. Ch. 2010) ($69 million recovery)

Prior to joining the Firm, Ms. Miller practiced at Cadwalader, Wickersham & Taft LLP for more than seven
years before working at two boutique plaintiffs firms in New York. While in law school, Ms. Miller participated
in an externship with the Honorable George B. Daniels of the United States District Court for the Southern
District of New York.

Education

        New York Law School, J.D., summa cum laude, where she served as a Member & Articles Editor on
         the New York Law School Law Review, and was awarded Merit Based Scholarships from 1997
         through 2001 (2001)
        Boston University, B.A., magna cum laude (1995)

Admissions

        New York (2002)
        United States District Court for the Southern District of New York
        United States District Court for the Eastern District of New York
        United States Court of Appeals for the Sixth Circuit

Publications

        Co-Author of “Coaches Should Stick to the Sidelines: Why the Federal Rules Should Track Delaware
         Rules Regarding Conferences Between Deponents and Counsel,” used in conjunction with
         Practising Law Institute’s Corporate Law and Practice Course Handbook Series


                                                          
                                                        17 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 20 of 137 PageID #:552

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Nicholas I. Porritt

Nicholas I. Porritt prosecutes securities class actions, shareholder class actions, derivative actions, and
mergers and acquisitions litigation. He has extensive experience representing plaintiffs and defendants in a
wide variety of complex commercial litigation, including civil fraud, breach of contract, and professional
malpractice, as well as defending SEC investigations and enforcement actions. Mr. Porritt has helped
recover hundreds of millions of dollars on behalf of shareholders. He was one of the Lead Counsel in In re
Google Inc. Class C Shareholder Litigation, C.A. No. 7469-CS (Del. Ch. 2012) that resulted in a payment of
$522 million to shareholders and overall benefit of over $3 billion to Google’s minority shareholders. He was
one of the lead counsel in Chen v. Howard-Anderson, No. 5878-VCL (Del. Ch. Jan. 24, 2011) that settled
during trial resulting in a $35 million payment to the former shareholders of Occam Networks, Inc., one of
the largest quasi-appraisal recoveries for shareholders. Some of Mr. Porritt’s cases include:

        Zaghian v. Farrell, 675 Fed. Appx. 718, (9th Cir. 2017)
        SEC v. Cuban, 620 F.3d 551 (5th Cir. 2010)
        Cozzarelli v. Inspire Pharmaceuticals, Inc., 549 F.3d 618 (4th Cir. 2008)
        Teachers’ Retirement System of Louisiana v. Hunter, 477 F.3d 162 (4th Cir. 2007)
        In re PTC Therapeutics Sec. Litig., 2017 WL 3705801 (D.N.J. Aug. 28, 2017)
        Gormley v. magicJack VocalTec Ltd., 220 F. Supp. 3d 510 (S.D.N.Y. 2016)
        Carlton v. Cannon, 184 F. Supp. 3d 428 (S.D. Tex. 2016)
        Zola v. TD Ameritrade, Inc., 172 F. Supp. 3d 1055 (D. Neb. 2016)
        In re Energy Recovery Sec. Litig., 2016 WL 324150 (N.D. Cal. Jan. 27, 2016)
        In re EZCorp Inc. Consulting Agreement Deriv. Litig., 2016 WL 301245 (Del. Ch. Jan. 25, 2016)
        In re Violin Memory Sec. Litig., 2014 WL 5525946 (N.D. Cal. Oct. 31, 2014)
        Garnitschnig v. Horovitz, 48 F. Supp. 3d 820 (D. Md. 2014)

Mr. Porritt speaks frequently on current topics relating to securities laws and derivative actions, including
presentations on behalf of the Council for Institutional Investors, Nasdaq, and the Practising Law Institute.
He currently serves as co-chair of the American Bar Association Sub-Committee on Derivative Actions.

Before joining the Firm, Mr. Porritt practiced as a partner at Akin Gump Strauss Hauer & Feld LLP and prior to
that was a partner at Wilson Sonsini Goodrich & Rosati PC.

Education

        University of Chicago Law School, J.D., With Honors (1996)
        University of Chicago Law School, LL.M. (1993)
        Victoria University of Wellington, LL.B. (Hons.), With First Class Honors, Senior Scholarship (1990)

Admissions

        New York (1997)
        District of Columbia (1998)
        United States District Court for the District of Columbia (1999)
        United States District Court for the Southern District of New York (2004)
        United States Court of Appeals for the Fourth Circuit (2004)
        United States Court of Appeals for the District of Columbia Circuit (2006)

                                                          
                                                        18 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 21 of 137 PageID #:553

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        United States Supreme Court (2006)
        United States District Court for the District of Maryland (2007)
        United States District Court for the Eastern District of New York (2012)
        United States Court of Appeals for the Second Circuit (2014)
        United States Court of Appeals for the Ninth Circuit (2015)
        United States District Court for the District of Colorado (2015)
        United States Court of Appeals for the Tenth Circuit (2016)
        United States Court of Appeals for the Eleventh Circuit (2017)

Publications

        “Current Trends in Securities Litigation: How Companies and Counsel Should Respond,” Inside the
         Minds Recent Developments in Securities Law (Aspatore Press 2010)



Rosemary M. Rivas
Rosemary M. Rivas is a partner in Levi & Korsinsky’s San Francisco office. She has dedicated her legal career
to representing consumers in complex, class action litigation involving false advertising and defective
product claims. Most recently, in a highly competitive application process, Judge Charles R. Breyer
appointed Ms. Rivas to the Plaintiffs’ Steering Committee in In re: Volkswagen “Clean Diesel” MDL, Case
No. 15-MDL-2672-CRB (JSC), which has resulted in unprecedented settlements exceeding $14 billion dollars.

Ms. Rivas has served in a leadership role in a number of cases, including:

        Lima v. Gateway, Case No. SACV-09-1366 (C.D. Cal.), Co-Lead Class Counsel in nationwide class
         action involving defective monitor; achieved $195 refund for each monitor purchased
        Pappas v. Naked Juice, Case No. 2:11-cv-08276 (C.D. Cal.), Co-Lead Class Counsel; achieved $9
         million settlement and changes to the company’s testing procedures and product labels)
        Garcia v. Allergan, Inc., Case No. 09-cv-7088 PSG (Ex) (C.D. Cal.), Co-Lead Class Counsel;
         achieved $7.75 million settlement and changes to the company’s training procedures
She has also been instrumental in obtaining favorable appellate decisions on behalf of consumers in the
areas of false advertising, federal preemption, and arbitration, such as:

        Lilly v. ConAgra Foods, Inc., 743 F.3d 662 (9th Cir. 2014)
        In re Sony PS3 “Other OS” Litig., 551 Fed. App. 916 (9th Cir. 2014)
        Probst v. Superior Court (Health Net of California), 2012 Cal. LEXIS 4476 (Ct. Appeal, 1st Dist., May 9,
         2012)

Ms. Rivas was a recipient of the 2018 California Lawyer of the Year (CLAY) Award. The CLAY awards are
given annually to outstanding California practitioners “whose extraordinary work and cases had a major
impact on the law.” From 2009-2011, Ms. Rivas was selected as a Rising Star by Law & Politics Magazine,
which recognizes the best lawyers 40 years old or under or in practice for ten years or less. In 2015, Bay Area
Legal Aid presented her with the Guardian of Justice award, for her work achievements in the law and her
role in helping direct cy pres funds to ensure equal access to the civil justice system.



                                                          
                                                        19 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 22 of 137 PageID #:554

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Ms. Rivas has presented at a number of speaking engagements, including: Section 17200: The Fertility of
Man’s Invention, 2016 (The Bar Association of San Francisco); Data Privacy Law 101: U.S. Data Privacy and
Security Laws 2015 (The Bar Association of San Francisco); Food Labeling and False Advertising Class
Actions, 2015 (The Bar Association of San Francisco); and Class Actions: New Developments & Approaches
for Strategic Response, 2013 (American Bar Association).

Previously, Ms. Rivas served as a Board Member and Diversity Director of the Barristers Club of the San
Francisco Bar Association. Ms. Rivas is fluent in Spanish.

Education

        University of California, Hastings College of Law, J.D. (2000)
        San Francisco State University, B.A., Political Science (1997)

Admissions

        United States Court of Appeals for the Ninth Circuit (2001)
        United States District Court for the Northern District of California (2001)
        United States District Court for the Central District of California (2002)
        United States District Court for the Eastern District of California (2005)
        United States District Court for the Southern District of California (2005)




                    Then Vice Chancellor Leo E. Strine, Jr. praised the Firms’
                         “exceedingly measured and logical” argument
                               Forgo v. Health Grades, Inc., C.A. No. 5716-VCS (Del. Ch. Sept. 3, 2010)



Elizabeth K. Tripodi
Elizabeth K. Tripodi focuses her practice on shareholder M&A litigation, representing shareholders of public
companies impacted by mergers, acquisitions, tender offers, and other change-in-control transactions. Ms.
Tripodi has been named as a Washington, DC “Super Lawyer” and was selected as a “Rising Star” by
Thomson Reuters for several consecutive years.

Ms. Tripodi has played a lead role in obtaining monetary recoveries for shareholders in M&A litigation:

        In re Bluegreen Corp. S’holder Litig., Case No. 502011CA018111 (Circuit Ct. for Palm Beach Cty., FL),
         creation of a $36.5 million common fund settlement in the wake of a majority shareholder buyout,
         representing a 25% increase in total consideration to the minority stockholders
        In re Cybex International S’holder Litig, Index No. 653794/2012 (N.Y. Sup. Ct. 2014), recovery of $1.8
         million common fund, which represented an 8% increase in stockholder consideration in
         connection with management-led cash-out merger
        In re Great Wolf Resorts, Inc. S’holder Litig, C.A. No. 7328-VCN (Del. Ch. 2012), where there was a
         $93 million (57%) increase in merger consideration


                                                           
                                                         20 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 23 of 137 PageID #:555

                                           LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        Minerva Group, LP v. Keane, Index No. 800621/2013 (N.Y. Sup. Ct. 2013), settlement in which
         Defendants increased the price of an insider buyout from $8.40 to $9.25 per share
Ms. Tripodi has played a key role in obtaining injunctive relief while representing shareholders in connection
with M&A litigation, including obtaining preliminary injunctions or other injunctive relief in the following
actions:

        In re Portec Rail Products, Inc. S’holder Litig, G.D. 10-3547 (Ct. Com. Pleas Pa. 2010)
        In re Craftmade International, Inc. S’holder Litig, C.A. No. 6950-VCL (Del. Ch. 2011)
        Dias v. Purches, C.A. No. 7199-VCG (Del. Ch. 2012)
        In re Complete Genomics, Inc. S’holder Litig, C.A. No. 7888-VCL (Del. Ch. 2012)
        In re Integrated Silicon Solution, Inc. Stockholder Litig., Lead Case No. 115CV279142 (Sup. Ct. Santa
         Clara, CA 2015)
Prior to joining Levi & Korsinsky, Ms. Tripodi was a member of the litigation team that served as Lead Counsel
in, and was responsible for, the successful prosecution of numerous class actions, including: Rudolph v.
UTStarcom (stock option backdating litigation obtaining a $9.5 million settlement); Grecian v. Meade
Instruments (stock option backdating litigation obtaining a $3.5 million settlement).

Education

        American University Washington College of Law, cum laude (2006), where she served as Editor in
         Chief of the Business Law Brief, was a member of the National Environmental Moot Court team,
         and interned for Environmental Enforcement Section at the Department of Justice
        Davidson College, B.A., Art History (2000)

Admissions

        Virginia (2006)
        District of Columbia (2008)
        United States District Court for the Eastern District of Virginia (2006)
        United States District Court for the District of Columbia (2010)



Of Counsel

Mark Levine

Mark Levine is Of Counsel to the Firm. For more than 30 years Mr. Levine has been prosecuting a wide-
range of complex class and other action matters in securities fraud, mergers and acquisitions, and
consumer protection litigation.

Mr. Levine has played a lead role in numerous shareholder securities fraud and merger and acquisition
matters and has had significant involvement in recovering multi-million-dollar settlements on behalf of
shareholders, including:

        In Re Merck & Co., Inc. Sec., Deriv. & “ERISA” Litig. (D.N.J. 2016) (settlement resulting in recover of
         over $1 billion for misrepresentations to the investing public about the safety profile of Vioxx)
        In re Computer Associates Sec. Litig. (E.D.N.Y. 2003) (settlement valued at $150 million in securities
         for corporate misrepresentation of financial results and prospects)

                                                           
                                                         21 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 24 of 137 PageID #:556

                                            LEVI&KORSINSKY LLP
                             NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        In re American Express Financial Advisors Litig. (S.D.N.Y. 2007) (settlement of $100 million for
         misrepresentations to mutual fund purchasers and misleading practices with respect to sale of
         American Express financial plans)
        In re Northeast Utilities Sec. Litig. (D. Conn. 2001) (settlement of $25 million for misrepresentations to
         investors regarding safety of nuclear power plant)
        Lasker v. Kanas (Sup. Ct. N. Y. Co. 2007) (settlement of $20 million on behalf of shareholders of
         North Fork Bancorporation in connection with its merger with CapitalOne)
        Lasky v. Brown (M.D. La. 2002) (settlement of $20 million for investors for misrepresentations by
         finance company)
        In re Trump Hotels S’holder Litig. (S.D.N.Y. 2001) (derivative settlement resulting in contribution to the
         company by Donald Trump of an asset valued by an expert at up to $10 million, as well as the
         institution of corporate therapeutics)
        In Re Cabletron Systems Sec. Litig. (D.N.H. 2006) (settlement of $10.5 million for alleged
         misrepresentations to investors by high tech company)
        Greenfield v. Compuserve Corp. (Court of Common Pleas, Franklin County, Ohio 2000) (settlement
         of $9.5 million for misrepresentations in registration statement of internet company)
        In Re Steven Madden Ltd. Sec. Litig. (E.D.N.Y. 2002) (settlement of $9.0 million for misrepresentation
         to investors by shoe designer and retailer)
        In re Cityscape Financial Sec. Litig. (E.D.N.Y. 2001) (settlement of $7 million for alleged
         misrepresentations to investors by finance company)
        In re Ziff Davis Sec.Litig. (S.D.N.Y. 2001) (settlement of $6 million for alleged misrepresentations to
         investors in an initial public offering)
        In Re: Regeneron Pharmaceuticals, Inc. Sec. Litig. (S.D.N.Y. 2005) (settlement of $4.5 million for
         misrepresentations to investors regarding pharmaceuticals)

Education

        Brooklyn Law School, J.D. (1981)
        University of Maryland, B.A. (1976)

Admissions

        New York (1982)
        United States District Court for the Southern District of New York (1982)
        United States District Court for the Eastern District of New York (1982)
        United States Court of Appeals for the Fourth Circuit (1998)
        United States District Court for the Northern District of Illinois (2001)
        United States Court of Appeals for the Third Circuit (2001)
        United States Court of Appeals for the First Circuit (2002)
        United States District Court for the Western District of New York
        United States Court of Appeals for the Sixth Circuit
                                                            
                                                          22 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 25 of 137 PageID #:557

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        United States Court of Appeals for the Tenth Circuit
        United States Court of Appeals for the Second Circuit (2018)

 
Associates
Stephanie A. Bartone

Stephanie A. Bartone practices in all areas of the firm, with a focus on consumer class action litigation. Prior
to joining the firm, Ms. Bartone worked for the Connecticut Judicial System where she assisted State court
judges in civil and family matters. Ms. Bartone also previously worked for a firm specializing in civil litigation
and criminal defense at the state and federal level.

Education

        The University of Connecticut School of Law, J.D. (2012), where she served as Symposium Editor of
         the Connecticut Law Review
        University of New Hampshire, B.A., Psychology and Justice Studies, summa cum laude (2008)

Admissions

        Connecticut (2012)
        Massachusetts (2012)
        United States District Court for the District of Colorado (2013)
        United States District Court for the District of Connecticut (2015)
        United States District Court for the District of Massachusetts (2016)


Jordan A. Cafritz

Jordan Cafritz is an Associate with the Firm's Washington, D.C. office. While attending law school at
American University he was an active member of the American University Business Law Review and worked
as a Rule 16 attorney in the Criminal Justice Defense Clinic. After graduating from law school, Mr. Cafritz
clerked for the Honorable Paul W. Grimm in the U.S. District Court for the District of Maryland.

Education

        American University Washington College of Law, J.D. (2014)
        University of Wisconsin-Madison, B.A., Economics & History (2010)

Admissions

        Maryland (2014)
        District of Columbia (2018)


Cecille B. Cargill

Cecille B. Cargill manages the Firm’s client development services. She advises shareholders of their rights
related to securities litigation, complex class actions, and shareholder and derivative litigation, and also
responds to shareholder inquiries pertaining to the Firm and specific cases.

                                                          
                                                        23 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 26 of 137 PageID #:558

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Education

        Boston University School of Law, J.D. (1994)
        State University at Buffalo, B.A., History & Legal Studies (1990)

Admissions

        Massachusetts (1995)




                    “I think you’ve done a superb job and I really appreciate
                                 the way this case was handled.”

                      The Honorable Ronald B. Rubin in Teoh v. Ferrantino, C.A. No. 356627
                                   (Cir. Ct. for Montgomery Cnty., MD 2012)



John A. Carriel

John A. Carriel is an Associate with the Firm in the Washington, D.C. office, where he focuses his practice on
financial litigation, including class action litigation relating to corporate governance, securities,
cryptocurrencies, and initial coin offerings. During law school, he interned for the Enforcement and
Investment Management Divisions of the Securities and Exchange Commission and the Legal Division of the
Consumer Financial Protection Bureau. In addition, he worked as a summer associate for a midsize business
law firm in New York.

Education

        The George Washington University Law School, J.D., With Honors (2017)
        Universidad Pontificia Comillas (ICADE), LL.M., International and European Business Law, With
         Honors (2015)
        Drew University, B.A., Business Studies (2013)

Admissions

        District of Columbia (2017)
        United States District Court for the District of Colorado (2018)

Publications

        “M-U-N-I: Evidencing the Inadequacies of the Municipal Securities Regulatory Framework,” 1 BUS.
         ENTREPRENEURSHIP & TAX L. REV. 528 (2017).


William J. Fields

William J. Fields is a member of the New York City Bar Association and serves on the New York City Affairs
Committee. Before joining the Firm, Mr. Fields was a Law Clerk in the Second Circuit Court of Appeals – Staff
Attorney’s Office.

Education
                                                            
                                                          24 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 27 of 137 PageID #:559

                                           LEVI&KORSINSKY LLP
                             NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        Cornell Law School, J.D. (2011)
        University of Connecticut, B.A., cum laude (2008)

Admissions

        New York (2012)
        United States District Court for the Eastern District of Michigan (2016)


Jonathan Gitlen

Jonathan Gitlen is an Associate in the Washington, D.C. office. Prior to joining Levi & Korsinsky, Mr. Gitlen
was a principal in an appellate and criminal private practice. Mr. Gitlen is an advisor to the American Bar
Association’s Criminal Justice Section, most recently assisting in the creation of a novel paralegal
employment program for the D.C.’s Mayor’s Office on Returning Citizens Affairs. He directed two major
projects for the ABA—creating the National Inventory of Collateral Consequences of Criminal Conviction
Database, which has affected U.S. sentencing practices, and directing the Clemency Representation
Project, which secured relief for 12 federal prisoners under President Obama’s New Clemency Initiative.


Mr. Gitlen is also Adjunct Faculty at The George Washington University Law School (Trial Advocacy).

Education

        The George Washington University Law School, J.D., (2010)
        Emory University, B.A. (2006)

Admissions

        California (2010)
        District of Columbia (2012)
        Supreme Court of the United States (2015)
        United States Court of Appeals for the Fifth Circuit (2017)
        United States Court of Appeals for the Sixth Circuit (2017)

Publications

        Stephen A. Saltzburg, David A. Schlueter & Jonathan K. Gitlen, FEDERAL CRIMINAL PROCEDURE
         LITIGATION MANUAL (Juris 2019) 
        Jonathan Gitlen & Eric Martin, Possibilities for Evaluation and Reform: Suggested Uses of the
         National Inventory of Collateral Consequences of Conviction Database, 2 CRIM. LAW PRAC.,
         Summer 2015
        Alex Tway & Jonathan Gitlen, An End to the Mystery, A New Beginning for the Debate: National
         Inventory of Collateral Consequences of Conviction (NICCC) Provides Complete List of Every
         Collateral Consequences in the Country, 2 CRIM. LAW PRAC., Summer 2015




                                                          
                                                        25 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 28 of 137 PageID #:560

                                           LEVI&KORSINSKY LLP
                             NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Michelle Gruesbeck

Michelle Gruesbeck practices in the Washington, D.C. office, focusing on securities class actions and
stockholder derivative suits. While attending law school, Ms. Gruesbeck gained experience as an intern at
the Securities and Exchange Commission in the Office of Compliance Inspections Examinations, the Division
of Enforcement, the Division of International Corporation Finance, and the Division of Corporation Finance
(AD 5). She also served as an editor of the Journal of Land and Development and was a member of the
Stetson International Environmental Moot Court Team.

Education

        Georgetown University Law Center, LL.M., Securities and Financial Regulation (2015)
        University of Baltimore School of Law, J.D., cum laude (2013)
        Purdue University, B.A., Biology (2003)

Admissions

        Maryland (2013)
        United States District Court for the District of Colorado (2018)




           Vice Chancellor Sam Glasscock, III said “it’s always a pleasure to have
         counsel who are articulate and exuberant…” and referred to our approach
              to merger litigation as “wholesome” and “a model of… plaintiffs’
                               litigation in the merger arena.”

                  Ocieczanek v. Thomas Properties Group, C.A. No. 9029-VCG (Del. Ch. May 15, 2014)




Alexander Krot

Education

        The George Washington University, B.B.A., Finance and International Business (2003)
        American University Washington College of Law, J.D. (2010)
        Georgetown University Law Center, LL.M., Securities and Financial Regulation, With Distinction
         (2011)
        American University, Kogod School of Business, M.B.A. (2012)

Admissions

        Maryland (2011)
        District of Columbia (2014)
        United States District Court for the District of Colorado (2015)
        United States Court of Appeals for the Tenth Circuit (2016)
        United States District Court for the Eastern District of Wisconsin (2017)
        United States Court of Appeals for the Third Circuit (2018)

                                                          
                                                        26 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 29 of 137 PageID #:561

                                           LEVI&KORSINSKY LLP
                             NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Christopher J. Kupka
Christopher J. Kupka represents victims of wrongdoing in employment, consumer, and securities class
actions and stockholder derivative suits. In law school, Mr. Kupka was awarded the M.H. Goldstein
Memorial Prize for excellence in labor law. Mr. Kupka was also the recipient of an Edward V. Sparer Public
Interest Fellowship.

Education

        University of Pennsylvania Law School, J.D. (2010), where he served as an editor of the Journal of
         International Law
        Cornell University, A.B. (2007)

Admissions

        New York (2011)
        United States District Courts for the Southern District of New York (2012)
        United States District Courts for the Eastern District of New York (2012)
        Illinois (2013)
        United States District Courts for the Northern District of Illinois (2014)

Publications

        “Remediation of Unfair Labor Practices and the EFCA: Justifications, Criticisms, and Alternatives,” 38
         Rutgers L. Rec. 197 (May 2011)
        Co-author of “Turning Tides For Employee Arbitration Agreements” as featured on Law360.com
         (October 2016)


Courtney E. Maccarone

Courtney E. Maccarone focuses her practice on prosecuting consumer class actions. Prior to joining Levi &
Korsinsky, Ms. Maccarone was an associate at a boutique firm in New York specializing in class action
litigation. While attending Brooklyn Law School, Ms. Maccarone served as the Executive Symposium Editor
of the Brooklyn Journal of International Law and was a member of the Moot Court Honor Society. Her note,
“Crossing Borders: A TRIPS-Like Treaty on Quarantines and Human Rights” was published in the Spring 2011
edition of the Brooklyn Journal of International Law.

Ms. Maccarone also gained experience in law school as an intern to the Honorable Martin Glenn of the
Southern District of New York Bankruptcy Court and as a law clerk at a New York City-based class action
firm. Ms. Maccarone has been recognized as a Super Lawyer “Rising Star” for the New York Metro area for
the past five consecutive years.

Education

        Brooklyn Law School, J.D., magna cum laude (2011), where she served as the Executive
         Symposium Editor of the Brooklyn Journal of International Law and was a member of the Moot
         Court Honor Society
        New York University, B.A., magna cum laude (2008)



                                                            
                                                          27 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 30 of 137 PageID #:562

                                          LEVI&KORSINSKY LLP
                             NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Admissions

        New Jersey (2011)
        New York (2012)
        United States District Court for the District of New Jersey (2012)
        United States District Court for the Eastern District of New York (2012)
        United States District Court for the Southern District of New York (2012)

Publications

        “Crossing Borders: A TRIPS-Like Treaty on Quarantines and Human Rights,” published in the Spring
         2011 edition of the Brooklyn Journal of International Law


Adam C. McCall

Adam C. McCall is an Associate with the Firm. Prior to joining Levi & Korsinsky, Mr. McCall was a Summer
Analyst at Moelis & Company and an intern at Fortress Investment Group. While attending the Georgetown
University Law Center, he was an extern at the Securities and Exchange Commission’s Division of Corporate
Finance.

Education

        Georgetown University Law Center, LL.M., Securities and Financial Regulation (2015)
        California Western School of Law, J.D., cum laude (2013)
        Santa Clara University, Certificate of Advanced Accounting Proficiency (2010)
        University of Southern California, B.A., Economics (2008)

Admissions

        California (2014)
        United States District Court for the Central District of California (2015)
        United States District Court for the Eastern District of California (2015)
        United States District Court for the Northern District of California (2015)
        United States District Court for the Southern District of California (2015)
        United States Court of Appeals for the Ninth Circuit (2016)
        District of Columbia (2017)


Melissa Muller

Melissa Muller is an Associate with the Firm’s New York Office focusing on federal securities litigation. Ms.
Muller previously worked as a paralegal for the New York office while attending law school.

Education

        New York Law School, J.D., Dean’s Scholar Award, member of the Dean’s Leadership Council
         (2018)
        John Jay College of Criminal Justice, B.A. (2013), magna cum laude
                                                           
                                                         28 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 31 of 137 PageID #:563

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
Admissions

        New York (2018) Admission Pending


Gregory M. Potrepka

Gregory M. Potrepka is an Associate in Levi & Korsinsky’s Connecticut office. Mr. Potrepka is an
experienced lawyer having litigated cases in State, Federal, and Tribal courts, at both the trial and
appellate levels. While in law school, Mr. Potrepka clerked in the Civil Division of the United States
Attorney's Office for the District of Columbia.

Education

        University of Connecticut School of Law, J.D. (2015)
        University of Connecticut Department of Public Policy, M.P.A. (2015)
        University of Connecticut, B.A., Political Science (2010)

Admissions

        Connecticut (2015)
        Mashantucket Pequot Tribal Court (2015)
        United States District Court for the District of Connecticut (2016)
        United States District Court for the Southern District of New York (2018)
        United States District Court for the Eastern District of New York (2018)


Andrew Rocco

Andrew Rocco is an Associate with the Firm in the Connecticut office. As a law student, he interned for the
Office of the Attorney General for the State of Connecticut in the Employment Rights Department, and
served as the Editor-in-Chief of the Quinnipiac Probate Law Journal.

Education

        Quinnipiac University School of Law, J.D., summa cum laude (2017)
        Champlain College, B.A., Legal Studies, summa cum laude (2014)

Admissions

        Connecticut



Samir Shukurov

Mr. Shukurov is an associate in Levi & Korsinsky’s New York office and represents shareholders in complex
corporate litigation, corporate governance and securities matters in state and federal courts nationwide.
Mr. Shukurov also has corporate experience representing clients in various exempted securities offerings
and 1934 Securities Exchange Act reporting matters. Previously, Mr. Shukurov worked in the General
Counsel’s office of Ernst & Young in his home country of Azerbaijan.

Education


                                                          
                                                        29 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 32 of 137 PageID #:564

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        Boston University School of Law, LL.M., Outstanding Achievement Award (2015)
        Baku State University, LL.M., Civil Law, With Honors (2012)
        Baku State University, LL.B. (2009)

Admissions

        Massachusetts (2015)
        New York (2016)
        United States District Court for the Southern District of New York (2016)


Brian Stewart

Brian Stewart is an Associate with the Firm practicing in the Washington, D.C. office. Prior to joining the firm,
Mr. Stewart was an associate at a small litigation firm in Washington D.C. and a regulatory analyst at the
Financial Industry Regulatory Authority (FINRA). During law school, he interned for the Enforcement Divisions
of the SEC and CFPB.

Education

        American University Washington College of Law, J.D. (2012)
        University of Washington, B.S., Economics and Mathematics (2008)

Admissions

        Maryland (2012)
        District of Columbia (2014)


Sebastian Tornatore

Sebastian Tornatore is an Associate in the Connecticut office where he focuses on representing
shareholders in federal securities actions. While at the University of Connecticut School of Law, Mr.
Tornatore served as an Executive Editor of the Connecticut Law Review and as a member of the
Connecticut Moot Court Board. Prior to joining the Firm, Mr. Tornatore worked for the Connecticut Judicial
System, where he gained significant experience assisting various state judges.

Education

        The University of Connecticut School of Law, J.D. (2012)
        Boston College, B.A., Political Science (2008)

Admissions

        Massachusetts (2012)
        Connecticut (2012)
        New York (2014)
        United States District Court for the District of Connecticut (2014)
        United States District Court for the Southern District of New York (2016)
        United States District Court for the District of Massachusetts (2016)

                                                          
                                                        30 
    Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 33 of 137 PageID #:565

                                          LEVI&KORSINSKY LLP
                            NEW YORK I WASHINGTON, D.C. I CONNECTICUT I CALIFORNIA

 
 
        United States District Court for the Eastern District of New York (2018)

 




                                                          
                                                        31 
Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 34 of 137 PageID #:566




                                  Page 1 of 104
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 35 of 137 PageID #:567



                                   COHEN MILSTEIN SELLERS & TOLL PLLC
For decades, Cohen Milstein Sellers & Toll PLLC has represented individuals, small businesses, institutional investors, and
employees in many of the major class action cases litigated in the United States for violations of the antitrust, securities,
consumer protection, civil rights/discrimination, ERISA, employment, and human rights laws. Cohen Milstein is also at the
forefront of numerous innovative legal actions that are expanding the quality and availability of legal recourse for
aggrieved individuals and businesses both domestic and international. Over its history, Cohen Milstein has obtained many
landmark judgments and settlements for individuals and businesses in the United States and abroad. The firm’s most
significant successes include:


    •   In re Lidoderm Antitrust Litigation No. 3:14-md-02521 (N.D. Cal.): Plaintiffs allege that Endo and Teikoku,
        manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to delay its generic launch. The case settled
        on the eve of trial and on September 20, 2018, plaintiffs obtained final approval of a $104.75 million settlement –
        more than 40% of plaintiffs’ best-case damages estimate. This case was ranked by Law360 as “The Biggest
        Competition Cases Of 2017 So Far” (July 7, 2017).

    •   In re Domestic Drywall Antitrust Litigation No. 2:13-md-02437 (E.D. Pa.): Cohen Milstein served as co-lead counsel
        for a class of direct purchasers of drywall against drywall manufacturers for price-fixing. The court approved
        settlements that total more than $190 million. The court commented that it had sided with plaintiffs because of
        counsel’s “outstanding work,” and that plaintiffs’ counsel had a “sophisticated and highly professional approach.”
        It complemented the attorneys as “highly skilled” and noted that their performance on class action issues was
        “imaginative.” It also stated, “Few cases with no government action, or investigation, result in class settlements
        as large as this one.”

    •   Moody’s Litigation: Represented the co-lead state Mississippi and represented New Jersey in the $864 million
        consumer fraud settlement achieved in January 2017 by 22 states and the U.S. Department of Justice with
        Moody’s Corporation, Moody’s Investors Service, Inc., and Moody’s Analytics, Inc. Together with the S&P
        settlement, these cases against the nation’s two largest credit rating agencies produced key industry reforms that
        provide greater transparency for consumers and that divested the credit rating agencies of more than $2.2 billion
        for their conduct contributing to the national housing crisis and the Great Recession.

    •   S&P Litigation: Represented co-lead state Mississippi in the $1.375 billion-dollar consumer fraud settlement
        achieved in 2015 by 20 states and the U.S. Department of Justice with Standard & Poor’s. Together with the
        Moody’s settlement, these cases against the nation’s two largest credit rating agencies produced key industry
        reforms that provide greater transparency for consumers and that divested the credit rating agencies of more
        than $2.2 billion for their conduct contributing to the national housing crisis and the Great Recession.

    •   In re BP Securities Litigation No. 4:10-MD-02185 (S.D. Tex.): Cohen Milstein represented the New York State
        Common Retirement Fund as co-lead plaintiff in a securities class action filed in 2010, alleging that BP injured
        investors by intentionally downplaying the severity of the Deepwater Horizon oil spill and preventing investors
        from learning the magnitude of the disaster. After successfully arguing for class certification to the district court,
        Cohen Milstein presented plaintiffs’ defense of that court’s decision to the U.S. Court of Appeals for the Fifth
        Circuit, which affirmed the class. The case settled for $175 million a few weeks before trial was set to begin.

    •   In re Animation Workers Litigation No. 5:14-cv-04062 (N.D. Cal.): Cohen Milstein served as co-lead counsel
        representing a class of animation and visual effects workers who allege that Pixar, Lucasfilm, DreamWorks and
        other studios conspired to suppress their pay. The court granted final approval of $168.5 million in settlements.
        To our knowledge, this is the most successful no-poach case ever filed in U.S. history, achieving an average
        recovery per class member of nearly $14,000.
                                                      Page 2 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 36 of 137 PageID #:568



•   HEMT MBS Litigation No. 1:08-cv-05653 (S.D.N.Y.): On May 10, 2016, U.S. District Judge Paul A. Crotty finally
    approved a $110 million settlement in the mortgage-backed securities class action brought by investors against
    Credit Suisse AG and its affiliates. This settlement ends claims brought by the New Jersey Carpenters Health Fund
    and other investors who claimed that the offering documents for the mortgage-backed securities at issue violated
    the Securities Act as they contained false and misleading misstatements concerning compliance with underwriting
    standards.

•   In re Urethane Antitrust Litigation (Polyether Polyol Cases) MDL No: 1616 (D. Kan.): Cohen Milstein served as co-
    lead counsel on behalf of a class of direct purchasers of chemicals used to make many everyday products, from
    mattress foam to carpet cushion, who were overcharged as a result of a nationwide price-fixing conspiracy. On
    February 25, 2016, Cohen Milstein reached an agreement with The Dow Chemical Company to settle the case
    against Dow for $835 million. Combined with earlier settlements obtained from Bayer, Huntsman, and BASF, the
    Dow settlement pushed the total settlements in the case to $974 million. The settlement was approved on July
    29, 2016.

•   RALI MBS Litigation No. 08-8781 (S.D.N.Y.): On July 31, 2015, Judge Katherine Failla gave final approval to a $235
    million settlement with underwriters Citigroup Global Markets Inc., Goldman Sachs & Co., and UBS Securities LLC.
    She also approved a plan for distribution to investors of those funds as well as the previously approved $100
    million settlement with RALI, its affiliates, and the individual Defendants that was reached in in 2013. This global
    settlement marks an end to a long and complicated class action over MBS offerings that RALI and certain of its
    affiliates issued and sold to the New Jersey Carpenters Health Fund and other investors from 2006 through 2007.
    The case took seven years of intense litigation to resolve.

•   In re: Bear Stearns Mortgage Pass-Through Certificates Litigation No. 08-08093 (S.D.N.Y.): On May 27, 2015, U.S.
    District Judge Laura Taylor Swain finally approved a class action settlement with JPMorgan Chase & Co., which
    agreed to pay $500 million and up to an additional $5 million in litigation-related expenses to resolve claims arising
    from the sale of $27.2 billion of mortgage-backed securities issued by Bear Stearns & Co. during 2006 and 2007 in
    22 separate public offerings.

•   Harborview MBS Litigation No. 08-5093 (S.D.N.Y.): In February 2014, Cohen Milstein reached a settlement with
    the Royal Bank of Scotland (RBS) in the Harborview MBS Litigation, resolving claims that RBS duped investors into
    buying securities backed by shoddy home loans. The $275 million settlement is the fifth largest class action
    settlement in a federal MBS case. This case is one of eight significant MBS actions that Cohen Milstein has been
    named lead or co-lead counsel by courts and one of three that were nearly thrown out by the court, only to be
    revived in 2012.

•   In Re Electronic Books Antitrust Litigation No. 11-md-02293 (S.D.N.Y.): In August 2014, a New York federal judge
    approved a $400 million antitrust settlement in the hotly contested ebooks price-fixing suit against Apple Inc.
    Combined with $166 million in previous settlements with five defendant publishing companies, the final
    settlement totaled more than $560 million. The settlement resolves damages claims brought by a class of ebook
    purchasers and attorneys general from 33 U.S. states and territories.

•   Countrywide MBS Litigation No. 2:10-cv-00302 (C.D. Cal.): In April 2013, plaintiffs in the landmark mortgage-
    backed securities (MBS) class action litigation against Countrywide Financial Corporation and others, led by Lead
    Plaintiff, the Iowa Public Employees’ Retirement System (IPERS), agreed to a $500 million settlement. It is the
    nation’s largest MBS-federal securities class action settlement. The settlement was approved in December 2013
    and brings to a close the consolidated class action lawsuit brought in 2010 by multiple retirement funds against
    Countrywide and other defendants for securities violations involving the packaging and sale of MBS. The
    settlement is also one of the largest (top 20) class action securities settlements of all time.


                                                  Page 3 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 37 of 137 PageID #:569

•   In re Beacon Associates Litigation No. 09-cv-0777 (S.D.N.Y): Class action settlement of $219 million for trustees
    and participants in ERISA-covered employee benefit plans whose assets were lost through investments made on
    their behalf by Beacon Associates LLC I & II in the investment schemes of Bernard Madoff.

•   In re Plasma-Derivative Protein Therapies Antitrust Litigation No. 09 C 7666 (N.D Ill.): After four years of litigation,
    in October of 2013, CSL Limited, CSL Behring LLC, CSL Plasma, Inc. (collectively, “CSL”), and the Plasma Protein
    Therapeutics Association (“PPTA”) agreed to pay $64 million dollars to settle a lawsuit brought by the University
    of Utah Hospital and other health care providers alleging that CSL, the PPTA, and Baxter agreed between 2003-
    2009 to restrict the supply of immunoglobulin and albumin and thereby increase the prices of those therapies.
    Two months later, Baxter International Inc. and Baxter Healthcare Corp. (collectively “Baxter”) agreed to pay an
    additional $64 million to settle these claims – bringing the total recovery to the class to $128 million.

•   Keepseagle v. Vilsack Civil Action No. 1:99CV03119 (D.D.C.): A class of Native American farmers and ranchers allege
    that they have been systematically denied the same opportunities to obtain farm loans and loan servicing that
    have been routinely afforded white farmers by the USDA. A class was certified in 2001 by Judge Emmet Sullivan,
    District Judge for the U.S. District Court for the District of Columbia, and the D.C. Circuit declined USDA’s request
    to review that decision. On October 19, 2010, the case reached a historic settlement, with the USDA agreeing to
    pay $680 million in damages to thousands of Native American farmers and ranchers and forgive up to $80 million
    worth of outstanding farm loan debt.

•   In re Parmalat Securities Litigation No. 1:99CV03119 (D.D.C.): A class of Native American farmers and ranchers
    allege that they have been systematically denied the same opportunities to obtain farm loans and loan servicing
    that have been routinely afforded white farmers by the USDA. A class was certified in 2001 by Judge Emmet
    Sullivan, District Judge for the U.S. District Court for the District of Columbia. On April 28, 2011, the U.S. District
    Court granted final approval of a historic settlement of $760 million between Native American farmers and
    ranchers and the USDA. The Keepseagle settlement agreement required USDA to 1) pay $680 million in damages
    to thousands of Native Americans, to 2) forgive up to $80 million in outstanding farm loan debt, and to 3) improve
    the farm loan services USDA provides to Native Americans.

•   Dukes v. Wal-Mart Stores, Inc. No. C-01-2252 (N.D. Cal.): Cohen Milstein is co-lead counsel in this sex
    discrimination case. In 2004, the U.S. District Court certified a nationwide class action lawsuit for all female
    employees of Wal-Mart who worked in U.S. stores anytime after December 26, 1998. This was the largest civil
    rights class action ever certified against a private employer, including approximately 1.5 million current and former
    female employees. That ruling was appealed, and while affirmed by the Ninth Circuit, was reversed by the
    Supreme Court in June 2011. Cohen Milstein argued the case for the plaintiffs-respondents in the Supreme Court.
    Since then, the Dukes action has been amended to address only the Wal-Mart regions that include stores in
    California, and other regional class cases have been or are soon to be filed. This litigation to resolve the merits of
    the claims – whether Wal-Mart discriminates against its female retail employees in pay and promotions –
    continues.

•   Rubin v. MF Global, Ltd. (08-CV-02233, S.D.N.Y.): Acting as co-lead counsel in this class action, the Firm
    represented the Central States, Southeast and Southwest Areas Pension Fund which was one of the co- lead
    plaintiffs in the case. In September 2010, as a result of Plaintiffs’ decision to appeal, the U.S. Second Circuit Court
    of Appeals vacated in part the lower court’s dismissal of the case and remanded the case for further proceedings.
    In overturning the District Court decision, the Second Circuit issued a decision which differentiated between a
    forecast or a forward looking statement accompanied by cautionary language -- which the Appellate Court said
    would be insulated from liability under the bespeaks caution doctrine -- from a factual statement, or non-forward-
    looking statement, for which liability may exist. Importantly, the Second Circuit accepted Plaintiffs’ position that
    where a statement is mixed, the court can sever the forward-looking aspect of the statement from the non-
    forward looking aspect. The Court further stated that statements or omissions as to existing operations (and


                                                   Page 4 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 38 of 137 PageID #:570

    present intentions as to future operations) are not protected by the bespeaks caution doctrine. Mediation
    followed this decision and resulted in a settlement comprised of $90 million in cash.

•   Hughes v. Huron Consulting Group (09-CV-04734, N.D. Ill.): Cohen Milstein represented lead plaintiffs the Public
    School Teachers’ Pension & Retirement Fund of Chicago and the Arkansas Public Employees Retirement System
    (“APERS”) in this case against Huron Consulting Group, founded by former Arthur Anderson personnel following
    its collapse in the wake of the Enron scandal. In August 2010, the District Court for the Northern District of Illinois
    denied defendants' motions to dismiss in their entirety and upheld plaintiffs’ allegations that defendants
    intentionally improperly accounted for acquisition- related payments, which allowed plaintiffs to move forward
    with discovery. The case was settled for $40 million, comprised of $27 million in cash and 474,547 shares in Huron
    common stock, with an aggregate value at the time of final approval in 2011 of approximately $13 million.

•   In re Lucent Technologies Securities Litigation Civ. Action No. 00-621 (JAP) (D.N.J.): A settlement in this massive
    securities fraud class action was reached in late March 2003. The class portion of the settlement amounts to over
    $500 million in cash, stock and warrants and ranks as the second largest securities class action settlement ever
    completed. Cohen Milstein represented one of the co-lead plaintiffs in this action, a private mutual fund.

•   Nate Pease, et al. v. Jasper Wyman & Son, Inc., et al. Civil Action No. 00-015 (Knox County Superior Court, Me.):
    In 2004, a state court jury from Maine found three blueberry processing companies liable for participating in a
    four-year price-fixing and non-solicitation conspiracy that artificially lowered the prices defendants paid to
    approximately 800 growers for wild blueberries. The jury ordered defendants Cherryfield Foods, Inc., Jasper
    Wyman & Son, Inc., and Allen’s Blueberry Freezer, Inc. to pay $18.68 million in damages, the amount which the
    growers would have been paid absent the defendants’ conspiracy. After a mandatory trebling of this damage
    figure under Maine antitrust law, the total amount of the verdict for the plaintiffs is just over $56 million. The
    Firm served as co-lead counsel.

•   In re StarLink Corn Products, Liability Litigation MDL No. 1403. (N.D. Ill.): Cohen Milstein successfully represented
    U.S. corn farmers in a national class action against Aventis CropScience USA Holding and Garst Seed Company, the
    manufacturer and primary distributor of StarLink corn seeds. StarLink is a genetically modified corn variety that
    the United States government permitted for sale as animal feed and for industrial purposes, but never approved
    for human consumption. However, StarLink was found in corn products sold in grocery stores across the country
    and was traced to widespread contamination of the U.S. commodity corn supply. The Firm, as co-lead counsel,
    achieved a final settlement providing more than $110 million for U.S. corn farmers, which was approved by a
    federal district court in April 2003. This settlement was the first successful resolution of tort claims brought by
    farmers against the manufacturers of genetically modified seeds.

•   Snyder v. Nationwide Mutual Insurance Company No. 97/0633 (Sup. Ct. N.Y. Onondaga Cty.). Cohen Milstein
    served as one of plaintiffs’ principal counsel in this case on behalf of persons who held life insurance policies issued
    by Nationwide through its captive agency force. The action alleged consumer fraud and misrepresentations.
    Plaintiffs obtained a settlement valued at more than $85 million. The judge praised the efforts of Cohen Milstein
    and its co-counsel for having done “a very, very good job for all the people.” He complimented “not only the
    manner” in which the result was arrived at, but also the “time … in which it was done.”

•   Oncology & Radiation Associates, P.A. v. Bristol Myers Squibb Co., et al. No. 1:01CV02313 (D.D.C.): Cohen Milstein
    has been co-lead counsel in this case since its inception in 2001. Plaintiffs alleged that Bristol-Myers Squibb
    unlawfully monopolized the United States market for paclitaxel, a cancer drug discovered and developed by the
    United States government, which Bristol sells under the brand name Taxol. Bristol’s scheme included a conspiracy
    with American BioScience, Inc., a generic manufacturer, to block generic competition. Cohen Milstein’s
    investigation and prosecution of this litigation on behalf of direct purchasers of Taxol led to a settlement of
    $65,815,000 that was finally approved by U.S. District Judge Emmet G. Sullivan on August 14, 2003 and preceded
    numerous Taxol-related litigations brought by the Federal Trade Commission and State Attorneys General offices.
                                                   Page 5 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 39 of 137 PageID #:571



•   Kruman v. Christie’s International PLC, et al. No. 01-7309: A $40 million settlement on behalf of all persons who
    bought or sold items through Christie’s or Sotheby’s auction houses in non-internet actions was approved in this
    action. Cohen Milstein served as one of three leading counsel on behalf of foreign plaintiffs. The Court noted
    that approval of the settlement was particularly appropriate, given the significant obstacles that faced plaintiffs
    and plaintiffs’ counsel in the litigation. The settlement marked the first time that claims on behalf of foreign
    plaintiffs under U.S. antitrust laws have been resolved in a U.S. court, a milestone in U.S. antitrust jurisprudence.

•   Roberts v. Texaco, Inc. 94-Civ. 2015 (S.D.N.Y.): Cohen Milstein represented a class of African-American employees
    in this landmark litigation that resulted in the then-largest race discrimination settlement in history ($176 million
    in cash, salary increases and equitable relief). The Court hailed the work of class counsel for, inter alia, “framing
    an imaginative settlement, that may well have important ameliorative impact not only at Texaco but in the
    corporate context as a whole …”.

•   Trotter v. Perdue Farms, Inc. Case No. 99-893 (D. Del.): This suit on behalf of hourly workers at Perdue’s chicken
    processing facilities – which employ approximately 15,000 people – forced Perdue to pay employees for time
    spent “donning and doffing,” that is, obtaining, putting on, sanitizing and removing protective equipment that
    they must use both for their own safety and to comply with USDA regulations for the safety of the food supply.
    The suit alleged that Perdue’s practice of not counting donning and doffing time as hours worked violated the Fair
    Labor Standards Act and state law. In a separate settlement with the Department of Labor, Perdue agreed to
    change its pay practices. In addition, Perdue is required to issue retroactive credit under one of its retirement
    plans for “donning and doffing” work if the credit would improve employees’ or former employees’ eligibility for
    pension benefits. Cohen Milstein was co-lead counsel.




                                                  Page 6 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 40 of 137 PageID #:572



                                           Awards & Recognition

•   In 2018, Law360 named Andrew M. Friedman a “Law360 MVP – Cybersecurity and Privacy,” Kalpana Kotagal a
    “Law360 MVP – Employment,” and Theodore J. Leopold a “Law360 MVP – Environmental.”
•   In 2018, The National Law Journal named Cohen Milstein winner of “Elite Trial Lawyer of the Year” in four
    categories, including Consumer Protection, Counterterrorism, Immigration, and Financial Products, and finalist
    in five other categories, including Antitrust, Civil Rights, Disability Rights, Employment Rights, and Racial
    Discrimination.
•   In 2018, The National Law Journal named Kalpana Kotagal, Betsy A. Miller, and G. Julie Reiser – “Elite Women of
    the Plaintiffs Bar.”
•   In 2018, A Better Balance presented Kalpana Kotagal with “A Better Balance: The Work & Family Legal Center’s
    Distinguished Public Service Award.”
•   In 2018, the American Antitrust Institute honored Sharon K. Robertson with its “Outstanding Antitrust Litigation
    Achievement Award.”
•   In 2018, the NAACP honored Cohen Milstein with its “Foot Soldier in the Sand Award,” in recognition of the
    firm’s outstanding commitment to providing pro bono legal services.
•   In 2018, The Best Lawyers in America recognized eleven Cohen Milstein attorneys as among the Best Lawyers in
    America (2019), in their respective areas of law.
•   In 2018, The Best Lawyers in America singled out and named Joseph M. Sellers “The Best Lawyers in America
    2019, Labor Law Lawyer of the Year – Washington, D.C.”
•   In 2018, The Best Lawyers in America singled out and named Milstein’s Leslie M. Kroeger “The Best Lawyers in
    America 2019, Mass Tort Litigation / Class Actions “Lawyer of the Year – West Palm Beach, FL.”
•   In 2018, Palm Beach Illustrated named seven Cohen Milstein Attorneys to its ““Top Lawyers” List.”
•   In 2018, Benchmark Litigation named four Cohen Milstein attorneys to its “40 & Under Hot List.”
•   In 2018, Florida Trend named five Cohen Milstein attorneys to its list of “Florida’s Legal Elite.”
•   In 2018, Lawdragon 500 named five Cohen Milstein attorneys to “Leading Plaintiff Employment Lawyers.”
•   In 2018, Crain’s named Carol V. Gilden one of Chicago’s “Notable Women Lawyers.”
•   In 2018, Harvard Law School named Kalpana Kotagal a “Wasserstein Fellow.”
•   In 2018, Chambers USA Women in Law honored Kalpana Kotagal with its “Outstanding Contribution to the
    Community in Advancing Diversity Award.”
•   In 2018, the New York Law Journal named Sharon K. Robertson to its list of “New York Rising Stars.”
•   In 2018, The Legal 500: Guide to the US Legal Profession listed Cohen Milstein’s Antitrust, Employment
    Disputes, and Securities Litigation practices among its “Leading Practices.”
•   In 2018, the Daily Business Review named Leslie M. Kroeger a “Distinguished Leader.”
•   In 2018, Law360 named Steven J. Toll a 2018 “Titan of the Plaintiffs Bar.”
•   In 2018, Leslie M. Kroeger was sworn-in as President-Elect to the Florida Justice Association.
•   In 2018, Lawdragon named seven Cohen Milstein attorneys to the 2018 “Lawdragon 500,” an annual list of the
    500 Leading Lawyers in America.
•   In 2018, Theodore J. Leopold was recognized as an “Energy and Environmental Trailblazer” by The National Law
    Journal.
•   In 2018, Law360 named Cohen Milstein a “Practice Group of the Year: Privacy.”
•   In 2018, Super Lawyers recognized 20 Cohen Milstein attorneys as “2018 Super Lawyers” and 12 Cohen Milstein
    attorneys as “Super Lawyer Rising Stars.”

                                                  Page 7 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 41 of 137 PageID #:573

•   In 2017, Steven J. Toll was named a Law360 “MVP – Class Action.”
•   In 2017, the Daily Business Review (DBR) named Theodore J. Leopold DBR’s “Most Effective Lawyer of 2017:
    Class Action.”
•   In 2017, Joel Laitman, Christopher Lometti, Betsy Miller, and Victoria Nugent were named The National Law
    Journal’s “Plaintiffs’ Lawyers Trailblazers.”
•   In 2017, The Best Lawyers in America recognized seven Cohen Milstein partners as among the “Best Lawyers in
    America” for their respective practices of law.
•   In 2017, Law360 named Cohen Milstein partners, S. Douglas Bunch and Kalpana Kotagal as “Rising Stars.”
•   In 2017, The Legal 500 named Cohen Milstein a Leading Firm in “Antitrust: Civil Litigation / Class Actions” and
    “Dispute Resolution: Securities Litigation – Plaintiff.”
•   In 2017, The Legal 500 named Richard A. Koffman to its “Legal 500 Hall of Fame."
•   In 2017, Legal 500 named Sharon K. Robertson and Brent W. Johnson as “Legal 500 Next Generation Lawyer” in
    the area of Antitrust: Civil Litigation/Class Actions.
•   In 2017, Super Lawyers named Brent W. Johnson as a "Rising Star" and a "Top Rated Antitrust Litigation
    Attorney in Washington, DC.”
•   In 2017, Super Lawyers named Leslie M. Kroeger, Stephan A. Le Clainche, and Theodore J. Leopold “Florida
    Super Lawyers” and Nicholas C. Johnson and Adam J. Langino “Florida Rising Stars.”
•   In 2017, the Coalition for Independent Living Options Inc. presented Michael Dolce a Special Acknowledgment
    Award for his “Commitment to Ending Sex Crimes against People with Disabilities.”
•   In 2017, Adam J. Langino was elected American Association for Justice’s Newsletter Chair for the Product
    Liability Section.
•   In 2017, Florida Trend named Manuel J. Dominguez a “Legal Elite.”
•   In 2017, Nicholas C. Johnson was elected President of the F. Malcolm Cunningham, Sr. Bar Association.
•   In 2017, Leslie M. Kroeger was elected Treasurer to the Florida Justice Association.
•   In 2017, Law360 selected Cohen Milstein as a “Competition Practice Group of the Year” and a “Class Action
    Practice Group of the Year.”
•   In 2017, South Florida Legal Guide named Theodore J. Leopold as a “Top Lawyer,” and Diana L. Martin and
    Adam Langino a “Top Up and Comer."
•   In 2016, Women in Wealth Awards selects Carol V. Gilden Selected as "Best in Securities Litigation Law - Illinois
    & Excellence Award for Investor Protection Law."
•   In 2016, Richard A. Koffman was named a Law360 “MVP – Competition Law.”
•   In 2016, Martha Geer was selected as a “North Carolina Leaders in the Law Honoree.”
•   In 2016, the Washington Lawyers’ Committee for Civil Rights and Urban Affairs named Cohen Milstein a
    recipient of its “Outstanding Achievement Award.”
•   In 2016, for the eighth consecutive year, Cohen Milstein was recognized by The Legal 500 as one of the leading
    plaintiff class action antitrust firms in the United States.
•   In 2016, Agnieszka Fryszman, Joel Laitman, Chris Lometti, Kit Pierson, Joe Sellers and Steve Toll were named to
    the 2016 Lawdragon 500 Leading Lawyers in America.
•   In 2016, Law360 named Julie Goldsmith Reiser one of the “25 Most Influential Women in Securities Law.”
•   In 2016, Cohen Milstein is named to The National Law Journal’s “Plaintiffs Hot List” for the fifth time in six
    years.
•   In 2016, Law360 named Cohen Milstein as one of the top firms for female attorneys.
•   In 2015, Law360 named Cohen Milstein as the sole plaintiffs firm to be selected in two "Practice Groups of the
    Year" categories and one of only five class action firms recognized.
                                                  Page 8 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 42 of 137 PageID #:574

•   In 2015, Cohen Milstein was named an “Elite Trial Lawyer Firm” by The National Law Journal for the second
    year in a row.
•   In 2015, Steven J. Toll named a Law360 “MVP – Securities Law.”
•   In 2015, Cohen Milstein was selected as a "Most Feared Plaintiffs Firm" by Law360 for the third year in a row.
•   In 2015, Richard Koffman was named, for the fifth consecutive year, in The Legal 500 "Leading Lawyers" in
    "Litigation - Mass Tort and Class Action: Plaintiff Representation – Antitrust."
•   In 2015, Theodore J. Leopold, Leslie M. Kroeger, and Stephan A. LeClainche were selected as “Florida Super
    Lawyers” and Adam J. Langino was selected as a “Florida Rising Star.”
•   In 2015, Andrew Friedman, Agnieszka Fryszman, Karen Handorf, Kit A. Pierson, Julie Reiser, Joseph M. Sellers,
    Daniel A. Small, Daniel S. Sommers, Steven J. Toll and Christine E. Webber were selected as “Washington DC
    Super Lawyers.”
•   In 2015, Laura Alexander, Monya Bunch, S. Douglas Bunch, Johanna Hickman, Kalpana Kotagal, and Emmy
    Levens were selected as “Washington DC Rising Stars” by Super Lawyers.
•   In 2015, for the fourth time in five years, Cohen Milstein was selected to The National Law Journal “Plaintiffs’
    Hot List.”
•   In 2015, Carol V. Gilden was selected as "Pension Funds Litigation Attorney of the Year in Illinois" for the second
    year in a row by the Corporate INTL Legal Awards.
•   In 2014, Cohen Milstein's Antitrust Practice was selected as a Practice Group of the Year by Law360. In 2014,
    Cohen Milstein Partner Kit Pierson was selected as an MVP by Law360.
•   In 2014, Cohen Milstein was named a "Most Feared Plaintiffs Firm" by Law360 for the second year in a row. In
    2014, Cohen Milstein was selected as an Elite Trial Lawyer firm by the National Law Journal.
•   Cohen Milstein Partners Steven J. Toll, Joseph M. Sellers, Kit A. Pierson, and Agnieszka M. Fryszman Selected to
    the 2014 Lawdragon 500.
•   Released in 2015, Joseph M. Sellers, Theodore J. Leopold, and Leslie M. Kroeger Make "Best Lawyers' List" for
    2015.
•   Released in 2014, the 2013 SCAS 50 Report on Total Securities Class Action Settlements once again ranked Cohen
    Milstein as a top firm.
•   In 2014, Theodore J. Leopold, a partner at Cohen Milstein, was been selected to the Top 100 Miami Florida Super
    Lawyers list. Partner Leslie M. Kroeger was selected to the 2014 Florida Super Lawyers list and Diana L. Martin
    was selected to the Florida Rising Stars list.
•   In 2014, Cohen Milstein attorneys Leslie M. Kroeger and Adam J. Langino were both recognized in the 2014 edition
    of Florida Trend’s Florida Legal Elite™. Kroeger is recognized as Legal Elite and Langino is listed as an Up-and-
    Comer.
•   In 2014, Cohen Milstein was selected to the selected to the National Law Journal's Midsize Hot List.
•   In 2014, Cohen Milstein was recognized as a "Highly Recommended Washington, DC Litigation Firm" by
•   Benchmark Plaintiff: The Definitive Guide to America’s Leading Plaintiff Firms and Attorneys.
•   In 2014, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
    Legal 500 for the sixth year in a row.
•   In 2014, Partner Richard Koffman was named, for the fourth consecutive year, in the Legal 500 United States
    "Leading Lawyers" list under the category of "Litigation - Mass Tort and Class Action: Plaintiff Representation -
    Antitrust".
•   In 2014, Cohen Milstein attorneys Agnieszka Fryszman, Julie Goldsmith Reiser, Joseph Sellers, Daniel Sommers,
    and Steven Toll were recognized as Local Litigation Stars by Benchmark Plaintiff: The Definitive Guide to America’s
    Leading Plaintiff Firms and Attorneys.
•   In 2014, Cohen Milstein attorneys R. Joseph Barton, Andrew Friedman, Agnieszka Fryszman, Karen Handorf, Kit A.
    Pierson, Julie Reiser, Joseph M. Sellers, Daniel A. Small, Daniel S. Sommers, Steven J. Toll and Christine E. Webber
    were selected as Washington DC Super Lawyers.


                                                  Page 9 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 43 of 137 PageID #:575

•   In 2014, Cohen Milstein attorneys Laura Alexander, Monya Bunch, S. Douglas Bunch, Jeffrey Dubner, Johanna
    Hickman, Joshua Kolsky, Kalpana Kotagal, Emmy Levens, and Michelle Yau were selected as Washington DC Rising
    Stars by Super Lawyers.
•   In 2014, Cohen Milstein Partner Carol V. Gilden was selected as the Illinois Pension Fund Attorney of the Year.
•   In 2014, Best Lawyers named Cohen Milstein Partner Joseph Sellers D.C. Litigation - Labor & Employment Lawyer
    of the Year.
•   In 2013, for the third-year in a row, Cohen Milstein was selected to the National Law Journal Plaintiffs’ Hot List.
•   In 2013, Cohen Milstein was named a "Most Feared Plaintiffs Firm" by Law360.
•   In 2013, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
    Legal 500 for the fifth year in a row.
•   In 2013, Cohen Milstein attorneys Joseph Barton, Andrew Friedman, Agnieszka Fryszman, Karen Handorf, Kit A.
    Pierson, Julie G. Reiser, Joseph M. Sellers, Daniel A. Small, Daniel S. Sommers, Steven J. Toll, and Christine E.
    Webber were selected as Washington DC Super Lawyers.
•   In 2013, Cohen Milstein attorney Michelle Yau was selected as Washington DC Rising Stars by Super Lawyers. In
    2013, Cohen Milstein Partner Carol V. Gilden was selected as a 2013 Illinois Super Lawyer. She has been selected
    every year since 2005.
•   In 2012, for the second-year in a row, Cohen Milstein was selected to the National Law Journal Plaintiffs’ Hot List.
•   In 2012, Cohen Milstein was the recipient of the Judith M. Conti Pro Bono Law Firm of the Year Award from the
    Employment Justice Center.
•   In 2012, Cohen Milstein was recognized as a "Highly Recommended Washington, DC Litigation Firm" by
•   Benchmark Plaintiff: The Definitive Guide to America’s Leading Plaintiff Firms and Attorneys.
•   In 2012, Cohen Milstein was ranked as a top firm by the 2011 SCAS Report on Total Securities Class Action
    Settlements.
•   In 2012, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
    Legal 500 for the fourth year in a row.
•   In 2012, Partner Joseph M. Sellers was selected as a Washington DC Super Lawyer. Mr. Sellers was also selected
    for this prestigious award in 2007, 2008, 2009, 2010, and 2012.
•   In 2012, Partner Steven J. Toll was selected as a Washington DC Super Lawyer. Mr. Toll was also selected for this
    prestigious award in 2007, 2009, 2010, and 2011.
•   In 2012, Partner Daniel S. Sommers was selected as a Washington DC Super Lawyer. Mr. Sommers was also
    selected for this prestigious award in 2011.
•   In 2012, Partner Christine E. Webber was selected as a Washington DC Super Lawyer. Ms. Webber was also
    selected for this prestigious award in 2007.
•   In 2012, Partner Agnieszka M. Fryszman was selected as a Washington DC Super Lawyer. In 2012, Partner Kit A.
    Pierson was selected as a Washington DC Super Lawyer.
•   In 2012, Partner Carol V. Gilden was selected as an Illinois Super Lawyer. Ms. Gilden was also selected for this
    prestigious award in 2005, 2006, 2007, 2008, 2009, 2010, and 2011.
•   In 2011, Cohen Milstein was selected to the National Law Journal Plaintiffs’ Hot List.
•   In 2011, Partner Joseph M. Sellers was selected as a "Visionary" by The National Law Journal.
•   In 2011, Partner J. Douglas Richards, Of Counsel Joel Laitman, and Of Counsel Christoper Lometti were selected
    as New York - Metro Super Lawyers.
•   In 2011, Partner Joseph M. Sellers and the Keepseagle v. Vilsack team were selected as a finalist for the 2011
•   Trial Lawyer of the Year Award from the Public Justice Foundation.
•   In 2011, Cohen Milstein was ranked as a Leading Plaintiff Class Action Antitrust Firm in the United States by the
    Legal 500 for the third year in a row.
•   In 2011, Partners Steven Toll, Joseph Sellers, and Daniel Sommers were selected as Washington DC Super
    Lawyers. Partner J. Douglas Richards, Of Counsel Joel Laitman and Christoper Lometti were selected as New York
    - Metro Super Lawyers. Partner Carol Gilden was selected as an Illinois Super Lawyer.
•   In 2011, Cohen Milstein was a recipient of The National Law Journal’s Pro Bono Award. The Firm was named one
    of the “six firms that best reflect the pro bono tradition.”
                                                 Page 10 of 104
     Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 44 of 137 PageID #:576

•   In 2010, Partner Joseph M. Sellers was selected as one of “The Decade’s Most Influential Lawyers” by The
    National Law Journal.
•   In 2010, Partner Steven J. Toll was named one of Law360’s “Most Admired Attorneys”. In 2010, Partner Andrew
    N. Friedman was selected as a Washington DC Super Lawyer.
•   In 2010, Partner Agnieszka M. Fryszman was selected as a finalist for the Trial Lawyer of the Year Award from the
    Public Justice Foundation.
•   In 2010, Partners Joseph M. Sellers and Agnieszka M. Fryszman were both selected as one of the Lawdragon 500
    Leading Lawyers in America.
•   In 2010, Cohen Milstein was once again ranked as a Leading Plaintiff Class Action Antitrust Firm in the United
    States by the Legal 500.




                                                Page 11 of 104
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 45 of 137 PageID #:577


                                            Attorney Profiles – Partners
Steven J. Toll

Steven J. Toll is Managing Partner at Cohen Milstein, a member of the Executive Committee, and Co-Chair of the firm's
Securities Fraud & Investor Protection practice group. In this role, Mr. Toll guides the firm’s mediation efforts and strategy,
and has been lead or principal counsel on some of the most high-profile stock fraud lawsuits in the past 30 years, arguing
important matters before the highest courts in the land.

Mr. Toll has built a distinguished career and reputation as a fierce advocate of the rights of shareholders and has guided
mediation efforts on the firm’s largest and most important matters (both securities fraud and other consumer type cases),
a role in which he has earned the trust of mediators, as well as the respect of defense counsel. Mr. Toll has been involved
in settling some of the most important mortgage-backed securities (MBS) class-action lawsuits in the aftermath of the
financial crisis, including: Countrywide Financial Corp., which settled for $500 million in 2013; Residential Accredited Loans
Inc. (RALI), which settled for $335 million in 2014; and the Harborview MBS suit, which settled for $275 million. He also
negotiated a $90 million settlement of a suit against MF Global.

Among Mr. Toll’s current matters is the Harman class action suit, where Mr. Toll argued and won an important ruling from
the U.S. Court of Appeals for the District of Columbia Circuit. The Circuit Court reinstated the suit against electronics maker
Harman International Industries; the ruling is significant in that it places limits on the protection allowed by the safe harbor
rule for forward-looking statements.

Currently, Mr. Toll is also co-lead counsel in the BP Securities class action securities fraud lawsuit that arose from the
devastating Deepwater oil spill in the Gulf of Mexico. The Fifth Circuit Court of Appeals recently affirmed the certification
of the class of investors alleged to have been injured by BP’s misrepresenting the amount of oil spilling into the Gulf of
Mexico, and thus minimizing the extent of the cost and financial impact to BP of the clean up and resulting damages.

Mr. Toll is co-lead counsel in the consumer class action suit against Lumber Liquidators, a lawsuit that alleges the
nationwide retailer sold Chinese-made laminate flooring containing hazardous levels of the carcinogen formaldehyde
while falsely labeling their products as meeting or exceeding California emissions standards, a story that was profiled twice
on 60 Minutes in 2015.

Mr. Toll is also leading Cohen Milstein’s efforts in a $400 million derivative shareholder suit brought against the directors
and officers of Bank Leumi, an Israeli bank, asserting that bank officers violated their fiduciary duties in conspiring to aid
American taxpayers in hiding income from the IRS.

Mr. Toll has provided a great deal of pro bono legal work during a career at Cohen Milstein that spans more than three
decades. In addition, he has been an active supporter of Children’s Hospital National Medical Center for decades, setting
up an endowment in his daughter’s name to help the Hospital’s leukemia patients and their families (his daughter passed
away from leukemia in 1987), plus more recently establishing regular programs for music and laughter for the children
during their hospital stays. He and his family also founded Lolly’s Locks, a nonprofit organization that provides high-quality
wigs to women cancer patients suffering from hair loss as a side effect of chemotherapy. Lolly’s Locks was established in
memory of Mr. Toll’s late wife, Lolly, who passed away in 2012, after a 15-month battle with cancer.

Mr. Toll is a graduate of the Wharton School of the University of Pennsylvania, earning a B.S. cum laude, and received his
J.D. from Georgetown University Law Center, where he was Special Project Editor of The Tax Lawyer. His name has
appeared regularly on Law360’s annual lists of MVP’s, Leading Attorneys, and Most Admired Attorneys.



                                                              12
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 46 of 137 PageID #:578

Joseph M. Sellers

Joseph M. Sellers is a Partner at Cohen Milstein, Chair of the firm’s Executive Committee and Chair of the Civil Rights &
Employment Practice Group, a practice he founded. In a career spanning nearly four decades, Mr. Sellers has represented
victims of discrimination and other illegal employment practices individually and through class actions. He brings to his
practice a deep commitment and broad background in fighting discrimination in all its forms. That experience includes
decades of representing clients in litigation to enforce their civil rights, participating in drafting and efforts to pass
landmark civil rights legislation, testifying before Congress on various civil rights issues, training government lawyers on
the trial of civil rights cases, teaching civil rights law at various law schools and lecturing extensively on civil rights and
employment matters.

Mr. Sellers, who joined the firm in 1997, has been practicing civil rights law for more than 35 years, during which time he
has represented individuals and classes of people who have been victims of civil rights violations or denied other rights in
the workplace. He has tried to judgment before courts and juries several civil rights class actions and a number of individual
cases and has argued more than 30 appeals in the federal and state appellate courts, including the United States Supreme
Court. He has served as class counsel, and typically lead counsel, in more than 75 civil rights and employment class actions.

His clients have included persons denied the rights and opportunities of employment because of race, national origin,
religion, age, disability and sex, including sexual orientation and identity. He has represented victims of race discrimination
in the denial of equal access to credit, in the rates charged for insurance and in the equal access to health clubs, retail
stores, restaurants and other public places. He has challenged housing discrimination on the basis of race and the denial
of housing and public accommodations to people with disabilities.

Some of the noteworthy matters he has handled include: Walmart v. Dukes (U.S. S.Ct.), delivered argument on behalf of
class of women who alleged sex discrimination in pay and promotions in case establishing new rules governing class
certification; Randolph v. Greentree Financial (U.S. S.Ct.), delivered argument on behalf of consumer challenging
enforcement of arbitration agreement in case establishing rules governing the enforceability of arbitration agreements;
Beck. v. Boeing Company (W.D. Wash.), co-lead counsel on behalf of class of more than 28,000 women employees
alleging sex discrimination in pay and overtime decisions; Conway, et al. v. Deutsch (E.D. Va.), co-lead counsel on
behalf of class of female covert case officers at the CIA alleging sex discrimination in promotions and job assignments;
Johnson, et al. v. Freeh (D.D.C.), co- lead counsel on behalf of class of African-American FBI special agents alleging racial
discrimination in promotion and job assignments; Keepseagle v. Veneman (D.D.C.), lead counsel on behalf of class of
Native American farmers and ranchers alleging denial of equal access to credit by USDA; Neal v. Director, D.C Dept. of
Corrections (D.D.C.), co-lead counsel in which he tried first sexual harassment class action to a jury, on behalf of a class of
women correctional employees and women and men subject to retaliation;Doe v. D.C. Fire Department (D.D.C.), in which
he established after trial that an applicant with HIV could properly serve as a firefighter; Floyd-Mayers v. American Cab
Co. (D.D.C.), in which he represented persons who alleged they were denied taxi service because of their race and the
race of the residents at the location to which they asked to be driven; and Trotter, et al. v. Perdue Farms (D. Del.), lead
counsel on behalf of chicken processing workers alleging violations of federal wage and hour and employee benefits law.

Prior to joining Cohen Milstein, Mr. Sellers served for over 15 years as the Director of the Employment Discrimination
Project of the Washington Lawyers’ Committee for Civil Rights and Urban Affairs, an organization providing pro bono
representation in a broad range of civil rights and related poverty issues. He was a member of the transition teams of
Obama/Biden in 2008 and Clinton/Gore in 1992 and 1993, and served as a Co-Chair of the Special Committee on Race and
Ethnicity of the D.C. Circuit Task Force on Gender, Race and Ethnic Bias to which he was appointed by the judges of the
D.C. Circuit Court of Appeals and the U.S. District Court for the District of Columbia.

Throughout his career, Mr. Sellers has also been active in legislative matters. He helped to draft and worked for the
passage of the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990 and the Lily Ledbetter Fair Pay

                                                              13
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 47 of 137 PageID #:579

Restoration Act of 2009. He has testified more than 20 times before Committees of the United States Senate and House
of Representatives on various civil rights and employment matters.

A teacher and mentor, Mr. Sellers has trained lawyers at the U.S. Equal Employment Opportunity Commission and the
U.S. Department of Justice on the trial of civil rights cases, and was an Adjunct Professor at the Washington College of Law
at American University, where he taught Employment Discrimination law, and at the Georgetown University Law Center,
where he taught Professional Responsibility. In addition, he has lectured extensively throughout the country on various
civil rights and employment topics.

Mr. Sellers has been recognized as one of the top lawyers in Washington and as one of the top plaintiffs’ employment
lawyers in the U.S. In 2010, The National Law Journal named him one of “The Decade’s Most Influential Lawyers,” in 2011
The Legal Times named him a “Legal Visionary,” and in 2012 the Washington Lawyers’ Committee for Civil Rights and
Urban Affairs awarded him the Wiley Branton Award for leadership in civil rights. He is a professionally trained mediator
and has served as the President of the Washington Council of Lawyers.

Mr. Sellers received his B.A. in American History and Literature from Brown University, and earned his J.D. from Case
Western Reserve School of Law, where he served as Research Editor of the Case Western Reserve Law Review.

Andrew N. Friedman

Andrew N. Friedman is a Partner at Cohen Milstein, and is Co-Chair of the firm’s Consumer Protection practice group.
Practicing in the class action field since 1985, Mr. Friedman specializes in litigating complex, multi-state class action
lawsuits against manufacturers and consumer service providers such as banks, insurers, credit card companies and others.
He is widely recognized as a leader in enforcing consumer rights and known as a hands-on lawyer who is ready to take
litigation all the way through trial.

Over the years, Mr. Friedman has been lead or co-lead counsel in numerous important cases, bringing relief to millions of
consumers and recovering hundreds of millions of dollars in class actions. He was one of the principal counsel in cases
against Nationwide and Country Life, which asserted sales marketing abuses in the marketing of so-called “vanishing
premium policies,” where insurance agents sold insurance policies to unsuspecting consumers promising that after a
relatively short time the dividends generated from the policy would be so high as to be able to fully pay the premiums. In
fact, the calculations of the policies were based on unrealistic interest rate projections and, therefore, the premiums never
“vanished.” The Nationwide case resulted in a settlement valued at between $85 million and $103 million, while a
settlement with Country Life made $44 million in benefits available to policyholders.

Mr. Friedman was co-lead counsel in Keithly v. Intelius, Inc. (W.D. Wash.), where he negotiated two nationwide
settlements with Intelius, Inc., relating to negative option programs and improper post-transaction marketing. The
combined settlements made $12 million in cash and a total of $3.5 million in vouchers available to the Class.

Mr. Friedman has also litigated important consumer product lawsuits, including one against Thomson Consumer
Electronics, which resulted in a settlement that made up to $100 million available for persons who paid for unreimbursed
repairs to defective televisions. In addition, Mr. Friedman was one of the principal counsel in the Dex-Cool Litigation, a
nationwide lawsuit alleging that General Motors sold millions of cars with defective coolant that gummed up and caused
corrosion to engines. GM settled ahead of trial, offering relief of cash payments of up to $800 per repair.

More recently, Mr. Friedman litigated a lawsuit against Symantec, Corp., and Digital River, Inc., a four-year long nationwide
class action battle regarding the marketing of a re-download service in conjunction with the sale of Norton software. The
case settled in a $60 million all-cash deal one month before the case was about to go to trial – one of the most significant
consumer settlements in years.

                                                             14
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 48 of 137 PageID #:580



Prior to his current role as Co-Chair and member of the Consumer Protection group, Mr. Friedman was a member of the
Securities Litigation & Investor Protection practice, litigating many important matters, including the Globalstar
Securities Litigation in which he served as one of the lead trial counsel. The case settled for $20 million during the second
week of the trial. In addition, Mr. Friedman served as one of co-lead or principal counsel in Norman Frank et al. v. David
L. Paul (a recovery of over $18 million); In re Jiffy Lube Securities Litigation (D. Md.) (a recovery of over $12 million); and
In re Immunex Securities Litigation (W.D. Wash.) (a recovery of $14 million).

Currently, Mr. Friedman is litigating such notable matters as:

    •   Anthem Data Breach Litigation: Mr. Friedman is co-lead counsel in a high-profile class action lawsuit against
        Anthem Inc. over its massive data breach that compromised the personal identification (including social security
        numbers, date of birth, medical ID number, etc.) and health information of 80 million insured customers. The
        lawsuit alleges Anthem, the second- largest insurance company in the nation, failed to ensure its data systems
        were protected, failed to prevent and stop the breach from happening and failed to disclose to its customers
        material facts regarding the breach. Mr. Friedman is involved in all aspects of the litigation.
    •   Sallie Mae Litigation: Cohen Milstein is co-lead counsel in a series of cases alleging that Sallie Mae charged usurious
        interest rates and improper late fees to California students. Mr. Friedman is overseeing all aspects of the litigation.
    •   Home Depot Data Breach Litigation: Mr. Friedman is a member of the Plaintiffs’ Steering Committee representing
        financial institutions and heads the expert committee in a class action lawsuit arising out of the Home Depot data
        breach, a cyber attack that affected hundreds of financial institutions and more than 40 million consumers.

Mr. Friedman is a noted speaker who has appeared on numerous panels for legal education seminars and institutional
investor conferences on the issues of consumer and securities class actions. In 2011, LawDragon named him one of the
Leading Plaintiffs’ Lawyers. His work has been cited in the media and he was profiled in the April 14, 2000, Washington
Business Journal.

Prior to joining Cohen Milstein, Mr. Friedman served as an attorney with the U.S. Patent and Trademark Office.

Mr. Friedman attended Tufts University, graduating magna cum laude and was elected Phi Beta Kappa, with a B.A. in
Psychology. He earned his J.D. from the National Law Center, George Washington University.

Daniel S. Sommers

Daniel S. Sommers is a Partner at Cohen Milstein, a member of the firm’s Executive Committee and Co-Chair of the
Securities Litigation & Investor Protection practice group. During his nearly three decade career at Cohen Milstein, Mr.
Sommers has taken leadership roles in litigating large, complex and significant securities cases. He provides litigation
counsel to the firm’s institutional investor clients, including for example, the New York State Common Retirement Fund,
the Ohio Public Employees Retirement System, the State Teachers Retirement System of Ohio, the Arkansas Public
Employees Retirement System and numerous Taft-Hartley pension funds. Many of his cases have resulted in important
rulings and legal precedents, as well as in significant recoveries for investors totaling hundreds of millions of dollars. Some
of his notable matters include:

    •   Bear Stearns Mortgage Pass Through Securities Litigation: Co-lead counsel in a $505 million landmark settlement
        (including a $5 million expense fund) of a securities class action suit alleging that Bear Stearns violated securities
        laws in the sale of mortgage backed securities to investors. This case represents the largest recovery ever obtained
        in a securities class action on behalf of investors in mortgage-backed securities.
    •   Converium/Scor Securities Litigation (Netherlands): Co-lead counsel in a groundbreaking $58.4 million securities
        class action recovery, in which the Amsterdam Court of Appeal declared binding a world- wide class action

                                                              15
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 49 of 137 PageID #:581

        settlement of claims of non-U.S. investors who purchased Converium shares outside of the United States. The
        ruling was a major victory for worldwide investors because it successfully implemented the Dutch Collective
        Settlement Statute even though the underlying transactions had limited contact with the Netherlands.
    •   Fannie Mae Securities Litigation: Played a significant role in a high profile securities class action against Fannie
        Mae, several of its former executives and KPMG involving allegations of falsified financial statements. The $153
        million settlement amount represents the largest recovery in a securities fraud class action ever obtained in the
        United States District Court for the District of Columbia.
    •   CP Ships Ltd. Securities Litigation: Co-lead counsel in a class action lawsuit alleging that CP Ships, a
    •   Canadian company headquartered in England but with substantial operations in Tampa, Florida, issued false
        financial statements. Mr. Sommers argued an appeal in the U.S. Court of Appeals for the Eleventh Circuit,
        successfully opposing objections to a settlement that provided non-U.S. investors with the protections of the
        federal securities laws.

Mr. Sommers has obtained significant recoveries for investors in numerous other securities class action cases in federal
courts throughout the United States including: Steiner v. Southmark Corporation (N.D. Tex.) (over $70 million recovery);
In re PictureTel Inc. Securities Litigation (D. Mass.) ($12 million recovery); In re Physician Corporation of America Securities
Litigation (S.D. Fla.) ($10.2 million recovery); In re Gilat Satellite Securities Litigation (E.D.N.Y.) ($20 million recovery); In
re Pozen Inc. Securities Litigation (M.D.N.C.) ($11.2 million recovery); In re Nextel Communications Securities Litigation
(D.N.J.) (up to $27 million recovery); In re PSINet Inc. Securities Litigation (E.D. Va.) ($17.8 million recovery); In re Cascade
International Inc. Securities Litigation, (S.D. Fla.) (global recovery of approximately $10 million); In re GT Solar Securities
Litigation (D.N.H.) (recovery of $10.5 million);Mulligan v. Impax Laboratories, Inc. (E.D. Va.) (recovery of $8 million);
Plumbers & Pipefitters National Pension Fund v. Orthofix, N.V. (S.D.N.Y) (recovery of $11 million) and In re ECI Telecom
Securities Ltd. Litigation (E.D. Va.) ($21.75 million recovery). He has also handled significant appellate matters including
arguing before the United States Court of Appeals for the Ninth Circuit in Hemmer Group v. Southwest Water Company,
where he obtained a reversal of the district court’s order dismissing investors’ claims under the Securities Act of 1933. In
addition, he was co-lead counsel for investors before the United States Supreme Court in Broudo v. Dura Pharmaceuticals,
Inc., 544 U.S. 336 (2005) (addressing the standards for pleading loss causation).

Mr. Sommers is also experienced in non-class action litigation. He represented TBG Inc., a multi-billion dollar privately-
held overseas corporation, in a multi-party, complex action alleging fraud in a corporate acquisition and represented
individuals in connection with investigations brought by the United States Securities and Exchange Commission. He also
has represented publicly traded corporations in the prosecution and defense of claims. Mr. Sommers has litigated cases
covering a wide-range of industries including the financial services, computer software, pharmaceutical, insurance, real
estate and telecommunications industries among others. In addition, he has substantial experience in cases presenting
complex accounting and auditing issues.

Mr. Sommers is recognized as a thought leader on the subjects of securities and class action litigation and is a frequent
speaker on those topics both to other lawyers and institutional investors. He has been quoted on these topics in a
variety of publications, such as The Wall Street Journal, The Washington Post, BNA/Bloomberg, and Law360.
Mr. Sommers is a member of the advisory board of the Bloomberg/BNA Securities Litigation & Law Report and served on
Law360’s Securities Editorial Advisory Board. Benchmark Plaintiff has recognized him as a litigation star in multiple years.
He has been named a Washington, D.C. Super Lawyer each year from 2011 through 2016, and has been awarded
Martindale-Hubbell’s highest rating of AV Preeminent®. He served as Chairman and Vice-Chairman of the Investor Rights
Committee of the Corporation, Finance and Securities Law Section, District of Columbia Bar, and through the years has
been a guest lecturer at Columbus School of Law at the Catholic University of America; Georgetown Law Center; and
George Washington University Law School.

Mr. Sommers attended Union College, where he earned a B.A. magna cum laude in Political Science, and graduated from
George Washington University Law School.

                                                               16
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 50 of 137 PageID #:582

Daniel A. Small

Daniel A. Small is a Partner at Cohen Milstein and Co-Chair of the firm’s Antitrust practice group, a role and honor which
he has held on and off since 2008. He is also a member of the firm’s Executive Committee.

Mr. Small is widely regarded for his intellectual energy, deeply studying the economic issues underpinning antitrust
disputes and developing a sophisticated understanding of how conspiracies and monopolies operate in a range of complex
markets – from animation and visual effects workers and computer software and hardware to wild blueberries and
hospital nurses – and achieving just compensation for victims and promoting more open markets nationwide.

Mr. Small has represented plaintiff classes, and defended unions, as lead or co-lead counsel in numerous antitrust cases
and obtained settlements and judgments totaling hundreds of millions of dollars. He has tried cases to verdict and argued
in numerous appellate courts, including the U.S. Supreme Court.

Currently, Mr. Small is litigating the following notable matters:

    •   Sutter Health Antitrust Litigation: Cohen Milstein is part of a small team of firms representing a certified class of
        self-funded employers and union trust funds against Sutter Health, a large hospital chain in Northern California,
        for restraining hospital competition through anticompetitive provider agreements.
    • Animation Workers Litigation: Cohen Milstein serves as co-lead counsel representing a class of animation and
        visual effects workers who allege that Pixar, Lucasfilm, DreamWorks and other studios conspired to suppress their
        pay. The court granted final approval of $168.5 million in settlements.
    • Michigan Blue Cross Litigation: Cohen Milstein is co-lead counsel in this class action challenging Michigan Blue
        Cross’s use of most favored nation provisions in its provider agreements with numerous hospitals in Michigan.
        The class secured a $30 million settlement, pending approval by the United States District Court for the Eastern
        District of Michigan.
    • NYU Hospitals Center Litigation: Cohen Milstein is defending 1199SEIU United Healthcare Workers East against an
        antitrust claim by NYU Hospitals Center alleging that 1199SEIU conspired with a multi-employer bargaining
        association and others to increase NYU’s required contributions to the Union’s benefit fund.
    • Google Wi-Fi Litigation: Cohen Milstein is co-lead counsel in a nationwide class action alleging that Google violated
        the Wiretap Act when its Street View vehicles secretly collected payload data from unencrypted Wi-Fi networks.
        Plaintiffs defeated a motion to dismiss raising novel Wiretap Act issues, and the ruling was affirmed on
        interlocutory appeal to the Ninth Circuit.
Past successes include:

    •   Prime Healthcare Services Litigation: Cohen Milstein defended the Service Employees International Union in an
        antitrust action brought by Prime Healthcare Services, a hospital chain in Southern California, alleging that SEIU
        conspired with Kaiser Permanente to drive Prime and certain other hospitals out of the market. Cohen Milstein
        led the successful effort to dismiss the complaint and amended complaint in the Southern District of California
        and to defend the dismissal on appeal to the Ninth Circuit.
    •   Hy-Ko Products Antitrust Litigation: Cohen Milstein represented Hy-Ko Products Co., a manufacturer of keys and
        key duplication machines, in a monopolization case against its dominant competitors. The litigation settled on
        favorable terms.
    •   In re Buspirone Antitrust Litigation: Cohen Milstein served as co-lead counsel in a class action alleging that Bristol
        Myers-Squibb Co., the manufacturer of the prescription drug Buspar, conspired to keep generic versions of the
        drug out of the market. The class of end-payors settled for $90 million.
    •   Pease v. Jasper Wyman & Son, et al.: Cohen Milstein was lead counsel representing a class of wild blueberry
        growers in Maine who sued four blueberry processors for conspiring to depress blueberry prices. The case was


                                                             17
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 51 of 137 PageID #:583

        tried before a jury in Maine state court, where Mr. Small was co-lead trial counsel. The jury found the processors
        liable for 100% of the damages estimated by plaintiffs’ expert, resulting in a judgment of $56 million.

Mr. Small also maintains an active pro bono practice. Current notable cases include:

    •   Citizens for Responsibility and Ethics in Washington, et al. v. Trump, and District of Columbia et al. v. Trump: Cohen
        Milstein is representing restaurant and hotel plaintiffs and the Attorneys General of Maryland and the District of
        Columbia in lawsuits against President Trump, seeking to enjoin his ongoing receipt of emoluments in violation of
        the U.S. Constitution.
    •   Seeger, et al. v. United States Department of Defense: Cohen Milstein is representing a group of civilian and
        military lawyers who represent a detainee in the military commission proceedings at the Guantánamo Bay naval
        station. Represented by Cohen Milstein, this group of lawyers filed a lawsuit under the Administrative Procedure
        Act against the Department of Defense, the Navy, and the Convening Authority, claiming that military commission
        personnel have been forced to live and work for years in facilities that have been found to have dangerous levels
        of cancer-causing chemicals and other toxic substances, ranging from formaldehyde to heavy metals and mold.

Mr. Small is one of the most respected litigators in antitrust class actions. Since 2009, Legal 500 annually recognizes Mr.
Small and Cohen Milstein as “Leading Plaintiffs Antitrust Class Action Lawyer/Firm”; Benchmark Plaintiff has repeatedly
awarded him with its “National Litigation Star – Antitrust”; in 2014, International Who’s Who of Competition Lawyers &
Economists named him "Leading Competition Lawyer"; and in 2018 Mr. Small was named a Lawdragon 500 Leading
Lawyer.

In 2018, Mr. Small, Cohen Milstein, and the co-lead counsel team in Animation Workers Antitrust Litigation were
nominated for Public Justice Foundation’s Trial Lawyer of the Year, recognizing the legal teams that made the most
outstanding contributions to the public interest through precedent-setting or otherwise extraordinary litigation concluded
within the last year.

Mr. Small serves on the Advisory Board of the American Antitrust Institute (AAI), a pre-eminent thought-leadership
organization devoted to promoting competition. He is also Chair of the selection committee for the Jerry S. Cohen
Memorial Fund Writing Award, which annually recognizes top antitrust scholarship.

Mr. Small clerked for the Honorable Judge Roger Vinson, United States District Court for the Northern District of Florida,
from 1986 to 1988.

Mr. Small attended Colgate University, where he graduated with a B.A., cum laude, in History. He earned his J.D. at
American University’s Washington College of Law.

Christine E. Webber

Christine E. Webber is a Partner at Cohen Milstein, and a member of the Civil Rights & Employment practice group. In that
role, Ms. Webber represents victims of discrimination and other illegal employment practices in class and collective
actions. She has participated during her career in litigating groundbreaking sex discrimination lawsuits. Ms. Webber is a
hands-on litigator, known for her ability to work closely with economic and statistical expert witnesses and to identify the
types of sophisticated statistical analyses that will be most helpful to her clients’ claims.

Ms. Webber is a tenacious and resourceful litigator with a fierce commitment to fighting discrimination and protecting
workers. In the face of adversity she continues to find new ways to protect her clients’ rights. Following the Supreme
Court’s ruling decertifying the class in Dukes v. Wal-Mart—a case brought on behalf of a nationwide class of women suing
Wal-Mart for sex discrimination in pay and promotion—Ms. Webber has been counsel in several regional class cases

                                                             18
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 52 of 137 PageID #:584

pursuing these claims for former Dukes class members. Ms. Webber was co-lead counsel in Rindfleisch v. Gentiva Health
Services (N.D. Ga.) in which nurses and other home health care providers were held to be non-exempt because they were
not paid on a bona fide salaried or fee basis. Following this successful summary judgment ruling, the case was decertified,
and Ms. Webber continues to represent individuals seeking their unpaid overtime. In Tomkins v. Amedisys, Inc., a lawsuit
challenging similar practices as the Gentiva litigation, Ms. Webber represented approximately 2,000 nurses, physical
therapists and occupational therapists pursuing wage and hour claims against Amedisys; the case settled recently for $8
million.

Ms. Webber’s past successes include In re Tyson Foods FLSA MDL (M.D. Ga.), a collective action involving Fair Labor
Standards Act (FLSA) claims at over 40 Tyson chicken processing plants, which ultimately resolved the claims of 17,000
chicken processing workers who had been denied compensation for donning and doffing required safety and sanitary
equipment. In Hnot v. Willis Group Insurance (S.D.N.Y.), Ms. Webber represented a class of women vice presidents in
Willis’ Northeast region, who complained of discrimination with respect to their salary and bonuses. This “glass ceiling”
case settled in 2007 for $8.5 million plus attorneys’ fees, an average payment of $50,000 per woman. A subsequent case,
Cronas v. Willis Group, pursued similar claims for a later time period with similar success. Ms. Webber was also counsel
to the plaintiff class in Keepseagle v. Vilsack, a historic settlement between Native American farmers and the United States
Department of Agriculture (USDA). The Keepseagle settlement agreement required the USDA to pay $680 million in
damages to thousands of Native Americans, to forgive up to $80 million in outstanding farm loan debt and to improve the
farm loan services the USDA provides to Native Americans. Ms. Webber was part of the team recognized by Public Justice
as finalists for their Trial Lawyer of the Year award in 2011 for the work done in Keepseagle.

Prior to joining Cohen Milstein in 1997, Ms. Webber received a Women's Law and Public Policy fellowship which funded
the first of her four years at the Washington Lawyers' Committee for Civil Rights and Urban Affairs in their Equal
Employment Opportunity Project. There, she worked on employment discrimination cases, focusing in particular on
the sexual harassment class action Neal v. Director, D.C. Department of Corrections, et al. Ms. Webber participated in
the trial of this groundbreaking sexual harassment class action in 1995. Ms. Webber also tried the race discrimination case
Cooper v. Paychex (E.D. Va.), and successfully defended the plaintiffs' verdict before the Fourth Circuit.

Ms. Webber is co-chair of the National Employment Lawyers' Association’s Class Action Committee, a position she has
held since 1999. She speaks and writes frequently on employment discrimination, wage and hour issues, and class actions.

Ms. Webber attended Harvard University, graduating magna cum laude, with an A.B. in Government, and earned her J.D.,
magna cum laude, Order of the Coif, at the University of Michigan Law School. Following law school, she clerked for the
Honorable Hubert L. Will, United States District Judge for the Northern District of Illinois.

Richard A. Koffman

Richard A. Koffman is a Partner at Cohen Milstein and former Co-Chair of the Antitrust practice group. He litigates antitrust
cases on behalf of the victims of corporations engaged in price-fixing, market monopolization, and other unlawful conduct.

Mr. Koffman has been repeatedly recognized as one of the nation’s top plaintiffs’ antitrust lawyers. He was named
Law360’s Competition Law MVP (2016) and inducted into The Legal 500 Hall of Fame (2017), after being recognized by
The Legal 500 since 2010 as one of the top plaintiffs’ class action and mass tort litigators in antitrust. Mr. Koffman was
also named one of the world’s leading competition lawyers by Global Competition Review.

Mr. Koffman has had the honor of serving as court-appointed lead or co-lead counsel in many landmark antitrust class
actions, including the Urethanes Antitrust Litigation, which resulted in the largest price-fixing verdict in U.S. history and
the largest jury verdict of 2013.


                                                             19
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 53 of 137 PageID #:585

A former Senior Trial Attorney in the U.S. Department of Justice’s Antitrust and Civil Rights Divisions, Mr. Koffman views
his role in litigating antitrust lawsuits as an extension of the public interest work he pursued at the DOJ in promoting
competition and fighting discrimination.

Recent case successes include:

    •   Urethanes (Polyether Polyols) Antitrust Litigation: Co-lead counsel for plaintiffs in an antitrust class action alleging
        a conspiracy to fix the prices of chemicals used to make polyurethane foam. Four defendants settled pre-trial for
        a total of $139 million. After a four-week trial, the jury returned a $400 million verdict for plaintiffs against the
        final defendant, The Dow Chemical Co., which the district court trebled to more than $1 billion. Dow ultimately
        settled for $835 million while the case was on appeal, bringing the total recovery to $974 million – nearly 250% of
        the damages found by the jury.
    •   Plasma-Derivative Protein Therapies Antitrust Litigation: Co-lead counsel for plaintiffs alleging a conspiracy to
        reduce the supply and increase prices of IVIG and Albumin – life-saving therapies derived from blood plasma. Mr.
        Koffman and his team obtained settlements totaling $128 million to compensate customers who were
        overcharged for these vital therapies.
    •   Polyester Staple Antitrust Litigation: Co-lead counsel for plaintiffs alleging a conspiracy to fix prices for polyester
        staple fiber; the case settled for $46 million.

Current cases include:

    •   Dental Supplies Antitrust Litigation: Co-lead counsel for a proposed class of dental practices and dental
        laboratories. The case alleges that Defendants Henry Schein, Inc., Patterson Companies, Inc., and Benco Dental
        Supply Company – the three largest dental supply and dental equipment distributors in the United States – fixed
        price margins on dental equipment, jointly pressured manufacturers to squeeze out competitors, and agreed not
        to “poach” each other’s employees, in violation of federal antitrust law. As a result of the alleged conspiracy,
        dental practices and dental laboratories may have paid artificially inflated prices for many kinds of dental supplies
        and dental equipment, from consumables like gauze and cement to big-ticket equipment like chairs and x-rays.
    •   Mixed Martial Arts (MMA) Antitrust Litigation: Co-lead counsel in a class action on behalf of MMA fighters alleging
        that Zuffa LLC – commonly known as the Ultimate Fighting Championship – has unlawfully monopolized the
        markets for promoting live professional MMA bouts and for purchasing the services of professional MMA fighters.
        The district court denied defendant’s motion to dismiss the case in September 2015.
    •   Treasuries Securities Antitrust Litigation: Co-lead counsel in a ground-breaking antitrust and Commodity Exchange
        Act class action alleging many of the nation’s biggest banks manipulated the multi-trillion-dollar market for U.S.
        Treasuries and related instruments.

In 2016, Law360 named Mr. Koffman a Competition Law MVP – one of only five attorneys (and only two plaintiffs’
attorneys) to be so honored. The Legal 500 has recognized Mr. Koffman as a Leading Lawyer for "Litigation - Mass Tort
and Class Action: Plaintiff Representation - Antitrust" for eight years in a row, describing him as a “strong brief writer and
an excellent oral advocate.” In 2017, Mr. Koffman was inducted to the inaugural “Legal 500 Hall of Fame." Mr. Koffman
was also named as one of the world’s leading competition lawyers by Global Competition Review in the U.S. Plaintiffs
section of Who’s Who Legal: Competition 2016.

Mr. Koffman served as a law clerk to two Federal Judges: James B. McMillan, of the U.S. District Court for the Western
District of North Carolina and Anthony J. Scirica of the U.S. Court of Appeals for the Third Circuit.

Mr. Koffman attended Wesleyan University, where he received a B.A. in English, with honors, and is a member of Phi Beta
Kappa. Mr. Koffman is a graduate of Yale Law School, where he was Senior Editor of the Yale Law Journal.


                                                              20
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 54 of 137 PageID #:586

Agnieszka Fryszman

Agnieszka Fryszman is a Partner at Cohen Milstein, and is Chair of the firm’s Human Rights practice group. She has been
recognized as leading one of the best private international human rights practices in the world.

Ms. Fryzman represents individuals who have been victims of torture, human trafficking, forced and slave labor and other
violations of international law. A recognized expert and leader in the field of human rights law, Ms. Fryszman regularly
litigates cases against corporate giants. She was a member of the legal team that successfully represented survivors of
Nazi-era forced and slave labor against the German and Austrian companies that allegedly profited from their labor. These
cases were resolved by international negotiations that resulted in multi-billion dollar settlements. She also represented,
pro bono, Holocaust survivors suing Swiss banks that collaborated with the Nazi regime during World War II. This litigation
led academics to revise their assessment of Switzerland’s relationship with Nazi Germany and exposed the extent of
business participation in the Holocaust.

Ms. Fryszman earned the National Law Journal Pro Bono Award for efforts on behalf of Nepali laborers injured or killed at
U.S. military bases in Iraq and Afghanistan. Her team obtained several judgments and significant settlements on behalf of
the families.

In addition, she currently represents victims of a human trafficking ring that allegedly lured men from Nepal with the
promise of employment at luxury hotels, but instead took them against their will to work for U.S. military contractors in
Iraq. Ms. Fryszman investigated and initiated suit against military contractor KBR, filing one of the first complaints under
the Trafficking Victims Protection Act. She has also represented men and women who were trafficked by diplomats, in
the fishing industry, and to work cleaning houses in Northern Virginia. In one recent case, after Ms. Fryszman obtained a
full recovery for her client in a civil suit, the Department of Justice brought criminal charges, resulting in guilty pleas by
the perpetrators. Her work on behalf of the former “comfort women,” women and girls trafficked into sexual slavery by
the government of Japan during World War II, was recognized with the “Fierce Sister” award from the National Asian
Pacific American Women’s Forum.

Ms. Fryszman represented, pro bono, victims of the September 11 attack on the Pentagon and obtained one of the highest
awards for an injured survivor from the Victim’s Compensation Fund. Ms. Fryszman also represented, pro bono, two
individuals detained by the United States at Guantanamo Bay who were ultimately cleared without charge.

Prior to joining Cohen Milstein in 1998, Ms. Fryszman served as counsel to the United States House of Representatives
Committee on the Judiciary, Subcommittee on Commercial and Administrative Law, and before that counsel to
Representative Henry Waxman, Ranking Member on the House Government Reform and Oversight Committee. Earlier in
her career, she was legislative director to U.S. Representative Jack Reed. Ms. Fryszman has received some of the legal
profession’s highest honors. Since 2009, LawDragon 500 has named her perennially to its list of Leading Lawyers in
America. Benchmark Plaintiff has named her a Leading Star Plaintiffs’ Litigator and one of the Top 150 Women in Litigation.
For her pro bono work, she was awarded the Beacon of Justice Award by the National Legal Aid and Defender Association
and the Frederick Douglass Human Rights Award from the Southern Center for Human Rights. She was also a finalist for
the Public Justice Foundation's Trial Lawyer of the Year Award for her work on Wiwa v. Royal Dutch Shell. Ms. Fryszman
joined the legal team in that case to prepare it for trial, resulting in a multi-million dollar settlement on the morning of
jury selection.

Ms. Fryszman graduated from Brown University with an A.B. in International Relations, and earned her law degree from
Georgetown University, graduating magna cum laude, Order of the Coif. At law school, she was a Public Interest Law
Scholar.

Julie Goldsmith Reiser

                                                             21
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 55 of 137 PageID #:587



Julie Goldsmith Reiser is a Partner at Cohen Milstein, and a member of the Securities Litigation & Investor Protection and
Employee Benefits/ERISA Practice Groups. Ms. Reiser focuses on public pension plans, institutional investors, retirees and
plan participants, representing them in high-stakes, complex litigation, including securities, ERISA, and antitrust and
competition litigation.

Ms. Reiser is recognized as one of the top 25 Influential Women in Securities Law (Law360). She is highly regarded by
clients and co-counsel alike for her tenacious advocacy, shrewd understanding of complex financial and economic issues,
meticulous preparation, and dynamic leadership.

Ms. Reiser has led litigation teams in several of the country’s most complex class actions and landmark settlements,
including a $500 million settlement related to Countrywide’s issuance of mortgage-backed securities (“MBS”) and the Fifth
Circuit affirmation of an investor class in the BP securities fraud litigation stemming from the 2010 Deepwater Horizon oil
spill, which settled for $175 million.

Ms. Reiser has generated remarkable results for the classes she represents.

Currently, Ms. Reiser is litigating the following notable matters:

    •   Bank of America Corp. Stock Lending Markets Antitrust Lawsuit: Ms. Reiser represents Iowa PERS, Los Angeles
        County Employees Retirement Association, Orange County Employees Retirement System and Sonoma County
        Employees’ Retirement Association in this ground-breaking lawsuit, in which plaintiffs allege collusion among six
        of the world’s largest investment banks to prevent modernization of the securities lending market, a critical
        component of a strong economy that enables trading activities like short selling and hedging while also ensuring
        that financial systems operate efficiently.
    •   Public School Teacher’ Pension and Retirement Fund of Chicago v. Bank of America Corporation, et al.: On August
        3, 2016, Cohen Milstein Sellers & Toll PLLC was appointed co-lead counsel in a lawsuit charging a number of the
        world’s largest investment banks with conspiring to engineer and maintain a collusive and anti-competitive
        stranglehold over the market for interest rate swaps (IRS) in violation of federal antitrust laws – an action that
        harms investors in one of the world’s biggest financial markets. Ms. Reiser represents the Los Angeles County
        Employees Retirement Association and is a key member of the leadership team.
    •   New York State Common Retirement Fund, et al. v. Stephen A. Wynn, et al.: Ms. Reiser represents the New York
        State Common Retirement Fund and the New York City Pension Funds, plaintiffs in a derivative shareholder lawsuit
        against certain officers and directors of Wynn Resorts, Ltd. in light of their failure to hold Mr. Wynn, the former
        CEO and Chairman of the Board, accountable for his longstanding pattern of sexual abuse and harassment of
        Company employees. The lawsuit seeks to preserve stockholder value in Wynn Resorts, Ltd. by strengthening
        procedures for responding to claims of harassment and creating stronger governance and risk management
        controls at the Board level.
    •   In re American Realty Capital Properties Inc. Litigation: Ms. Reiser represents the New York City Employees
        Retirement Systems, a class representative, in this securities class action. Plaintiffs allege ARCP, a real estate
        investment trust now known as VEREIT, Inc., misrepresented its financials, including manipulating its adjusted
        funds from operations, a key measure of performance. Beyond the class action, criminal charges led to a guilty
        plea from ARCP’s former chief accounting officer and a June 2017 conviction of its former chief financial officer.
    •   In re Valeant Pharmaceuticals International, Inc. Third-Party Payor Litigation: Ms. Reiser represents a putative
        class of third-party payors arising from an alleged Racketeer Influenced and Corrupt Organization Act scheme
        perpetrated by Valeant, its top executives, and co-conspirators at affiliated specialty pharmacies to shield the
        company’s drugs from competition, fraudulently inflate the prices of its products, and artificially boost sales at
        the expense of third party payors.


                                                             22
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 56 of 137 PageID #:588

    •   NovaStar Mortgage Backed Securities Litigation: Cohen Milstein is lead counsel in this certified MBS class action.
        Ms. Reiser represents Iowa PERS, one of the class representatives. In March 2017, the U.S. District Court for the
        Southern District of New York preliminarily approved a $165 million all-cash settlement, bringing this lawsuit, the
        last of 11 MBS class actions Cohen Milstein successfully handled, to conclusion. Final approval of the settlement
        is pending.

Ms. Reiser’s successes include:

    •   In re BP Securities Litigation: Ms. Reiser represented the New York State Common Retirement Fund as co-lead
        plaintiff in a securities class action filed in 2010, alleging that BP injured investors by intentionally downplaying
        the severity of the Deepwater Horizon oil spill and preventing investors from learning the magnitude of the
        disaster. Ms. Reiser took the lead in all aspects of this litigation: case development, motion practice, oversight and
        implementation of discovery strategies, depositions, expert discovery and argument. After successfully arguing
        for class certification to the district court, Ms. Reiser presented plaintiffs’ defense of that court’s decision to the
        Fifth Circuit U.S. Court of Appeals, which affirmed the class. The case settled for $175 million a few weeks before
        trial was set to begin.
    •   Countrywide Mortgage Backed Securities Litigation: Ms. Reiser represented the Iowa, Oregon and Orange County
        public retirement systems in class action litigation related to Countrywide’s issuance of mortgage-backed
        securities, which culminated in a landmark $500 million settlement. Over the course of the litigation, Ms. Reiser
        argued on investors’ behalf at the motion to dismiss stage. She also handled various arguments related to
        discovery disputes, and oversaw merits and expert discovery. She took a majority of the fact depositions and was
        recognized for having teased a number of salient points from witnesses during the depositions. Ms. Reiser also
        took the lead in working with experts to maximize damages.
    •   Policemen’s Annuity and Benefit Fund of the City of Chicago, et al. v. Bank of America, NA, et al.: Ms. Reiser
        developed and litigated this novel class action, challenging trustee inaction in preventing investor losses. She
        represented the Arkansas Public Employees Retirement System, IPERS and Chicago Laborers in the case, which
        settled for $69 million. Ms. Reiser worked with plaintiffs’ statistician to develop a sampling methodology for
        testing whether mortgages were underwritten properly and with plaintiffs’ economist in the bid for class
        certification and approach to damages. At the final hearing, Judge Katherine B. Forrest commended the investors’
        legal team: “This is a very, very good result for the plaintiffs … [and] is something of which plaintiff counsel can be
        proud.”
    •   In re: Wheaton Franciscan ERISA Litigation: Cohen Milstein represented a class of defined benefit plan
        participants, who alleged that Ascension and Wheaton Franciscan wrongfully claimed the retirement plan was
        exempt from ERISA as a “church plan.” On January 16, 2018 the court granted final approval of the $29.5 million
        settlement.
    •   ERIC v. Read: Oregon became the first state in the nation to implement a defined contribution savings program
        for private sector employees who either work for companies that don’t offer a retirement plan or aren't eligible
        to participate in their employer’s retirement plan, called OregonSaves. In October 2017, the ERISA Industry
        Committee, a national group representing large businesses filed a lawsuit, arguing that the program is preempted
        by ERISA. Ms. Reiser, retained as outside counsel, successfully defended OregonSaves from ERISA challenges,
        resulting in a settlement on March 28, 2018.

In addition, Ms. Reiser has represented plaintiffs in employment cases. In Wade v. Kroger (W.D. Ky.), she represented
African American employees who received a $16 million settlement to resolve claims that the retailer Kroger had
discriminated against them in pay and promotions. She was also involved in Beck v. The Boeing Co. (W. D. Wash.), a case
alleging sex discrimination in compensation and promotions that settled for $72.5 million.

Ms. Reiser has the unique distinction of being named among the Lawdragon 500 (2018), recognizing the leading lawyers
in America.

                                                             23
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 57 of 137 PageID #:589



Ms. Reiser is a noted speaker, often called on to discuss important issues such as arbitration clauses and the class standing
doctrine.

Ms. Reiser is the author of “Pre-Dispute Arbitration Clauses: Taking the Alternative Out of Dispute Resolution,” Bloomberg
BNA, Class Action Litigation Report, December 11, 2015. Ms. Reiser was named a 2016 winner of the Burton Awards,
placing her among the “finest law firm writers” in the nation. After its publication, Paul Bland, Executive Director of Public
Justice wrote: “This is invaluable advocacy that takes industry-side advocacy and exposes its flaws and failings. I’m very
glad to see this kind of very high quality advocacy and critical thinking.”

Ms. Reiser also is the co-author of “Trends in ERISA Litigation in 2017,” Law360, December 17, 2017; "Carefully Tailored
ERISA Claims After Amgen V. Harris," Law360, January 25,2017; “Omnicare: Negligence is the New Strict Liability When
Pleading Omissions Under the Securities Act,” Bloomberg BNA, Corporate Law & Accountability Report, April 10, 2015;
the author of “Dodd Frank’s Protections for Senior Citizens: An Important, Yet Insufficient Step,” University of Cincinnati
Law Review, Volume 81, Issue 2, May 30, 2013; “Why Courts Should Favor Certification of MBS Actions,” ABA Securities
Litigation Journal, Volume 22, Number 1, Fall 2011; and the co-author of “The Misapplication of American Pipe Tolling
Principles,” ABA Securities Litigation Journal, Volume 21, Number 2, Winter 2011. She also co-authored Opt-Outs: Making
Private Enforcement of the Securities Laws Even Better, featured in the Winter/Spring 2008 edition of the ABA's Class
Action and Derivative Suit Committee Newsletter and “Companies in the Cross Hairs: When Plaintiffs Lawyers Choose
Their Targets, They Look for These Employment Practices,” The Legal Times, February 21, 2005.

Ms. Reiser attended Vassar College, graduating with honors, and earned her J.D. at the University of Virginia School of
Law. She has served as a board member at Seattle Works and the Pacific Northwest Ballet.

Theodore J. Leopold

Theodore J. Leopold is a Partner at Cohen Milstein and a member of the firm’s Executive Committee. Mr. Leopold is Chair
of the Catastrophic Injury & Wrongful Death, Managed Care Abuse, and Unsafe & Defective Products practices and Co-
Chair of the Consumer Protection practice.

Mr. Leopold’s practice is devoted solely to trial work, with a focus on complex product liability, mass tort, managed care
abuse, consumer class actions and catastrophic injury and wrongful death litigation. Mr. Leopold has tried cases
throughout the country and has recovered multi-million dollar verdicts, including jury verdicts in the eight-figure and nine-
figure amounts.

In his role, Mr. Leopold litigates high-stakes, complex lawsuits on behalf of consumer safety issues, particularly as it relates
to product defects, automobile safety and managed care matters. In 2010, he obtained a $131 million jury verdict against
the Ford Motor Company, the ninth-largest verdict against an automobile company in U.S. history.

Mr. Leopold is court-appointed Interim Co-Lead Counsel in two high-profile putative toxic tort class actions, including In
re Flint Water Cases and Cape Fear River Contaminated Water Class Action Litigation. Mr. Leopold also serves on the
plaintiffs’ trial team in the Rail Freight Fuel Surcharge Antitrust Litigation, as lead counsel in the HCA Class Action and
Polaris ATV matter.

Currently, Mr. Leopold is litigating the following notable matters:

    •   In re Flint Water Cases: On July 26, 2017, Mr. Leopold was appointed Interim Co-Lead Counsel for a group of
        related class action lawsuits filed in federal court on behalf of Flint, Michigan residents and businesses harmed by
        exposure to toxic levels of lead and other hazards from the city’s drinking water.

                                                              24
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 58 of 137 PageID #:590

    •   Cape Fear River Contaminated Water Litigation: On January 4, 2018, Mr. Leopold was court appointed Interim Co-
        Lead Class Counsel to consolidate and oversee a series of five putative toxic tort class actions filed against E.I.
        DuPont de Nemours Company and The Chemours Company in the U.S. District Court, Eastern District of North
        Carolina, Southern Division.
    •   Lindsay X-LITE Guardrail Litigation: Mr. Leopold represents the families of Hannah Eimers, Lauren Beuttel, Jacob
        Davison, and Wilbert Byrd, who were killed by defective Lindsay X-LITE guardrails, against the Lindsay Corporation
        and several related entities for designing, manufacturing, and selling defective, dangerous guardrails for use on
        public roadways.
    •   Pulse Nightclub Shooting: Mr. Leopold is co-lead counsel representing more than 90 survivors and relatives of
        victims of the Orlando Pulse Nightclub shooting. The lawsuit against the shooter’s former employer, G4S, alleges
        that it knew he was mentally unstable and threatening violence, yet they employed him as an armed guard,
        obtained his security license from the state with the use of a fraudulently signed psychological assessment, and
        repeatedly gave him weapons training, making him a more effective and dangerous shooter.
    •   Johannessohn et al, v. Polaris Industries: On July 31, 2017, Mr. Leopold filed a class action suit against Polaris
        Industries, the manufacturer of the Sportsman all-terrain vehicles (ATVs), alleging the ATVs have a design defect
        that makes them dangerous to drive.

    •   Ratha, et al v Phatthana Seafood Co.: Mr. Leopold is part of a Cohen Milstein’s Human Rights team representing
        seven Cambodian plaintiffs who, after being promised well-paying jobs, became victims of human trafficking,
        forced labor, involuntary servitude, and peonage by factories in Thailand producing shrimp and seafood for export
        to the United States.
    •   HCA: Mr. Leopold is lead counsel in a class action lawsuit alleging that HCA hospitals bill inflated and exorbitant
        fees for radiology services provided in the emergency room to people involved in automobile accidents and
        receiving care that is covered by their Florida Personal Injury Protection (PIP) insurance.

Examples of some of Mr. Leopold’s litigation successes are:

    •   Quinteros, et al v. DynCorp, et al: Mr. Leopold represented over 2,000 Ecuadorian farmers and their families who
        suffered physical and mental injuries and property damage as a result of aerial spraying of toxic herbicides on or
        near their land by DynCorp, a U.S. government contractor. The bellwether trial on behalf of the first six Ecuadorian
        clients came to a conclusion in April 2017, when the ten-person jury unanimously determined that DynCorp was
        responsible for the conduct of the pilots with whom it had subcontracted to conduct the chemical spraying after
        April 2003. In July 2017, Mr. Leopold successfully settled the case.
    •   Mincey v. Takata: Mr. Leopold was the lead attorney in a lawsuit brought on behalf of Patricia Mincey, a Florida
        woman who was paralyzed when the driver’s side airbag in her car deployed too aggressively during a vehicle
        collision. The injuries Ms. Mincey sustained in the accident ultimately led to her death. In groundbreaking litigation
        at the forefront of what would become a Department of Justice investigation and the largest defective product
        recall in automobile history, Ms. Mincey alleged that the airbag system in her car, manufactured by Takata
        Corporation, was defective and that Takata knowingly hid the defect from consumers. On July 15, 2016,
        immediately before a hearing was to be held on Plaintiff’s motions to depose the CEO of Takata and to amend the
        complaint to plead a claim for punitive damages, Mr. Leopold successfully resolved the case.
    •   Caterpillar Product Liability Litigation: Mr. Leopold was co-lead counsel in a class action lawsuit alleging Caterpillar
        sold diesel engines with defective exhaust emissions system that resulted in power losses and shutdowns. Mr.
        Leopold developed the case and led all aspects of the litigation, which he successfully resolved in September 2016
        for $60 million.
    •   Cole v. Ford: Mr. Leopold was co-trial attorney for the family of former New York Mets infielder Brian Cole who
        was killed when the Ford Explorer he was driving rolled over, ejecting him from the vehicle. The lawsuit charged
        that the seat belt in the Explorer was defective in that it failed to keep Mr. Cole in his seat. Following two hung


                                                              25
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 59 of 137 PageID #:591

        juries, eleven of the 12 jury members, in the third trial, agreed on the verdict and found for the Cole family in the
        amount of $131 million.
    •   Quinlan v. Toyota: Mr. Leopold was lead counsel in a product liability case against Toyota Motor Company after
        Bret Quinlan was paralyzed when his Toyota Camry suddenly and without warning began accelerating and failed
        to respond to the brakes. Mr. Leopold successfully resolved the case prior to trial.
    •   Chipps v. Humana: Mr. Leopold tried one of the first managed care cases in the country after Humana wrongfully
        denied physical and occupational therapy for a 6 year old child with cerebral palsy. The jury returned the largest
        punitive damage award on behalf of an individual in Florida history, and this seminal case was featured in the
        movie Damaged Care.
    •   Salvato v. Marion County Sherriff: Mr. Leopold represented the Salvato family in the wrongful death case of Joshua
        Salvato, an unarmed 21-year-old, who was shot and killed by two Marion County Sherriff’s deputies in 2014, and
        obtained a $2.3 million jury verdict at trial.
    •   Carrier v. Trinity: Mr. Leopold represented the Carrier family in this wrongful death matter. The death occurred as
        a result of the guardrail safety device failing. Instead of protecting the driver, the guardrail intruded into the
        passenger compartment of the vehicle and impaled the driver, causing her death. Mr. Leopold successfully
        resolved the case in October 2016.

Mr. Leopold is the past president of Public Justice Foundation, a national organization headquartered in Washington, D.C.
that fights for justice through precedent-setting and socially significant individual and class action litigation. He is
consistently recognized by leading peer-reviewed publications, such as The Best Lawyers in America and Super Lawyers.
He was recently named a 2018 Best Lawyers in America “Lawyer of the Year” in the practice area of Product Liability
Litigation – Plaintiffs in West Palm Beach for his expertise. In addition, he has been nominated for “Trial Lawyer of the
Year” by the Public Justice Foundation for his ground breaking litigation involving the managed care industry, and his work
has been featured in the National Law Journal’s “Top Verdicts of the Year.”

Mr. Leopold lectures frequently at professional gatherings on such issues as personal injury, product liability, class action
litigation, trial tactics and consumer justice. He is also author and co-author of several legal publications, including Florida
Insurance Law and Practice (Thomson/West). Additionally, Mr. Leopold has earned the Florida Bar Civil Trial Certification,
the highest level of recognition by the Florida Bar for competency and experience within civil trial law.

Mr. Leopold is a graduate of the University of Miami, where he received a B.A. He earned his J.D. from Cumberland School
of Law, Samford University.

Carol V. Gilden

Carol V. Gilden is a Partner in Cohen Milstein’s Securities Litigation & Investor Protection Practice Group. She represents
public pension funds, Taft-Hartley pension and health and welfare funds, and other institutional investors in securities
class actions, transaction and derivative litigation, and individual actions, as well as in foreign securities litigation. She also
litigates other types of complex litigation and class actions in state and federal courts nationwide.

Ms. Gilden is an industry leader and client champion, spearheading some of the most novel securities disputes in the
financial markets, resulting in aggregate recoveries in excess of several billion dollars for investors. Her guiding principle –
those who commit fraud on the financial markets should be held accountable.

Ms. Gilden has been court appointed lead, co-lead or executive committee counsel on numerous high-profile securities
cases, including MF Global, in which the U.S. Court of Appeals for the Second Circuit held that companies that make false,
misleading statements cannot hide behind risk disclosures in an attempt to escape liability, and for which she was named
in the National Law Journal’s Hot Plaintiffs Firm of the Year; and IntraLinks – one of the first securities class actions to be
certified following the Supreme Court’s decision in Halliburton II, providing a roadmap for obtaining class certification to

                                                                26
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 60 of 137 PageID #:592

other cases. She is currently Co-Lead Counsel in two groundbreaking antitrust lawsuits involving two of the world’s largest
financial markets.

Ms. Gilden began her career at the Securities and Exchange Commission in the Enforcement Division, spending five years
investigating and litigating cases involving securities fraud. Prior to joining Cohen Milstein in 2007, Ms. Gilden served as
the head of the securities class action practice at a prominent mid-sized Chicago law firm and the vice chair of its class
action department.

Representative Matters

    •   Interest Rate Swaps Market Manipulation Litigation: Ms. Gilden represents the Chicago Public School Teachers’
        Pension Fund and other institutions in a groundbreaking putative class action, charging 12 Wall Street banks with
        conspiring to engineer and maintain a collusive and anti-competitive stranglehold over the interest rate swaps
        market – one of the world’s biggest financial markets. On August 3, 2016, Cohen Milstein was appointed Co-Lead
        Counsel. The case is past the motion to dismiss and in active discovery.
    •   Treasuries Market Manipulation Litigation: Ms. Gilden represents the Cleveland Bakers and Teamsters Pension
        and Health and Welfare Funds and other institutions in a groundbreaking putative antitrust securities class action,
        alleging two dozen financial institutions with an inside role at the auction for U.S. Treasuries, conspired to
        manipulate yields and prices to their own benefit. On August 23, 2017, Cohen Milstein was appointed Co-Lead
        Counsel.
    •   Nieves v. Performance Sports Group Ltd. et al.: Ms. Gilden represents Plumbers & Pipefitters National Pension
        Fund and other investors, in this high-profile, putative securities class action involving PSG’s failure to disclose
        that its growth was not based on sustainable “organic growth” as represented, but was driven by the Company’s
        manipulative and coercive sale practices, which included pulling orders forward and forcing customers to increase
        their orders without regard for market demand. The SEC and Canadian authorities subsequently initiated
        investigations, and PSG filed for bankruptcy. On June 7, 2016, Cohen Milstein was appointed Lead Counsel.
    •   Credit Suisse Group AG Securities Litigation: Ms. Gilden is representing the International Brotherhood of
        Teamsters Local No. 710 Pension Plan in a securities class action against Credit Suisse Group AG, involving
        misrepresentations of its trading and risk limits, and subsequent accumulation of billions of dollars in extremely
        risky, highly illiquid investments, including the surreptitious accumulation of nearly $3 billion in distressed debt
        and U.S. collateralized loan obligations (“CLOs”). On March 19, 2018, Cohen Milstein was appointed Co-Lead
        Counsel.
    •   Intuitive Surgical Inc. Derivative Litigation: Ms. Gilden represented the Public School Teachers’ Pension and
        Retirement Fund of Chicago and negotiated a total settlement worth $20.2 million at final approval, consisting of
        cash and options, and requiring Intuitive to adopt extensive product safety, FDA compliance, and insider trading
        and corporate governance measures.
    •   ITT Educational Services, Inc. Securities Litigation: Ms. Gilden represented Plumbers and Pipefitters National
        Pension Fund and Metropolitan Water Reclamation District Retirement Fund and achieved a $16.96 million
        settlement against ITT and two of its officers. The case was hotly contested and involved unraveling complex
        accounting treatments governing ITT’s transactions with the third-party lenders, set against the Department of
        Education and Higher Education Act default guidelines. The case settled during discovery after reviewing and
        analyzing over two million pages of documents, after depositions had been taken and in the middle of class
        certification briefing.
    •   Singh et al. v. Orthofix International NV: Ms. Gilden represented Plumbers and Pipefitters National Pension Fund
        and reached an $11 million settlement against this medical device company headquartered in Curacao,
        Netherlands Antilles, despite significant logistical obstacles during investigation and discovery. Much of the
        information relevant to the case—internal company documents, witnesses, and news reports—were in six foreign
        languages and located in nine different countries on four different continents.


                                                            27
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 61 of 137 PageID #:593

    •   City of Chicago v. Hotels.com, et al: Ms. Gilden represented the City of Chicago in a high-profile lawsuit in Cook
        County Circuit Court, alleging that Expedia, Hotels.com, Orbitz, Priceline and Travelocity failed to properly remit
        hotel taxes to the City of Chicago for hotel bookings. Expedia, the last remaining defendant, appealed a $29 million
        judgement, and settled on appeal and after the conclusion of briefing. In total, the City of Chicago recouped $23.6
        million in back taxes and penalties, and these defendants now collect and remit to the City of Chicago taxes on
        the mark-up of the room bookings.

Other Recent Leadership Roles

In addition to the notable matters listed above, Ms. Gilden has been lead and co-lead counsel in many notable matters,
including:

    •   MF Global litigation: A significant settlement of $90 million settlement and a precedent–setting case, in which the
        U.S. Court of Appeals for the Second Circuit sided with the plaintiffs and held that companies cannot make false
        or misleading statements in their offering documents, and then hide behind risk disclosures related to those facts
        in their attempt to escape liability. The National Law Journal singled out Ms. Gilden’s work on the case in
        connection with its selection of Cohen Milstein as a Hot Plaintiffs’ Firm for that year.
    •   IntraLinks Litigation: One of the first securities class actions to be certified following the Supreme Court’s decision
        in Halliburton II. That case was successfully resolved for $14 million. Ms. Gilden served as lead counsel.
    •   Huron Securities Litigation: A total $40 million settlement, including $27 million in cash plus 474,547 shares of
        common stock, valued at $13,292,061 as of the market’s close on May 6, 2011.
    •   In re RehabCare Group, Inc. Shareholders Litigation: Ms. Gilden was co-lead counsel and settled the case for a
        cash payment to shareholders and significant deal reforms including enhanced disclosures and an amended
        merger agreement.
    •   Ms. Gilden’s executive committee roles include other high-profile cases: Global Crossing Securities Litigation
        (settlements of $448 million) and the Merrill Lynch Analyst cases ($125 million settlement), as well as on the
        litigation team of the Waste Management Litigation ($220 million settlement). Under her leadership, her former
        firm was an active member of the litigation teams in the AOL Time Warner Securities litigation ($2.5 billion
        settlement), CMS Securities Litigation ($200 million settlement) and the Salomon Analyst Litigation/In re AT&T
        ($75 million settlement). Further, Ms. Gilden was lead counsel in an opt-out securities litigation action in
        connection with the McKesson/HBOC merger, Pacha, et al. v. McKesson Corporation, et al., which settled for a
        substantial, confidential sum.

Ms. Gilden has earned the trust of her clients, who know she will go to the mat for them, tenaciously advocating for them
from start to finish in their cases. She draws respect from colleagues, as well as adversaries who perennially have placed
her in the highest ranks of the profession, including being named an Illinois Super Lawyer repeatedly over the last 10 years,
“Pension Fund Attorney of the Year, Illinois” by the Global Corporate International Magazine in 2014 and 2015 and being
recognized for Excellence in Law by the Worldwide Registry. In 2016, she was recognized by the Women in Wealth Awards
as a winner in the category of "Best in Securities Litigation Law - Illinois & Excellence Award for Investor Protection Law."
She has also been featured on the cover of the Chicago Lawyer in connection with a feature article on securities class
actions. She is a much sought-after speaker at legal and pension fund conferences and has been frequently quoted in the
national media on market scandals, recent developments and trends in securities law and high profile securities fraud
cases. Ms. Gilden is rated AV Preeminent™ by Martindale-Hubbell in its judicial and peer-review ratings for the highest
level of professional excellence.

Ms. Gilden served as the first (and to this day, only) woman President of the National Association of Shareholder and
Consumer Attorneys, the preeminent trade association for securities class action attorneys, as well as the organization’s
first woman Treasurer. As President of NASCAT, Ms. Gilden made repeated visits to Capitol Hill advocating for strong
investor protection. She also engaged in outreach to the institutional investor community on needed reforms to reverse

                                                             28
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 62 of 137 PageID #:594

the erosion of investor rights. Under Ms. Gilden’s leadership, NASCAT also filed amicus briefs in connection with major
securities cases before the Supreme Court and other courts. Prior to becoming President, she served as the President-
Elect. She continues to serve on NASCAT’s Executive Committee.

Ms. Gilden was selected to serve on the Corporate Governance and Markets Advisory Councils to the Board of Directors
for the Council for Institutional Investors (CII) during 2013-2015. CII is a nonprofit association of pension and other
employee benefits funds, endowments and foundations and a voice for effective corporate governance and strong
shareholder rights. Ms. Gilden is also a member of the National Association of Public Pension Attorneys (NAPPA).

Ms. Gilden regularly lectures at legal conferences around the country on securities litigation and class action law, and is a
frequent speaker at institutional investor conferences and symposiums regarding securities law developments,
shareholder rights and regulatory reform. She has authored and co-authored numerous scholarly articles and course
materials on securities fraud cases, class actions, derivative litigation and related topics.

Ms. Gilden attended the University of Illinois, earning a B.S. in Business Administration, and received her J.D. from Chicago-
Kent College of Law, where she graduated with honors and was a member of the Chicago-Kent Law Review.

Kit A. Pierson

Kit A. Pierson is a Partner at Cohen Milstein and a member of the firm’s Antitrust practice group and the immediate past
Co-chair of the Antitrust Practice Group. Under his leadership, the Legal 500 has recognized Cohen Milstein as a Leading
Plaintiff Class Action Firm for seven years in a row and Law360 selected the Antitrust practice group as a Competition Law
Practice Group of the Year in 2013 and 2014.

Mr. Pierson has served as lead or co-lead counsel in many antitrust cases on behalf of the victims of corporations engaged
in price-fixing, market monopolization and other unlawful conduct. Prior to joining Cohen Milstein in 2009, Mr. Pierson
spent more than 20 years primarily representing defendants in a broad range of complex matters. Some of the companies
he represented included Microsoft Corp., 3M Corp. and other major corporations, national associations and individuals in
class actions and other antitrust litigation. As a result of his experience as a defense lawyer, Mr. Pierson possesses deep
insight into defense strategies, understands the dynamics of the other side and is someone who has earned the respect
and credibility of opposing counsel.

Mr. Pierson is a hands-on litigator who has litigated and tried antitrust lawsuits and other complex civil cases in many
jurisdictions, helping to win settlements and judgments cumulatively totaling more than $1.5 billion in the past several
years. Currently, he is lead or co-lead counsel in many antitrust cases at the firm. Some of his current cases include:

    •   Domestic Drywall Litigation: Cohen Milstein is co-lead counsel in an antitrust litigation alleging that the seven
        major U.S. manufacturers of drywall conspired to manipulate prices. Mr. Pierson is running the case for Cohen
        Milstein and in 2015 took the lead for the direct purchaser plaintiffs in arguing against the defendants’ summary
        judgment motions (which were denied by the Court for four of the five defendants). Settlements for $45 million
        were also reached with two other defendants. The case is ongoing.
    •   Ductile Iron Pipe Fittings Litigation: Cohen Milstein, as co-lead counsel, represents a putative class of direct
        purchaser plaintiffs in a price-fixing case against the three largest manufacturers of ductile iron pipe fittings—
        McWane Inc., Sigma Corporation and Star Pipe Products—and a monopolization case against McWane for
        excluding significant competition in the domestic ductile iron pipe fittings market. Settlements of $9 million have
        been reached with two of the defendants, Sigma and Star. Currently, Mr. Pierson is directing the team of attorneys
        that is now taking and completing fact depositions. The litigation is ongoing.
    •   Cast Iron Soil Pipe & Fittings Litigation: Cohen Milstein, as co-lead counsel, represents a putative class of direct
        purchaser plaintiffs against the two largest soil pipe and fittings manufacturers in the country (McWane Inc. and

                                                             29
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 63 of 137 PageID #:595

        Charlotte Pipe & Foundry) and the trade association they control (Cast Iron Soil Pipe Institute) in a lawsuit alleging
        that the defendants engaged in a nationwide price-fixing conspiracy and other anticompetitive actions. Mr.
        Pierson is directing the litigation team, which is currently concluding fact discovery. The litigation is ongoing. Mr.
        Pierson’s successes include:
    •   Urethanes (Polyether Polyols) Antitrust Litigation: Cohen Milstein is co-lead counsel for direct purchaser plaintiffs
        in an antitrust class action alleging a nationwide conspiracy to fix the prices of chemicals used to make
        polyurethane foam. Four defendants—Bayer, BASF, Huntsman and Lyondell— settled for a total of $139.5 million,
        while the case against the fifth manufacturer, Dow Chemical, went to trial. After a four-week jury trial, in which
        Mr. Pierson was one of the trial lawyers for the class, the jury returned a $400 million verdict for the plaintiffs,
        which is trebled under federal antitrust law to more than $1 billion, the largest verdict in the country in 2013, as
        reported by the National Law Journal. The U.S. Court of Appeals for the Tenth Circuit affirmed the judgment, and
        the case against Dow Chemical was settled for $835 while the matter was pending before the United States
        Supreme Court (resulting in a total recovery of $974.5 million in the case).
    •   Community Health Care System Litigation: Cohen Milstein is co-counsel representing an emergency room doctor
        and nurse in a whistleblower lawsuit alleging Community Health Care System defrauded the federal government
        in connection with health care bills. Cohen Milstein was co-counsel representing an emergency room doctor and
        nurse who brought claims against CHC under the False Claims Act. Mr. Pierson led Cohen Milstein’s team in the
        case, which was brought under the False Claims Act. The case was resolved for $94 million.
    •   Electronic Books Antitrust Litigation: Cohen Milstein is co-lead counsel in a class action lawsuit alleging that Apple
        and five of the leading U.S. publishers conspired to raise the retail prices of e-books. Mr. Pierson led the Cohen
        Milstein team, which secured class certification, defeated motions to exclude the class expert, and successfully
        moved for exclusion of most of Apple’s expert testimony. The five publishing defendants settled for $166 million
        and a settlement was reached with Apple shortly before trial for an additional $450 million.
    •   Guantanamo Litigation: Mr. Pierson represented Alla Ali Bin Ali Ahmed, a young man who had been arrested with
        many others while residing in a house in Pakistan and was then incarcerated in Guantanamo without a judicial
        hearing for more than seven years. After filing a habeas corpus petition, Mr. Pierson represented Mr. Ahmed at a
        multi-day evidentiary hearing before a United States District Court judge. At the conclusion of the hearing, the
        District Court ruled that the evidentiary record did not support Mr. Ahmed’s detention and ordered that he be
        released from Guantanamo and returned to his home country.

Mr. Pierson was named one of the 500 leading lawyers in the United States in 2013 and 2014 by LawDragon 500 and was
one of six lawyers selected by Law360 in 2014 as an MVP in the field of competition law. A champion for civil rights, he is
a member of the Board of Trustees for the Lawyers’ Committee for Civil Rights Under the Law, a national organization,
and a Member of the ACLU of Maryland’s Committee on Litigation and Legal Priorities. Mr. Pierson attended Macalester
College, earning a B.A., magna cum laude, in Economics and Political Science, and graduated from the University of
Michigan Law School, magna cum laude, where he was a Note Editor of the Michigan Law Review and a member of the
Order of the Coif. Following law school, he served as a Law Clerk for the Honorable Harry T. Edwards, United States Court
of Appeals for the District of Columbia Circuit, from 1983-1984 and as a law clerk for the Honorable Chief Judge John
Feikens, United States District Court for the Eastern District of Michigan, from 1984-1985.

J. Douglas Richards

J. Douglas Richards is a leading lawyer whose extensive experience litigating both Commodity Exchange Act and Sherman
Act claims and expertise in the antitrust class action field is widely recognized.

Mr. Richards was named one of twenty-two antitrust "Litigation Stars" nationally, as one of the world’s leading
competition lawyers by The International Who’s Who of Competition Lawyers and Economists (2014), and has received
the highest available peer ranking for many years from Martindale-Hubbell. Mr. Richards has been appointed co-lead
counsel in numerous large antitrust class actions in the Southern District of New York (SDNY) and nationally. Mr. Richards

                                                             30
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 64 of 137 PageID #:596

has argued dozens of appeals, among them a number of antitrust matters that have helped shape the landscape of
antitrust law, including Bell Atlantic v. Twombly, 550 U.S. 544 (2007) before both the Second Circuit and the United States
Supreme Court, and Second Circuit cases like In re Tamoxifen Citrate Antitrust Litig., 429 F.3d 370 (2d Cir. 2005), cert.
denied, 127 S.Ct. 3001 (2007), and Kruman v. Christie’s Int’l PLC, 284 F.3d 384 (2d Cir. 2002). Mr. Richards has unique
expertise germane to a number of recent large class action cases involving antitrust claims concerning futures exchange
trading, and has recently withdrawn from various other antitrust cases to enable him to focus more fully on exchange-
trading cases.

Mr. Richards, who served as Deputy General Counsel of the Commodity Futures Trading Commission (“CFTC”) from 1997
to 2000, and possesses extensive experience in the Commodity Exchange Act field, is focusing on a number of recent large,
ground-breaking class action cases involving antitrust claims concerning futures exchange trading, including:

    •   In re Interest Rate Swaps Market Manipulation Litigation, Case No. 1:16-md-02704-PAE, S.D.N.Y.: On August 3,
        2016, Cohen Milstein was appointed Co-Lead Counsel in this groundbreaking putative class action, charging 12
        Wall Street banks with conspiring to engineer and maintain a collusive and anti-competitive stranglehold over the
        interest rate swaps market – one of the world’s biggest financial markets. The case is past the motion to dismiss
        stage and in active discovery.
    •   In re Treasuries Market Manipulation Litigation, Case No. 1:15-md-02673-PGG, S.D.N.Y.: On August 23, 2017,
        Cohen Milstein was appointed Co-Lead Counsel in this groundbreaking putative antitrust securities class action,
        alleging two dozen financial institutions with an inside role at the auction for U.S. Treasuries, conspired to
        manipulate yields and prices to their own benefit.

During his tenure at the CFTC, Mr. Richards assumed responsibility for all litigation by and against the CFTC (including
personally arguing numerous appeals on behalf of the CFTC), and for two of those years simultaneously managed the
CFTC’s adjudicatory functions. In 1999, the Commission awarded Mr. Richards a Special Service Award for performing
those two roles at the same time and successfully eliminating a long-standing backlog of Commission adjudicatory matters.

Prior to joining Cohen Milstein, Mr. Richards served as head of the antitrust class action group at two major plaintiffs firms,
as a government regulator in his role Deputy General Counsel of the CFTC, and a partner at a boutique defense-side firm.
This experience from various sides of the litigation table gives Mr. Richards a three hundred and sixty degree view of cases
that is particularly valuable for his clients. Mr. Richards began his career as an associate at Cahill Gordon & Reindel after
earning his JD from Harvard Law School and graduating, with honors, from the University of Chicago where he majored in
economics. He is a noted speaker at professional conferences, discussing the trends in commodities and pharmaceuticals
antitrust and class action law and written extensively about antitrust laws, including chapters for books edited by the
American Antitrust Institute covering issues of class action practice, law reviews, and other scholarly publications.

Karen L. Handorf

Karen L. Handorf is a Partner at Cohen Milstein and Chair of the firm’s Employee Benefits (ERISA) practice group. She
joined the firm in 2007 following a distinguished career in government service litigating ERISA cases in federal and district
courts. In her role as head of the Employee Benefits practice, Ms. Handorf represents the interests of employees, retirees,
plan participants and beneficiaries in ERISA cases in the district courts and on appeal.

Ms. Handorf is involved in litigation and appeals involving a broad range of employee benefits issues. She currently leads
a team of litigators in a series of lawsuits alleging that health care systems wrongfully claim their pension benefit plans
are exempt from ERISA’s protection because they are church plans. Ms. Handorf is also litigating issues involving the
selection of proprietary funds by 401(k) plans sponsored by financial institutions and imprudent and non-diversified
investments by defined benefit plans. She also represents Oregon officials in a lawsuit alleging that a provision of the
state’s OregonSaves retirement program for private-sector employees is preempted by ERISA.

                                                              31
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 65 of 137 PageID #:597



Prior to joining Cohen Milstein, Ms. Handorf was an attorney for the U.S. Department of Labor (DOL), where she litigated
ERISA cases in federal and district courts for 25 years. While at the DOL, she played a major role in formulating the
Government’s position on ERISA issues expressed in amicus briefs filed by the Solicitor General in the United States
Supreme Court.

Ms. Handorf is a recipient of the Department of Labor Distinguished Career Service Award and received Exceptional
Achievement Awards for her work on ERISA 401(k) plan remedies, the amicus brief in the Enron litigation, retiree health
care, the amicus program in general, the appellate brief in the Department’s Tower litigation, termination annuities
litigation and multiple employer welfare arrangement (MEWAs) litigation.

Ms. Handorf has been recognized for her expertise by her colleagues in the ERISA bar, who named her a Fellow of the
American College of Employee Benefits Counsel. She is a frequent speaker on ERISA issues for the ABA, various Bar
associations and at private seminars. She serves as plaintiffs' co-chair of preemption subcommittee of the Employee
Benefits Committee of the ABA's Labor Section. In 2016, 2017 and 2018, she was named to the Best Lawyers in America.

Ms. Handorf attended the University of Wisconsin-River Falls, where she received a B.S. in Speech and History, and earned
her law degree from the University of Wisconsin Law School.

Martha Geer

Judge Martha Geer is a Partner at Cohen Milstein and will be head of the firm’s new Raleigh, North Carolina office. She
joined the firm in May 2016 after a distinguished career on the North Carolina Court of Appeals. Judge Geer's background
– almost two decades as a respected litigator and appellate advocate handling complex civil litigation followed by more
than 13 years as a rarely-reversed appellate judge – is a composite of experience few attorneys have. Her combined
litigation and judicial experience gives her a unique perspective and insight that will benefit her clients at the trial level
and on appeal. In returning to private practice, Judge Geer will practice across all of the firm's areas of expertise, working
at both the trial and the appellate levels.

Judge Geer was first elected to the North Carolina Court of Appeals in 2002, receiving more than a million votes statewide.
In 2010, because of her reputation as a fair and impartial judge, she garnered bipartisan support that resulted in her
winning re-election by a 20-point margin. During her tenure on the Court, Judge Geer has heard more than 3,800 appeals,
authored more than 1,350 opinions, and had her opinions reversed less than 2% of the time. As one of the most
experienced Court of Appeals judges, Judge Geer has been responsible for hearing and deciding appeals on a wide variety
of issues involving almost every area of law. She also served on the Court's Executive Committee, which works with the
Chief Judge in administration of the Court. During her service on the Court, she was named Outstanding Appellate Judge
by the North Carolina Advocates for Justice.

Judge Geer's time on the bench has enhanced her ability to understand what judges – trial and appellate – need and want
to know in order for clients to prevail at both the trial and appellate levels. Because of the similarity of intermediate
appellate courts across jurisdictions, her experience and knowledge gained in North Carolina is valuable in litigation and
appeals pending in all jurisdictions including the federal courts, making her a unique resource for clients. In addition,
Judge Geer's reputation as an intelligent, practical, fair, and unbiased judge increases her credibility when arguing
before other judges whether at the trial level or on appeal.

Illustrating the diversity of practice areas involved in her opinions, in Boyd v. Robeson County, Judge Geer wrote an opinion
holding in a case of first impression for North Carolina that the office of a county sheriff is a "person" that may be sued
under 42 U.S.C. § 1983, allowing an inmate to sue for violation of her Eighth Amendment rights when a jail failed to provide
medical treatment after her appendix burst. In another opinion authored by Judge Geer, Diggs v. Novant Health Inc.,

                                                             32
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 66 of 137 PageID #:598

the Court held, again in a case of first impression, that a hospital could be liable under an apparent agency theory for
the negligence of independent contractor anesthesiologists. In Mason v. Dwinnell, Judge Geer's opinion held that a trial
court had authority, under the federal constitution, to award custody of a child, including visitation, to a same-sex
domestic partner who was not a legal parent of the child. Judge Geer's opinion in Blinson v. State upheld the
constitutionality, under the federal and state constitutions, of economic tax incentives granted to corporations in order
to bring jobs to the State.

Prior to going on the bench, Judge Geer was a partner with two leading North Carolina plaintiffs' firms and was one of the
founders of the second firm. She was a highly respected trial and appellate litigator known for obtaining cutting-edge and
precedent-setting victories in a diverse set of practice areas, including among others, securities litigation, labor and
employment law, ERISA, antitrust and trade regulation, commercial litigation, consumer protection, and constitutional
and civil rights litigation (including suits against the State, sheriffs, counties, and municipalities). She was selected for
inclusion in Best Lawyers in America, and recognized by the journal Business North Carolina as one of North Carolina’s
“Legal Elite” – a list of the top 200 lawyers in the State.

Judge Geer began her legal career with Paul Weiss Rifkind Wharton & Garrison where she was taught that a bright,
hardworking lawyer, willing to learn, can handle any type of litigation – a philosophy that led to her eclectic practice upon
leaving Paul Weiss. While at Paul Weiss, she had the privilege of working with nationally-respected litigators,
including legal icons such as Arthur Liman, on high profile cases including the litigation arising out of the attempt to corner
the silver market in 1979-1980. She also gained experience defending shareholder derivative and corporate takeover
litigation. Judge Geer did substantial pro bono work, including being part of a team that obtained a stay of execution on
behalf of a mentally retarded man on death row who was subsequently shown to be innocent by DNA testing, once such
testing finally became available. That work led to her being one of the recipients of the 2004 Dybwad Humanitarian
Award, the highest honor of the American Association on Intellectual and Developmental Disabilities.

As both a judge and a lawyer, Judge Geer has worked to improve the quality of legal representation through service on
the Appellate Specialization Committee of the North Carolina State Bar, the Appellate Rules Committee of the North
Carolina Bar Association, the Board of Governors of the North Carolina Advocates for Justice, and various committees of
the American Bar Association and other bar association groups. She is also a highly sought after teacher of continuing
education programs for both other judges and lawyers.

Judge Geer received her B.A. summa cum laude from Bryn Mawr College and her J.D. with high honors from the University
of North Carolina School of Law where she was a Morehead Fellow and served as Managing Editor of the North Carolina
Law Review.


Geoffrey Graber

Geoffrey Graber is a Partner at Cohen Milstein and a member of the firm’s Consumer Protection practice, where he
specializes in representing consumers in complex class action litigation involving issues of false advertising, fraud, data
privacy theft and other forms of unfair business practices at the hands of banks, insurance, health care companies, and
other consumer providers.

Mr. Graber also represents whistleblowers in qui tam litigation under the False Claims Act and whistleblower programs
under the U.S. Securities Exchange (SEC), U.S. Department of Transportation (DOT), and U.S. Department of Defense
(DOD). Often these lawsuits involve Foreign Corrupt Practices Act allegations.

Prior to joining Cohen Milstein in 2015, Mr. Graber had a distinguished career at the U.S. Department of Justice (DOJ),
serving as Deputy Associate Attorney General and Director of the Residential Mortgage-Backed Securities (RMBS) Working

                                                              33
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 67 of 137 PageID #:599

Group at the DOJ, where he oversaw the DOJ’s nationwide investigation into the packaging and sale of mortgage-backed
securities (MBS), leading up to the financial crisis. He supervised more than 100 DOJ prosecutors, lawyers, investigators
and analysts and worked closely with senior officials from the SEC, Department of Housing and Urban Development (HUD),
Inspector General’s Office for the Federal Finance Agency and more than 10 state attorneys general offices.

The DOJ investigations overseen by Mr. Graber ultimately recovered more than $36 billion. These recoveries include the
record-breaking $16.65 billion settlement reached in August 2014 with Bank of America – the largest settlement with a
single entity in U.S. history – as well as settlements with Citigroup ($7 billion) and JP Morgan ($13 billion).

Earlier in his tenure at the DOJ, Mr. Graber served as Counsel in the Civil Division, where he proposed and then led the
three-year investigation (2004 – 2007) of Standard & Poor’s (S&P) and its ratings of structured finance products. Mr.
Graber oversaw the investigation and supervised a team of more than 50 prosecutors, DOJ lawyers, investigators and
analysts. The investigation, which made groundbreaking use of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (FIRREA), resulted in the largest enforcement action filed by the United States concerning the
financial crisis (United States v. Standard & Poor’s). As a result of his successful work on S&P, Mr. Graber earned the
Attorney General’s Distinguished Service Award in 2015.

In 2014, while at the DOJ, Mr. Graber also received the Attorney General’s Distinguished Service Award for his work
relating to the $13 billion settlement with JP Morgan – including, at the time, the largest FIRREA penalty recovered by the
DOJ.

Mr. Graber’s distinguished background and experience has proven invaluable to clients. He is currently litigating the
following high-profile matters:

    •   Barnett v. Facebook: Mr. Graber represents a putative class of advertising purchasers, who claim that Facebook
        breached its implied duty to perform with reasonable care and violated California’s Unfair Competition Law by
        intentionally miscalculating and inflating metrics related to its video advertisement and monitoring services. If not
        for these miscalculations, plaintiffs claim, they would not have purchased more video advertisements and at a
        higher price than they otherwise would have paid.
    •   Infante v. Luxottica Retail North America (LensCrafters): Mr. Graber represents a putative class of purchasers of
        LensCrafters’ Accufit Digital Measurement System (Accufit) services, who allege that LensCrafters used false,
        misleading advertising and deceptive sales practices about Accufit being “five times more accurate” in measuring
        pupillary distance than traditional methods, to induce customers to purchase LensCrafter’s higher-priced
        prescription lens products.
    •   Democratic National Committee v. The Russian Federation, et al.: On April 20, 2018 Cohen Milstein, on behalf of
        the Democratic National Committee (DNC), filed a lawsuit in federal court against the Russian Federation, Donald
        J. Trump for President, Inc., and others for their attack on the 2016 U.S. elections, by, among other things, hacking
        DNC servers and disseminating stolen documents. Mr. Graber is one of the principal team leaders in the litigation.

Mr. Graber’s recent successes include:

    •   In re Anthem, Inc. Data Breach Litigation: Cohen Milstein was co-lead counsel in a certified class action involving
        the 2015 cyberattack and massive data breach of Anthem, Inc., one of the nation’s largest for-profit managed
        health care companies, which resulted in the theft of personal identification and health information of 78.8 million
        insureds. On August 25, 2017 the Court preliminarily approved a $115 million settlement in this class action. The
        settlement, once approved, will be the largest data breach settlement in history. Mr. Graber was involved in all
        aspects of the litigation.



                                                            34
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 68 of 137 PageID #:600

Before joining the DOJ, Mr. Graber was an associate at a top-tier defense law firm, where he defended Fortune 500
companies and their officers and directors in securities and derivative suits, consumer class actions and government
investigations. Mr. Graber also devoted substantial time to pro bono representation of indigent individuals and families
in civil rights actions against local law enforcement.

Mr. Graber received his undergraduate degree in Philosophy from Vassar College, and earned his law degree from the
University of Southern California Law School, where he served as the Managing Articles Editor on Southern California Law
Review.

Leslie M. Kroeger

Leslie M. Kroeger is a Partner at Cohen Milstein and Co-Chair of the firm’s Complex Tort Litigation practice group. She
focuses on complex, high-profile product liability, wrongful death, and managed care abuse litigation.

Ms. Kroeger is a highly accomplished trial attorney who began her legal career in the courtroom as an Assistant Public
Defender for the 18th Judicial Circuit of Florida and later became an Assistant State Attorney in Miami-Dade County,
Florida. She then moved into private practice where she continues to handle a variety of complex civil litigation before
state and federal courts in Florida and nationwide.

Currently, Ms. Kroeger is litigating the following notable matters:

    •   Lindsay X-LITE Guardrail Litigation: Cohen Milstein represents more than five families of decedents and victims of
        catastrophic injuries in a series of individual products liability, wrongful death and catastrophic injury lawsuits in
        Tennessee and South Carolina state courts against the Lindsay Corporation and several related entities for
        designing, manufacturing, selling, and installing defective, X-Lite guardrails on state roadways.
    •   Pulse Nightclub Shooting: Cohen Milstein is co-lead counsel, representing more than 90 survivors and relatives of
        victims of the Orlando Pulse Nightclub shooting. The wrongful death lawsuit against the shooter’s former
        employer, G4S, alleges that it knew the shooter was mentally unstable and threatening violence, yet obtained his
        security license from the state with the use of a fraudulently signed psychological assessment, employed him as
        an armed guard, and repeatedly gave him weapons training.
    •   United States of America, et al. v. AIDS Healthcare Foundation, Inc.: Cohen Milstein represents three former
        managers of the AHF in a Federal and Florida State Whistleblower Act claims against the nation’s largest provider
        of HIV/AIDS medical care for illegal patient referral kickbacks. Ms. Kroeger has been involved in all aspects of the
        litigation. The case is ongoing.
    •   Ratha, et al v Phatthana Seafood Co.: Cohen Milstein is representing seven Cambodian plaintiffs in a cross-border
        human rights lawsuit, involving human trafficking, forced labor, involuntary servitude, and peonage by factories
        in Thailand that produce shrimp and seafood for export to the United States.

Ms. Kroeger has successfully litigated the following lawsuits:

    •   Quinteros, et al v. DynCorp, et al: Cohen Milstein represented over 2,000 Ecuadorian farmers and their families
        who suffered physical injuries and property damage as a result of aerial spraying of toxic herbicides on or near
        their land by DynCorp, a U.S. government contractor. A bellwether trial on behalf of the first six Ecuadorian clients
        came to a conclusion in April 2017, when the ten-person jury unanimously determined that DynCorp was
        responsible for the conduct of the pilots with whom it had subcontracted to conduct the chemical spraying after
        April 2003. This resolution allowed for a successful case settlement.
    •   Mincey v. Takata: Cohen Milstein was lead counsel in a lawsuit brought on behalf of Patricia Mincey and her family.
        Patricia Mincey sustained catastrophic injuries that rendered her a quadriplegic in 2014 when the driver’s side
        airbag in her Honda Civic deployed too aggressively during a collision due to a product defect. She passed away in

                                                             35
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 69 of 137 PageID #:601

        early 2016 due to complications from her quadriplegia caused by the problematic airbag. The suit charged that
        Takata, the manufacturer of the airbag system, knew of the airbag defect and hid the problem from consumers.
        Evidence uncovered by the firm showed that Takata concealed the defective nature of the airbag system for more
        than a decade. The case was resolved in July 2016.
    •   Quinlan v. Toyota Motor Corporation: Cohen Milstein was lead counsel in a product liability case filed against
        Toyota, alleging that manufacturing defects in the defendant’s car caused the car being driven by the plaintiff to
        suddenly accelerate and go out of control, resulting in catastrophic injuries that left Quinlan a quadriplegic. The
        defendant entered into a confidential settlement. Ms. Kroeger was engaged in all aspects of the litigation.
    •   In re: Caterpillar, Inc. Engine Products Liability Litigation: Cohen Milstein was co-lead counsel in a nationwide
        product liability class action lawsuit, alleging Caterpillar sold diesel engines with defective exhaust emissions
        system that resulted in power losses and shutdowns. Ms. Kroeger was involved all aspects of the litigation.
    •   John Doe v. Sunz Insurance Company and CorVel Corporation: Cohen Milstein successfully represented John Doe
        in a workers compensation arbitration against his workers’ compensation carrier and third-party administrator
        for breach of fiduciary duty and intentional infliction of emotional distress relating to their denial of medically
        necessary cervical spine surgery, recommended by a carrier-approved orthopedic surgeon, and their termination
        of his workers’ compensation benefits.

Ms. Kroeger is the President-Elect of the Florida Justice Association (FJA), one of the nation’s premier plaintiffs trial
associations. In June 2019 she will serve as President of FJA, the second female President in the history of the association.
Since 2001, Ms. Kroeger has been an active member of FJA, serving on the Executive Committee since 2011 and more
recently as FJA’s Secretary and Treasurer. She is a past Chair of the Women’s Caucus.

FJA has also recognized Ms. Kroeger for her leadership and advocacy efforts. In 2017 and 2018, she was presented with
FJA’s Cornerstone Award in recognition of her leadership and efforts in recruiting new members to the organization. In
2015, Ms. Kroeger was awarded FJA’s Champion of Consumer Safety Award for her lobbying efforts before the Florida
legislature, resulting in passage of SB 518, a state law requiring children under age five to be secured in federally-approved
child-restraint devices.

Ms. Kroeger also currently serves on the Board of Directors of Guardians for New Futures, and she oversees a Safe Kids
bi-annual booster-seat give-away. She is Past-President and Founder of the Martin County Chapter of the Florida
Association for Women Lawyers. She also served six years on the Florida Bar Professional Ethics Committee.

Ms. Kroeger is widely recognized for her leadership and legal skills. She was recently awarded Daily Business Review’s
2018 Distinguished Leader award. She is consistently recognized by Best Lawyers in America in the field of Product Liability
Litigation – Plaintiffs, as well as Florida Super Lawyers, and Florida Trend’s Legal Elite. Ms. Kroeger is AV rated by
Martindale-Hubbell.

Ms. Kroeger often speaks and writes on a range of issues dealing with litigation strategies and tactics from addressing the
standards for expert witness testimony in light of the Supreme Court’s Daubert ruling to delivering compelling opening
statements and other trial skills, as well as legal trends related to automotive negligence, roadway safety and guardrail
systems, managed care abuse, and denial of workers’ compensation claims. She is frequently invited to speak at the
Florida Workers’ Advocates Annual Conference, the 2017 North Carolina Advocates for Justice Annual Conference, and
the Al J. Cone Trial Advocacy Institute and other CLE programs hosted by the Florida Justice Association. In 2016, Ms.
Kroeger was named to Law360’s Product Liability Editorial Advisory Board.

Ms. Kroeger graduated with high honors from the University of Tennessee at Knoxville, and obtained her law degree from
the Cumberland School of Law, Samford University. Following law school, she served in a trial clerkship in Miami.

Victoria S. Nugent

                                                             36
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 70 of 137 PageID #:602



Victoria S. Nugent is a Partner at Cohen Milstein and Co-Chair of the Public Client practice group. She has been with Cohen
Milstein since 2000, and her work has focused on consumer protection and public health and safety.

Since joining Cohen Milstein’s Public Client practice group in 2011, Ms. Nugent has represented state Attorneys General,
counties, and cities in civil law enforcement investigations and litigation involving consumer protection, Medicaid fraud,
and other areas of enforcement that protect government interests and vulnerable communities.

Ms. Nugent’s recent representations include:

    •   Opioids Crisis Litigation and Investigation: Representing New Jersey in its consumer protection, Medicaid fraud,
        and nuisance lawsuit against Purdue Pharma; representing Indiana in its investigation of all actors contributing to
        the opioid crisis, including pharmaceutical manufacturers and opioid distributors.
    •   Nursing Homes: Representing the State of New Mexico in litigation related to Medicaid fraud and deceptive
        marketing by skilled nursing facilities that promised, but failed to provide, basic care to their elderly residents.

Ms. Nugent has represented public clients on other matters involving consumer and financial fraud. Some of her successes
include:

    •   Representing the states of Arizona and Nevada in litigation against Bank of America for deceptive conduct in
        connection with servicing approximately 500,000 mortgages, resulting in financial payments to consumers and
        the states, commitments to mortgage modifications and other equitable relief valued at nearly $1 billion.
    •   Representing the state of Nevada in investigations into the conduct of Deutsche Bank and the Royal Bank of
        Scotland, two of the investment banks that encouraged and enabled the predatory lending practices of retail
        lenders. Ms. Nugent helped develop the State’s legal theories and claims and handled numerous aspects of these
        investigations.

Ms. Nugent began her career at Cohen Milstein in the Firm’s Consumer Protection & Unsafe Products practice, where she
focused on consumer protection and public health litigation. Past cases include In re StarLink Product Liability Litigation,
in which she represented farmers suing Aventis CropScience after an unapproved variety of genetically modified corn was
detected in the U.S. corn supply and drove down prices for all U.S. corn exports. More than $100 million was recovered
for the class in a landmark settlement. In 2009 and 2010, Ms. Nugent filed suit on behalf of consumers challenging the
post-transaction marketing practices (also sometimes called “negative option marketing”) and in two significant rulings
persuaded federal courts in California and Washington that these practices run afoul of state consumer protection laws.
Ms. Nugent has argued cases before the high courts of Georgia, Nebraska, and the District of Columbia, as well as the
federal D.C. Circuit Court of Appeals.

Prior to joining the Cohen Milstein, Ms. Nugent worked for seven years at Public Citizen, a national consumer advocacy
organization. There, she worked on many legislative and regulatory campaigns addressing issues that ranged from
automobile safety to international trade policy. After graduating from law school in 1998, Ms. Nugent received a two-
year fellowship sponsored by the National Association for Public Interest Law (NAPIL). As a NAPIL Fellow, she worked at
Trial Lawyers for Public Justice, where she helped develop and prosecute impact litigation in the areas of arbitration,
banking, credit, and insurance.

Ms. Nugent has served on the D.C. Bar Committee on the Rules of Professional Conduct since 2012.

Benjamin D. Brown



                                                            37
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 71 of 137 PageID #:603

Benjamin D. Brown is a Partner at Cohen Milstein, and Co-Chair of the firm's Antitrust practice group. Mr. Brown, who
previously served in the Antitrust Division of the United States Department of Justice, brings to his role extensive
experience leading complex litigation, particularly antitrust class actions.

Mr. Brown has been appointed by federal courts to serve as co-lead counsel or on steering committees for plaintiffs in
numerous important matters, such as In re Plasma-Derivative Protein Therapies Antitrust Litigation (N.D. Ill.); Allen, et al.
v. Dairy Farmers of America, Inc. (D. Vt.); and Mixed Martial Arts (MMA) Antitrust Litigation (D. Nv.). He has led cases
through trial and argued appeals and stands ready to take cases through to the finish line.

Mr. Brown is also a leader in the area of takings cases, claims that are brought under the Fifth Amendment of the U.S.
Constitution for the unconstitutional taking of property without compensation. He also represents individuals or groups
in litigations and confidential arbitrations involving complex commercial disputes, particularly those involving regulated
markets.

Currently, Mr. Brown is litigating a number of large, complex antitrust and price manipulation lawsuits, where he plays a
prominent role and leads all aspects of the litigation, from deciding on the claims to be brought, the strategy to be pursued
and charting the course of the case. Notable matters include:

    •   Mixed Martial Arts (MMA) Antitrust Litigation: Cohen Milstein is co-lead counsel in a class action on behalf of
        MMA fighters alleging that Zuffa LLC – commonly known as the Ultimate Fighting Championship or “UFC” – has
        unlawfully monopolized the markets for promoting live professional MMA bouts and for purchasing the services
        of professional MMA fighters. The district court denied the defendant’s motion to dismiss the case in September
        2015 and discovery is ongoing. Mr. Brown is co-lead in this class action.
    •   Allen, et al. v. Dairy Farmers of America, Inc: Cohen Milstein served co-lead counsel in a class action lawsuit on
        behalf of Northeast dairy farmers against Dairy Farmers of America (DFA) and Dean Foods Company charging a
        conspiracy to reduce competition for raw milk and that DFA monopolized the milk market in the Northeast, forcing
        dairy farmers to market their milk through DFA or its affiliate Dairy Marketing Services (DMS). Final, approved
        settlements total $50 million.
    •   DairyAmerica Litigation: Cohen Milstein is sole lead counsel of a putative class of dairy farmers who allege that
        defendants fraudulently misreported nonfat dry milk prices to the National Agricultural Statistics service, resulting
        in artificially depressed raw milk prices and unfairly depriving American dairy farmers of tens or hundreds of
        millions of dollars. Mr. Brown directs and leads all aspects of the litigation.

Mr. Brown is also currently litigating a number of takings lawsuits, including the following notable matters:

    •   Ideker Farms, et al. v. United States of America: Cohen Milstein represents Ideker Farms and more than 400 other
        plaintiffs located in six states along the Missouri River in a landmark mass action lawsuit in the U.S. Court of Federal
        Claims alleging that the federal government took land and flooding easements over lands owned by farmers
        without any compensation in violation of the takings clause of the Fifth Amendment. Mr. Brown has helped lead
        the litigation team, including during a months-long liability trial in 2017, during which he personally cross-
        examined ten witnesses, including six experts. In March 2018, the Court ruled largely in favor of plaintiffs on
        liability and cause of flooding claims. Bellwether trials continue. The Court will next determine the extent of the
        losses due to the taking.
    • Big Oak Farms, Inc., et al. v. United States of America: Cohen Milstein represents a group of farmers along the
        Mississippi River in a Fifth Amendment takings case alleging that the U.S. Army Corps of Engineers intentionally
        flooded plaintiffs’ land without providing just compensation. Mr. Brown has been directing and leading all aspects
        of the litigation.
Mr. Brown joined Cohen Milstein in 2005, following four years as a trial attorney with the Antitrust Division of the United
States Department of Justice. At the Department of Justice, Mr. Brown led and assisted in numerous investigations,

                                                              38
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 72 of 137 PageID #:604

litigations and trials involving antitrust activity and mergers. Mr. Brown also served as a Special Assistant United States
Attorney in the Eastern District of Virginia, where he prosecuted criminal cases. Prior to serving in the U.S. Department
of Justice, Mr. Brown was in private practice, where he counseled defendants in antitrust litigation matters. This
experience has provided him with insights into defense strategies and has earned him the respect of defendants’ counsel.

The Legal 500 has recognized Mr. Brown as one of the nation’s leading class action antitrust attorneys. Mr. Brown is also
recognized in Who’s Who Legal: Thought Leaders – Competition, and he has been listed as one of Washington D.C.’s
"Leading Star” Plaintiffs’ Litigators by Benchmark Litigation, recognizing his writing, his depositions and his arguments in
court. He is a frequent panelist at legal industry gatherings and is a recognized expert on antitrust litigation whose opinions
on the newest developments and trends in antitrust litigation are often quoted in the media. Mr. Brown is a contributing
author of the ABA’s Antitrust Class Actions Handbook, and has served as a state editor for the ABA's Survey of State Class
Action Law. He authored several chapters on private antitrust recovery actions for the Global Competition Review's
Antitrust Review of the Americas, and co-authored with fellow partner Douglas Richards, “Predominance of Common
Questions – Common Mistakes in Applying the Class Action Standard,” Rutgers Law Journal (Vol. 41).

Mr. Brown is currently serving on the Advisory Board of the Institute for Consumer Antitrust Studies at Loyola University
Chicago's School of Law.

Mr. Brown attended the University of Wisconsin – Madison, where he graduated Phi Beta Kappa, majoring in Philosophy,
and earned his J.D., from Harvard Law School, graduating cum laude. He served as Law Clerk to the Hon. Chief Judge Juan
R. Torruella, U.S. Court of Appeals for the First Circuit. The United States District Court for the District of Columbia has
honored Mr. Brown for his outstanding commitment to pro bono litigation.


Manuel J. Dominguez

Manuel J. (“John”) Dominguez is a Partner at Cohen Milstein, and a member of the Antitrust practice group. Mr.
Dominguez specializes in complex, multi-district antitrust litigation, representing individuals and businesses that have
been harmed by anticompetitive business practices. Mr. Dominguez, in addition, plays a significant role in the practice
group identifying and investigating potential antitrust violations.

Mr. Dominguez has been litigating complex antitrust and consumer cases for more than 20 years, and has served as lead
counsel and handled numerous high-profile, high-stakes cases during that time. His efforts have enabled aggrieved
businesses and consumers to recover hundreds of millions of dollars. He litigated and resolved cutting-edge litigation
against AOL for allegedly unlawfully collecting the Internet search data of millions of users and making their private
information available for downloading by the general public. Earlier in his career, Mr. Dominguez litigated a highly
significant securities matter that settled for hundreds of millions of dollars involving Symbol Technologies Inc., a barcode
technology maker that intentionally overstated its revenues through premature revenue recognition, improper
consignments arrangements and channel stuffing.

Mr. Dominguez, who joined Cohen Milstein in 2011, has assisted the firm in developing its investigatory and case
development groups. He is a hands-on litigator who is currently representing plaintiffs in antitrust litigation involving
alleged price-fixing and anticompetitive monopolistic practices in various industries including truck transmissions, medical
products, auto industry and finance, among others. Although Mr. Dominguez’s practice is focused on antitrust litigation,
he continues to be involved in securities and consumer matters.

Mr. Dominguez is currently representing direct purchasers in a series of Auto Parts antitrust class action lawsuits being
litigated in the Eastern District of Michigan in Detroit. These cases stem from the largest antitrust investigation in the
history of the U.S. Department of Justice, with over $1 billion in fines and multiple criminal indictments. Two of the cases,

                                                              39
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 73 of 137 PageID #:605

Wire Harnesses and Bearings, are scheduled to be the first cases to be considered for certification by the court. In these
cases, Mr. Dominguez has significant responsibilities, including leading discovery efforts against defendants and assisting
experts.

Mr. Dominguez is also co-lead counsel in the Truck Transmissions Antitrust Litigation alleging that Eaton Corp., the largest
manufacturer of truck transmissions, and the four major truck manufacturers conspired to create a monopoly for
transmissions used in heavy-duty trucks. Mr. Dominguez responsibilities include arguing all the major motions and
deposing and defending nearly all the expert depositions in this matter. The case is currently up on appeal in the Third
Circuit.

Mr. Dominguez began his career as an Assistant Attorney General serving in the Attorney General of the State of Florida’s
Department of Economic Crimes. In that role, he represented the state of Florida in prosecuting corporations and business
entities for alleged violations of Florida’s RICO, antitrust and Unfair and Deceptive Trade Practices Act statutes. Following
his service as an Assistant Attorney General, Mr. Dominguez entered private practice, litigating and trying numerous cases
involving unfair trade practices and other alleged violations of state and federal consumer protection statutes. In 2000,
he joined a premier class action firm focused on antitrust and securities litigation; there, he rose to the head of the firm’s
antitrust and consumer practice groups. Mr. Dominguez recently won a significant motion to dismiss in a non-class action
antitrust action brought on behalf of Doctors and practice groups against a major insurance company and hospital in
Florida in Omni Healthcare, Inc. v. Health First, Inc. The issues presented and argued were issues of first impression for
the middle district of Florida.

Mr. Dominguez is also nationally recognized for his knowledge of managing the discovery process in today’s increasingly
technologically complex business environment. He has made presentations on topics such as the impact of the new e-
discovery amendments to the Federal Rules of Civil Procedure, and has also participated in The Sedona Conference®
Working Group 1, an organization at the vanguard of developing standards for electronic discovery.

Mr. Dominguez formerly served as the Chair for the Antitrust, Franchise & Trade Regulation Committee of the Florida
Bar’s Business Law Section. Mr. Dominguez previously served as the Vice Chair of this committee and was a member of
the Executive Council of Florida Bar’s Business Law Section. He is also co-author of an article that appeared in the Florida
Bar Journal, “The Plausibility Standard as a Double Edge Sword: The application of Twombly and Iqbal to Affirmative
Defenses” (Vol. 84, No. 6).

Mr. Dominguez received a B.A. from Florida International University, and earned his J.D. from the Florida State University
Law School, graduating with honors. In law school, he was a member of the Transnational Journal of Law and Policy.

Brent W. Johnson

Brent W. Johnson is a Partner at Cohen Milstein and a member of the Antitrust practice group. Mr. Johnson co-leads the
group’s new case investigations. He has initiated and developed cases that have compensated class members hundreds
of millions of dollars and helped break new ground in antitrust law, including challenging no-poach agreements in labor
markets.

Mr. Johnson was recognized in 2017 and 2018 by The Legal 500 as a “Next Generation Lawyer,” an honor bestowed upon
less than a dozen lawyers positioned to become leaders in the field of antitrust civil litigation and class actions. He also
was named a Super Lawyers “Rising Star” and a “Top Rated Antitrust Litigation Attorney in Washington, DC” in 2016, 2017,
and 2018.

Mr. Johnson has considerable expertise and strategic perspective in large, complex antitrust litigation and class actions,
having represented businesses and individuals as plaintiffs and defendants. His practice encompasses a broad range of

                                                             40
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 74 of 137 PageID #:606

antitrust claims, including Sherman Act Section 1 restraints of trade and Section 2 monopoly and monopsony claims. He
has argued before federal district courts and state trial and appellate courts and brought cases to trial.

Mr. Johnson’s recent successes include the following notable antitrust class actions:

    •   In re Domestic Drywall Antitrust Litigation (E.D. Pa.): Mr. Johnson initiated the investigation and filed the first
        complaint in this case, in which Cohen Milstein serves as co-lead counsel for a class of direct purchasers of drywall
        against drywall manufacturers for price-fixing. The Court has approved settlements that total more than $190
        million. The Court commented that it had sided with Plaintiffs because of counsel’s “outstanding work,” and that
        Plaintiffs’ counsel had a “sophisticated and highly professional approach.” It complemented the attorneys as
        “highly skilled” and noted that their performance on class action issues was “imaginative.” It also stated that “Few
        cases with no government action, or investigation, result in class settlements as large as this one.”
    •   In re Animation Workers Antitrust Litigation (N.D. Cal.): Mr. Johnson developed this case with two other attorneys
        in the firm, and Cohen Milstein filed the first complaint. Cohen Milstein serves as co-lead counsel representing a
        class of animation and visual effects workers in a lawsuit alleging that the defendants, who include Pixar, Lucasfilm
        Ltd. and DreamWorks Animation, secretly agreed not to solicit class members and to coordinate on compensation.
        The Court approved settlements with all of the defendants for a total of $168.5 million.
    •   Grand Strand v. Oltrin (D. S.C.): Mr. Johnson was personally appointed co-lead Class Counsel and led the CMST
        team in representing a class of direct purchasers of bulk bleach, including municipal water authorities and others,
        against that product’s manufacturers who engaged in an illegal market allocation agreement. The Court approved
        a settlement worth nearly all of the class’s single damages and remarked that the case had been “skillfully
        handled.”
    •   In re Urethane Antitrust Litigation (D. Kan.): Cohen Milstein served as co-lead counsel on behalf of a certified class
        of direct purchasers of several types of chemicals who were overcharged as a result of a nationwide price-fixing
        and market allocation conspiracy. In the litigation, multiple defendants collectively settled for over $130 million,
        and a jury verdict of $1.1 billion was secured against Dow Chemical, the final defendant, in 2013. Dow ultimately
        settled for $835 million while the case was on appeal before the Supreme Court, bringing the total recovery to
        $974 million – nearly 250% of the damages found by the jury.
    •   The Shane Group, Inc. v. Blue Cross Blue Shield of Michigan (E.D. Mich.): Cohen Milstein serves as co-lead counsel,
        representing a class of purchasers of hospital services against Blue Cross Blue Shield of Michigan for agreeing to
        MFN provisions in its contracts with hospitals throughout Michigan that required those hospitals to charge other
        insurers as much or considerably more for services provided to class members. The Court approved a settlement
        with BCBSM for nearly $30 million.

Currently, Mr. Johnson is litigating the following antitrust class actions:

    •    In re Interest Rate Swaps Antitrust Litigation (S.D.N.Y.): Cohen Milstein serves as co-lead counsel, representing the
         Public School Teachers’ Pension and Retirement Fund of Chicago and a proposed buy-side investor class against
         numerous Wall Street investment banks. The class alleges that the defendants conspired to prevent class
         members from trading IRS on modern electronic trading platforms and from trading with each other, all to protect
         the banks’ trading profits from inflated bid/ask spreads.
    • In re Broiler Chicken Antitrust Litigation (N.D. Ill.): Cohen Milstein represents a class of end-user consumers of
         broiler chicken in a litigation alleging that the defendants, who include Perdue Farms and Tyson Foods, agreed to
         restrict the supply of broilers, among other things, thereby raising their price to consumers. The case is ongoing.
Prior to joining Cohen Milstein, Mr. Johnson practiced at a premier global law firm, where he focused on antitrust litigation
for plaintiffs and defendants. Some of Mr. Johnson's matters included:

    •   Feesers, Inc. v. Michael Foods, Inc. and Sodexho, Inc. (M.D. Pa.): Mr. Johnson was a member of the successful trial
        team that represented Michael Foods, a manufacturer of processed egg products and refrigerated potato
                                                              41
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 75 of 137 PageID #:607

       products, in a three-week trial of a Robinson-Patman Act action brought by a broad-line distributor of food
       products.
    • Dahl, et al. v. Bain Capital, et al. (D. Mass.): Mr. Johnson represented The Carlyle Group in a class action where
       plaintiffs alleged collusion among certain private equity firms and investment banks in specific going-private
       transactions in violation of Section 1 of the Sherman Act.
    • In re Aftermarket Filters Antitrust Litigation (N.D. Ill.): Mr. Johnson represented Champion Laboratories, a
       manufacturer of aftermarket automotive filters, in a class action where plaintiffs alleged a conspiracy among
       manufacturers to fix prices in violation of Section 1 of the Sherman Act.
    • National Laser Technology, Inc. v. Biolase Technology, Inc. (S.D. Ind.): Mr. Johnson represented Biolase, the
       country's largest manufacturer of lasers for dental applications, against Sherman Act claims brought by a
       competitor aftermarket dental laser support company. The matter resulted in a favorable settlement for the
       client.
Mr. Johnson has significant experience in other complex civil litigation, including mass torts and government contracts.

Mr. Johnson is a commentator on antitrust and class action issues. In the fall of 2016, he provided testimony concerning
Rule 23 to the Advisory Committee on Civil Rules on behalf of the Committee to Support the Antitrust Laws. Along with
Emmy Levens, he published an article on ascertainability in the Spring 2016 issue of the ABA’s Antitrust magazine. He is a
member of the ABA Section of Antitrust Law. In his pro bono work, he has represented Covenant House Washington, D.C.,
Habitat for Humanity International Inc. and the Cystic Fibrosis Foundation.

Mr. Johnson graduated magna cum laude from Duke University, with a B.A. in Political Science and Spanish, and attended
Stanford Law School, where he earned his law degree.

Betsy A. Miller

Betsy A. Miller is a Partner at Cohen Milstein and Co-Chair of the Public Client practice group. Ms. Miller represents state
Attorneys General, counties, and cities in civil law enforcement investigations and litigation involving consumer
protection, Medicaid fraud, and other areas of enforcement that protect government interests and vulnerable
communities. She currently represents the states of Indiana and New Jersey in their opioid investigations and litigation.

Prior to joining Cohen Milstein, Ms. Miller served as the Chief of Staff and Senior Counsel to the Attorney General for the
District of Columbia. Her responsibilities included supervising an office of 700+ employees and serving as the lead lawyer
for the historic transition of the D.C. Public Schools under Mayor Adrian Fenty and Chancellor Michelle Rhee.

Earlier in her career, Ms. Miller served as Counsel for Senator Patrick J. Leahy (D-VT) on the Senate Judiciary Committee,
where she was responsible for handling confirmation hearings on presidential nominations to the federal judiciary, the
Department of Justice, the Federal Bureau of Investigation and to U.S. Attorney’s Offices.

Ms. Miller also spent eight years as a litigator for two premier defense firms, where she represented some of the nation’s
largest companies and individuals in matters including First Amendment issues, complex contract disputes, collective
bargaining negotiations and arbitration, employment class actions and challenges to independent contractor
classification. Her civil defense experience adds to Ms. Miller’s deep and balanced litigation skillset.

Since 2001, Ms. Miller has served as an Adjunct Professor at Georgetown Law School, where she teaches seminars on
negotiation and mediation strategy. She also holds a certificate in leadership coaching from Georgetown University and
is a Member of the International Coach Federation (ICF).

Ms. Miller’s recent representations include:


                                                            42
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 76 of 137 PageID #:608

    •   Opioids Crisis Litigation & Investigation: Representing New Jersey in its consumer protection, Medicaid fraud, and
        nuisance lawsuit against Purdue Pharma; representing Indiana in its investigation of all actors contributing to the
        opioid crisis, including pharmaceutical manufacturers and opioid distributors.
    •   Moody’s Litigation: Represented the co-lead state (Mississippi) and New Jersey in the $864 million consumer
        fraud settlement achieved in January 2017 by 22 states and the U.S. Department of Justice with Moody’s
        Corporation, Moody’s Investors Service, Inc. and Moody’s Analytics, Inc.
    •   S&P Litigation: Represented co-lead state (Mississippi) in the $1.375 billion-dollar consumer fraud settlement
        achieved in 2015 by 20 states and the U.S. Department of Justice with Standard & Poor’s. Together with the
        Moody’s settlement, these cases against the nation’s two largest credit rating agencies produced key industry
        reforms that provide greater transparency for consumers and that divested the credit rating agencies of more
        than $2.2 billion for their conduct contributing to the national housing crisis and Great Recession.

Ms. Miller’s investigation and litigation successes include matters in the financial, health care and employment law
sectors. Examples include:

    •   Representing the states of Arizona and Nevada in litigation against Bank of America for deceptive conduct in
        connection with servicing approximately 500,000 mortgages; resulting in financial payments to consumers and
        the states, commitments to mortgage modifications and other equitable relief valued at nearly $1 billion.
    •   Representing the state of Montana in an investigation of a Fortune 100 company regarding alleged
        misclassification of employees as independent contractors; resulting in a multi-million dollar resolution for the
        state.
    •   Representing other state attorneys general and municipalities in numerous confidential investigations and
        settlements.
    •   Earlier in her career, Ms. Miller was a full-time mediator and negotiation consultant. She was engaged by the
        Kennedy School of Government to evaluate mediation and arbitration programs across Central America, after
        which she contributed to a book on the same subject.

In addition to serving as an Adjunct Professor at Georgetown Law School, Ms. Miller has taught intensive negotiation
courses at Harvard Law School’s Negotiation Institute (formerly Harvard’s Program of Instruction for Lawyers), and has
provided negotiation skills training for a wide variety of federal and state government agencies, law firms, corporations
and non-profit organizations.

Ms. Miller has authored several articles, including her most recent publication, “Untapped Potential: Creating a Systematic
Model for Mediation Preparation,” which appears as Chapter 13 in the AAA Handbook on Mediation – Third Edition (2016).

Ms. Miller received her undergraduate degree in Comparative Literature from Dartmouth College, graduating magna cum
laude and Phi Beta Kappa, and earned her law degree from Harvard Law School, where she was an editor on the Harvard
Human Rights Journal and the Harvard Latino Law Review. She is the recipient of Harvard Law School’s post-graduate
Heyman Fellowship for government service and academic excellence and Harvard Law School’s Kaufman Fellowship for
public service. Following law school, she clerked for the Honorable Thomas Penfield Jackson in the U.S. District Court for
the District of Columbia. In 2017, Ms. Miller received her Certificate in Leadership Coaching from Georgetown University’s
Institute for Transformational Leadership (ITL).

Gary L. Azorsky

Gary L. Azorsky is a Partner at Cohen Milstein, and Co-chair of the Firm’s Whistleblower/False Claims Act Practice. Mr.
Azorsky joined Cohen Milstein in 2012, establishing the practice. In his role, Mr. Azorsky pursues whistleblower cases
under the federal and state false claims act statutes in the health care, pharmaceutical, banking and defense contractor
industries and other industries that conduct business with the government. Mr. Azorsky specializes in the complex, highly
                                                            43
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 77 of 137 PageID #:609

detailed process for filing and pursuing these cases. In his practice, he has helped right wrongs and to recover nearly $2.5
billion in defrauded funds for federal and state governments, including hundreds of millions of dollars for whistleblower
clients.

Most recently, Mr. Azorsky served as co-lead counsel in the qui tam action against the pharmaceutical company Wyeth
pending in the District of Massachusetts, in which more states joined to intervene along with the government of the
United States than had ever before intervened in a qui tam action. (United States of America et al., ex rel. Lauren Kieff, v.
Wyeth, No.1:03-CV-12366-DPW [D.Mass.].) The $784.6 million settlement was the seventh-largest False Claims Act
recovery on record and the second-largest recovery in history involving a single class of drugs. Mr. Azorsky worked
alongside Department of Justice attorneys and states Attorneys General throughout the 12-year pendency of the case.

Mr. Azorsky was actively involved in precedent-setting cases, such as the series of Ven-A-Care cases, which were among
the first large FCA multi-state cases and laid the groundwork for much of the false claims act litigation that goes on today.
He has also represented whistleblowers in False Claims Act cases involving defense contractors, off-label marketing and
misbranding by pharmaceutical companies and fraud in connection with the banking industry, for-profit colleges and
student loan programs. In addition, Mr. Azorsky represents whistleblowers in tax fraud claims against large and small
corporations through the IRS Whistleblower Office, as well as whistleblowers alleging violations of the Foreign Corrupt
Practices Act and violations of the federal securities laws filed with the SEC Whistleblower Office.

Mr. Azorsky served as co-counsel for the whistleblower on the following representative matters:

    •   United States of America ex rel. Ven-a-Care of the Florida Keys Inc. v. Dey Laboratories, et al., Civil Action No. 05-
        11084 (D. Mass) ($280 Million settlement in December 2010)
    •   United States of America ex rel. Ven-A-Care of the Florida Keys Inc. v. Boehringer Ingelheim Corp, et al., Civil Action
        No. 07-10248 (D. Mass.) ($280 Million settlement in December, 2010)
    •   Florida ex rel. Ven-A-Care of the Florida Keys Inc. v. Boehringer Ingelheim Corp, et al., Civil Action No. 98-3-32A
        (Leon Cty., Fla.) ($6.5 Million settlement with Dey Laboratories, Inc. in March 2010)
    •   Florida ex rel. Ven-A-Care of the Florida Keys Inc. v. Boehringer Ingelheim Corp, et al., Civil Action No. 98-3-32A
        (Leon Cty., Fla.) ($9.57 Million settlement with Schering-Plough in December 2009)
    •   Florida ex rel. Ven-A-Care of the Florida Keys Inc. v. Boehringer Ingelheim Corp, et al., Civil Action No. 98-3-32A
        (Leon Cty., Fla.) ($8.5 Million settlement with Boehringer Ingelheim in December 2009)
    •   Texas ex rel. Ven-A-Care of the Florida Keys Inc. v. Roxane Laboratories, Inc., Boehringer Ingelheim
        Pharmaceuticals, Inc., Ben Venue Laboratories, Inc. and Boehringer Ingelheim Corporation, Civil Action No. GV3-
        03079 (Travis Cty., Tex.) ($10 Million settlement with Boehringer Ingelheim in November 2005)
    •   Texas ex rel. Ven-A-Care of the Florida Keys Inc. v. Warrick Pharmaceuticals Corporation, Schering Plough
        Corporation, Schering Corporation, Civil Action No. GV002327 (Travis Cty., Tex.) ($27 Million settlement with
        Schering-Plough in May 2004)
    •   Texas ex rel. Ven-A-Care of the Florida Keys Inc. v. Dey, Inc., Dey, L.P., Civil Action No. GV002327 (Travis Cty., Tex.)
        ($18.5 Million settlement with Dey Laboratories, Inc. in June 2003)

Mr. Azorsky is recognized for his expertise. He has served as an expert witness in a legal malpractice case concerning qui
tam practice. He has provided expert guidance on the False Claims Act in congressional hearings, as well as before the
Vermont Senate Judiciary Committee in support of the passage of a False Claims Act for the state. In addition, he regularly
speaks before professional audiences regarding the federal and state False Claims Acts.

Mr. Azorsky is a member of Taxpayers Against Fraud, a nonprofit, public interest organization dedicated to combating
fraud against the Federal Government through the promotion and use of the Federal False Claims Act and its qui tam
provisions. Prior to joining Cohen Milstein, in addition to his Whistleblower/False Claims Act practice, he was actively


                                                              44
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 78 of 137 PageID #:610

involved in groundbreaking civil rights, commercial and intellectual property litigation, including Internet and software
industry-related litigation.

Mr. Azorsky is a graduate of the University of Pennsylvania, with a B.A. in English, and received his law degree from Cornell
University Law School.

Jeanne A. Markey

Jeanne A. Markey is a Partner at Cohen Milstein and Co-Chair of the firm's Whistleblower/False Claims Act practice group.

Ms. Markey has successfully represented whistleblowers in federal and state cases across the country in some of highest-
profile qui tam litigation in the healthcare, defense, financial services, and education industries. She has also represented
whistleblower clients in the public housing sector, in S.E.C. related matters, and in matters involving complex financial
instruments.

Representative settled cases include:

    •   United States of America et al., ex rel. Lauren Kieff, v. Wyeth: Ms. Markey was co-lead counsel in this False Claims
        Act whistleblower case against pharmaceutical giant Wyeth (subsequently acquired by Pfizer), in which the
        whistleblowers alleged that Wyeth defrauded Medicaid, the joint federal/state healthcare program for the poor,
        when it reported falsely inflated prices for its acid suppression drug Protonix from 2001 through 2006 for Medicaid
        rebate purposes. Weeks before trial, in February 2016, in one of the largest qui tam settlements in U.S. history,
        Wyeth agreed to pay $784.6 million to the U.S. government and the over 35 intervening states.
    •   United States et al. ex relators v. Southern SNF Management, Inc. and Rehab Services in Motion, LLC: Ms. Markey
        was lead counsel in this False Claims Act case in which three whistleblowers employed by a chain of skilled nursing
        facilities located in Florida and Alabama alleged that the chain was engaged in a multi-year scheme of inflating
        the facilities’ Medicare collections by assigning Medicare patients to levels of therapy, (often referred to as “RUG”
        levels), higher than what was medically reasonable and necessary for that patient. In July 2018 this case settled
        for $10 million.
    •   Ven-A-Care Whistleblower Litigation: Ms. Markey was involved in a series of Ven-A-Care whistleblower cases
        which pertained to the inflated reimbursement amounts drug companies were causing Medicare and Medicaid to
        pay for prescription drugs by reporting inflated wholesale prices to the government. These large, highly-successful
        groundbreaking cases helped to pave the way for a wide range of subsequent False Claims Act cases in the realm
        of healthcare and directed at drug companies in particular.

In 2016, Ms. Markey was recognized as one of the top 25 women lawyers in the Commonwealth of Pennsylvania by The
Legal Intelligencer.

In 2018, Ms. Markey, an alumna of Cornell University Law School, was invited to become a member of The President’s
Council of Cornell Women.

She is also an active member of Taxpayers Against Fraud, a nonprofit, public interest organization dedicated to combating
fraud against the Federal Government through the promotion and use of the Federal False Claims Act and its Qui Tam
provisions, and the Association of qui tam attorneys.

She frequently speaks about developments in the qui tam field and has co-authored several articles about topics including
statistical sampling and representing whistleblowers in cases involving issues of medical necessity.

Ms. Markey received her B.A. (cum laude) from Colgate University and her J.D. from Cornell University Law School.

                                                             45
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 79 of 137 PageID #:611



Michael B. Eisenkraft

Michael B. Eisenkraft is a Partner at Cohen Milstein and takes a leading role in prosecuting cases relating to the protection
of commodity and financial markets for the firm and currently represents investors in the Natural Gas, KOSPI 200, LIBOR,
Treasuries, and Interest Rate Swaps markets. He has also helped investors recover hundreds of millions of dollars in the
Firm’s mortgage-backed securities cases. Mr. Eisenkraft serves as the Administrative Partner for Cohen Milstein’s New
York office and chairs the firm’s new business development committee.

His notable successes at Cohen Milstein include:

    •   HEMT MBS Litigation: $110 million settlement on behalf of investors in mortgage-backed securities issued and
        underwritten by Credit Suisse (final approval pending) after more than seven years of litigation, which included
        the first written decision certifying a Securities Act class of mortgage-backed securities in the country.
    •   RALI MBS Litigation: $335 million in settlements on behalf of investors in mortgage-backed securities issued by
        Residential Capital and underwritten by various investment banks after seven years of litigation.
    •   Harborview MBS Litigation: $275 million settlement on behalf of investors in mortgage-backed securities
        issued and underwritten by the Royal Bank of Scotland and its subsidiaries after more than six years of litigation.
    •   Dynex: $7.5 million settlement on eve of trial on behalf of investors in asset-backed securities. The decision
        certifying the class in the case was the first decision within the Second Circuit certifying a class of asset-backed
        bond purchasers under the 1934 Act.
    •   China MediaExpress: $12 million settlement with auditor defendant in case involving alleged fraud at Chinese
        reverse merger company China MediaExpress. One of the largest settlements with an auditor defendant in a case
        involving a Chinese reverse merger company.

Mr. Eisenkraft’s current cases include:

    •   Total Gas & Power Antitrust and Commodities Litigation: Represents putative class in action against the energy
        company Total in case alleging antitrust violations and violations of the Commodity Exchange Act in
        connection with manipulation of the market for natural gas.
    •   NovaStar MBS Litigation: Securities Act litigation involving billions of dollars of mortgage-backed securities
        underwritten by the Royal Bank of Scotland, Wachovia and Deutsche Bank.
    •   Tower Research Capital: Commodity Exchange Act class action against a high frequency trading firm alleging
        manipulation of the market for KOSPI 200 futures contracts (the representative stock market index of South Korea)
        using spoofing or faked trades.
    •   LIBOR (Exchange Traded Class): Commodity Exchange Act and antitrust class action representing investors
        in Eurodollar futures injured by manipulation of LIBOR by world’s largest banks.
    •   Interest Rate Swaps: Represents Public School Teachers’ Pension and Retirement Fund of Chicago and putative
        class in action alleging that major investment banks conspired to prevent an exchange-traded market for interest
        rate swaps from developing.

Mr. Eisenkraft served as a law clerk to the Honorable Judge Barrington D. Parker of the United States Court of Appeals for
the Second Circuit. He is the author or co-author of numerous articles on legal issues in the securities and antitrust fields
among other subjects. Mr. Eisenkraft attended Brown University, where he received a B.A., magna cum laude and Phi
Beta Kappa, and graduated cum laude from Harvard Law School.

Michelle C. Yau



                                                             46
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 80 of 137 PageID #:612

Michelle C. Yau is a Partner at Cohen Milstein, and a member of the Firm’s Employee Benefits (ERISA) Practice Group. In
her role, Ms. Yau represents the interests of employees, retirees, plan participants or beneficiaries in ERISA cases. Her
practice specializes in ERISA cases involving complex financial transactions or actuarial issues. Ms. Yau brings to her
practice government experience enforcing labor statutes and a grasp of complex financial instruments gained from her
training as a financial analyst. Drawing on those experiences, she is able to fulfill her passion for protecting pension plan
participants.

Ms. Yau litigated some of the most significant ERISA lawsuits to emerge from the Madoff Ponzi scheme. In re Beacon
Assoc. Litig., she represented a multi-plan class of participants, beneficiaries and fiduciaries, which settled along with other
consolidated cases for $219 million in 2013, representing 70% of the Class members’ out-of-pocket losses. The judge
praised the settlement, describing the outcome as “extraordinary” and the praising the “hard work” done by plaintiffs’
counsel, including Cohen Milstein. In re Austin Capital Mgmt. Litig., which was settled by the Department of Labor on the
ERISA class on very favorable terms, Ms. Yau alleged that Madoff’s returns, based on his advertised investment strategy,
were mathematically impossible, a fact Austin Capital ought to have recognized well before the fraud was revealed.

Prior to joining Cohen Milstein in 2007, Ms. Yau was an Honors Program Attorney at the Department of Labor where she
enforced and administered of a variety of labor statutes. Before law school, she worked as a financial analyst at Goldman,
Sachs & Co. in the Financial Institutions Group of the Investment Banking Division.

Ms. Yau is presently litigating a series of church plan lawsuits alleging that health care systems wrongfully claim their
benefit plans are exempt from ERISA’s protection. She oversees the day-to-day management of these cases, including
coordinating all the aspects of the litigation.

Currently, Ms. Yau is representing clients in the following notable matters:

    •   St. Peter’s Health Care System Church Plan Litigation: Cohen Milstein is counsel to a class of defined benefit
        participants in Kaplan v. St. Peter’s Healthcare System, which allege that the hospital’s plan is not a church plan
        and thus the class is entitled to ERISA’s protections. In district court, Cohen Milstein succeeded in showing that
        only a church may establish a church plan and thus St. Peter’s Healthcare System is not entitled to exemption from
        ERISA. Cohen Milstein then prevailed in the Third Circuit, which affirmed the district court’s holdings.
    •   St. Anthony Medical Center Church Plan Litigation: Cohen Milstein is counsel to a class of defined benefit
        participants in Owens et al. v. St. Anthony Medical Center et al., which allege that the Medical Center violated
        numerous provisions of ERISA by improperly operating the plan as exempt from ERISA’s protections. As a
        result the class of participants suffered cutbacks as much as 40% of their promised benefits.
    •   Trinity Church Plan Litigation: Cohen Milstein is counsel to a class of defined benefit participants in Lann et al. v.
        Trinity Health, which allege that the hospital’s plan is not a church plan and thus the class is entitled to ERISA’s
        protections,
    •   Advocate Health Care Church Plan Litigation: Cohen Milstein, along with Keller Rohrback, is counsel to a class of
        defined benefit participants in Stapleton et al. v. Advocate Health Care Network and Facilities et al., which allege
        that the hospital’s plan is not a church plan and thus the class is entitled to ERISA’s protections. In district court,
        counsel succeeded in showing that only a church may establish a church plan and thus Advocate is not entitled to
        exemption from ERISA. Plaintiffs then prevailed in the Seventh Circuit, which affirmed the district court’s holdings.
    •   U.S. Bancorp Pension Plan Litigation: Cohen Milstein is counsel to a class of pension plan participants alleging that
        the plan’s managers engaged in a risky, imprudent investment strategy by investing 100% of its assets in stocks,
        thus causing the plan to lose more than $1 billion during the collapse of the equities market in 2008. Ms. Yau
        developed the litigation and is overseeing all aspects of the litigation.

Ms. Yau has litigated the following case successfully:


                                                              47
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 81 of 137 PageID #:613

    •   Merrill Lynch ERISA Litigation: Cohen Milstein served as interim co-lead counsel in a class action alleging that
        fiduciaries of the Merrill Lynch retirement plans imprudently purchased and held inflated Merrill employer stock
        for the retirement accounts of the Companies’ employees. The litigation was resolved for $75 million. Ms. Yau
        was engaged in all aspects of the litigation.
    •   Madoff Ponzi Scheme Litigation: Cohen Milstein represented a multi-plan class of participants, beneficiaries
        and fiduciaries in re Beacon Assoc. Litig. The $219 million settlement in 2013 represented 70% of the Class
        members’ out-of-pocket losses. Ms. Yau was engaged in all aspects of the litigation.
    •   Weyerhauser Pension Plan Litigation: Cohen Milstein was lead counsel in a lawsuit alleging that the Weyerhaeuser
        Company caused its Defined Benefit Retirement Plans to engage in a risky investment strategy involving
        alternative investments and derivatives, causing the Plans’ master trust to become underfunded. A settlement
        was reached for injunctive relief on behalf of Plans’ participants and beneficiaries. Ms. Yau was engaged in
        all aspects of the litigation.

Ms. Yau received her law degree from Harvard Law School in 2003, where she was awarded several public interest
fellowships, including the Heyman Fellowship for academic excellence and a demonstrated commitment to federal public
service. Ms. Yau graduated Phi Beta Kappa with a B.A. in Mathematics from the University of Virginia. Ms. Yau was also
selected as an Echols Scholar and awarded the Student Council Scholarship for leadership, academic achievement and
community service. Law360 named Ms. Yau a Rising Star Under 40.

Kalpana Kotagal

Kalpana Kotagal is a Partner at Cohen Milstein, a member of the firm’s Civil Rights & Employment practice group, and
Chair of the firm’s Hiring and Diversity Committee. Ms. Kotagal plays an active role in the investigation and development
of new matters for the Civil Rights & Employment practice group.

Ms. Kotagal is co-author of the "Inclusion Rider," referenced by Oscar-winning actress Frances McDormand in her 2018
Best Actress acceptance speech. Ms. Kotagal is working on this project in collaboration with Dr. Stacy Smith of the
Annenberg Inclusion Initiative and Fanshen Cox DiGiovanni of Pearl Street Films. Together they are working to help
transform the hiring practices in the film and television industry. Ms. Kotagal is also currently serving as an advisor to
noted filmmakers on a film addressing issues of gender pay disparities.

A noted public speaker, Ms. Kotagal is often called on to address issues of employment and civil rights law, class actions,
mandatory arbitration, diversity in the workplace. She also speaks regularly to law students and new lawyers.

Currently, Ms. Kotagal represents female sales employees in a Title VII and Equal Pay Act case against one of the nation's
largest jewelry chains in Jock, et al. v Sterling Jewelers Inc. Her clients have alleged a pattern of sex discrimination in
compensation and promotions. Ms. Kotagal also represents former female sales employees in a putative class action
against AT&T, alleging violations of the Title VII, the Americans with Disabilities Act and the Family Medical Leave Act in
Hills, et al. v. AT&T Mobility Services LLC, as well as transgender beneficiaries of federal health insurance who have
challenged the denial of transition-related care as discriminatory.

Among other notable cases, Ms. Kotagal played an instrumental role in representing Wal-Mart employees in the landmark
Supreme Court case, Dukes v. Wal-Mart Stores Inc., a case addressing the standards for class certification.

Ms. Kotagal’s past successes include:

    •   Hill, et. al v. Donohue, United States Postal Service: Ms. Kotagal represented a class of disabled veteran job
        applicants, who alleged the U.S. Postal Service illegally required pre-offer medical inquiries during their application


                                                             48
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 82 of 137 PageID #:614

        process. The case, which settled for $9.58 million, resulted in USPS’s agreeing to implement changes in its practices
        to prevent similar violations in the future.
    •   Aaron v. Pilgrim’s Pride Corp.: Ms. Kotagal represented 8,000 workers in 11 states in a wage and hour lawsuit, in
        which the workers sought redress for unpaid overtime. The $10 million settlement allowed class members to
        recover about 85% of the back pay owed them.
    •   Nurse Wages Matters: Cohen Milstein represented nurses in an antitrust case, contending that hospitals conspired
        to suppress and fix wages of nurses.

For her work on the Inclusion Rider and her other efforts in championing equity, diversity, and inclusion through her
practice of law, Ms. Kotagal was selected as a Wasserstein Public Interest Fellow at Harvard Law School (2018-2019), won
the prestigious Chambers Women in Law: USA 2018, “Outstanding Contribution to the Community in Advancing Diversity”
Award, and was selected by The National Law Journal as a finalist in its “Elite Women of the Plaintiffs Bar” competition in
2018. In 2017, Ms. Kotagal was also recognized by Law360 as a “Rising Star,” an annual list recognizing lawyers under the
age of 40 whose professional accomplishments transcend their age.

Ms. Kotagal is a member of the Advisory Board of the Annenberg Inclusion Initiative. She has also served as a member of
the Center for Worklife Law’s Working Group on Pregnancy Accommodation and the National Employment Lawyers
Association (NELA).

Ms. Kotagal brings to her litigation practice her experience as an organizer, having previously served as field organizer
with Green Corps, a field director with the U.S. Public Interest Research Group, and as an advisor to a Congressional
candidate in 2006. Ms. Kotagal also served as an honorary chair of the National Finance Committee of Young Lawyers for
Obama in 2008. She currently chairs the governance committee of the Board of Directors of CISV USA, an international
youth-empowerment and peace education organization with more than 20 chapters in the United States.

Prior to joining Cohen Milstein, she served as a law clerk to the Honorable Betty Binns Fletcher of United States Court of
Appeals for the Ninth Circuit.

Ms. Kotagal attended Stanford University, where she was a Morris K. Udall Scholar and graduated with honors. She earned
her J.D., cum laude, from the University of Pennsylvania, where she was a James Wilson Fellow. Ms. Kotagal was Articles
Editor of the University of Pennsylvania Law Review.




Sharon K. Robertson

Sharon Robertson is a Partner at Cohen Milstein and a member of the Antitrust practice group. She Co-Chairs the firm’s
Professional Development and Mentoring Committee and serves on the firm’s Diversity Committee.

Ms. Robertson has been recognized by Law360, Legal500, New York Law Journal, Benchmark Litigation, and Super Lawyers
for her success in leading complex, multi-district antitrust litigation. In fact, The Legal 500 recognized her as a “Next
Generation Lawyer” (2017 and 2018), an honor bestowed upon only 10 lawyers under 40 years old across the country,
who are positioned to become leaders in their respective fields. Likewise, The New York Law Journal recognized her as a
Rising Star (2018) – 1 of only 20 individuals selected to receive this honor, and Benchmark Litigation recognized her on its
“40 & Under Hot List” (2018). Ms. Robertson has also been recognized by Law360 as one of a few female litigators to
secure leadership roles in high-profile MDLs, such as In re Lidoderm Antitrust Litigation, (March 16, 2017). In addition,
Super Lawyers recognized Ms. Robertson as a “Rising Star” (2014-2016).


                                                             49
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 83 of 137 PageID #:615

Ms. Robertson is spearheading the firm’s efforts in cutting-edge and industry-defining pay-for-delay pharmaceutical
antitrust lawsuits, which allege that the defendant brand manufacturer entered into non-competition agreements with
generic manufacturers in order to delay entry of lower-priced generic products. Ms. Robertson also heads up the firm’s
generic price-fixing cases, which allege that certain generic drug manufacturers conspired to inflate the prices of generic
drug products. These cases come on the heels of a government investigation led by the U.S. Department of Justice alleging
similar conduct, which, while ongoing, has already resulted in indictments and guilty pleas.

In addition to leading complex MDLs, Ms. Robertson is an accomplished trial lawyer. She served as a trial team member
in two of the largest antitrust cases tried to verdict, including In re Urethanes Antitrust Litigation, where the jury returned
a $400 million verdict, which was trebled by the Court, as required by antitrust law, to $1.06 billion, resulting in the largest
price-fixing verdict in U.S. history, as well as In re Nexium Antitrust Litigation, the first pharmaceutical antitrust case to go
to trial following the Supreme Court’s landmark decision in FTC v. Actavis, 570 U.S. 756 (2013).

Ms. Robertson represents End-Payor Plaintiffs in the following notable pay-for-delay pharmaceutical antitrust cases in
which the firm serves as Co-Lead Counsel:

    •   In re Lidoderm Antitrust Litigation (N.D. Cal.): Plaintiffs allege that Endo and Teikoku, manufacturers of the
        Lidoderm patch, paid Watson Pharmaceuticals to delay its generic launch. On March 20, 2018, Plaintiffs submitted
        an unopposed $104.75 million settlement for Court approval – more than 40% of Plaintiffs best-case damages
        estimate. This case was ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).
    •   In re Lipitor Antitrust Litigation (D.N.J.): Plaintiffs allege that Pfizer, the manufacturer of the cholesterol drug
        Lipitor, the best-selling drug in pharmaceutical history, conspired with Ranbaxy, the generic manufacturer, to
        delay its introduction of a generic Lipitor product. On August 21, 2017, the Third Circuit handed a sweeping victory
        to Plaintiffs, reviving their antitrust claims. This case was ranked by Law360 as “The Biggest Competition Cases Of
        2017 So Far” (July 7, 2017).
    •   In re Loestrin Antitrust Litigation (D.R.I.): Plaintiffs allege that Warner Chilcott PLC and three others entered into
        an agreement to delay the introduction of a generic version of the contraceptive drug Loestrin. Following the First
        Circuit’s remand of the case for further proceedings, on August 21, 2017, the District Court, in an unsealed opinion,
        stated that Defendants must face multidistrict litigation. Discovery is currently ongoing.
    •   In addition, Ms. Robertson serves as a member of the executive committee in similar pay-for-delay cases in which
        Cohen Milstein plays a significant role in coordinating discovery, including: In re Niaspan Antitrust Litigation (E.D.
        Pa.), In re ACTOS Antitrust Litigation (S.D.N.Y.) and In re Solodyn Antitrust Litigation (D. Mass.). Ms. Robertson
        also represents direct purchaser plaintiffs in In re Intuniv Antitrust Litigation (D. Mass.) and In re Ranbaxy Fraud
        Antitrust Litigation (D. Mass.).

Other significant, current cases in which Ms. Robertson has a leadership role:

    •   In re Blood Reagents Antitrust Litigation (E.D.Pa.): Plaintiffs allege that the two leading producers of blood
        reagents, Ortho–Clinical Diagnostics, Inc. and Immucor, Inc., conspired to raise prices on traditional blood reagents
        (TBRs). In September 2012, Immucor reached a settlement with Plaintiffs. On July 19, 2017 the Court denied in
        part Ortho’s Motion for Summary Judgement. This case is set for trial in June of 2018. Ms. Robertson is one of
        three Trial Counsel for the Direct Purchaser Class.

Ms. Robertson has successfully litigated the following notable matters:

    •   Urethanes (Polyether Polyols) Antitrust Litigation: Cohen Milstein was Co-Lead Counsel in an antitrust class action
        alleging a nationwide conspiracy to fix the prices of polyether polyols. Ms. Robertson played a leading role in
        helping obtain settlements with several defendants for $139 million and was a member of the trial team that
        obtained a $400 million jury verdict (trebled to more than $1 billion), which was affirmed on appeal by the 10th

                                                               50
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 84 of 137 PageID #:616

        Circuit. The case against Dow ultimately settled for $835 million while Dow’s petition for certiorari was pending
        before the Supreme Court, bringing the total recovery to $974 million – nearly 250% of the damages found by the
        jury.
    •   Albany and Detroit Nurses Litigation: Cohen Milstein represented registered nurses employed by hospitals in
        Albany and Detroit in class actions alleging a wage-fixing conspiracy. Ms. Robertson obtained settlements with
        five Albany Defendants totaling over $14 million. In the Detroit case, Ms. Robertson helped obtain $98 million in
        settlements with eight Defendants.
    •   Indonesian Villagers Litigation: Ms. Robertson represented Indonesian villagers in a lawsuit against Exxon Mobil
        over torture and extrajudicial killings allegedly committed by the Defendant’s security forces (a unit of the
        Indonesian military).

Ms. Robertson is an active member of the Executive Committee for the Antitrust Section of the New York State Bar
Association.

While attending law school, Ms. Robertson was an intern in the Litigation Bureau of the Office of the New York State
Attorney General and the United States Court of Appeals for the Second Circuit. Additionally, while in law school, Ms.
Robertson was selected as an Alexander Fellow and spent a semester serving as a full-time Judicial Intern to the Hon. Shira
A. Scheindlin, U.S. District Court for the Southern District of New York.

Ms. Robertson graduated from State University of New York at Binghamton, magna cum laude with a B.A. in Philosophy,
Politics and Law. She earned her J.D. from the Benjamin N. Cardozo School of Law, where she served as Notes Editor of
the Cardozo Public Law, Policy and Ethics Journal.

Prior to attending law school, Ms. Robertson worked on the campaign committee of Councilman John Liu, the first Asian
American to be elected to New York City’s City Council.

S. Douglas Bunch

S. Douglas Bunch is a Partner at Cohen Milstein and a member of the Securities Litigation & Investor Protection practice
group.

Mr. Bunch represents individual and institutional investors in securities and shareholder class actions. His work and path-
breaking legal arguments in precedent-setting cases, such as In re Harman International Industries, Inc. Securities
Litigation, have earned him numerous accolades, including being named one of Law360’s Rising Stars (2017), honoring
lawyers under the age of 40 whose professional accomplishments transcend their age.

Mr. Bunch has played a leading role in the following securities class actions:

    •   Harman International Industries, Inc. Securities Litigation: Cohen Milstein obtained a precedent-setting ruling by
        the U.S. Court of Appeals for the D.C. Circuit, reversing the dismissal of the case by the lower court, protecting
        investors by limiting the scope of protection afforded by the so-called “safe-harbor” for forward-looking
        statements in the Private Securities Litigation Reform Act of 1995.
    •   ITT Educational Services, Inc. Securities Litigation: Cohen Milstein achieved a $16.96 million settlement against
        ITT and two of its officers. The case was hotly contested and involved unraveling complex accounting treatments
        governing ITT’s transactions with third-party lenders, whereby the third parties agreed to assume liability for
        student loan defaults up to a particular threshold. The case settled during discovery after the parties had reviewed
        and analyzed over two million pages of documents, after depositions had been taken, while class certification
        briefing was ongoing.


                                                             51
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 85 of 137 PageID #:617

    •   Plumbers & Pipefitters National Pension Fund v. Orthofix International N.V.: Cohen Milstein reached an $11 million
        settlement against this medical device company headquartered in Curacao, Netherlands Antilles, despite
        significant logistical obstacles during investigation and discovery. Much of the information relevant to the case—
        including internal company documents and witness testimony—were in six foreign languages, and located in nine
        different countries on four different continents.
    •   Rubin v. MF Global, Ltd.: Cohen Milstein achieved a significant $90 million settlement in this precedent-setting
        case, in which the U.S. Court of Appeals for the Second Circuit sided with the plaintiffs and held that companies
        cannot make false or misleading statements in their offering documents, and then hide behind associated risk
        disclosures in an attempt to escape liability. The National Law Journal named Cohen Milstein to its Plaintiffs’ Hot
        List for its achievement.
    •   MBS Litigation: Cohen Milstein is a legal pioneer in mortgage-backed securities (MBS) litigation, having negotiated
        some of the largest and most significant MBS settlements in history and achieved more than $2.5 billion in investor
        recoveries. Mr. Bunch played a key role in these cases, particularly those against Residential Accredit Loans, Inc.
        (RALI) ($335 million settlement), Harborview Mortgage Loan Trusts ($275 million settlement), and Bear Stearns &
        Co. Inc. ($500 million settlement).

Mr. Bunch is currently involved the following notable cases:

    •   Cape Fear River Contaminated Water Litigation: On January 4, 2018, Cohen Milstein was appointed Interim Co-
        Lead Class Counsel to consolidate and oversee a series of putative toxic tort class actions filed against E.I. du Pont
        de Nemours & Company and The Chemours Company in the U.S. District Court for the Eastern District of North
        Carolina, Southern Division. These consolidated cases allege that for more than four decades, DuPont and
        Chemours polluted the Cape Fear River near Wilmington, North Carolina, with a chemical called GenX;
        contaminated the water supply in five North Carolina counties; and misrepresented the company’s conduct to
        state and federal regulators, all while knowing that GenX was carcinogenic. Plaintiffs allege extensive property
        damage and personal injury as a result of defendants’ actions.
    •   Nieves v. Performance Sports Group Ltd.: Cohen Milstein is Lead Counsel in this high-profile, putative securities
        class action involving PSG’s failure to disclose that its purported financial success was not based on sustainable,
        “organic” growth as represented, but was driven by the company’s manipulative and coercive sale practices,
        which included pulling orders forward to earlier quarters and pressuring customers to increase their orders
        without regard for market demand. The SEC and Canadian authorities subsequently initiated investigations, and
        PSG filed for bankruptcy.
    •   Schwartz v. Opus Bank: Cohen Milstein is Lead Counsel in this putative securities class action, alleging that certain
        directors and officers of this commercial bank misled investors by portraying an image of a disciplined and
        conservative approach to credit, underwriting, and credit controls. In March 2018, the U.S. District Court for the
        Central District of California granted preliminary approval of a $17 million settlement, and a hearing on final
        approval of the settlement is currently scheduled for July 2018.

In recognition of his legal achievements, Mr. Bunch was named a Law360 Rising Star (2017), recognizing outstanding
lawyers under the age of 40. Mr. Bunch has also been annually recognized by Washington, DC Super Lawyers (2014-18).

Mr. Bunch is co-founder and chairman of Global Playground, Inc., a nonprofit that builds schools and other educational
infrastructure in the developing world, and serves or has served on the boards of the Northeast Conference on the
Teaching of Foreign Languages, Ascanius: The Youth Classics Institute, and Virginia21. In 2016, the Governor of Virginia
appointed Mr. Bunch to the Board of Visitors of the College of William & Mary.

A member of Phi Beta Kappa, Mr. Bunch graduated with a B.A., summa cum laude, from the College of William & Mary,
earned an Ed. M. from Harvard University, and received his J.D. from William & Mary Law School, where he was a recipient


                                                             52
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 86 of 137 PageID #:618

of the Benjamin Rush Medal in 2006. In 2011, he was awarded William & Mary’s inaugural W. Taylor Reveley III award,
recognizing alumni who have demonstrated a sustained commitment to public service.


Laura Alexander

Laura Alexander is a Partner in the Antitrust practice at Cohen Milstein. Ms. Alexander has extensive litigation and trial
experience in complex antitrust litigation, including class actions, as well as individual claims.

Ms. Alexander is a former defense litigator, and brings to bear unique strategic insight from representing both plaintiffs
and defendants. She has litigated and tried cases before state and federal courts, administrative agencies, arbitration
panels, as well as appellate courts, including the United States Supreme Court.

She specializes in large scale antitrust disputes involving highly sophisticated entities and complex anticompetitive
schemes. At trial, Ms. Alexander takes leading roles, including conducting witness and expert cross-examinations and
delivering opening and closing statements.

Currently, Ms. Alexander is litigating the following notable matters:

    •   Ideker Farms, et al. v. the United States of America: Cohen Milstein represents Ideker Farms and more than 350
        additional plaintiffs located in six states along the Missouri River in this landmark mass action in the U.S. Court of
        Federal Claims alleging that the federal government took land and flooding easements over lands owned by
        farmers, violating the takings clause of the Fifth Amendment. Ms. Alexander has been involved in all aspects of
        the litigation, including cross-examining key witnesses at trial, and presenting portions of the opening and closing
        statements. In March 2018, after a four-month trial, the Court ruled largely in favor of plaintiffs on liability and
        causation. Bellwether trials continue. The Court will next determine the extent of the losses due to the taking.
    •   Sutter Health Antitrust Litigation: Cohen Milstein is co-lead counsel in a monopolization case alleging Sutter
        Health, one of the largest hospital chains in Northern California, has used anticompetitive contract terms and
        contracting practices to drive out competition and raise prices to self-insured employers to supracompetitive
        levels. Ms. Alexander has been involved in all aspects of the litigation. Trial is set for June 2019.
    •   Big Oak Farms, Inc. v. the United States of America: Cohen Milstein represents farmers along the Mississippi River
        in a Fifth Amendment takings case alleging that the U.S. Army Corps of Engineers intentionally flooded plaintiffs’
        land, without providing just compensation. Ms. Alexander has been involved in all aspects of the litigation.

Ms. Alexander’s past successes include:

    •   Urethanes (Polyether Polyols) Antitrust Litigation: Cohen Milstein is co-lead counsel for direct purchaser plaintiffs
        in an antitrust class action alleging a nationwide conspiracy to fix the prices of chemicals used to make
        polyurethane foam. Four defendants—Bayer, BASF, Huntsman, and Lyondell—settled for a total of $139.5 million,
        while the case against the fifth manufacturer, Dow Chemical, went to trial. After a four-week jury trial, the jury
        returned a $400 million verdict for the plaintiffs, which the district court trebled under federal antitrust law to
        more than $1 billion. Ms. Alexander was a member of the trial team and had significant brief writing and witness
        preparation responsibilities. The U.S. Court of Appeals for the Tenth Circuit affirmed the judgment, and the parties
        subsequently settled.

Ms. Alexander also maintains an active pro bono docket, including:

    •   Fannie Mae v. Fausto Amaya: In 2015, Ms. Alexander successfully defended a first-generation immigrant and his
        family from having their home foreclosed-upon. She successfully negotiated a new mortgage at terms that allowed

                                                             53
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 87 of 137 PageID #:619

        the defendant to keep his equity in his property and allowed four generations of the Amaya family to stay in their
        home.
    •   Since 2014, Ms. Alexander has been annually recognized as a Super Lawyers’ "Washington, DC Rising Star," (2014
        - 2018).

Ms. Alexander has authored or co-authored a number of scholarly articles, including “Prominent Market Definition Issues
in Pharmaceutical Antitrust Cases,” published in the Fall 2015 issue of Antitrust, an American Bar Association publication.
Her 2007 Georgetown University Law Center note, “Monopsony and the Consumer Harm Standard,” The Georgetown Law
Journal, continues to be a sought-after treatise, as the growth of technology combined with increased consolidation
among buyers has led to increased focus on the potential harms from buyer power.

Ms. Alexander served as a law clerk to the Honorable Judge M. Margaret McKeown on the United States Court of Appeals
for the Ninth Circuit.

Ms. Alexander attended Reed College, earning a B.A. in Mathematics, and earned her J.D., magna cum laude, from
Georgetown University Law Center.

Emmy Levens

Emmy L. Levens, a Partner in the Firm’s Washington, D.C. office, is a member of the Antitrust Practice Group. With nearly
a decade of experience, Ms. Levens has particular expertise in complex antitrust litigation, class actions, and appellate
litigation. Ms. Levens plays a central role in helping the antitrust group evaluate potential cases and chairs the Firm’s
Summer Associate Committee.

Currently, Ms. Levens is litigating the following notable matters:

    •   Flint Water Crisis: Ms. Levens represents a group of residents and businesses in Flint, Michigan, in a suit for
        damages sustained as a result of their exposure to toxic levels of lead and other bacteria. This important case is
        ongoing in the Eastern District of Michigan.
    •   Resistors Antitrust Litigation: Cohen Milstein serves as interim co-lead counsel in a proposed class action accusing
        the world’s largest manufacturers of resistors of fixing prices. As a critical member of the team of lawyers
        representing the proposed class of direct purchasers, Ms. Levens has been involved in every aspect of the case
        from investigation to prosecution of the class’s case which is currently ongoing in the Northern District of
        California.
    •   Truck Transmissions Antitrust Litigation: Cohen Milstein serves as co-lead counsel in a putative class action alleging
        Eaton – the largest manufacturer of Class 8 Transmissions in the United States – conspired with manufacturers of
        Class 8 Trucks to exclude a rival transmission manufacturer from the market. Ms. Levens has played an important
        role on the case from the beginning and has recently returned to the case to assist with the appeal.
    •   Northeast Dairy: In Allen vs. Dairy Farmers of America (D. Vt.), Cohen Milstein serves as lead counsel for one of
        two subclasses of dairy farmers challenging anticompetitive conduct in the Northeast which resulted in lower
        prices paid to farmers. Ms. Levens has served as one of the principle attorneys litigating this matter since its
        inception. To date, the case has recovered a historic settlement with former defendant Dean Foods Company and
        another settlement for $50 million in addition to industry- changing equitable relief has recently been preliminarily
        approved by the Court.

Some of her past successes include:

    •   Plasma-Derivative Protein Therapies Antitrust Litigation: Cohen Milstein served as co-lead counsel for plaintiffs
        alleging that the two largest manufacturers of IVIG and Albumin – life-saving therapies derived from blood

                                                             54
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 88 of 137 PageID #:620

        plasma – conspired to reduce the supply, and increase the prices, of these therapies. Ms. Levens played an active
        role in the litigation, helping to obtain settlements totaling $128 million for hospitals and other direct purchasers.
    •   Bulk Bleach Litigation: Ms. Levens served as one of the key attorneys at Cohen Milstein representing a class of
        municipalities and other direct purchasers of bulk bleach in a case alleging that the two dominant manufacturers
        of bulk bleach in the Carolina’s engaged in an illegal market allocation agreement. After successfully defeating
        multiple motions to dismiss, class counsel obtained a settlement that satisfied nearly all of the class’s damages.
        In approving the settlement, Judge Gergel complimented counsel, stating that the, “whole case has been, I think,
        very professionally handled, skillfully handled.”
    •   Asylum Appeal: Ms. Levens agreed to represent pro bono a Nepalese woman after her initial application
        for asylum was denied. The woman had previously advocated for democratic reforms in Nepal but was forced to
        leave her home country to escape Communist militias. Ms. Levens appealed the matter through two rounds of
        briefing to the Board of Immigration Appeals and up to the Fourth Circuit Court of Appeals. After successfully
        obtaining a new asylum hearing for her client, Ms. Levens negotiated an agreement that allowed her client to
        remain safely in the United States.

Ms. Levens was also a member of the Apple price-fixing litigation team recognized as “Legal Lions” by Law360. In addition
to her work at the Firm, Ms. Levens has served as an adjunct Professor at Georgetown School of Law and is a Board
member and Secretary of Global Playground, a nonprofit that builds schools in the developing world. She recently co-
authored an article entitled, “Heightened Ascertainability Requirement Disregards Rule 23’s Plain Language,” which
appeared in the Spring, 2016 issue of Antitrust magazine.

Prior to joining the firm, Ms. Levens worked as a staff law clerk at the U.S. Court of Appeals for the Seventh Circuit.

Ms. Levens attended the University of Kansas, graduating with honors, and earned her J.D. at UCLA Law School, graduating
Order of the Coif. While at law school, Ms. Levens served as the Managing Editor for the UCLA Journal of Environmental
Law and Policy, Director of the Downtown Legal Housing Clinic, and President of Moot Court.

Laura H. Posner

Laura H. Posner is a Partner at Cohen Milstein and a member of the firm’s Securities Litigation & Investor Protection and
Ethics & Fiduciary Counseling practice groups.

Prior to joining the firm, Ms. Posner was appointed by the New Jersey Attorney General to serve as the Bureau Chief for
the New Jersey Bureau of Securities – the top Securities Regulator in New Jersey. In that capacity, Ms. Posner was
responsible for administrating and enforcing the New Jersey Uniform Securities Law and regulations thereunder, as well
as managing and overseeing the employees who staff the Bureau of Securities. Cases prosecuted under Ms. Posner’s
direction as Bureau Chief resulted in hundreds of millions of dollars in recoveries for New Jersey residents, as well as
more than 20 criminal convictions.

Ms. Posner is currently involved in the following notable matters:

    •   Tradex Global v. McGladrey & Pullen LLP, et al.: A putative class action lawsuit against a major accounting firm
        for its alleged fraud and negligence arising out of one of the largest Ponzi schemes in U.S. history. Final approval
        of a $27.5 million settlement is anticipated in August 2018.
    •   New York State Common Retirement Fund, et al. v. Stephen A. Wynn, et al.: A derivative shareholder lawsuit
        against certain officers and directors of Wynn Resorts, Ltd. for their failure to hold Mr. Wynn, the former CEO
        and Chairman of the Board, accountable for his longstanding pattern of sexual abuse and harassment of Wynn
        employees.


                                                             55
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 89 of 137 PageID #:621

    •   Mylan N.V. Securities Litigation: A putative securities class action against Mylan N.V. and certain of its officers,
        alleging that Mylan engaged in a years-long pattern of deceiving shareholders about the true nature of its
        EpiPen and generic drugs businesses.
    •   Miller Energy/KPMG: A putative securities class action alleging that KPMG conducted sham audits of Miller
        Energy Resources, Inc., grossly inflating the value of Miller Energy’s oil & gas assets, and enabling Miller Energy
        to perpetuate a years-long fraud that ultimately resulted in Miller Energy’s bankruptcy, as well as SEC charges.

Ms. Posner has recovered billions on behalf of defrauded investors. Her notable successes include:

    •   In re Schering-Plough Corp./ENHANCE Securities Litigation and In re Merck & Co., Inc. Vytorin/Zetia Securities
        Litigation: Obtained $688 million for investors on the eve of trial, the third largest recovery ever achieved in the
        Third Circuit and District of New Jersey, the second largest securities fraud settlement ever against a
        pharmaceutical company and among the top 25 securities fraud settlements of all time.
    •   In re The Mills Corporation Securities Litigation: Obtained $202.75 million for investors, the largest recovery ever
        achieved in a securities class action in Virginia, and the second largest recovery ever in the Fourth Circuit.
    •   In re WellCare Health Plans, Inc. Securities Litigation: Obtained $200 million for investors, the largest recovery
        ever achieved in a securities class action in Florida, and the second largest recovery in the Eleventh Circuit.

Ms. Posner has also been involved in several derivative cases, including the In re Walt Disney Co. Derivative Litigation,
which redefined the fiduciary duties of corporate directors and officers.

Ms. Posner is the former Chairwoman of the North American Securities Administrators Association (NASAA)
Enforcement Section Committee, and previously served on NASAA’s Multi-Jurisdictional Action Committee, Technology
Committee and State Legislation Committee. She also has served as a member of multiple committees of the
Association of the Bar of the City of New York, including currently serving as a member of the Securities Litigation
Committee, and previously serving as a member of the Securities Regulation and Consumer Affairs Committees.

Ms. Posner has regularly been named by Super Lawyers as a Rising Star and a Top Woman Attorney, was named to
Benchmark Litigation’s 2018 40 & Under Hot List, and received NASAA’s 2017 Outstanding Service Award.

Ms. Posner frequently speaks at conferences throughout the country, including for events sponsored by PIABA, FINRA,
SIFMA, NASAA, SEC, the New York, New Jersey and Philadelphia Bar Associations and the ABA. Ms. Posner has been
quoted in The New York Times, The Wall Street Journal, the Star-Ledger, NewJersey.com, Asbury Park Press, the New
Jersey Herald, and The Record, and interviews with her appear on various cable news channels and in various
publications.

Ms. Posner is also a prolific writer. Some of her recent publications include: “Report on the Possible Impact of
Halliburton II on Securities Class Action Litigation,” New York City Bar Association's Committee on Securities Litigation's
Fraud-on-the-Market Subcommittee (2017); and “’Novel Issues' or a Return to Core Principles? Analyzing the Common
Link Between the Chancery Court's Recent Rulings in Option Backdating and Transactional Cases,” NYU Journal of Law &
Business (Spring 2008).
Ms. Posner graduated with a B.A. in Political Science, magna cum laude, from the University of California, Los Angeles in
2001. She received her law degree at Harvard Law School in 2004, where she served on the Executive Editorial
Committee for the Harvard Women's Law Journal.




                                                             56
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 90 of 137 PageID #:622


                                 Attorney Profiles – Of Counsel & Associates
Christopher Bateman

Christopher Bateman is an Associate at Cohen Milstein, and a member of the firm’s Antitrust practice group. In this role,
Mr. Bateman represents a broad range of individuals and businesses in civil litigation, with a focus on multi-district class
actions and antitrust litigation.

Mr. Bateman is currently working on the following high-profile matters:

    •   In re Interest Rate Swaps Litigation: Cohen Milstein serves as co-lead counsel and represents the Public School
        Teachers’ Pension and Retirement Fund of Chicago and other proposed buy-side investor class members in this
        ground breaking putative antitrust class action against numerous Wall Street investment banks. Plaintiffs allege
        that the defendants conspired to prevent class members from trading IRS on modern electronic trading platforms
        and from trading with each other, all to protect the banks’ trading profits from inflated bid/ask spreads.
    •   Stock Lending Litigation: Cohen Milstein and co-counsel filed a putative class action on August 17, 2017 in the
        Southern District of New York on behalf of Iowa Public Employees Retirement System and other investors, alleging
        collusion among six of the world’s largest investment banks to prevent modernization of the $1.7 trillion stock
        loan market. Plaintiffs allege that Bank of America, Credit Suisse, Goldman Sachs, JP Morgan, Morgan Stanley, and
        UBS conspired to overcharge investors and maintain the power they hold over the stock loan market, obstructing
        multiple efforts to create competitive electronic exchanges and enhance price transparency that would benefit
        both stock lenders and borrowers.
    •   In re Lipitor Antitrust Litigation: Plaintiffs allege that Pfizer, the manufacturer of the cholesterol drug Lipitor, the
        best-selling drug in pharmaceutical history, conspired with Ranbaxy, the generic manufacturer, to delay its
        introduction of a generic Lipitor product. On August 21, 2017, the Third Circuit handed a sweeping victory to
        Plaintiffs, reviving their antitrust claims. This case was ranked by Law360 as “The Biggest Competition Cases Of
        2017 So Far” (July 7, 2017).

Before joining Cohen Milstein, Mr. Bateman was a law clerk for the Honorable Naomi Reice Buchwald, U.S. District Court
for the Southern District of New York. Before that, he was a litigation attorney at a distinguished global law firm, where
he worked with clients in the financial services and energy sectors.

Mr. Bateman received his B.A., cum laude, High Honors, from Dartmouth College, where he was a Rufus Choate Scholar.
He received his J.D., cum laude, from Harvard Law School, where he received Dean’s Scholar awards in Civil Procedure
and in Federal Courts and the Federal System. While in law school, Mr. Bateman was an Article Selection Editor for the
Harvard Civil Rights-Civil Liberties Law Review. He is the co-author of “Toward Greener FERC Regulation of the Power
Industry,” 38 Harvard Environmental Law Review 275 (2014).

While attending law school, Mr. Bateman was a legal intern at the Environmental Defense Fund.

Before law school, Mr. Bateman was an editorial associate at Vanity Fair for several years, where he wrote about politics,
civil rights, culture, and environmental issues, and edited feature articles.

Eric Berelovich

Eric Berelovich is an Associate at Cohen Milstein, and a member of the firm’s Securities Litigation & Investor Protection
practice group.



                                                              57
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 91 of 137 PageID #:623

Prior to joining Cohen Milstein, Mr. Berelovich was a law clerk to the Honorable William S. Duffey, Jr., United States District
Court for the Northern District of Georgia. Prior to that, Mr. Berelovich was a litigation associate at a prestigious global
defense law firm, where he focused on securities litigation and patent infringement matters.

Mr. Berelovich received his B.A., with distinction, from the University of Virginia. He received his J.D., with honors, from
The University of Texas School of Law. While in law school, Mr. Berelovich was a member of the Texas Law Review and
the Texas Journal on Civil Liberties and Civil Rights. He also assisted asylum seekers through the law school’s Immigration
Clinic.

Mr. Berelovich is proficient in Russian.

Luke Bierman

Luke Bierman is Of Counsel to Cohen Milstein, and adviser to the Firm’s Ethics and Fiduciary Counseling and Securities
Litigation & Investor Protection practice groups. Mr. Bierman's role is to counsel pension funds and public entities on
fiduciary, ethics, governance and compliance issues. He joined Cohen Milstein in 2011, bringing with him a singular
perspective and substantive experience as in-house counsel to one of the leading pension funds in the country,
appointments to state task forces to review the state code of judicial ethics and professionalism, and a scholarly and
academic background as the Dean and Professor of Law at a rising law school that President Bill Clinton has called
“interesting and innovative.” His experience provides him with a unique context for assisting public pension funds at
critical and challenging times for those funds, and to offer collaborative and creative solutions.

Mr. Bierman served from 2007 to 2010 as General Counsel for the Office of the New York State Comptroller, the sole
trustee of the state’s then $150 billion pension fund and the state’s chief fiscal officer for the state of New York’s then
$130 billion budget. This was during the period when the Office of the Comptroller faced unprecedented challenges
including an international placement agent scandal and the Great Financial Crisis, and Mr. Bierman led the review of
policies and procedures in the Office. In this role, Mr. Bierman managed a legal staff that included 55 attorneys, and was
responsible for legal advice and counsel on all matters relating to the comptroller’s constitutional and statutory
responsibilities, including fiduciary, governance, ethics, litigation, investment, pension benefits, state and municipal
finance and legislative matters. He also managed the 35 outside law firms that represented the Comptroller in litigation
and transactional matters.

Mr. Bierman is a noted expert on legal ethics and professionalism, who has spoken and written widely about state courts
and judicial conduct. He currently serves as a member of the North Carolina Commission on Administration of Law and
Justice and on the North Carolina Chief Justice’s Commission on Professionalism. He was a member of the Massachusetts
Supreme Judicial Court’s Task Force on the Code of Judicial Conduct, which was assigned to review and suggest updates
to the Court. He served on the ABA Presidential Task Force on Financing Legal Education and the ABA Presidential Task
Force on Legal Access JobCorps. While working at the American Bar Association, Mr. Bierman initiated the project that
resulted in revisions to the Model Code of Judicial Conduct (2007), which many states have since adopted.

Mr. Bierman is the Dean and Professor of Law at Elon University School of Law in Greensboro, North Carolina, an innovative
law school that blends the most important traditional elements of legal education with highly experiential learning in the
nation’s first 2½ year JD program. Previously, Mr. Bierman was the Associate Dean for Experiential Education and
Distinguished Professor of Practice of Law at Northeastern University School of Law in Boston, where he was responsible
for Northeastern’s Cooperative Legal Education Program.

Earlier in his career, Mr. Bierman served as a Fellow in Government Law and Policy at Albany Law School. He also has
served as Director of the Institute for Emerging Issues at North Carolina State University, where he held the rank of
Associate Professor of Political Science; as Founding Director of the Justice Center and Special Assistant to the President

                                                              58
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 92 of 137 PageID #:624

of the American Bar Association; as Visiting Specialist in Constitutional Law with the rank of Associate Professor at The
Richard Stockton College of New Jersey; and as law clerk to the Presiding Justice and an Associate Justice as well as Chief
Attorney of the New York Supreme Court, Appellate Division, Third Department. Mr. Bierman also has taught at
Northwestern University School of Law, the University at Albany and Trinity College in Hartford.

Mr. Bierman is widely published for his legal analysis and is a frequent lecturer and commentator about corporate
governance reform, fiduciary responsibility and ethics and justice reform. He was a member of the board of directors of
the Council of Institutional Investors, where he co-chaired the policies committee.

Mr. Bierman earned his Ph.D. and M.A. in Political Science from the University at Albany; his J.D. from the Marshall Wythe
School of Law of the College of William and Mary, where he was a member of the Law Review; and his B.A. in American
Political History magna cum laude with High Honors from Colgate University, where he was elected to Phi Beta Kappa. He
is an elected member of the American Law Institute.

Mary J. Bortscheller

Mary J. Bortscheller is an Associate at Cohen Milstein, and a member of the Firm’s Employee Benefits Practice Group. In
that role, Ms. Bortscheller represents the interests of employees, retirees, and plan participants and beneficiaries in ERISA
cases in the district court and on appeal. Ms. Bortscheller is a strong, hands-on, strategic litigator, thoroughly versed in
the complexities of ERISA law.

At present, Ms. Bortscheller is engaged in litigating a number of so-called “church plan” lawsuits. These cutting-edge legal
cases assert that many non-profit health care systems in the United States wrongfully claim their benefit plans are exempt
from ERISA regulation under the church plan exemption. Currently, Cohen Milstein serves as lead or co-lead counsel in
12 separate cases in various jurisdictions throughout the U.S.

Ms. Bortscheller is currently litigating the following matters:

    •   Trinity Health Corporation Church Plan Litigation: Cohen Milstein is co-lead counsel in Lann v. Trinity Health Corp.,
        a lawsuit alleging that Trinity is violating numerous provisions of ERISA while wrongfully claiming that its defined
        benefit pension plan is exempt from ERISA because it is a church plan. Ms. Bortscheller is Lead Associate in the
        case, engaged in all aspects of the litigation including motions practice, discovery, the mediation process and
        finalizing the settlement. The case is ongoing.
    •   Catholic Health East Church Plan Litigation: Cohen Milstein is co-counsel in Chavies v. Catholic Health East, alleging
        that the health care system wrongfully claims its defined benefit pension plan is exempt from ERISA as a church
        plan. As the Lead Associate on this case, Ms. Bortscheller works on all aspects of the lawsuit, including fact and
        expert discovery, the mediation process and in finalizing the settlement. The case is ongoing.
    •   U.S. Bancorp Pension Plan Litigation: Cohen Milstein is co-lead counsel to an interim class of pension plan
        participants alleging that the plan’s managers engaged in a risky, imprudent investment strategy by investing
        almost 100% of its assets in stocks, thus causing the plan to lose more than $1 billion during the collapse of the
        equities market in 2008. As Lead Associate on the case, Ms. Bortscheller is involved in all aspects of the litigation,
        including the initial case investigation and drafting of the complaint, motions practice, discovery and the appellate
        process. The case is ongoing.

In addition to her ERISA case work, Ms. Bortscheller represents, pro bono, unaccompanied minor clients in immigration
proceedings. Prior to joining Cohen Milstein in 2013, Ms. Bortscheller practiced at a boutique commercial litigation firm
based in Chicago, where she represented plaintiffs in antitrust and qui tam matters, as well as defendants in general
commercial litigation.


                                                              59
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 93 of 137 PageID #:625

Ms. Bortscheller graduated from Gustavus Adolphus College with a B.A., cum laude, in Political Science, and received her
J.D., cum laude, from American University, Washington College of Law. During law school, she served as Features Editor
and Senior Editor of Sustainable Development Law & Policy and was a staff member of the American University
International Law Review. Ms. Bortscheller served as a judicial intern with the United States District Court for the District
of Minnesota.

Before attending law school, Ms. Bortscheller served in the United States Peace Corps teaching English as a foreign
language in Sichuan Province, China. Following law school, she was a volunteer for the Chicago Legal Clinic, Inc.'s
Foreclosure Defense Project.

Brian E. Bowcut

Brian E. Bowcut is Of Counsel at Cohen Milstein and a member of the firm’s Public Client practice group. Mr. Bowcut
represents state Attorneys General and other public-sector clients as outside counsel in investigations and lawsuits
involving fraudulent and deceptive trade practices. Mr. Bowcut, who joined the firm in 2015, brings with him deep
experience representing the federal government in complex litigation and in enforcement investigations. In his role as a
senior lawyer in the Public Client group, he brings this experience to bear in false claims and consumer fraud enforcement
at the state and local levels.

Mr. Bowcut’s recent representations include:

    •   Opioids Crisis Litigation & Investigation: Representing New Jersey in its consumer protection, Medicaid fraud, and
        nuisance lawsuit against Purdue Pharma; representing Indiana in its investigation of all actors contributing to the
        opioid crisis, including pharmaceutical manufacturers and opioid distributors. Mr. Bowcut has been instrumental
        in formulating strategy, developing legal theories, and building the cases’ factual underpinnings.
    •   Nursing Homes: Representing the State of New Mexico in litigation related to Medicaid fraud and deceptive
        marketing by skilled nursing facilities that promised, but failed to provide, basic care to their elderly residents. In
        2016, Mr. Bowcut briefed and successfully argued the defendants’ motion to dismiss the case.
    •   Energy Drinks: Representing the Hawaii Office of Consumer Protection in litigation against Living Essentials, Inc.,
        the creator of 5-Hour ENERGY, for misrepresenting the benefits of its so-called “liquid energy shot.” Mr. Bowcut
        is preparing this case for trial, which is set to begin in September 2018.

Mr. Bowcut formerly was a Trial Attorney and Senior Trial Counsel in the Civil Division of the U.S. Department of Justice
for nine years. Most recently, as a member of the Fraud Section, he investigated and litigated fraud across an array of
government programs, from Medicare fraud by nursing facilities, hospices and medical device makers to schemes
involving federal mortgage, foreign aid, and TARP funds. Before that, as a member of the Environmental Torts Section,
he defended the United States as lead counsel in large-scale tort litigation. Prior to joining DOJ, Mr. Bowcut practiced at
a preeminent national law firm, where he specialized in pharmaceutical product liability, and commercial litigation. He
has argued cases in numerous federal district courts, the U.S. Court of Appeals for the Fourth Circuit, and the District of
Columbia Court of Appeals.

Mr. Bowcut attended Utah State University, graduating summa cum laude with a B.A. in Journalism and Political Science.
He earned his J.D. from Duke Law School, graduating cum laude and Order of the Coif, and also earned an M.A. in Public
Policy from Duke. During law school, Mr. Bowcut was an Articles Editor for the Duke Law Journal. After law school, he
clerked for the Honorable Stanley S. Brotman of the United States District Court for the District of New Jersey.

Molly J. Bowen



                                                             60
www.cohenmilstein.com
          Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 94 of 137 PageID #:626

Molly J. Bowen is an Associate at Cohen Milstein and a member of the Public Client practice group. Ms. Bowen’s practice
focuses on the representation of state Attorneys General and other public-sector clients in investigations and lawsuits
involving health care fraud as well as other fraudulent and deceptive trade practices.

Prior to joining Cohen Milstein, Ms. Bowen practiced at a leading firm in Miami, litigating False Claims Act claims, antitrust
and securities class actions, and legal malpractice claims. She also was a law clerk to the Honorable Karen Nelson Moore
of the United States Court of Appeals for the Sixth Circuit.

Ms. Bowen graduated magna cum laude from Macalester College with a B.A. in Geography in 2007. She earned her J.D.,
summa cum laude, from Washington University School of Law in 2013, where she was a member of the Appellate Clinic
and served as the Articles Editor for the Washington University Law Review. Additionally, during law school, Ms. Bowen
externed at the Service Employees International Union (SEIU) legal department and at the American Civil Liberties Union
of Eastern Missouri.

Jamie Bowers

Jamie Bowers is an Associate at Cohen Milstein and a member of the Firm’s Employee Benefits Practice Group. In her role,
Ms. Bowers represents the interests of employees, retirees, plan participants and beneficiaries in ERISA cases across the
country.

Ms. Bowers is currently litigating the following matters:

    •   Atrium Health Governmental Plans Litigation: Cohen Milstein is litigating a case against Atrium Health, where
        plaintiffs allege that Atrium is violating numerous provisions of ERISA by wrongfully claiming that its retirement
        and health plans are exempt from ERISA because it is a governmental entity. Ms. Bowers is actively involved in all
        aspects of the litigation.
    •   T. Rowe Price 401(k) Plan Litigation: Cohen Milstein is litigating a case against T. Rowe Price, where plaintiffs
        allege that T. Rowe Price included their proprietary funds in their plan that charged higher fees than other
        competitor funds and also underperformed those funds, to the detriment of participants. Ms. Bowers is actively
        involved in all aspects of the litigation, and the case is ongoing.
    •   St. Anthony’s Medical Center Church Plan Litigation: Cohen Milstein is co-lead counsel in a case against St.
        Anthony’s Medical Center. The plaintiffs allege that St. Anthony’s is violating numerous provisions of ERISA by
        wrongfully claiming that its defined benefit pension plan is exempt from ERISA because it is a church plan. Ms.
        Bowers is actively involved in all aspects of the litigation, and the case is ongoing.
    •   Cape Fear River Contaminated Water Litigation: Cohen Milstein serves as Interim Co-Lead Counsel in this litigation,
        overseeing a series of five putative toxic tort class actions filed against E.I. DuPont de Nemours Company and The
        Chemours Company in the U.S. District Court, Eastern District of North Carolina, Southern Division.

In addition to her ERISA case work, Ms. Bowers has represented clients in disability and immigration proceedings pro
bono.

Prior to joining Cohen Milstein, Ms. Bowers served as a judicial law clerk for the Honorable Gary R. Jones at the United
States District Court for the Northern District of Florida, Gainesville Division. In this role she dealt with a variety of issues
arising under federal law, including initial criminal appearances, plea changes, writs of habeas corpus, prisoner litigation,
employment litigation, personal injury litigation, civil rights litigation, mass torts litigation, social security disability, and
various matters under the Federal Rules of Civil and Criminal Procedure.




                                                               61
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 95 of 137 PageID #:627

Ms. Bowers attended Duke University, graduating with a B.A. in Environmental Science in 2011. She earned her J.D. from
Georgetown University Law Center in 2014. During law school, Ms. Bowers served on the Executive Board as the
Administrative Editor of the Georgetown Environmental Law Review.

Ms. Bowers is a member of the District of Columbia Bar and the Florida Bar.


Robert A. Braun

Robert A. Braun is an Associate at Cohen Milstein and a member of the firm’s Antitrust practice group.

Mr. Braun focuses on representing businesses and individuals in class actions and antitrust litigation. He is also
experienced in international claims litigation, including representing the victims of state-sponsored terrorism in suits
amounting to nearly $1 billion in judgments.

Currently, Mr. Braun is litigating the following notable matters:

    •   Resistors Antitrust Litigation: Cohen Milstein serves as Interim Co-Lead Counsel in a proposed direct purchaser
        class action accusing the world’s largest manufacturers of resistors of fixing prices. Mr. Braun was a primary drafter
        of the class’s briefs successfully opposing dismissal and has taken a leading role in deposition and document
        discovery.
    •   Iran Beirut Bombing Litigation: Cohen Milstein is representing the victims and family members of victims in the
        1983 Beirut Marine Barracks bombing, the deadliest act of terrorism against Americans prior to September 11,
        2001. Mr. Braun manages all aspects of this litigation, which has resulted in judgments amounting to more than
        $942 million against the government of Iran.
    •   LIBOR (Exchange-Traded Class): Cohen Milstein represents investors of Eurodollar futures injured by manipulation
        of LIBOR by the world’s largest banks in a class action under the Commodity Exchange Act and antitrust laws.
    •   Cast Iron Soil Pipe & Fittings Antitrust Litigation: Cohen Milstein, as Co-Lead Counsel, represents a putative class
        of direct purchaser plaintiffs against the two largest soil pipe and fittings manufacturers in the country and the
        trade association they control in a lawsuit alleging that the defendants engaged in a nationwide price-fixing
        conspiracy. Following the completion of extensive fact discovery, Mr. Braun and his colleagues obtained a $30
        million settlement, which was approved in 2017.
    •   Ductile Iron Pipe Fittings Antitrust Litigation: Cohen Milstein, as Co-Lead Counsel, represents a class of direct
        purchaser plaintiffs in a price-fixing case against the three largest manufacturers of ductile iron pipe fittings and a
        monopolization case against the largest (McWane) for excluding competition in the domestic ductile iron pipe
        fittings market. Settlements of greater than $17 million have been reached with all defendants.
    •   Iraq Hostage Spouses Litigation: Cohen Milstein is representing the spouses of 30 Americans held hostage by
        former Iraq President Saddam Hussein during the Gulf War in 1990. After toppling Saddam Hussein’s regime, the
        United States settled the hostage spouses’ legal claims with Iraq, but has refused to compensate the hostage
        spouses out of the resulting settlement fund. Cohen Milstein alleges that these actions by the United States are a
        taking without just compensation in violation of the Fifth Amendment of the U.S. Constitution.
    •   Inmate Calling Services Provider Litigation: Cohen Milstein is on the Executive Committee in several nationwide
        class action lawsuits alleging that the providers of inmate calling services have charged inmates and their families
        unjust and unreasonable rates in violation of the Federal Communications Act and various state laws.

Mr. Braun also maintains an active pro bono practice. He is currently a member of the legal teams in Citizens for
Responsibility & Ethics in Washington v. Trump and District of Columbia v. Trump, which seek to enjoin President Trump’s
unconstitutional receipt of emoluments on behalf of restaurant and hotel plaintiffs and the Attorneys General of Maryland
and the District of Columbia.
                                                             62
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 96 of 137 PageID #:628



Prior to joining Cohen Milstein, Mr. Braun served as a law clerk for the Honorable Carolyn Dineen King of the U.S. Court
of Appeals for the Fifth Circuit from 2013-2014, and for the Honorable Lee H. Rosenthal of the U.S. District Court for the
Southern District of Texas. He was also an Arthur Liman Fellow at Southeast Louisiana Legal Services, where he worked on
public interest housing litigation.

Mr. Braun earned his J.D. at Yale Law School and attended Princeton University, graduating summa cum laude. During
law school, Mr. Braun was an editor of the Yale Journal of International Law and a member of the mock trial team.


Stephen Buckingham

Stephen Buckingham is Of Counsel at Cohen Milstein and a member of the firm’s Public Client practice group. Mr.
Buckingham’s practice focuses on the representation of state Attorneys General and other public-sector clients in
investigations and lawsuits involving false claims and fraudulent and deceptive trade practices.

Mr. Buckingham’s recent representations include:

    •   Opioids Crisis Litigation & Investigation: Representing New Jersey in its consumer protection, Medicaid fraud, and
        nuisance lawsuit against Purdue Pharma; representing Indiana in its investigation of all actors contributing to the
        opioid crisis, including pharmaceutical manufacturers and opioid distributors.

Prior to joining Cohen Milstein in 2017, Mr. Buckingham served as a Trial Attorney and as the Special Counsel for Complex
Litigation in the Federal Programs Branch of the Civil Division of the U.S. Department of Justice. In these roles, Mr.
Buckingham represented the United States as lead counsel in dozens of civil matters in federal district court in cases
involving constitutional and statutory challenges to federal statutes and regulations. He also provided advice and
assistance to Executive Branch agencies on a variety of federal programs, including the creation and imposition of U.S.
economic and trade sanctions. Mr. Buckingham has represented cabinet officials in subpoena enforcement matters, has
handled all aspects of civil discovery, and has defended the Executive Office of the President and a variety of Executive
agencies in lawsuits involving access to federal records.

Mr. Buckingham also worked with the U.S. Department of Justice, Criminal Division, as counsel to the Deputy Assistant
Attorney General and Counselor for International Affairs.

Following law school, Mr. Buckingham served as a Law Clerk for the Honorable William M. Nickerson, U.S. District Court
for the District of Maryland.

Mr. Buckingham received his B.A. from Georgetown University, and earned his J.D. cum laude, from Temple University,
James E. Beasley School of Law, where he was also the Managing Editor of the Temple Law Review.

Prior to law school, Mr. Buckingham worked with the Philadelphia Volunteers for the Indigent Program in Philadelphia,
PA, where he directed legal outreach services for indigent individuals, coordinated a low-income tax clinic, and created a
program to amend the immigration status of unaccompanied Sudanese refugee minors.

Mr. Buckingham is admitted to practice in the State of Maryland, but is not currently admitted to the Bar of the District of
Columbia. He practices under the supervision of Partners of the Firm.

Alice Buttrick


                                                            63
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 97 of 137 PageID #:629

Alice Buttrick is an Associate at Cohen Milstein and a member of the firm’s Securities Litigation & Investor Protection
practice group.

Prior to joining Cohen Milstein in 2018, Ms. Buttrick clerked for the Honorable Gerard E. Lynch of the United States Court
of Appeals for the Second Circuit, as well as the Honorable Stefan R. Underhill of the United States District Court for the
District of Connecticut.

Ms. Buttrick attended Yale University and earned her B.A., cum laude. She earned her J.D., magna cum laude, from Harvard
Law School. While a law student, Ms. Buttrick served on the Board of Student Advisers and as President of the Harvard
Law Students for Reproductive Justice. She also assisted low-income borrowers through the law school’s Consumer
Protection and Predatory Lending clinic and co-founded the Harvard Law School Feminist Collective.

Prior to law school, Ms. Buttrick worked for a law firm in London.

Stacy N. Cammarano

Stacy N. Cammarano is an Associate at Cohen Milstein and a member of the firm’s Civil Rights & Employment practice
group. Ms. Cammarano’s practice focuses on representing employees in Title VII, Fair Labor Standards Act (FLSA) and
other discrimination and retaliation claims.

Prior to joining Cohen Milstein in 2018, Ms. Cammarano was an employment litigation associate at a well-regarded
Washington, D.C.-based whistleblower and employment litigation boutique. Prior to that she was a law clerk for Senior
Judge David Briones of the U.S. District Court for the Western District of Texas.

Immediately following law school, Ms. Cammarano was a legal researcher for the Open Society Justice Initiative and later
the Managing Director for the Center for Human Rights and Global Justice.

Ms. Cammarano has authored and co-authored several articles, including “No Justice for Those Harassed by Judges,” The
Washington Post, May 9, 2018, “Whose Right and Who’s Right? The US Supreme Court v. The European Court of Human
Rights on Corporate Exercise of Religion,” Boston University International Law Journal, Vol. 34, Pg. 1 (2016) (with Ioana
Cismas), and “I Beg Your Pardon: Maintaining the Absolute Ban on Torture through the Presidential Pardon,” National
Lawyers Guild Review, Vol. 69, Pg. 197 (2012).

Ms. Cammarano received her B.A., with High Distinction, from the University of Michigan. She received the Sidney J. and
Irene Shipman Scholarship and the William J. Branstrom Freshman Prize for academic achievement. She received her J.D.
from the University of Texas Law, where she was Staff Editor and Submissions Director of the Texas Journal of Women
and the Law. She was a Rapoport Center Human Rights Scholar and the recipient of the University of Texas School of Law
Dean’s Scholarship.

Jay Chaudhuri

Mr. Chaudhuri has spent his career fighting for and working on behalf of the people of North Carolina. Prior to joining
Cohen Milstein, Mr. Chaudhuri served as General Counsel & Senior Policy Advisor at the North Carolina Department of
State Treasurer, the sole trustee of the state’s $90 billion pension fund and administrator of the $8 billion defined
contribution plan.

Mr. Chaudhuri oversaw all legal and corporate governance matters. In his role, he recovered more than $100 million for
the pension and unclaimed property funds, including settlements with a real estate investment manager and custodian


                                                            64
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 98 of 137 PageID #:630

bank. He played a key role in uncovering alleged wrongdoing that led to eight investment managers paying the pension
fund back $15 million and tougher, cutting-edge ethical standards for these managers.

Mr. Chaudhuri also helped organize a coalition of 11 public pension funds against Massey Energy’s Board of Directors and
Chairman, after a coal-mining explosion resulted in the death of 29 workers. That engagement resulted in key corporate
governance changes and the Chairman’s resignation. Today, the coalition’s engagement is cited as a model of
collaboration among shareholder rights advocates. In addition, Mr. Chaudhuri worked closely with the Harvard
Shareholder Rights Project where the Department helped declassify twenty corporate boards, including Stanley Black &
Decker, Hess, Lexmark, Foot Locker, and Jarden Corporation. Mr. Chaudhuri served as Chair of the Council of Institutional
Investors, an association of the pension funds with combined assets of more than $3 trillion which serves as the leading
voice for effective corporate governance and strong shareholder rights. As Chair, he led the development and adoption
of the organization’s long-term strategic plan.

Before joining the Department of State Treasurer, Mr. Chaudhuri served as Special Counsel at the North Carolina
Department of Justice, where he lead an investigation by all 50 Attorneys General that resulted in a landmark agreement
with two leading social networking sites to better protect children from Internet predators. For his efforts, the National
Association of Attorneys General honored him with the Marvin Award, given to an individual who furthers that
association’s goals.

The North Carolina Bar Association has awarded Mr. Chaudhuri its Citizen Lawyers Award, given to lawyers who provide
exemplary service to the communities. Lawyers Weekly has also honored him with its Leader in the Law award. In
addition, he has been awarded the William C. Friday Fellowship, Henry Toll Fellowship, and American Marshall Memorial
Fellowship.

Mr. Chaudhuri currently serves in the North Carolina State Senate representing parts of Raleigh, Cary, and Morrisville. As
one of the newest state senators, he serves on the Commerce, Pension & Retirements and Aging, Judiciary II, State and
Local Government, and Appropriations on General Government committees. Mr. Chaudhuri has co-sponsored a bill to
repeal House Bill 2, a bill critics have referred to as the most anti-LGBT legislation in the country. He is the first South
Asian American to serve in the North Carolina General Assembly.

Mr. Chaudhuri graduated from Davidson College, Columbia University School of International and Public Affairs, and North
Carolina Central University School of Law (cum laude), where he was executive editor of the Law Journal.

Robert W. Cobbs

Robert W. Cobbs is an Associate at Cohen Milstein, and a member of the Antitrust practice group.

Currently, Mr. Cobbs is litigating the following notable matters:

    •   Anadarko Basin Oil and Gas Lease Antitrust Litigation: Co-lead counsel for plaintiffs in class actions alleging that
        Chesapeake Energy, SandRidge Energy and a former executive of both companies conspired to rig bids for leases
        of land held by private landowners in parts of Oklahoma and Kansas. This litigation follows the U.S. Department
        of Justice’s early 2016 indictment of a co-founder and former CEO of Chesapeake Energy for allegedly participating
        in this bid-rigging conspiracy. Plaintiffs allege that Defendants illegally conspired to stabilize and depress the price
        of royalty and bonus payments paid to landowners in the Anadarko Basin oil and gas province — a massive
        geological formation holding natural gas and oil deposits that includes large parts of Oklahoma and Kansas.
        Pursuant to this conspiracy, Plaintiffs allege that Defendants communicated about and agreed on prices, allocated
        particular geographic areas between themselves, and rigged bids for leases of land, lowering acquisition prices


                                                              65
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 99 of 137 PageID #:631

        across the region and thereby harming the proposed class of landowners. A motion for the preliminary approval
        of a $6.95 million settlement is pending before the court.
    •   Interest Rate Swaps Antitrust Litigation: Cohen Milstein serves as co-lead counsel in a groundbreaking antitrust
        class action representing the Public School Teachers’ Pension and Retirement Fund of Chicago and a proposed
        buy-side investor class against numerous Wall Street investment banks. The class alleges that the defendants
        conspired to prevent class members from trading IRS on modern electronic trading platforms and from trading
        with each other, all to protect the banks’ trading profits from inflated bid/ask spreads.
    •   Stock Lending Antitrust Litigation: Cohen Milstein serves as co-counsel in a groundbreaking antitrust class action
        alleging that major investment banks conspired to prevent the stock lending market from evolving by boycotting
        and interfering with various platforms and services designed to increase transparency and reduce costs in the
        stock lending market. On September 27, 2018, the court declined to grant Defendants’ motion to dismiss and
        ruled that investors may proceed with their class action.


Prior to joining Cohen Milstein, Mr. Cobbs clerked for the Hon. Pierre N. Leval, United States Court of Appeals for the
Second Circuit; and for the Hon. J. Rodney Gilstrap, United States District Court for the Eastern District of Texas.

Mr. Cobbs graduated from Amherst College with a B.A. in English and Russian, magna cum laude with distinction, and
received his J.D. from Yale Law School. During law school, he served as a Notes Editor of the Yale Law Journal and as a
Submissions Editor of the Yale Journal on Regulation.

Shaylyn Cochran

Shaylyn Cochran is an Associate at Cohen Milstein and a member of the firm’s Civil Rights & Employment Practice Group.
Prior to joining Cohen Milstein, Ms. Cochran was a Relman Civil Rights Fellow, litigating federal fair housing and
employment discrimination matters.

Ms. Cochran represents female employees alleging sexual discrimination against one of the nation's largest jewelry
chains in Jock, et al. v. Sterling Jewelers Inc., a nationwide Title VII gender discrimination and Equal Pay Act case
currently being litigated in arbitration. In Jock, the arbitrator recently certified a class estimated to include 44,000
current and former female retail sales associates, working at Sterling stores throughout the country, who have pay and
promotions discrimination claims against the company. Ms. Cochran also is involved in a series of cases in Chicago
alleging a pattern of race discrimination against African-American laborers, in which temporary staffing agencies and the
client companies that they service have engaged in a practice of excluding African Americans from temporary laborer
positions throughout the metropolitan area.

In addition to litigating several employment discrimination cases, Ms. Cochran also is part of the team representing the
Equal Rights Center in Equal Rights Center v. Equity Residential, a federal fair housing lawsuit challenging Equity
Residential’s nationwide pattern or practice of designing and constructing multi-family housing complexes in violation of
the accessibility requirements of the federal Fair Housing Act. The action challenges FHA violations at 300 Equity
Residential properties and seeks relief to ensure that Equity Residential’s properties are accessible to people with
disabilities and to enforce the standards of the FHA.

Ms. Cochran earned her B.S. and B.A. from Ohio University, graduating summa cum laude and Phi Beta Kappa, and her
J.D. from Harvard Law School, where she received the Dean’s Award for Community Leadership. While a law student,
Ms. Cochran served as a litigation intern at the NAACP Legal Defense and Education Fund, and the Disability Rights
Section at the U.S. Department of Justice, Civil Rights Division. For two years during law school, Ms. Cochran also was a
student attorney at the Harvard Legal Aid Bureau, where she represented indigent clients on family law matters. She
also served as president of the Harvard Black Law Students Association.

                                                            66
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 100 of 137 PageID #:632



Arthur E. Coia

Arthur E. Coia is Of Counsel at Cohen Milstein and is a member of the Securities Fraud/Investor Protection Practice Group.
In that role, Mr. Coia works to keep clients, many of which are Taft-Hartley pension plans, informed of potential fraud and
corporate governance issues within their investments so they are able to consider appropriate action in a timely manner.

Prior to joining the Firm in 2013, Mr. Coia spent more than 20 years in the investment advisory business. He was President
of an asset management company for 10 years, where he oversaw the management of more than $4 billion in assets.
Earlier in his career, Mr. Coia worked as a Portfolio Manager and Securities Analyst for a well-respected trust company
and other independent “buy side" advisors. Because of his prior role as a fiduciary in managing benefit fund assets, Mr.
Coia understands how important it is for such funds to recover all assets to which they are legally entitled, and to take
timely corporate governance actions where appropriate. Mr. Coia uses his unique combination of investment experience
and legal knowledge to raise client awareness of instances where they have been defrauded of assets and helps them with
the recovery process.

Mr. Coia earned a B.S. in Finance from Georgetown University McDonough School of Business, and received his J.D. from
Georgetown University Law Center.


Brian Corman

Brian Corman is an Associate at Cohen Milstein and a member of the Civil Rights & Employment practice group. Mr.
Corman’s practice focuses on litigating civil rights, employment discrimination, and wage and hours cases. Prior to joining
Cohen Milstein in 2015, Mr. Corman was an Associate in the Litigation group at a top-tier defendants’ firm. There, he
focused on Foreign Corrupt Practices Act internal investigations for Fortune 500 clients, as well as pro bono cases in federal
district court and before the Supreme Court.

Currently, Mr. Corman is litigating a number of notable matters. He is involved in all aspects of litigation, including fact
discovery, depositions and motions practice, on behalf of hundreds of Gentiva health care workers filing suit for unpaid
overtime under the Fair Labor Standards Act. He represents Walmart workers in multiple federal district and appellate
court cases alleging discriminatory pay and promotions practices in violation of Title VII of the Civil Rights Act. He also
represents low-income minority renters in the Village of Mastic Beach who were evicted from their homes in violation of
federal, state and local fair housing and civil rights laws.

Following law school, Mr. Corman clerked for the Honorable Harry Pregerson of the Ninth Circuit Court of Appeals. He
then participated in a D.C. Bar Association Pro Bono Fellowship at the Lawyers’ Committee for Civil Rights Under Law,
working on education, voting rights and fair housing cases.

Mr. Corman earned his law degree from the University of California, Berkeley, School of Law, where he was an editor of
the California Law Review, a member of the Jessup International Law Moot Court Team, co-chaired the Berkeley Law
Expulsion Clinic, and externed for the Honorable William Alsup of the U.S. District Court for the Northern District of
California. Mr. Corman received his B.A., summa cum laude, Phi Beta Kappa, in Political Science from Columbia University
School of General Studies. Mr. Corman was a professional ballet dancer for eight years, performing with the Houston
Ballet and Washington Ballet, among other companies.

Alison Deich



                                                             67
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 101 of 137 PageID #:633

Alison Deich is an Associate at Cohen Milstein and a member of the firm’s Antitrust practice group. In this role, Ms. Deich
represents a broad range of individuals and businesses in civil litigation, with a focus on multi-district class actions and
antitrust litigation.

Ms. Deich is working on the following high-profile antitrust matters:

    •   In re Treasuries Market Manipulation Litigation (S.D.N.Y.): Cohen Milstein is Co-Lead Counsel in a putative
        antitrust securities class action, alleging that several of the nation’s biggest banks rigged the $13 trillion market
        for securities sold by the United States Department of the Treasury.
    •   In re Broiler Chicken Antitrust Litigation (N.D. Ill.): Cohen Milstein represents a putative class of broiler chicken
        consumers in a suit alleging that the nation’s largest chicken producers, including Perdue Farms and Tyson Foods,
        conspired to raise the price of chicken.
    •   Ms. Deich is also involved in several other high-profile matters on behalf of the firm, including:

    •   Democratic National Committee v. The Russian Federation, et al. (S.D.N.Y.): Cohen Milstein represents the
        Democratic National Committee (DNC) in a civil lawsuit against the Russian Federation, Donald J. Trump for
        President, Inc., and others for conspiring to hack into the DNC’s computers and steal Democratic materials in
        advance of the 2016 election.
    •   Cape Fear River Contaminated Water Litigation (E.D.N.C.): Cohen Milstein serves as Interim Co-Lead Class Counsel,
        overseeing a putative class action against E.I. DuPont de Nemours Company and The Chemours Company for
        discharging toxic chemicals into the Cape Fear River—a source of drinking water for five counties in North Carolina.

Prior to joining Cohen Milstein, Ms. Deich clerked for the Honorable Cornelia Pillard of the United States Court of Appeals
for the D.C. Circuit. She also clerked for the Honorable Katherine Polk Failla of the U.S. District Court for the Southern
District of New York, as well as the Honorable Goodwin Liu of the California Supreme Court.

Ms. Deich received her B.A. from the University of Virginia, where she graduated with highest distinction, Phi Beta Kappa,
and received several honors, including the Lewis M. Hammond Award. Ms. Deich received her J.D. from Harvard Law
School, where she graduated magna cum laude and won the Ames moot court competition.

Prior to law school, Ms. Deich helped draft research papers for various non-profit organizations.

Michael Dolce

Michael Dolce is Of Counsel at Cohen Milstein, and a member of the firm’s Catastrophic Injury practice group. Mr. Dolce,
who joined the firm in 2015, is a highly regarded trial lawyer and political activist who has dedicated his career to seeking
justice for the victims of abuse. His practice focuses specifically on the victims of sexual abuse, sex crimes and domestic
violence. He is a champion of children, representing child victims as well as adult survivors of child sex abuse who bear
scars and injuries into adulthood. It is an experience he understands on a personal and visceral level: Having himself been
the victim of sexual abuse as a young boy at the hands of a sadistic predator, he arose from the trauma determined to be
a voice for others and secure justice for them.

Mr. Dolce brings to his work the insight of a survivor who is determined to use his understanding and ability to
communicate exactly what crime and injury victims go through, and what they need in their difficult and courageous
healing processes. Among his noted work, in 2009, he achieved a jury verdict on behalf of a child abuse victim, totaling
over $19.2 million, that was named by “Verdict Search” one of the top 100 verdicts nationwide that year.

In 2010, Mr. Dolce’s six-year crusade in Florida’s legislature culminated in the passage of sweeping legislation that
repealed all statutes of limitation for civil and criminal prosecution of child sexual battery, overcoming a powerful and

                                                             68
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 102 of 137 PageID #:634

well-financed opposition. That victory was fueled by Mr. Dolce’s testimony numerous times before legislative committees,
which one major newspaper reported left senators “captivated” and “spellbound.” His effort was supported by a
grassroots organization of some 200 survivors that he led as the chair of the political committee, Protect Our Kids First,
Inc., a campaign he formed to amend the state’s Constitution on Election Day. His precedent-setting strategy worked to
compel the Legislature to ensure that never again will a child in Florida be turned away from any civil or criminal court
due to the passage of time. And no predator can ever again take comfort in the ticking of a clock after threatening a child
into silence.

Mr. Dolce’s work has gained him national recognition with awards from both fellow attorneys and crime victim advocates,
including the National Center for Victims of Crime, the Florida Council Against Sexual Violence and the Florida Justice
Association. Mr. Dolce is a sought-after speaker, having addressed conferences of many of the largest child abuse survivor
organizations in the world, including the Survivors Network for those Abused by Priests. Recently, he was invited to join
the Sexual Violence Focus Group of the Office of the Florida State Courts Administrator; the group will work over the next
year on several sexual violence projects, including updating the Florida Sexual Violence Bench Book and developing a
strategic plan for sexual violence projects. His work has been cited across the nation by law professors and judges,
including the North Carolina Supreme Court.

Mr. Dolce graduated with a Bachelor of Arts, summa cum laude, from Lynn University and received his J.D. from Stetson
University.

Currently, Mr. Dolce is litigating the following notable matters:

    •   Jane Doe v. Florida Sheriffs Youth Ranches: Mr. Dolce represents a teenaged sex abuse victim who was abused in
        a residential childcare facility by an adult resident of the facility. This civil suit against the facility follows a
        successful criminal prosecution of the abuser, asserting that the facility failed to maintain proper child safety
        procedures and policies.
    •   Rose, Fitzsimons and Davis v. The Devereux Foundation, Inc.: Mr. Dolce represents adult survivors in three related
        lawsuits, asserting child physical and sexual abuse at a licensed therapeutic group home perpetrated by several
        staff members.
    •   Jane Doe v. Seagate Hotel and Spa: Mr. Dolce represents an adult in this action against a resort hotel asserting
        that she was sexually assaulted by a massage therapist. The suit alleges that the hotel negligently hired the
        therapist who had been discharged just two months earlier by his prior employer for similarly sexually assaulting
        a guest.
    •   Harris v. William Degray: Mr. Dolce represents an adult survivor of domestic violence who suffered substantial
        physical and mental health injuries, including Battered Woman Syndrome.

Some of his past successes include:

    •   Jane Doe vs. Tim Crowe: Mr. Dolce represented a child sex abuse survivor in a direct action against the perpetrator,
        resulting in a $19.2 million compensatory damage verdict, named one of the Top 100 verdicts nationwide in 2009
        by The National Law Journal/Verdict Search.
    •   Hollins v. Watchtower Bible and Tract Society of New York, Inc.: Mr. Dolce represented an adult survivor of child
        sexual abuse against his former church (Jehovah’s Witnesses), resulting in a confidential settlement.
    •   A.S.W. v. Happy House, Inc.: Mr. Dolce represented a pre-school child against a day care center in a child-on-child
        sex abuse case, resulting in a confidential settlement.
    •   Jane Doe v. James Byrne and Linda Byrne: Mr. Dolce represented a mentally disabled child in an action against a
        neighbor who sexually abused her over a two-year period and against the abuser’s wife, on a theory that she failed
        to protect the child after finding evidence of ongoing abuse. The jury awarded damages of $3.5 million, ordering
        both defendants to pay.
                                                             69
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 103 of 137 PageID #:635




Allen Dreschel

Allen Dreschel is an Associate at Cohen Milstein and a member of the Securities Litigation & Investor Protection practice
group.

Prior to joining the firm as an Associate, Mr. Dreschel completed a one-year fellowship at Cohen Milstein, where he worked
with the firm’s civil rights and employment litigation, human rights, antitrust, consumer protection, and securities practice
groups.

Prior to joining Cohen Milstein, Mr. Dreschel was as a law clerk to the Honorable Kathleen Cardone, United States District
Court for the Western District of Texas. Mr. Dreschel also worked as an attorney at Better Markets, a non-profit
organization that advocates for financial reform.

Mr. Dreschel earned his J.D. at the University of California, Hastings College of the Law. As a law student, Mr. Dreschel
worked for the U.S. Department of Justice, the Federal Trade Commission, the Office of the Comptroller of the Currency,
and represented a death-row inmate in his federal appeals. Mr. Dreschel earned his B.A. at Georgia Tech, where he was a
Reginald S. Fleet President’s Scholar.

Before attending law school, Mr. Dreschel worked as a management consultant and as a policy analyst at a D.C. think tank.

Mr. Dreschel is the co-author of the New York Times Op-Ed, “The Quiet War on Corporate Accountability,” published on
April 26, 2016.


Suzanne Dugan

Suzanne M. Dugan is Special Counsel to Cohen Milstein and leads the firm’s Ethics & Fiduciary Counseling practice, a
practice she helped found within the Securities Litigation & Investor Protection practice group.

Ms. Dugan joined Cohen Milstein after more than 20 years of service in government, including as Special Counsel for Ethics
for the Office of the New York State Comptroller, and as counsel to and acting director of the New York State Ethics
Commission. Her service and experience in government offer the broad and unique perspective of a regulator and the
understanding of an in-house counsel.

Ms. Dugan brings her experience gained from having served as ethics counsel to the third largest public pension fund in
the country to advise and counsel pension fund trustees and senior managers on issues and challenges, providing
collaborative and creative solutions for pension funds as they navigate changing economic challenges and organizational
requirements.

From this unique vantage, Ms. Dugan counsels pension funds on fiduciary responsibility, ethical duties, strategic
governance and compliance issues. She consults with governmental entities and other clients on design, implementation,
management and assessment of comprehensive ethics programs. She also assists in conducting investigations and
structuring recommendations, and provides expert legal and consulting services to law firms retained to conduct special
reviews, providing an additional layer of oversight and accountability.

Ms. Dugan has worked with public pension fund and municipal government clients in the following capacities:


                                                             70
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 104 of 137 PageID #:636

    •   Service as Fiduciary Counsel, Ethics Counsel, and Compliance Counsel to public pension plans from coast to coast,
        including some of the largest institutional investors in the country.
    •   Providing ethics and fiduciary training to boards of trustees, designing and delivering educational programs for
        sophisticated public pension plans and government entities.
    •   Outside Ethics Officer to municipalities across the country, evaluating and investigating complaints of unethical
        conduct, providing objective and independent guidance, and working to ensure a culture of ethical leadership.
    •   Ms. Dugan serves on the Fiduciary and Plan Governance Steering Committee of the National Association of Public
        Pension Attorneys, a professional organization dedicated to providing legal educational opportunities and
        informational resources to its member attorneys. Ms. Dugan also is an active member of the Council on
        Government Ethics Laws, an international organization dedicated to issues involving governmental ethics,
        elections, campaign finance, lobby laws and freedom of information. She is a member of the Hearing Officer panel
        for the New York State Joint Commission on Public Ethics.

Ms. Dugan is a frequent lecturer at conferences and forums addressing ethics and fiduciary issues in the public and
nonprofit sectors, including pension funds, bringing with her an understanding of ethical issues born out of practical
experience as well as scholarly pursuits. She has served as an adjunct professor, teaching a course on Government Ethics,
and writes frequently on ethics, fiduciary responsibilities of pension trustees and the role of pension fund attorneys. In
2014, Ms. Dugan won the Burton Award, the country’s most prestigious legal writing award run in association with the
Library of Congress, for her Bloomberg BNA article, “Ethics and Fiduciary Issues for Public Pension Plans: Lessons Learned".

Ms. Dugan is also an active member of her community. She is currently an elected Trustee of her local public library. In
addition, she serves as a member of the Governance Committee of a Planned Parenthood affiliate, following many years
of service on the Board of Directors. She also previously served as the pro bono legal director of a not-for-profit in the
Albany area.

Ms. Dugan is an elected member of the American Law Institute, where she is a member of the Consultative Group on
Government Ethics.

Ms. Dugan began her career as a judicial clerk with the Appellate Division, Third Department, of the New York State
Supreme Court. She graduated magna cum laude from Siena College and earned her J.D. cum laude from Albany Law
School of Union University.

Courtney Elgart

Courtney Elgart is an Associate at Cohen Milstein and a member of the firm’s Antitrust practice group.

Prior to joining Cohen Milstein in 2018, Ms. Elgart clerked for Judge Guido Calabresi, U.S. Court of Appeals for the Second
Circuit and Judge Richard Andrews, U.S. District Court for the District of Delaware.

Ms. Elgart received her B.A. from Clark University, and she received her J.D., magna cum laude and Order of the Coif, from
Georgetown University Law Center. While at Georgetown, Ms. Elgart was active in the Supreme Court Institute, the
Barristers' Council moot court team, and the Appellate Litigation Clinic, where she successfully represented a habeas
petitioner in appealing a procedural dismissal of his petition and briefed another habeas case before the en banc Fourth
Circuit. Ms. Elgart was also a Public Interest Fellow at Georgetown.

Prior to law school, Ms. Elgart worked in state government and on electoral campaigns.

Ms. Elgart is not yet admitted to the District of Columbia Bar. She works under the direct supervision of attorneys at the
firm who are admitted to the District of Columbia Bar.

                                                            71
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 105 of 137 PageID #:637



Donna M. Evans

Donna M. Evans is Of Counsel in Cohen Milstein’s Antitrust practice group. Ms. Evans has been practicing law for more
than 25 years, with much of that time spent as a civil litigation partner at global law firms.

Ms. Evans has broad and substantial experience as a civil trial attorney representing a diverse and wide range of U.S. and
international clients, including class plaintiffs, individuals and corporations in the biomedical, pharmaceutical, financial,
telecommunications, publishing and construction industries, and also litigating intellectual property, First Amendment
and probate disputes. Ms. Evans’ pharmaceutical and biomedical experience includes representation of end-payor
plaintiffs, prescription drug manufacturers, biomedical device companies and inventors, private medical consulting
services and global pharmaceutical companies in antitrust, IP and other civil disputes. Currently, Ms. Evans represents
third-party payors and end consumers in antitrust cases including: In re Nexium Antitrust Litigation (D. Mass.) and In re
Lidoderm Antitrust Litigation (N.D. Cal.) Her experience also includes mediations, arbitrations and appellate work.

Ms. Evans’ experience includes:

    •   Representation of biomedical company in patent portfolio development.
    •   Representation of multinational pharmaceutical company in dispute concerning drug manufacturing and sale.
    •   Representation of end-payor plaintiffs in antitrust class action pay-for-delay litigation.
    •   Representation of drug distributor plaintiff in antitrust class action related to monopolization of market and delay
        of generic competition.
    •   Representation of international biomedical-device company regarding intellectual property rights.
    •   Representation of private medical advising company in contractual and regulatory matters.
    •   Representation of Canadian business in patent infringement lawsuit involving open-celled foam backer rods.
    •   Representation of plaintiff in breach of contract litigation resulting in one of the largest plaintiff jury verdicts in
        Massachusetts Superior Court.
    •   Representation of plaintiffs, large institutional and multinational bond portfolio management companies, in
        litigation involving RICO and fraud claims.

Ms. Evans has written articles on topics including the federal mail fraud statute and construction pay-when-paid contract
clauses, and she authored a chapter in Inside the Minds, addressing best practices in client relationships. She taught legal
writing at Boston University Law School for six years, has guest lectured at Duke University and the University of North
Carolina law schools, and – prior to practicing law – she taught English at the University of North Carolina and was a Visiting
Lecturer in English at North Carolina State University.

Throughout her career, Ms. Evans has been deeply involved in the issue of equality. She served on the Honorable U.S.
District Court Judge Nancy Gertner’s Equality Commission, the Boston Bar Association’s Diversity and Attorney Attrition
Standing Committee, and the BBA’s Task Force on Professional Challenges and Family Needs. Ms. Evans participated in
writing a ground-breaking BBA report addressing the costs of attorney attrition, Facing the Grail: Confronting the Cost of
Work-Family Imbalance, as well as implementing the report’s recommendations in Boston law firms. Ms. Evans has also
served on the Board of Directors of Greater Boston Legal Services and the Advisory Board of The Commonwealth Institute,
an organization providing professional support to businesswomen, and has been active in pro bono representation,
including fair housing issues.

Ms. Evans graduated from the University of North Carolina at Chapel Hill with a B.A. in English and Political Science, and
an M.A. in English. She received a J.D., cum laude, from the University of North Carolina at Chapel Hill Law School, where
she served as a Board Member and Notes and Comments Editor of the North Carolina Law Review.


                                                              72
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 106 of 137 PageID #:638

Adam Farra

Adam Farra is an Associate at Cohen Milstein and a member of the Securities Litigation & Investor Protection practice
group, where he represents institutional investors, individuals, businesses, and public entities in securities fraud cases,
RICO cases, antitrust cases, shareholder derivative and corporate governance disputes, and other complex commercial
cases.

Mr. Farra is currently litigating the following notable cases:

    •  In re Interest Rate Swaps Antitrust Litigation: Cohen Milstein is co-lead counsel in this putative class action against
       11 Wall Street banks that are alleged to have colluded with one another to crush competition in the trillion-dollar
       market for interest rate swaps, a type of financial derivative. The case is in active discovery.
   • In re Credit Suisse Group AG Securities Litigation: Cohen Milstein is co-lead counsel in this putative securities
       fraud class action against Credit Suisse Group AG and certain of its executives for making material
       misrepresentations regarding Credit Suisse’s trading and risk limits, and subsequent accumulation of billions of
       dollars in extremely risky, highly illiquid distressed debt and collateralized loan obligations.
   • Nieves v. Performance Sports Group Ltd., et al.: Cohen Milstein is lead counsel in this putative securities fraud
       class action involving PSG’s failure to disclose that its growth was driven by the Company’s manipulative and
       coercive sales practices, which included pulling orders forward from future quarters to meet business targets and
       forcing customers to increase their orders without regard for market demand. The SEC and Canadian authorities
       subsequently initiated investigations, and PSG has since filed for bankruptcy.
Some of Mr. Farra’s successes include the following:

    •   Tradex Global v. McGladrey & Pullen LLP, et al.: Cohen Milstein represents investors in a putative class action
        lawsuit against a major accounting firm for its alleged fraud and negligence arising out of a Ponzi scheme
        perpetrated by Thomas Petters and his co-conspirators, one of the largest Ponzi schemes in U.S. history. The $27.5
        million settlement was preliminarily approved by the court in April 2018.

Mr. Farra maintains an active pro bono practice, and has served as lead appellate counsel in several precedent-setting pro
bono cases. His cases include the following:

    •   Brennan M. Gilmore v. Alexander E. Jones, et al.: Representing a national group of 14 law professors, Mr. Farra
        authored an amicus curiae brief in support of plaintiff Brennan Gilmore in a high-profile defamation lawsuit in
        federal court in Virginia against Alex Jones, his company and YouTube show Infowars, and other defendants. In
        preparing the brief, Mr. Farra and Cohen Milstein worked with Gilmore’s counsel, the Georgetown Civil Rights
        Clinic and the Constitutional Accountability Center.
    •   Scinto v. Stansberry, et al., 841 F.3d 219 (4th Cir. 2016): Mr. Farra successfully argued before a federal appeals
        court that there was adequate evidence that federal prison officials violated the Eighth Amendment’s prohibition
        on cruel and unusual punishment when they denied his client, a former inmate, certain medical care.
    •   Fontanez v. O’Brien, 80 F.3d 84 (4th Cir. 2015): Mr. Farra persuaded a federal appeals court to reverse the
        dismissal of his client’s habeas petition, creating a new jurisdictional precedent in the Fourth Circuit for inmates
        challenging the conditions of their confinement.

Mr. Farra also has an appointment as an adjunct professor at the University of Maryland School of Law, where he teaches
a seminar in constitutional law. Mr. Farra writes and comments on the topics of securities and class action litigation,
constitutional issues, as well as appellate matters. Recent articles include, “Trump, Pro-Gun Groups Headed for SCOTUS
Duel?”, Bloomberg BNA, August 9, 2017; “Enter Judge Pamela Harris,” Maryland Appellate Blog, February 2017; and
“Apollo Settlement Highlights Vulnerabilities Faced by Private Equity Investors,” Shareholder Advocate, November 2016.


                                                                 73
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 107 of 137 PageID #:639

Mr. Farra received his J.D. from the University of Maryland School of Law, from which he graduated magna cum laude and
Order of the Coif. He clerked for Judge Peter J. Messitte on the U.S. District Court for the District of Maryland, and for
Judge Andre M. Davis on the U.S. Court of Appeals for the Fourth Circuit.

Susan M. Greenwood

As an attorney in the New York office, Susan M. Greenwood is a member of Cohen Milstein’s Securities Litigation &
Investor Protection Practice Group. With extensive experience in the area of securities law and class action litigation, Ms.
Greenwood analyzes and evaluates securities litigation case opportunities.

Prior to joining Cohen Milstein, Ms. Greenwood was a Securities Law Specialist at Bloomberg Law, providing analysis of
trends and developments in securities litigation, regulation and enforcement and serving as the editor of the Bloomberg
Law Securities Litigation and Enforcement Report. She also has served as counsel at a prominent insurance company and
two large litigation firms.

Ms. Greenwood attended Cornell University, graduating cum laude with Distinction, and earned her J.D. at the University
of Pennsylvania School of Law.


D. Michael Hancock

D. Michael Hancock is Of Counsel at Cohen Milstein and a member of the firm’s Civil Rights & Employment practice group.

Mr. Hancock is the former Assistant Administrator for the U.S. Department of Labor’s (DOL) Wage and Hour Division. As
a senior DOL employee for 20 years, conducting policy-related work, including policy interpretation and enforcement, he
helped enforce a wide range of workplace protections, from minimum wage, overtime, child labor and the Family Medical
Leave Act, to guest worker and other employment-based immigration programs. Most recently, as Acting Director, DOL’s
Division of Interpretation and Regulatory Analysis, and as Assistant Administrator for Policy, Mr. Hancock managed a team
of 40 senior managers and analysts and worked with, among others, the Solicitor of Labor, the Secretary of Labor, the
Office of Management and Budget, and the White House.

At the DOL, Mr. Hancock also served as Branch Chief, Wage and Hour Division, Division of Interpretations and Regulatory
Analysis, and as National Farm Labor Coordinator, Wage and Hour Division. While on detail from the DOL, he served as
Senior Labor Advisor to the U.S. Agency for International Development (USAID), where he provided guidance to the Bureau
of Democracy, Conflict and Humanitarian Assistance, Office of Democracy and Governance, on a broad range of labor,
civil society, democracy and development programs funded and administrated by USAID.

Prior to joining the DOL in 1995, Mr. Hancock was the Executive Director of Farmworker Justice, where he helped provide
policy support to farmworker organizations, labor unions, migrant legal services programs, administrative and legislative
bodies, and other organizations. Before that, he was General Counsel of the National Coalition to Ban Handguns and
President of the Foundation for Handgun Education. He also served as Executive Director of the Aviation Consumer Action
Project.

Mr. Hancock was awarded a fellowship from Howard University — the Reginald Heber Smith Community Lawyer
Fellowship, Ozark Legal Services, Fayetteville, Arkansas — to practice poverty law in rural Arkansas, and was a law clerk at
Ozark Legal Services. He also worked as an administrator and social worker with the Arkansas Department of Human
Services.



                                                            74
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 108 of 137 PageID #:640

Mr. Hancock received his B.S. from Oklahoma State University, and his J.D., with honors, from the University of Arkansas,
where he was appointed to the Arkansas Law Review.

Elizabeth C. Guarnieri

Elizabeth C. Guarnieri is a Senior Attorney in Cohen Milstein’s Securities Litigation & Investor Protection practice group,
and a member of the Ethics and Fiduciary Counseling Practice. Ms. Guarnieri serves as the firm’s Director of Investor
Services. In this role, she leads the firm’s portfolio monitoring and damage calculation process and oversees client reports.
She is an integral member of the Securities Case Evaluation Team, which analyzes new and potential securities actions.

In addition, Ms. Guarnieri led the Cohen Milstein team in developing the firm’s proprietary portfolio monitoring and
damage calculation system, COMPAS (Cohen Milstein Portfolio Assessment System). She also oversaw the rollout of the
COMPAS client self-service portal which provides clients with web access to monitoring information as well as historical
portfolio monitoring reports.

Prior to joining Cohen Milstein, Ms. Guarnieri spent nearly 10 years as a securities and antitrust litigator. Working at two
prominent plaintiffs’ class action law firms in San Francisco, she represented individual and institutional investor clients in
individual, class action and shareholder derivative securities litigation. Her decade of working on behalf of institutional
investors has provided her with an experience and insight that she brings to her role as Director and in her fiduciary and
ethics counseling practice. Working with clients who have hired Cohen Milstein for fiduciary or ethics counseling, Ms.
Guarnieri has undertaken a variety of projects — from researching and preparing presentations on fiduciary and ethics
issues to assisting with the revision of an ethics code for a large county client.

In addition to her litigation experience, Ms. Guarnieri also worked as a legal analyst with Bloomberg L.P., regularly
contributing articles to Bloomberg’s Antitrust and Trade Law Reporter. She is the co-author of The Misapplication of
American Pipe Tolling Principles, ABA Securities Litigation Journal, (Volume 21, Number 2, Winter 2011).

In her pro bono work, Ms. Guarnieri was one of a coalition of counsel that represented plaintiffs who sued Chevron for
egregious injuries related to the company’s oil production in Nigeria. She also served on the Board at the Meiklejohn
Institute for Civil Liberties, an organization dedicated to developing innovative ways of using human rights law to promote
equality and protect the disadvantaged.

Ms. Guarnieri attended Rider University, graduating magna cum laude with a B.A. in Political Science, and earned her J.D.
at Rutgers School of Law.

Sally Handmaker Guido

Sally Handmaker Guido is an Associate at Cohen Milstein and a member of the firm’s Consumer Protection practice group.
She is also a member of the firm’s eDiscovery and Summer Associate committees.

Ms. Handmaker Guido litigates class actions to enforce consumer rights under federal and state laws, in particular issues
related data privacy, false advertising, breach of warranty and other types of deceptive business practices, as well as
defective products.

Previously a Litigation Associate at a top-tier defense firm, Ms. Handmaker Guido brings unique perspective and relevant
complex litigation experience to her work, including experience in antitrust, securities, sports, intellectual property, and
employment litigation.

Ms. Handmaker Guido is currently litigating the following notable matters:

                                                              75
www.cohenmilstein.com
        Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 109 of 137 PageID #:641



   •   In re Equifax, Inc., Customer Data Security Breach Litigation: On September 8, 2017, Cohen Milstein filed a class
       action against Equifax, a leading credit-reporting company that safeguards some of the most sensitive financial
       and personal information of over 143 million individuals across the United States, for its failure to inform the
       public of a massive data breach and theft of client data. Cohen Milstein was appointed to the Plaintiffs’ Steering
       Committee on the consumer side of the litigation and is Co-Chair of the Expert Committee.
   •   In re Apple Inc. Device Performance Litigation: On January 9, 2018, Cohen Milstein and co-counsel, filed a putative
       nationwide class action against Apple Inc., on behalf of owners of Apple’s iPhone SE, 6, 6 Plus, 6s, 6s Plus, 7, and
       7 Plus, for unfair and deceptive business practices in violation of California Business & Professions Code § 17200
       and making material misrepresentations and failing to disclose material information related to Apple’s iOS
       software operating system updates for Apple iPhones. Cohen Milstein was appointed to the Plaintiffs’ Steering
       Committee and is Co-Chair of the Expert Committee.
   •   Ariza v. Luxottica Retail North America (LensCrafters): Cohen Milstein represents a putative class of purchasers of
       LensCrafters’ Accufit Digital Measurement System (Accufit) services, who allege that LensCrafters used false,
       misleading advertising and deceptive sales practices about Accufit being “five times more accurate” in measuring
       pupillary distance than traditional methods, to induce customers to purchase LensCrafter’s higher-priced
       prescription lens products. Ms. Handmaker Guido is Lead Associate in this litigation.

Some of her past successes include:

   •   In re Lumber Liquidators Chinese-Manufactured Flooring Products Marketing, Sales Practices and Product
       Liabilities Litigation: Ms. Handmaker Guido was Lead Associate in this class action against Lumber Liquidators
       alleging that the company falsely labeled its products as meeting or exceeding California Air Resource Board
       Emission standards with regard to the level of formaldehyde, a carcinogen, contained therein. In August 2018, the
       Court granted final approval of a $36 million settlement. Cohen Milstein was Co-Lead Counsel.
   •   In re Anthem, Inc. Data Breach Litigation: Cohen Milstein was Co-Lead Counsel on behalf of a putative class of
       approximately 80 million insureds involving the massive data breach of Anthem, Inc. in 2015, one of the nation’s
       largest for-profit health care companies, resulting in the theft of personal and health information. In August 2018,
       the Court granted final approval of a $115 million settlement, the largest data breach settlement in history. Ms.
       Handmaker Guido was involved in all aspects of the litigation.
   •   In re Home Depot, Inc. Customer Data Security Breach Litigation: Cohen Milstein was a member of the Plaintiffs’
       Steering Committee in this class action and chair of the Expert Committee, representing financial institutions that
       issued more than 56 million debit and credit cards to Home Depot patrons. The case arose out of the 2014 Home
       Depot data breach that affected hundreds of financial institutions and more than 40 million consumers. In
       September 2017, the Court granted final approval of a $25 million settlement.
   •   In re Vizio, Inc., Consumer Privacy Litigation: Cohen Milstein is a member of the Plaintiffs’ Steering Committee in
       this closely-watched data privacy class action alleging that Vizio Smart TVs contain a default feature that tracks
       what viewers watch and then matches this information with other information collected about the customers,
       allowing Vizio to sell personal information about its customers to third parties for profit without adequately
       disclosing such collection and dissemination of data. The Court largely denied two rounds of Vizio motions to
       dismiss, sustaining novel and ground-breaking claims under the Video Privacy Protection Act and the Wiretap Act.
       Ms. Handmaker Guido was responsible for drafting significant portions of Plaintiffs’ opposition to these motions
       and, in particular, the briefing related to the Wiretap Act claims. She was also closely involved in the discovery
       process. A potential settlement has been reached in this matter.

   Ms. Handmaker Guido maintains an active pro bono practice involving notable matters, such as:

   •   Vivian Englund v. World Pawn Exchange, LLC: Successfully represented the estate of a Kirsten Englund in a
       wrongful death case of first impression in Oregon state court and nationally, addressing the legal liability for
                                                           76
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 110 of 137 PageID #:642

        federally licensed firearms dealers involved in online straw sales. The landmark settlement establishes important
        legal precedent at the state and federal levels regarding gun dealer responsibility for online sales of firearms.

She has also been recognized for her pro bono work with the Lawyers Committee for Civil Rights Under Law’s Voting Rights
Project.

Ms. Handmaker Guido is a member of The Sedona Conference, specifically Working Group 1: Electronic Document
Retention & Production, and Working Group 11: Data Security and Privacy Liability. She is also an active member of the
American Association for Justice (AAJ), having published several articles for AAJ publications, including “Ethical Concerns
and Suggested Approaches to Ghostwritten Class Action Objections,” AAJ Class Action Litigation Group Newsletter
(Summer 2018), and “Good Counsel: Using Conjoint Analysis to Calculate Damages,” AAJ Trial Magazine (June 2018).

Ms. Handmaker Guido attended the University of Southern California, graduating summa cum laude with a B.A. in
Psychology and a B.A. in Political Science. Her undergraduate honors thesis, "'How Did You Feel?': Increasing Child Sexual
Abuse Witnesses’ Production of Evaluative Information," was published in the American Psychological Association’s Law
and Human Behavior journal.

Ms. Handmaker Guido received her J.D. from the University of Virginia School of Law. While in law school, she served as
an intern at the U.S. Department of Justice’s Criminal Division focusing on cases involving child sexual abuse. She also
served on the board of The Virginia Innocence Project, the University of Virginia’s arm of the national litigation and public
policy organization dedicated to exonerating wrongfully convicted people through DNA testing and reforming the criminal
justice system. Ms. Handmaker Guido also participated in the University of Virginia School of Law's Moot Court program
and served on the Editorial Board of the Journal of Law & Politics.

Johanna M. Hickman

Johanna M. Hickman is an Of Counsel at the Cohen Milstein and a member of the Public Client practice group. In this
position, Ms. Hickman represents state Attorneys General and other public-sector clients in investigations and lawsuits
involving health care fraud and other fraudulent and deceptive trade practices. Previously, she assisted in litigation by a
state attorney general regarding the robo-signing of mortgage foreclosure documents. In addition, she has worked on a
number of confidential investigations.

Currently Ms. Hickman is representing public clients in the following high-profile matters:

    •   Nursing Homes: Representing attorneys general in investigations and litigation related to deceptive marketing by
        several nursing home chains that promised, but failed to provide, basic care to their elderly residents. She is
        involved in all aspects of the investigations and litigation, including conducting and analyzing the results of
        investigations, developing legal theories, conducting fact and expert discovery and writing briefs.

Ms. Hickman serves on the adjunct faculty of the Georgetown University Law Center, where she teaches a course in
advanced legal writing and practice. Prior to joining Cohen Milstein in 2013, Ms. Hickman practiced at a leading
defendants’ firm, where she advised clients regarding environmental and toxic tort liability, negotiated the environmental
aspects of corporate transactions, and represented clients in complex insurance coverage litigation. Prior to that, Ms.
Hickman clerked for two years for the Honorable James I. Cohn of the United States District Court for the Southern District
of Florida.

Ms. Hickman graduated with Highest Honors from the University of North Carolina at Chapel Hill with a B.A. in Journalism
and Mass Communication. Ms. Hickman earned her J.D., cum laude, from the Georgetown University Law Center. She
served as a Law Fellow, a Global Teaching Fellow, and a Staff Member and Symposium Editor of the Georgetown Journal

                                                             77
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 111 of 137 PageID #:643

of Legal Ethics. As a member of Georgetown’s Barristers’ Council, she was a finalist in Georgetown's 35th Annual Leahy
Moot Court Competition, and her team won the Award for Best Brief Overall at the 2005 Pace National Environmental
Law Moot Court Competition.

Anita F. Hill

Anita F. Hill is Of Counsel at Cohen Milstein, and a member of the Firm’s Civil Rights & Employment Practice Group. In that
role, she advises on class action workplace discrimination cases. Ms. Hill, who joined the Firm in 2011, has played a leading
role in furthering equal opportunity and ending discrimination in the United States, and brings with her more than three
decades of legal, governmental, policymaking and academic experience to the Civil Rights Practice. She is a noted speaker,
thinker, commentator and author who has contributed to a broad range of important civil rights and social issues, including
race, gender discrimination, media and the law. She has appeared on numerous television and news programs, and her
writings and opinions regularly are published in leading newspapers and magazines in the United States and the world.

Ms. Hill began her career as an associate with a boutique defendants’ firm based in Washington, D.C., which specialized
in antitrust, federal agency and environmental work for corporate clients; in that role, she researched and wrote appellate
and agency briefs on questions concerning environmental, corporate, antitrust and administrative law. She then served
as special counsel to the assistant secretary of the Department of Education’s Office for Civil Rights, where she advised on
legal and policy matters related to individual and systemic claims of educational discrimination, reviewed legal and policy
positions for government-wide enforcement efforts and wrote position papers on various civil rights education issues
including race and gender discrimination claims and with a specific focus on issues facing historically black colleges and
universities.

Later, Ms. Hill became adviser to the Chairman of the Equal Employment Opportunity Commission (EEOC), reviewing and
analyzing Commission policy, writing legal policy and position papers for the Chairman and advising him on the
effectiveness of the program and the functions of the Commission.

For more than three decades, Ms. Hill has taught law and public policy. She began her teaching career as an assistant
professor at Oral Roberts University and later joined the faculty at the University of Oklahoma College of Law. In 1989,
Ms. Hill became the first African American to be tenured at the University of Oklahoma, College of Law, where she taught
contracts and commercial law. Since 1999, Ms. Hill has been on the faculty of Brandeis University where she holds the
title of University Professor, the highest academic rank awarded by Brandeis. Hill is one of only seven University Professors
in the school’s history. She teaches in the areas of civil rights, legal history and race and gender law and policy.

Ms. Hill is the author of numerous academic articles on international commercial law, contracts, bankruptcy and civil
rights—all areas in which she has taught. She has given presentations on commercial law as well as race and gender
equality to hundreds of business, professional, academic and civic organizations in the United States and abroad. In
addition, she has appeared on several television programs, such as Face the Nation and Meet the Press, and has written
for leading newspapers and magazines including Newsweek, The New York Times and Boston Globe and Time.com. Ms.
Hill is the author of Speaking Truth to Power and served as the co-editor of Race, Gender, and Power in America: The
Legacy of the Hill-Thomas Hearings. Her latest book is Reimagining Equality: Stories of Gender, Race and Finding Home
(Beacon Press, 2011), an analysis of the housing market collapse of 2008 and its impact on gender and racial equality.

She is the recipient of numerous awards, grants and honorary degrees. Hill’s professional and civic contributions include
chairing the Human Rights Law Committee of the International Bar Association, and membership on the Board of
Governors of the Tufts Medical Center and the Board of Directors of the National Women’s Law Center and the Boston
Area Lawyers Committee for Civil Rights. Ms. Hill was the subject of the documentary, Anita: Speaking Truth to Power,
which premiered at the Sundance Film festival in January 2013.


                                                             78
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 112 of 137 PageID #:644

Ms. Hill attended Oklahoma State University, where she majored in Psychology, and earned her J.D. at Yale University Law
School.

Julia Horwitz

Julia Horwitz is an Associate at Cohen Milstein and a member of the Firm’s Employee Benefits Practice Group. In her role,
Ms. Horwitz represents the interests of employees, retirees, plan participants and beneficiaries in ERISA cases across the
country.

Prior to joining Cohen Milstein, Ms. Horwitz served as a law clerk for the Honorable Mary Ellen Coster Williams at the
United States Court of Federal Claims. She worked at the Electronic Privacy Information Center in DC from 2012-2015, first
as an Open Government Coordinator and Counsel, and then as the Director of the Consumer Privacy Project. Ms. Horwitz
also was an Adjunct Professor at Georgetown Law School for a semester in 2013.

Ms. Horwitz attended Brown University, graduating with a B.A. in English, magna cum laude, in 2008. She earned her J.D.
from the University of Chicago Law School in 2012. During law school, Ms. Horwitz was a staff member on the Edwin F.
Mandel Legal Aid Clinic Employment Discrimination Project.

Nicholas Johnson

Nicholas C. Johnson is an Associate at Cohen Milstein and a member of the firm’s Complex Tort Litigation practice group.
In that role, Mr. Johnson's practice focuses on catastrophic injury and wrongful death, medical malpractice, nursing home
abuse, and personal injury cases.

Prior to joining Cohen Milstein in 2014, Mr. Johnson worked for two South Florida defense firms, gaining valuable
experience representing Fortune 500 insurance companies in the defense of claims and lawsuits. Earlier in his career, Mr.
Johnson practiced as an Assistant Public Defender in Palm Beach County, where he represented indigent clients charged
with misdemeanors and felonies, ranging from DUI to crimes punishable by life in prison. He was awarded the Best
Advocate Award at the Florida Public Defender College in November 2008. Mr. Johnson tried approximately 30 jury trials
to verdict as an Assistant Public Defender. Eager to resume his representation of individuals, Mr. Johnson joined Cohen
Milstein in 2014.

Mr. Johnson is currently litigating the following notable matters:

    •   Berwick v. JFK Medical Center: Cohen Milstein filed a medical malpractice lawsuit against JFK Medical Center on
        behalf of a client who had a documented seizure disorder, for which he was prescribed twice daily anticonvulsant
        medication. During a medical evaluation performed in the hospital, one of the doctors employed by JFK Medical
        Center withheld Mr. Berwick’s anticonvulsant medication, causing Mr. Berwick to suffer a severe and debilitating
        seizure. The seizure and resulting fall caused bilateral comminuted shoulder fractures, requiring a reverse total
        shoulder replacement surgery, and ultimately, severe permanent functional impairment to both shoulders. The
        case is set for trial in November 2018.
    •   Fearon v. Orlando Health, Inc.: On November 3, 2016, Cohen Milstein filed a medical malpractice lawsuit on behalf
        of their client’s widow and children, against Orlando Health, the parent company of Orlando Regional Medical
        Center. Mr. Fearon was experiencing intermittent chest pain, shortness of breath, and calf pain which became so
        severe that he went to Orlando Regional Medical Center’s Emergency Room. He was evaluated for cardiac related
        issues and subsequently discharged. Moments later, Mr. Fearon died. The medical staff failed to recognize the
        symptoms of pulmonary embolism, and failed to accordingly provide lifesaving treatment.
    •   Skiles v. Boca Raton Regional Hospital: Cohen Milstein is litigating a wrongful death case, arising from the
        defendant’s failure to perform an x-ray to rule-out a potential bowel perforation or “Free Air” following a

                                                            79
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 113 of 137 PageID #:645

        colonoscopy procedure. The out-patient radiology facility refused to perform the x-ray, stating that it did not
        accept the patient’s insurance, when in fact it did and, under Medicare rules, was obligated to perform the x-ray,
        regardless of coverage, because it was an emergency request. The x-ray was never performed, and the patient
        was sent home. Later that day, his wife rushed him to the hospital due to complaints of severe abdominal pain. In
        the hospital a perforated bowel was diagnosed, ultimately leading to bowel resection surgery. Although the
        patient initially survived his surgery, he later died due to complications of sepsis. Trial is scheduled in Palm Beach
        County in October 2018.

Some of his past successes include:

    •   Doe v. Un-named Hospital: On November 21, 2016, Cohen Milstein filed a lawsuit against a hospital in Florida on
        behalf of a client who was dropped on his head during a routine surgical procedure, as a result of the nurse’s
        failure to properly secure him to the operating room table. The fall resulted in a traumatic brain injury with
        debilitating consequences, including significant emotional, behavioral, and memory deficits. The case was
        successfully settled prior to trial.
    •   Pavlov v. PBSO: Cohen Milstein represented the mother of a 28-year-old mentally disturbed man who was shot
        and killed by a Deputy Sheriff of the Palm Beach County Sheriff’s Office. Mr. Johnson was instrumental in litigating
        this case, which at that time, resulted in the largest settlement paid out by the Palm Beach County Sheriff's Office.
    •   Negligent Security Matter: Mr. Johnson represented the mother of a 20-year-old man who was shot and killed in
        the parking lot of a West Palm Beach nightclub, which had been plagued with violent crimes over the years. The
        complaint alleged that the nightclub failed to provide adequate security that led to this tragic incident. On
        October 6, 2017, the parties entered into a confidential settlement.
    •   Patient v. Confidential Defendant: On March 17, 2016, Cohen Milstein successfully negotiated a confidential
        settlement on behalf of their client who had suffered permanent bodily damage at the hands of a Florida
        Cardiologist. During discovery, Mr. Le Clainche and Mr. Johnson exposed the Defendant’s misconduct and
        medically negligent treatment when using a stent inappropriately.
    •   Nursing Home Neglect Litigation: Mr. Johnson represented the spouse of an 85-year-old man who experienced a
        series of falls in a nursing home before finally fracturing his hip, which required hip replacement surgery. Mr.
        Johnson reached a confidential settlement in this case that alleged neglect on the part of the nursing home.

Mr. Johnson was recently selected by National Trial Lawyers as a Top 100 Plaintiff Civil Trial Lawyer in the State of Florida.
He has been named a “Rising Star” by Florida Super Lawyers and a “Legal Elite Up and Comer” by Florida Trend Magazine.

In June 2018, Mr. Johnson was appointed to serve on the Florida Justice Association’s (FJA) Board of Directors. He is also
a member of its Diversity Committee.

Mr. Johnson is Past President of the prestigious F. Malcolm Cunningham, Sr. Bar Association. He has been a member since
2014, and has served on the Executive Board since 2015.

Mr. Johnson is an appointed member of the Palm Beach County Bar Association’s Judicial Campaign Practices Commission.
In addition, he was reappointed to the North County Section’s Board of Directors in 2017, to serve until 2019. He is an
alumnus of The Florida Bar’s Wm. Reece Smith, Jr. Leadership Academy 2015-2016 class, and continues to serve the
program through the Florida Bar’s Leadership Academy Committee.

Mr. Johnson is also an active member of the American Association of Justice (AAJ). He is involved in several AAJ
committees, including the Minority Caucus, the Voter Protection Committee, and the Public Education Committee. Mr.
Johnson is an alumnus of AAJ's Leadership Academy (2016-2017).



                                                             80
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 114 of 137 PageID #:646

Mr. Johnson is a community advocate and mentor, and was recently appointed to the Board of Scholar Career Coaching
in June 2018.

Mr. Johnson is also a prolific writer, and his articles have been published in Florida Justice Association Journal and AAJ’s
Trial magazine.

Mr. Johnson was born and raised in Kingston, Jamaica, and graduated from Boston University with a B.A. in Economics,
and completed his Master’s in Sports Management at the University of Florida. He graduated cum laude from St. Thomas
University School of Law in 2007.

Eric Kafka

Eric A. Kafka is an Associate at Cohen Milstein, and a member of the firm’s Consumer Protection practice group. Mr.
Kafka’s practice focuses on litigating class actions on behalf of consumers who have been deceived and harmed by large
corporations.

Currently, Mr. Kafka is litigating the following notable matters:

    •   In re Anthem, Inc. Data Breach Litigation: Mr. Kafka represents consumers who were affected by the Anthem data
        breach. Plaintiffs allege that their confidential information, including their Social Security numbers, was
        compromised in the data breach.
    •   Hankinson, et al. v. R.T.G. Furniture Corp., d/b/a Rooms to Go: Mr. Kafka represents furniture consumers who
        allege that Rooms to Go misrepresented that it would professionally treat their furniture with stain-resistant
        chemicals.

Prior to attending law school, Mr. Kafka worked on multiple political campaigns, including President Obama's 2008
presidential campaign.

Mr. Kafka earned his J.D. from Columbia Law School, where he was a Harlan Fiske Stone Scholar. He received his B.A. from
Yale University.

Peter Ketcham-Colwill

Peter Ketcham-Colwill is an Associate at Cohen Milstein and a member of the firm’s Public Client practice group. Mr.
Ketcham-Colwill’s practice focuses on the representation of state Attorneys General and other public-sector clients in
investigations and lawsuits involving false claims and fraudulent and deceptive trade practices.

Prior to joining Cohen Milstein in 2018, Mr. Ketcham-Colwill practiced as a litigation associate at an international disputes
and transactions law firm in Washington, D.C.

Mr. Ketcham-Colwill most recently served as the Voter Protection Director for the Democratic Party of Virginia’s 2018
Coordinated Campaign. He also worked as a Regional Voter Protection Director for the Ohio Democratic Party’s 2016
Coordinated Campaign.

Following law school, Mr. Ketcham-Colwill served as a Law Clerk for the Honorable David Ezra, U.S. District Court for the
Western District of Texas.




                                                             81
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 115 of 137 PageID #:647

Mr. Ketcham-Colwill graduated from Princeton University with an A.B. in the Woodrow Wilson School of Public and
International Affairs. He earned his J.D. with Highest Honors from The George Washington University Law School, where
he was the Senior Executive Editor of The George Washington Law Review.

Prior to law school, Mr. Ketcham-Colwill worked for the U.S. House of Representatives Committee on Energy and
Commerce, where he organized investigative hearings and drafted legislation related to consumer protection and the
environment.

Mr. Ketcham-Colwill is admitted to practice in the State of Virginia. He is not currently admitted to the Bar of the District
of Columbia. He practices under the supervision of Partners of the firm.

Adam Langino

Adam J. Langino is an Associate at Cohen Milstein and a member of the firm’s Complex Tort Litigation practice group,
focusing on products liability, catastrophic injury and wrongful death, and managed care abuse litigation.

Mr. Langino is an experienced, hands-on trial attorney, who has tried more than 20 jury trial cases in his career. Mr.
Langino represents clients who have been seriously or catastrophically injured by holding accountable the corporations
or persons that have caused them harm.

Prior to joining Cohen Milstein, Mr. Langino served for three years as an Assistant Public Defender in West Palm Beach,
Florida. As an Assistant Public Defender, Mr. Langino handled complex felony criminal cases, including first-degree felonies
and crimes punishable by life in prison. He gained valuable trial experience and secured freedom for the wrongly accused.
Before his service as an Assistant Public Defender, Mr. Langino clerked for the Federal Public Defender in Minneapolis,
Minnesota.

Currently, Mr. Langino is litigating the following notable matters:

    •   Paz-Orjales v. Ford Motor Company: Cohen Milstein represents Paz-Orjales against Defendants Ford Motor
        Company for the catastrophic injuries resulting in his quadriplegia. The complaint alleges that due to a defective
        design, the Ford truck’s roof collapsed and crushed Mr. Orjales during an accident in which the Ford rolled over.
    •   Pelico v. Yorktown Association Inc.: Cohen Milstein represents Pelico in a wrongful death lawsuit against the
        property management company that maintains the swimming pool in which his daughter drowned. The father
        contends that Heritage had a duty to make sure that the pool was reasonably safe, including controlling access to
        the pool by minors.
    •   Staton v. Elite Auto Logistics, Inc.: Cohen Milstein represents Lowell Staton in a catastrophic injury lawsuit for
        negligently causing a truck crash that caused his disabling injuries. The matter is presently set for trial in September
        2018.

Some of his past successes include:

    •   Mincey v. Takata: Cohen Milstein was lead counsel in a lawsuit brought on behalf of Patricia Mincey and her family.
        Ms. Mincey sustained catastrophic injuries that rendered her paralyzed from the neck down in 2014 when the
        driver’s side airbag deployed too aggressively during a vehicle collision. She passed away in early 2016 due to
        complications from the quadriplegia caused by the problematic airbag. The suit charged that the Takata
        Corporation, the manufacturer of the airbag system, knew of the airbag defect and hid the problem from
        consumers. Evidence uncovered by the firm showed that Takata concealed the defective nature of the airbag
        system for more than a decade. The case was resolved in July 2016. Mr. Langino was involved in all aspects of the
        litigation, including discovery, taking depositions and directing motions.

                                                              82
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 116 of 137 PageID #:648

    •   Fuse v. Palm Tran: Cohen Milstein represented the family of a 5-year-old disabled child in a catastrophic injury
        case alleging that the disabled child suffered permanent brain damage during transport on the Palm Tran
        Connection service, a transportation service for elderly and disabled patrons, when the vehicle’s driver ignored
        her calls for help, failed to provide first aid, and delayed access to emergency medical aid. The case was resolved
        in a settlement in excess of $1 million.
    •   Hauser v. Rice Insulation: Cohen Milstein represented the Hauser family in a product liability lawsuit alleging that
        Rice Insulation, an insulation contractor, installed foam insulation incorrectly in the plaintiff’s house, resulting in
        the house burning to the ground. The lawsuit included the contractor as well as the manufacturer for not providing
        sufficient warnings that the product might ignite under certain conditions. The matter was resolved confidentially.
        Mr. Langino managed all aspects of the litigation.
    •   Palmer v. Baylines Inc.: Cohen Milstein represented the Palmer family in catastrophic injury and product safety
        lawsuit in which a truck driver fell asleep at the wheel and crashed into a vehicle carrying the Palmers, resulting
        in the death of Mrs. Palmer. Mr. Langino brought a catastrophic injury case against the trucking company Baylines
        Inc., and a product safety case against the carmaker of the vehicle that the Palmers were driving alleging that the
        airbags did not deploy properly, leading to Mrs. Palmer’s death. The case was resolved in a confidential
        settlement. Mr. Langino managed all aspects of the litigation, including expert witnesses.

Mr. Langino presently serves as the Newsletter Chair for the Product Liability Section of the American Association for
Justice. He was selected to the 2015 class of the American Association for Justice Leadership Academy, which is comprised
of a select group of plaintiff trial lawyers chosen from across the country for national leadership training. Mr. Langino has
been consistently recognized by The National Trial Lawyers as one of Florida’s “Top 40 Under 40” and a “Top 100 Trial
Lawyer,” Florida Super Lawyers “Rising Stars,” Florida Trend “Up and Comer,” and is Martindale-Hubbell AV rated.

Mr. Langino attended the University of Maryland, graduating magna cum laude with Honors in Government and Politics,
and earned his J.D., cum laude, from the University of Minnesota School of Law, where he received an award for Best Oral
Argument and participated in the Wagner Labor Law Moot Court program.

A former amateur boxer, Mr. Langino has volunteered as boxing coach for at risk youths for the Police Athletic League
located in Palm Beach Gardens, FL. He is the Past-President of Club 100 Charities and a past-board member of Cops Helping
Kids, charities that are dedicated to improving Palm Beach County by focusing on the needs of the youth and elderly.

Joel P. Laitman

Joel P. Laitman is Of Counsel at Cohen Milstein and a member of the Securities Litigation & Investor Protection Practice
Group. Mr. Laitman has served as lead counsel in five of the firm’s major mortgage-backed securities class actions brought
on behalf of pension funds and other institutional investors against major investment banks. These cases alleged that the
underlying mortgages failed to comply with the underwriting standards described in the Offering Documents.

Besides initiating these cases and directing and leading discovery with his colleague Chris Lometti, Mr. Laitman argued all
motions and conducted all hearings both before the District Court and the Second Circuit. In just three of these cases that
have settled to date, recoveries totaling $720 million were achieved for the benefit of injured investors: $335 million in
the RALI MBS case brought against Goldman Sachs, UBS and Citigroup; $275 million in the Harborview MBS case brought
against RBS; and $110 million in the HEMT MBS case brought against Credit Suisse.

The settlements achieved in these cases have been commended by Courts and by legal publications. Commenting on the
Harborview litigation, Judge Loretta A. Preska, of the U.S. District Court, Southern District of New York, noted that the
case brought on behalf of the plaintiffs was “interesting and different” and that settlement on their behalf “was a job well
done.” Judge Fallia, in approving the RALI Settlement, commended the firm for prosecuting the case for seven years and
“never giving up” despite substantial obstacles.

                                                             83
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 117 of 137 PageID #:649



The litigations and settlements have garnered awards from the leading legal publications. In 2014 and 2015, the National
Law Journal cited the Harborview and RALI MBS in designating the firm an Elite Trial Law Firm and placing the firm on the
Hot List; Law360 cited the RALI and Harborview cases in designating the firm one of “The Most Feared Plaintiffs Firms” in
2015, the third year in a row that Cohen Milstein received the designation; and in 2015, Law360 selected Cohen Milstein
as the sole plaintiff firm to be chosen in two “Practice Groups of the Year” categories and one of only five class action law
firms to be recognized, singling out the RALI and Harborview cases in the award.

In addition, Mr. Laitman has argued a number of seminal cases before the Second Circuit in the securities field including:
Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital, Inc., 531 F.3d 190 (2d Cir. 2008) (addressing corporate
scienter under Section 10 (b)); Teamsters Local 445 Freight Div. Pension Fund v. Bombardier, Inc., 546 F.3d 196 (2d Cir.
2008) (addressing standard for establishing market efficiency in certification of Section 10(b) claims); N.J. Carpenters
Health Fund v. Royal Bank of Scotland Group, PLC, 709 F.3d 109 (2d Cir. 2013) (“NovaStar”) (reversing dismissal of
Securities Act claims); Wyo. State Treasurer v. Moody's Investors Serv. (In re Lehman Bros. Mortgage-Backed Sec. Litig.)
(“Lehman”), 650 F.3d 167 (2d Cir. 2011) (addressing rating agency liability under the Securities Act); and N.J. Carpenters
Health Fund v. RALI Series 2006-QO1, 477 Fed. Appx. 809 (2d Cir. 2012) (“Harborview/RALI”, addressing class member
knowledge as grounds for denial of class certification).

A member of Phi Beta Kappa, Mr. Laitman is a graduate of Columbia University, with a B.A., magna cum laude, and earned
his law degree at Georgetown University Law Center.

Stephan A. LeClainche

Stephan A. LeClainche is Of Counsel at Cohen Milstein, and head of the firm’s Medical Malpractice group. In his role, Mr.
LeClainche represents victims and the families of victims of all types of medical negligence. His practice specializes in
medical malpractice, but also includes medical device litigation, automobile negligence, sexual abuse and other serious
injury and wrongful death cases.

Mr. LeClainche is an experienced trial attorney, whose recent admission to the prestigious American College of Trial
Lawyers attests to his reputation among peers as an outstanding trial lawyer. He understands, however, that legal skill in
a courtroom is only a part of the qualifications that a good attorney brings to the practice in representing the victims of
negligence. Equally important is the empathy an attorney must possess in counseling and guiding these victims and their
families. The best attorneys are advisers and advocates, compassionate yet aggressive—a partner to clients, making them
part of the team. These are traits that Mr. LeClainche brings to each of his cases.

Prior to joining Cohen Milstein in 2015, Mr. LeClainche was a name partner in a boutique trial law firm based in West Palm
Beach. A Florida Board-Certified Civil Trial Lawyer since 1996 with more than three decades of experience litigating civil
lawsuits, Mr. LeClainche is both a veteran attorney and a seasoned investigator, investing the time necessary to unearth
and analyze every potentially relevant facet of a case. Many of his cases represent the cutting edge of both medicine and
law, and grow out of the evolution of medicine and its practice. The cases may be different, but the complexities,
challenges and stakes are always high, requiring attention to detail – and dedication to a client’s needs and concerns.

Some of Mr. LeClainche’s litigation and trial successes include the following notable matters:

    •   A $2.5 million settlement in the wrongful shooting and death of Seth Adams by the PBSO.
    •   A confidential settlement reached in a medical malpractice case against an interventional cardiologist regarding
        his controversial practice of using a stent in the mid-popliteal artery to treat arterial occlusion. The case involved
        the off-label use of a medical device and a surgeon acting outside the scope of his practice.
    •   A $40 million verdict recovered for a child in a wrongful death case.

                                                             84
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 118 of 137 PageID #:650

    •   A $5 million settlement reached during trial in a medical malpractice case.
    •   Verdicts of $1.7 million and $10 million in two separate cases involving sexual abuse of minors.
    •   A $2.3 million verdict for personal injuries suffered during a fall at an amusement park.
    •   A $2.8 million verdict for a death and personal injuries suffered by husband and wife in a motor vehicle accident.
    •   Co-lead of the trial team of lawyers who, after years of costly litigation, successfully recovered $27 million on
        behalf of 10 victims of child abuse in a case brought in Federal Court in New York.

Mr. LeClainche currently represents clients in a diverse variety of medical malpractice cases, including:

    •   Several lawsuits involving injuries arising from laparoscopic and open gall bladder surgery.
    •   A case involving a military reservist suffering from deep vein thrombosis (a clot in the veins of the leg), who was
        misdiagnosed and as a result suffered a pulmonary embolus and died just as he was being discharged from the
        hospital.
    •   A routine colonoscopy that resulted in a perforated colon and the subsequent death of the client.
    •   Misdiagnosis on colonoscopy resulting in the client being given a clean bill of health only to be subsequently
        diagnosed with Stage 4 colon cancer.

In addition to his recent admission to the American College of Trial Lawyers, Mr. LeClainche’s accomplishments over the
years have enabled him to achieve an AV-Preeminent rating from Martindale-Hubbell, the highest rating available for
ethics and legal ability from the nation’s oldest guide to lawyers and law firms.

Mr. LeClainche attended Florida International University, graduating magna cum laude with a B.A. in Political Science, and
earned his J.D. from the University of Florida College of Law. Mr. LeClainche was born and raised in Kingston, Jamaica.

Scott Lempert

Scott M. Lempert is Of Counsel at Cohen Milstein and a member of the firm's Employee Benefits (ERISA) Practice Group.
He joined the firm in 2016 and represents the interests of employees, retirees, and plan participants and beneficiaries in
ERISA cases in the district court and on appeal.

Mr. Lempert is currently engaged in litigating a number of so-called “church plan” lawsuits. These cutting-edge legal cases
assert that many non-profit health care systems in the United States wrongfully claim their benefit plans are exempt from
ERISA regulation under the church plan exemption. Currently, Cohen Milstein serves as lead or co-lead counsel in 12
separate cases in various jurisdictions throughout the U.S.

Mr. Lempert has over 20 years of experience litigating complex commercial class actions on behalf of employees, retirees
and consumers in retiree benefits, employment, consumer protection and antitrust matters. Prior to joining Cohen
Milstein he worked on many high-profile matters, including:

    •   In re: Unisys Corp. Retiree Medical Benefits ERISA Litig. – a series of cases involving representation of thousands
        of retirees, both as class actions and individually, seeking restoration of lifetime retiree medical benefits unlawfully
        terminated after retirement. These cases successfully achieved multiple settlements and court judgments
        providing lifetime retiree medical benefits for some and a continuing stream of payments to pay for medical
        benefits for other retirees.
    •   Raetsch v. Lucent Technologies – 36 million dollar settlement involving unlawful transfer of excess defined benefit
        pension funds to an account to pay for retiree medical benefits.
    •   Mehling v. New York Life Insurance Co. -- 14 million dollar settlement challenging excessive fees charged to New
        York Life employees and the company’s pension plan for Plan assets invested in New York Life owned mutual
        funds.
                                                              85
www.cohenmilstein.com
        Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 119 of 137 PageID #:651

    •   Stagi v. National R.R. Passenger Corp. – Gender discrimination class action alleging unlawful disparate impact on
        female union employees resulting from enforcement of an Amtrak employee policy that blocked union employees
        from promotion to management. Settlement provided Amtrak employees compensation for denial of
        opportunities for promotion and the striking of the unlawful employment policy.

Mr. Lempert graduated Phi Beta Kappa from the University of Delaware with a B.A., magna cum laude, in Psychology, and
received his J.D., from the University of Pennsylvania Law School. During law school, he served as Vice President of the
Law School Government and was a Morris Fellow.

Christopher Lometti

Christopher Lometti is Of Counsel in Cohen Milstein’s Securities Litigation & Investor Protection practice group. In this
role, Mr. Lometti has litigated some of the most significant mortgage-backed securities (MBS) class action lawsuits to
emerge from the financial crisis.

Mr. Lometti, together with his colleague Joel Laitman, initiated the Bear Stearns, Harborview, RALI, Lehman and HEMT
MBS litigation at their named firm prior to joining Cohen Milstein. The lawsuits were high-risk matters involving novel
claims on behalf of their Taft-Hartley pension fund clients injured by the dramatic downgrades of their MBS holdings from
AAA to junk status. The MBS litigations have earned Cohen Milstein’s Securities Litigation Practice numerous accolades
from the National Law Journal, Law360 and American Lawyer.

Mr. Lometti’s successes include the following notable matters:

    •   Bear Stearns MBS Litigation: $500 million settlement with JPMorgan Chase. Cohen Milstein was lead counsel in a
        class action lawsuit alleging Bear Stearns violated securities laws in selling toxic mortgage-backed securities that
        failed to meet the bank’s own underwriting standards and that contained false and misleading information as to
        the appraised values of the underlying mortgages. Mr. Lometti was one of the key litigators in the case, developing
        strategy and conducting extensive fact discovery into the 22 offerings backed by approximately 71,000 largely Alt-
        A mortgages that Bear Stearns sold to investors from May 2006 to April 2007.
    •   RALI MBS Litigation: $335 million settlement with Citigroup, Goldman Sachs and UBS. Cohen Milstein was lead
        counsel in a class action litigation alleging RALI and its affiliates sold shoddy MBS securities that did not meet the
        standards of their underwriters. Mr. Lometti was one of the senior litigators on the class action, conducting fact
        discovery, deposing economic experts and preparing witnesses.
    •   Harborview MBS Litigation: $275 million settlement with Royal Bank of Scotland. Cohen Milstein was lead counsel
        in a complex case, in which presiding Judge Loretta A. Preska, of the U.S. District Court, Southern District of New
        York, commented on the “job well done” by the Cohen Milstein team of which Mr. Lometti was a senior litigator.
    •   HEMT MBS Litigation: $110 million settlement with Credit Suisse. Cohen Milstein was lead counsel in a case
        alleging Credit Suisse and its affiliates sold toxic securities to pension fund investors. The suit, filed in 2008, was
        one of the first class action cases involving mortgage-backed securities to be filed.
    •   Lehman Litigation: $40 million settlement. Cohen Milstein was lead counsel in a class action lawsuit against
        individuals affiliated with the bankrupt firm, the largest bankruptcy in U.S. history. Mr. Lometti was a senior
        litigator on the lawsuit, developing strategy.
    •   Dynex Litigation: $7.5 million settlement. Cohen Milstein was lead counsel in a class action lawsuit involving the
        asset-backed securities. Mr. Lometti was a central member of the team to litigate this seminal lawsuit involving
        hybrid securities. In the litigation, the U.S. District judge issued one of the first decisions certifying an investor
        class pursuing fraud claims in connection with the sale of asset-backed securities. The Dynex litigation laid out a
        road map that could be followed in litigating an asset-backed security.



                                                             86
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 120 of 137 PageID #:652

    •   Braskem Litigation: $10 million settlement. Cohen Milstein represented shareholders in a class action suit alleging
        that the Brazilian petrochemical company lied to investors in its American Depository Receipts about its role in a
        bribery scheme involving Petrobras, Brazil’s giant oil producer.

Currently, Mr. Lometti is litigating the following matters:

    •   NovaStar MBS: Cohen Milstein is lead counsel in litigation alleging that RBS, Wells Fargo (formerly Wachovia) and
        Deutsche Bank sold toxic mortgage-backed securities to investors. The litigation is one of the last outstanding class
        action MBS lawsuits. The Second Circuit Court of Appeals reversed an earlier dismissal of the lawsuit, paving the
        way for prosecution of the case. In March 2017, the U.S. District Court, Southern District of New York preliminarily
        approved a $165 million all-cash settlement. Final approval of the settlement is pending.

Prior to his arrival at Cohen Milstein, Mr. Lometti played a substantive role in litigating and settling the massive class action
suit against WorldCom, one of the largest bankruptcies in history, representing significant stakeholders in the telecom’s
bond offerings. The lawsuit resulted in a settlement of $6.15 billion.

Mr. Lometti has been repeatedly recognized for his career accomplishments, including being named to the 2016
Lawdragon 500, one of the industry’s leading peer-reviewed surveys, as well as annually recognized by New York Super
Lawyers (2011- 2018).

He has served as a non-industry arbitrator for the New York Stock Exchange and National Association of Securities Dealers
helping to resolve disputes, and as a mediator for the New York State Court System.

Mr. Lometti received a Bachelor of Arts from Fordham College in 1983, and his J.D. from Fordham Law School in 1986.

Diana L. Martin

Diana L. Martin is Of Counsel at Cohen Milstein, and a member of the firm’s Catastrophic Injury & Wrongful Death,
Consumer Protection, Managed Care Abuse, and Unsafe & Defective Products practice groups.

Ms. Martin’s practice focuses on appellate litigation involving complex product liability, consumer class, mass tort, and
managed care litigation. She not only handles appeals in these areas of law, but also provides appellate support at the
trial stage. In this role, she works as an integral part of the trial team by strategizing best practices, drafting and arguing
complex and case dispositive motions, handling jury instruction charge conferences, and assisting trial counsel in
preserving and protecting the record in the event of an appeal.

Ms. Martin is often involved in cases that involve complex issues or require the development of innovative strategies for
novel or evolving theories of liability. These areas have included developing legal theories to avoid the application of legal
immunity to workers’ compensation carriers who deny or delay medical care to injured workers, and using Florida’s
Deceptive and Unfair Trade Practices Act to hold hospitals accountable for drastically overbilling patients on a uniform
basis. Her experience spans various practice areas, such as constitutional and civil rights law, commercial litigation, mass
tort and class action litigation, managed care litigation, products liability law, and catastrophic personal injury litigation.

Ms. Martin is on the litigation team for the following notable matters:

    •   United States of America, et al. v. AIDS Healthcare Foundation, Inc.: Cohen Milstein represents three former
        managers of the AHF in Federal and Florida State Whistleblower Act claims against the nation’s largest provider
        of HIV/AIDS medical care for illegal patient referral kickbacks. Ms. Martin has been involved in all aspects of the
        litigation.

                                                               87
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 121 of 137 PageID #:653

    •   HCA: Cohen Milstein is lead counsel in a class action lawsuit alleging that four Florida plaintiffs and others like
        them were billed inflated and exorbitant fees for emergency radiology services, in excess of the amount allowed
        by law, covered in part by their mandatory Florida Personal Injury Protection insurance. When the district court
        struck plaintiffs’ class claims, Ms. Martin successfully petitioned the Eleventh Circuit Court of Appeals to accept
        immediate appellate review and obtained a reversal of the district court’s order.
    •   Lindsay X-LITE Guardrail Litigation: Cohen Milstein represents more than five families of decedents and victims of
        catastrophic injuries in a series of individual products liability, wrongful death and catastrophic injury lawsuits in
        Tennessee and South Carolina state courts against the Lindsay Corporation and several related entities for
        designing, manufacturing, selling, and installing defective X-Lite guardrails on state roadways.
    •   Pulse Nightclub Shooting: Cohen Milstein is co-lead counsel, representing more than 90 survivors and relatives of
        victims of the Orlando Pulse Nightclub shooting. The wrongful death lawsuit against the shooter’s former
        employer, G4S, alleges that it knew the shooter was mentally unstable and threatening violence, yet obtained his
        security license from the state with the use of a fraudulently signed psychological assessment, employed him as
        an armed guard, and repeatedly gave him weapons training.
    •   Saori Yamauchi, et al. v. Toyota Motor Corporation, et al.: Cohen Milstein and local New York co-counsel filed a
        product liability and personal injury complaint against Toyota Motor Corporation, Autoliv, and related entities on
        behalf of Saori Yamauchi, who sustained a catastrophic injury in an accident involving her Toyota Sienna and the
        vehicle’s airbag system deploying in a dangerous manner. The case is being litigated in New York state court.

Ms. Martin has successfully litigated the following matters:

    •   Adams v. Palm Beach County Sheriff’s Office: Cohen Milstein was lead counsel in an excessive force and wrongful
        death action against the Palm Beach County Sheriff’s Office and one of its detectives, who shot and killed the
        unarmed Seth Adams while he was on family property. Having provided legal support throughout the district court
        proceedings, Ms. Martin successfully handled the appellate proceedings in which the officer had appealed to the
        Eleventh Circuit Court of Appeals the district court’s denial of his motion for summary judgment based on qualified
        immunity. The case was settled in May 2017 for $2.5 million, the largest settlement in the agency's history.
    •   In re: Caterpillar, Inc. Engine Products Liability Litigation: Cohen Milstein was co-lead counsel in a nationwide
        product liability class action lawsuit alleging Caterpillar sold diesel engines with defective exhaust emissions
        system that resulted in power losses and shutdowns. The case was settled in September 2016 for $60 million.
    •   Hand et al., v. Scott et al.: Cohen Milstein and Fair Elections Legal Network, a national voting rights organization,
        achieved a major victory on behalf of former felons in Florida, who claimed their constitutional rights had been
        infringed by Florida’s Clemency Board. U.S. District Court Judge Mark E. Walker ruled that the process by which
        Florida’s Clemency Board grants or denies former felons’ restoration of voting rights applications is
        unconstitutionally arbitrary and violates the U.S. Constitution’s First Amendment right of free association and free
        expression, as well as the Fourteenth Amendment.
    •   Mincey v. Takata: Cohen Milstein was lead counsel in a lawsuit brought on behalf of Patricia Mincey and her family,
        a Florida woman who sustained catastrophic injuries that rendered her a quadriplegic in 2014 when the driver’s
        side airbag in her Honda Civic deployed too aggressively during a collision due to a product defect. Patricia Mincey
        passed away in early 2016 due to complications from her quadriplegia. The suit charged that Takata, the
        manufacturer of the airbag system, knew of the airbag defect and hid the problem from consumers. When the
        defendants removed Ms. Mincey’s case to federal court in an attempt to have it bogged down in multi-district
        litigation, Ms. Martin successfully had the case remanded to Florida state court, where it is was resolved in July
        2016.
    •   Wal-Mart Employment Discrimination Litigation: Cohen Milstein represented individual female Walmart
        employees in a lawsuit alleging that the company discriminated against them on the basis of their sex. Ms. Martin
        worked as part of the trial and appellate teams until the parties reached a confidential settlement with the
        plaintiffs.


                                                               88
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 122 of 137 PageID #:654

Ms. Martin currently serves as Audit Committee Chair of Families First of Palm Beach County. She is a past President of
Florida Legal Services and served as a Board Member between 2007 and 2016. Ms. Martin was also a Board Member of
the Florida Bar Foundation in 2015-2016. She has written numerous legal articles, which have been published in a variety
of journals, including Trial Magazine, The Florida Bar Journal, and the Florida Justice Association Journal. Ms. Martin also
co-authors Florida Insurance Law and Practice, an annual publication by Thomson/West.

Ms. Martin attended Flagler College, graduating summa cum laude with Departmental Honors in Philosophy/Religion. She
earned her J.D. from the University of Florida Levin College of Law, graduating with High Honors and achieving admission
to the Order of the Coif.

Ms. Martin clerked for three years between 2002 and 2005 for the Honorable Martha C. Warner in Florida’s Fourth District
Court of Appeal.

David M. Maser

David M. Maser is an Of Counsel at Cohen Milstein, and a member of the firm’s Securities Litigation & Investor Protection
practice group.

Prior to joining Cohen Milstein, Mr. Maser worked with a nationally recognized securities class action plaintiffs law firm
for more than a decade, where he helped create the firm’s securities monitoring program and cultivated important
relationships with the firm’s growing portfolio of institutional investor clients, nationally and globally.

As a result of his work, Mr. Maser successfully engaged over 25 public fund and union clients with well over $200 billion
in assets under management. Clients he has represented have been involved in more than 60 actions, generating more
than $4.6 billion in case recoveries.

Mr. Maser has worked extensively in both the public and private sectors and brings more than 25 years of experience and
insight to pension funds and other institutional clients, specifically at the intersection of law, business and government.

Through his extensive experience in the public and private sectors, Mr. Maser has established bipartisan relationships in
the political arena on the federal, state and local levels. His ability to see the big picture and create bipartisan
collaborations has earned him a reputation as an exceptional diplomat and strategic consensus builder.


Douglas J. McNamara

Douglas J. McNamara is Of Counsel at Cohen Milstein, and a member of the firm’s Consumer Protection practice group.
In that role, Mr. McNamara specializes in litigating complex, multi-state class action lawsuits against manufacturers and
consumer service providers such as banks, insurers, credit card companies and others. He has helped litigate precedent-
setting cases, including Salud Services, Inc. v. Caterpillar, Inc. He is a hands-on litigator who takes pleasure in the details,
facts, and documents of each case. Mr. McNamara is a highly regarded speaker who has presented at several forums on
such topics as federal preemption, class certification and civil litigation, and is the author of scholarly articles focusing on
emerging legal issues.

Mr. McNamara has worked on numerous cases involving dangerous pharmaceuticals and medical devices, light cigarettes,
defective consumer products, and environmental torts. He litigated and resolved the class action lawsuit against Philips
Electronics North America Corp., which alleged that certain Philips and Magnavox flat-panel TVs suffer from a defect that
causes their capacitors to fail prematurely and renders the TVs inoperable.


                                                              89
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 123 of 137 PageID #:655

Mr. McNamara is currently litigating the following notable matters:

    •   Lumber Liquidators Litigation: Cohen Milstein is co-lead counsel in the consumer class action lawsuit In re: Lumber
        Liquidators Chinese-Manufactured Flooring Products, Sales Practice and Product Liabilities Litigation, alleging the
        nationwide retailer sold Chinese-made laminate flooring containing hazardous levels of the carcinogen
        formaldehyde while falsely labeling their products as meeting or exceeding California emissions standards, a story
        that was profiled twice on 60 Minutes in 2015.
    •   Symantec Litigation: Cohen Milstein is lead counsel in Khoday et al. v. Symantec Corp. et al., a nationwide class
        action battle involving the marketing to consumers of a re-download service in conjunction with the sale of Norton
        software. The case settled in a $60 million all-cash deal a month before the case was to go to trial – one of the
        most significant consumer settlements in years. Mr. McNamara was involved in all aspects of the case, from
        managing the litigation to overseeing a staff of contract attorneys to settlement discussions.
    •   Rooms to Go Litigation: Cohen Milstein represents a putative class in Hankinson et al. v. R.T.G. Furniture Corp.,
        d/b/a Rooms to Go, alleging that the furniture retailer misled consumers as to the application of its ForceField
        stain protection plan. Mr. McNamara is engaged in all aspects of the litigation, including discovery and working
        with expert witnesses.
    •   Caterpillar Litigation: Cohen Milstein is lead counsel in Salud Services, Inc. v. Caterpillar, Inc., a class action lawsuit
        against Caterpillar alleging that bus engines designed to meet 2002 federal emissions standards are failing, leaving
        passengers stranded and bus companies eating the costs of countless repairs and towing fees. The Firm succeeded
        in beating back the defendant’s argument that the Clean Air Act preempted the plaintiff’s claims since the claims
        related to emissions standards. Mr. McNamara was the architect of that opposition and is involved in all aspects
        of the product liability litigation.

Prior to joining Cohen Milstein in 2001, Mr. McNamara was a litigation associate at an international law firm, specializing
in pharmaceutical and product liability cases. He started his career at New York City's Legal Aid Society, defending indigent
criminal defendants at trial and on appeal.

He has been the lead author on three law review articles: “Buckley, Imbler and Stare Decisis: The Present Predicament of
Prosecutorial Immunity and An End to Its Absolute Means,: 59 Albany Law Review, 1135 (1996); “Sexual Discrimination
and Sexual Misconduct: Applying New York’s Gender-Specific Sexual Misconduct Law to Minors,” 14 Touro Law Review,
477 (Winter 1998), and most recently, Douglas McNamara, et al, “Reexamining the Seventh Amendment Argument
Against Issue Certification,” 34 Pace Law Review, 1041 (2014). He is presently teaching a course on environmental and
toxic torts as an adjunct at George Washington University School of Law.

Mr. McNamara graduated summa cum laude from SUNY Albany with a major in Political Science, and earned his J.D. from
New York University School of Law.


Miriam Nemeth

Miriam R. Nemeth is an Associate in Cohen Milstein’s Civil Rights & Employment practice group. Ms. Nemeth’s practice
focuses on civil rights, employment discrimination, and wage and hour collective and class actions, many of which include
complex joint employer issues. In addition, she has experience litigating civil lawsuits involving police misconduct,
government abuse of power, and prisoners’ rights.

Following law school, Ms. Nemeth served as a law clerk for the Honorable Ronald Lee Gilman on the Sixth Circuit Court of
Appeals and the Honorable David M. Lawson on the Eastern District of Michigan.

Currently, Ms. Nemeth is involved in the following notable matters:

                                                               90
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 124 of 137 PageID #:656



    •   Chipotle Mexican Grill Litigation: Cohen Milstein represents a class of managerial apprentices at Chipotle Mexican
        Grill restaurants in New Jersey who were denied the overtime pay to which they were entitled under federal and
        state law. The lawsuit alleges that Chipotle violated the law by misclassifying its apprentices as exempt from
        overtime and failing to pay them premium overtime wages on that basis.
    •   Medical Transportation Management, Inc. (MTM): Cohen Milstein represents non-emergency medical
        transportation (NEMT) drivers in a putative class action, alleging that their employer, MTM, knowingly and willfully
        failed to pay proper wages to its NEMT drivers across Washington, D.C. under federal and District of Columbia
        law. This lawsuit involves vertical joint employment issues between MTM and its subcontractors.
    •   McDonald’s Litigation: Cohen Milstein represents McDonald’s crew members in several wage and hour class
        actions asserting that McDonald’s regularly fails to pay workers for all the hours they work by denying them legally
        mandated meal and rest breaks, payments for missed breaks, and assistance with uniform maintenance, amongst
        other claims. In several of these lawsuits, plaintiffs allege that McDonald’s is liable for damages as a joint employer
        of the workers and the franchises.
    •   Public Partnerships, LLC: Cohen Milstein represents “direct care” workers, who provide home care for the elderly
        or individuals with disabilities, in a class action lawsuit alleging that Public Partnerships, LLC (PPL) violated federal
        and Pennsylvania state law when it denied or underpaid overtime wages to direct care workers it employed. This
        lawsuit seeks to hold PPL liable for these wages as one of the workers’ employers.
    •   Temporary Employment Staffing Agency Litigation: Cohen Milstein represents African-American workers in a
        series of class actions against employment staffing agencies in Chicago. The suits allege a pattern of race
        discrimination against African-American laborers in the staffing and assignment of workers by temporary staffing
        agencies to their client companies. Plaintiffs are seeking to hold both staffing agencies and the client companies
        they serve liable as joint employers.
    •   Transgender Health Care Coverage Cases: Cohen Milstein represents LGBT individuals in their claims of sex
        discrimination in the denial of access to health care coverage for transition-related care.
    •   Pro Bono: Ms. Nemeth has a strong commitment to pro bono work. She currently represents a Washington, D.C.
        resident in her application for disability benefits for a debilitating genetic condition. Ms. Nemeth is also
        representing medical transportation drivers in a hybrid collective and class action, stemming from the defendants’
        willful failure to pay plaintiffs minimum and overtime wages in violation of the FLSA and state labor laws.

Prior to joining Cohen Milstein in 2015, Ms. Nemeth practiced at a civil rights litigation boutique in Detroit, MI. Cases she
litigated included a race discrimination lawsuit against a police department on behalf of five African-American men who
were the victims of gang violence, as well as a racial profiling claim on behalf of a woman who was removed from an
airplane based on her race. She also represented a jail inmate who suffered permanent injuries from a corrections officer’s
assault and a family who received false information about the death of their son during his employment with a private
security contractor.

Ms. Nemeth is a graduate cum laude of the University of Pennsylvania Law School. There, she served as a Comments
Editor on the University of Pennsylvania Law Review and co-directed the Prisoners’ Legal Education Project, a student-run
clinic that worked with inmates in a maximum security facility in Pennsylvania. She also received the 2009 Benjamin R.
Jones Memorial Award for Contributions to the Public Interest. During law school, Ms. Nemeth interned with the Capital
Habeas Unit of the Federal Community Defender Office in the Eastern District of Pennsylvania, the Bazelon Center for
Mental Health Law and the D.C. Public Defender Service’s Mental Health Division. Before attending law school, Ms.
Nemeth graduated summa cum laude from the George Washington University’s Honors Program with a double-major in
English and Psychology.

Following law school, Ms. Nemeth served as a law clerk for the Honorable Ronald Lee Gilman on the Sixth Circuit Court of
Appeals and the Honorable David M. Lawson on the Eastern District of Michigan.


                                                              91
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 125 of 137 PageID #:657

Ms. Nemeth is an active member of the American Constitution Society and has been named a Next Generation Leader and
a Public Interest Fellow by that organization. She is also a member of the Board of Directors of Public Justice Center (PJC)
and Co-Chair of PJC’s Lawyers Alliance (2017 – 2018).

Casey M. Preston

Casey M. Preston is Of Counsel at Cohen Milstein and a member of the firm’s Whistleblower/False Claims Act practice
group.

Mr. Preston focuses on representing whistleblowers across the country in qui tam actions brought under the False Claims
Act against individuals and corporations that engage in fraudulent conduct that causes significant economic harm to
federal and state government programs as well as taxpayers. He has significant experience in investigating, reporting, and
prosecuting Medicare and Medicaid fraud schemes and also has substantial experience with other types of government
fraud, including non-compliance with government contracts, Title IV federal student aid fraud, customs and tariff fraud,
and sales of defective mortgages. He also represents individuals who report securities fraud, tax fraud, and customs fraud
through federal whistleblower programs. In addition, Mr. Preston has significant experience handling complex commercial
cases and securities litigation in courts across the U.S.

Some of Mr. Preston’s current representations include:

    •   A sealed qui tam action against a drug manufacturer that is alleged to have, in violation of the Anti-Kickback
        Statute, provided free business services to induce physicians to utilize its products.
    •   A sealed qui tam action against a drug company that is alleged to have violated the Anti-Kickback Statute by paying
        physicians to provide sham speaker programs to induce them to prescribe its drug.
    •   A sealed qui tam action against a chain of medical practices that allegedly performed unnecessary tests on patients
        covered by the government health care programs and billed the government for services that were not performed.
    •   A sealed qui tam action alleging that a medical equipment supplier is selling unnecessary equipment and supplies
        to Medicare beneficiaries.
    •   A sealed action against a hospital system for overcharging Medicare for services furnished at its off-campus
        locations.
    •   A SEC whistleblower program case reporting that a biotech company is misleading investors about the status of a
        groundbreaking technology that it claims to be developing.

Mr. Preston has played a key role in a number of successful cases, including:

    •   A qui tam action alleging that drug manufacturer Wyeth overcharged the state Medicaid programs by not
        providing them the statutorily required “best price” for a widely prescribed drug. This action resulted in a recovery
        of more than $780 million by the government.
    •   A qui tam action against skilled nursing facilities that were involved in a multi-year scheme of increasing the
        facilities’ Medicare collections by assigning Medicare patients to levels of therapy far greater than medically
        appropriate and billing Medicare at the higher amounts associated with this unnecessary therapy. There was a
        $10 million recovery by the government.
    •   A qui tam action against a chain of urgent care centers that allegedly billed the government for unnecessary
        medical tests and services performed on beneficiaries of the government health care programs. There was a $10
        million recovery by the government.
    •   A qui tam action against the Kool Smiles pediatric dentistry chain for allegedly billing the state Medicaid programs
        for unnecessary dental procedures. There was a $23.9 million recovery by the federal government and several
        states.


                                                             92
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 126 of 137 PageID #:658

    •   Successfully represented an investor in several commercial real estate LLCs in a fraud and breach of fiduciary duty
        action against the LLCs’ manager.
    •   Represented stock and bondholders in a class action against a food distributor and its outside accounting firm that
        resulted in a $94 million recovery for the investors.
    •   Represented stockholders in a securities class action against a software company that resulted in a $5+ million
        recovery for the investors.
    •   Represented a hedge fund in a securities fraud action against a marketing company through which the hedge fund
        secured a $4 million recovery.
    •   Represented a state pension fund in a securities class action against an insurance company that resulted in a $93
        million recovery for stockholders.

In addition, Mr. Preston has provided pro bono services to the Legal Clinic for the Disabled and the Brady Center to Prevent
Gun Violence.

Mr. Preston served as law clerk for the Hon. William J. Nealon, U.S. District Court for the Middle District of Pennsylvania
and the Hon. Terrence R. Nealon, Court of Common Pleas, Lackawanna County, Pennsylvania.

Mr. Preston received his B.S. from The Citadel and his J.D. from the Villanova University School of Law.

Poorad Razavi

Poorad Razavi is an attorney at Cohen Milstein, and a member of the firm’s Catastrophic Injury & Wrongful Death and
Unsafe & Defective Products practice areas. Mr. Razavi’s practice focuses on products liability, vehicle defects, roadway
design and maintenance defects, trucking and car accidents, chemical exposure, negligent security, and multi-million
dollar wrongful death and catastrophic injury suits.

Mr. Razavi represents clients in state and federal courts across the nation, including in Florida, California, Indiana, Ohio,
Georgia, New York, Nevada, Michigan, Alabama, and Tennessee. He has litigated claims against all of the major insurance
carriers, as well as automobile, tire, and component part manufacturers, including General Motors, Honda, Chrysler,
Takata, and Continental, as well as highway guardrail manufacturers, installers and other contractors. Mr. Razavi has also
handled a broad range of non-traditional personal injury and wrongful death cases throughout the country, including
claims involving chemical and pesticide exposure, chlorine gas exposure, mold exposure, construction defect, boating
defect, negligent vehicle repairs, and negligent tractor-trailer operation.

What is particularly unique about Mr. Razavi’s experience is his background as a former civil litigation defense attorney,
which provides his clients the benefit of an advocate with a unique perspective into the mindset of insurance companies
and corporate defendants, and with a distinct understanding about how to maximize the value of a claim in order to
ensure that his clients receive maximum compensation for their injuries.

Mr. Razavi also has extensive experience in claims against the Department of Transportation across the country and other
private state contractors for roadway design and defect claims, and has litigated multiple roadway design and
maintenance defect claims resulting in multi-million dollar settlements and subsequent installation and remediation of
guardrails, re-paving, curbing, and rehabilitation of roadways in multiple counties.

Currently, Mr. Razavi is litigating the following notable matters:

    •   Lindsay X-LITE Guardrail Litigation: Cohen Milstein represents more than five families of decedents and victims of
        catastrophic injuries in a series of individual products liability, wrongful death and catastrophic injury lawsuits in


                                                             93
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 127 of 137 PageID #:659

        Tennessee and South Carolina state courts against the Lindsay Corporation and several related entities for
        designing, manufacturing, selling, and installing defective, X-Lite guardrails on state roadways.
    •   Ratha, et al v. Phatthana Seafood Co.: Cohen Milstein is representing seven Cambodian plaintiffs in a cross-border
        human rights lawsuit, involving human trafficking, forced labor, involuntary servitude, and peonage by factories
        in Thailand that produce shrimp and seafood for export to the United States.
    •   Saori Yamauchi, et al. v. Toyota Motor Corporation, et al.: Cohen Milstein and local New York co-counsel filed a
        product liability and personal injury complaint against Toyota Motor Corporation, Autoliv, and related entities on
        behalf of Saori Yamauchi. Mrs. Yamauchi sustained a catastrophic injury during an accident in her Toyota Sienna
        as a result of the vehicle’s airbag system deploying in a dangerous manner. The case is currently being litigated in
        the Supreme Court of the State of New York in Dutchess County.

Mr. Razavi has successfully litigated the following matters:

    •   Hand et al., v. Scott et.al: Cohen Milstein and Fair Elections Legal Network, a national voting rights organization,
        achieved a major victory on behalf of former felons in Florida, who claimed their constitutional rights had been
        infringed by Florida’s Clemency Board. U.S. District Court Judge Mark E. Walker ruled that the process by which
        Florida’s Clemency Board grants or denies former felons’ restoration of voting rights applications is
        unconstitutionally arbitrary and violates the U.S. Constitution’s First Amendment right of free association and free
        expression, as well as the Fourteenth Amendment.
    •   Quinteros, et al v. DynCorp, et al: Cohen Milstein represented over 2,000 Ecuadorian farmers and their families
        who suffered physical injuries and property damage as a result of aerial spraying of toxic herbicides on or near
        their land by DynCorp, a U.S. government contractor. A bellwether trial on behalf of the first six Ecuadorian clients
        came to a conclusion in April 2017, when the ten-person jury unanimously determined that DynCorp was
        responsible for the conduct of the pilots with whom it had subcontracted to conduct the chemical spraying after
        April 2003. This resolution allowed for a successful case settlement.

Additionally, Mr. Razavi initiated the investigation and discovery of a major nation-wide vehicle airbag defect resulting in
the filing of a subsequent class action against the world’s largest automobile manufacturers, in which he was selected to
the class action discovery committee.

Mr. Razavi is repeatedly selected as "Rising Star" by Florida Super Lawyers and a "Legal Elite Up and Comer" by Florida
Trend Magazine. Mr. Razavi is AV rated by Martindale-Hubbell.

Mr. Razavi is also a frequent writer and speaker. His articles have been published in Florida Justice Association’s Journal
and focus on preservation of evidence in fighting against the automobile industry, as well as defective guardrail and
roadway design. Annually, Mr. Razavi is a speaker at Florida Justice Association seminars, including “Identifying and
Developing Roadway and Guardrail Defect Claims” at FJA’s Advanced Trial Skills seminars.

In addition to his private practice, Mr. Razavi proudly serves the legal and local community, holding several prominent
Palm Beach County Bar Association roles, including being appointed Co-Chair for the Palm Beach County Bar Association’s
Annual Bench Bar Conference in 2016 and an elected Board Member for the Palm Beach County Justice Association from
2015 through present day 2017.

Mr. Razavi graduated from Indiana University with a B.S. in International Business and Business Economics. He received
his J.D. from the University of Cincinnati College of Law and was a Merit Scholarship recipient.

Takisha D. Richardson



                                                               94
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 128 of 137 PageID #:660

Takisha D. Richardson is an Associate at Cohen Milstein, and a member of the firm’s Catastrophic Injury & Wrongful Death
practice group, as well as the firm’s Sexual Abuse, Sex Trafficking, and Domestic Violence team. Ms. Richardson will focus
on representing child sexual abuse victims and adult survivors of sexual abuse.

Prior to joining Cohen Milstein, Ms. Richardson was an Assistant State Attorney and Chief of the Special Victims Unit of
the State Attorney’s office for Palm Beach County. She brings more than a decade of experience both as an attorney and
as a supervisor of a team responsible for the prosecution of crimes against children and the elderly, and sexually motivated
offenses. Prior to that role, she prosecuted felony cases at all levels and was an Assistant Public Defender.

Ms. Richardson has vast trial experience. To date, she has tried over 100 jury and non-jury trials, most of which involved
sexual abuse and/or homicide matters.

Past Successes:

    •   Jimmy Dac Ho: Ms. Richardson helped prosecute and incarcerate a former law enforcement officer for first-degree
        murder and kidnapping (with a firearm) of a 29 year old law school student, who worked as an escort.
    •   Stephen Budd: Ms. Richardson brought to trial a former fourth-grade teacher who was found guilty on five charges
        of sexual assault and sentenced to serve three consecutive life sentences on the first three charges and 15 years
        on each of the final two charges.
    •   Carlos Soto: Ms. Richardson successfully prosecuted the perpetrator involved in the sexual battery of a child. The
        bravery of the victim, who testified at trial, aided in the conviction. The perpetrator is now serving 45 years in
        prison.
    •   Jorge Gonzalez: Ms. Richardson prosecuted the perpetrator, who is now serving a life sentence in prison, for
        sexual battery of a seven year old child. The victim bravely told a family friend about the perpetrator's
        inappropriate sexual touching.

In Florida, Ms. Richardson is a member of the national Sex Abuse Response Team (SART), a countrywide coalition
responsible both for advocacy on behalf of victims of sexual abuse and for maintaining national Law Enforcement
protocols.

Ms. Richardson attended Florida Agricultural & Mechanical University in Tallahassee Florida, where she received her B.S.
in Political Science. She earned her J.D., from University of Florida’s Frederic G. Levin College of Law, where she was the
recipient of the Virgil Hawkins Scholarship.

While attending law school, Ms. Richardson was a member of the U.F. Trial Team where she earned the title Vice President
of Intramural Competitions and a Final Four Trial Team Competitor. She served as Vice President of the U.F. Black Law
Student’s Association.

Matthew W. Ruan

Matthew W. Ruan is Special Counsel at Cohen Milstein and a member of the firm's Antitrust practice group. In this role,
Mr. Ruan represents a broad range of individuals, businesses, and unions in civil litigation, with a focus on multi-district
class actions and antitrust litigation.

Mr. Ruan is currently litigating the following matters:

    •   Wallach v. Eaton Corp., et al. (D. Del.) (represent putative class of direct purchasers of heavy duty truck
        transmissions alleging monopolization and conspiracy claims against Eaton Corp. and various truck
        manufacturers)

                                                            95
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 129 of 137 PageID #:661

    •   In re Automotive Parts Antitrust Litigation (E.D. Mich.) (represent putative class of direct purchasers alleging price-
        fixing conspiracy against manufacturers of automotive bearings, windshield wiper systems, occupant safety
        systems, and various other automotive parts)

Prior to joining Cohen Milstein, Mr. Ruan was an associate attorney at Berman DeValerio. While there, he focused on
antitrust, securities, and consumer class actions. He also was an associate at Heins Mills & Olson, PLC and also served as a
judicial extern for the Hon. Blanch M. Manning of the U.S. District Court for the Northern District of Illinois.

Mr. Ruan graduated from the University of Chicago, with Honors, with an A.B. in Anthropology in 2000. He received his
J.D. from the University of Michigan Law School in 2003. During law school, Mr. Ruan served as the Associate Editor of
the Michigan Journal of International Law.

Mr. Ruan is not admitted in New York; his practice is under the supervision of partners of the firm.

Christina Donato Saler

Christina Donato Saler is an Of Counsel at Cohen Milstein, and a member of the firm’s Securities Litigation & Investor
Protection practice group.

Prior to joining Cohen Milstein in 2017, Ms. Saler was a securities class action litigator at a nationally recognized plaintiffs
law firm, where she distinguished herself as a skilled litigator and trusted client counselor of public pension funds and
other institutional investors.

Ms. Saler represents her clients in a broad range of securities, shareholder rights and derivative actions, as well as
consumer class actions. Ms. Saler gained substantial trial experience prosecuting First Amendment cases involving
individual plaintiffs against media defendants. She has been recognized by Law & Politics and the publishers of
Philadelphia Magazine as a Rising Star, as listed in the Super Lawyer’s publications (2011 – 2013).

Ms. Saler is currently involved in the following notable matters:

    •   Universal Health Services, Inc. Shareholder Derivative Litigation: Cohen Milstein represents Delaware County
        Employees’ Retirement Fund and Chester County Employees’ Retirement Fund in a shareholder derivative action
        alleging that nominal defendant Universal Health Services’ directors and officers breached their fiduciary duties
        of care and loyalty for failures in overseeing Universal Health Services’ operations and compliance with applicable
        laws and regulations pertaining to its billing practices for mental health patients, and breached their fiduciary
        duties of care and loyalty in connection with the federal securities disclosure violations. Ms. Saler is overseeing all
        aspects of the litigation before Delaware Chancery Court.
    •   In Re Liberty Tax, Inc. Securities Litigation: Cohen Milstein is representing IBEW Local 98 Pension Fund, as the Lead
        Plaintiff, and other purchasers of Liberty Tax stock, in a putative securities class action for violations of the
        Exchange Act related to the reckless use of the company by John Hewitt, co-founder and former CEO and
        Chairman, for his personal sexual exploits, thereby creating a hostile work environment and exposing the company
        to financial risk and liability. Ms. Saler is involved in all aspects of the litigation.
    •   Eric Weiner v. Tivity Health, Inc.: Cohen Milstein is representing Oklahoma Firefighters Pension and Retirement
        System, as the Lead Plaintiff, and other purchasers of Tivity Health stock, in a putative securities class actions for
        violations of the Exchange Act related to Tivity’s misleading the public about its relationship with United
        Healthcare, Inc. Ms. Saler is involved in all aspects of the litigation.

Ms. Saler also works closely with clients to keep them apprised of regulatory trends and legal decisions that may impact
the management of their funds. In this capacity, Ms. Saler is also the Editor of Cohen Milstein’s Shareholder Advocate, a

                                                              96
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 130 of 137 PageID #:662

quarterly publication focused specifically on legal issues relevant to the public retirement systems and institutional
investor community.

In 2017, Governor Tom Wolf of Pennsylvania appointed Ms. Saler to the Board of the Pennsylvania Humanities Council
whose mission is to find ways of using the humanities to help people take action for positive change in their lives and
communities, and demonstrate this effectiveness to leaders and organizations invested in making Pennsylvania a better
place to live. Ms. Saler is a member of the Executive Committee and Co-Chairs the Government Advocacy Committee.

Ms. Saler is also a volunteer at Philadelphia Volunteer Indigence Program (VIP), where she represents individuals in
jeopardy of losing their homes in the Philadelphia Common Pleas Court’s Mortgage Foreclosure Program.

Ms. Saler received her B.A. from Fairfield University. She received her J.D., with honors, from Rutgers University Law
School. In addition to other academic honors, Ms. Saler was selected for the Rutgers Law Journal and served as the Lead
Articles Editor. She is also the author of “Pennsylvania Law Should No Longer Allow a Parent’s Right to Testamentary
Freedom to Outweigh the Dependent Child’s ‘Absolute Right to Child Support,’” 34 Rutgers Law Journal, 235 (Fall 2002).

Ms. Saler’s professional career began in advertising. She was a Senior Account Executive with the Tierney Agency where
she managed various advertising campaigns and Verizon’s contractual relationship with its spokesperson James Earl Jones.

Raymond M. Sarola

Raymond M. Sarola is an Associate at Cohen Milstein and a member of the firm’s Whistleblower/False Claims Act and the
Ethics and Fiduciary Counseling practice groups.

Mr. Sarola represents whistleblowers in qui tam cases brought under the federal and state False Claims Act statutes in
industries that conduct business with the government, including health care, defense, and financial services. As a member
of the firm’s Ethics and Fiduciary Counseling practice, Mr. Sarola calls on his experience as a trustee on the New York City
pension fund boards in counseling public pension funds fiduciary issues.

Prior to joining Cohen Milstein, Mr. Sarola served as Senior Policy Advisor & Counsel in the Mayor's Office of the City of
New York, where he represented the Mayor and Commissioner of Finance on the boards of the City's pension systems
and deferred compensation plan and advised on legal issues regarding pension investments, benefit payments, securities
litigation and corporate governance initiatives. Previously, Mr. Sarola was a litigation associate at a noted defendants’
firm, where he focused on securities, antitrust, and other complex commercial litigation, and internal investigations.

Mr. Sarola’s government service and corporate defense litigation experience has been invaluable to his role in counseling
clients in their claims against the government and corporate entities.

Mr. Sarola has been involved in high-profile whistleblower cases including:

    •   United States et al., ex rel. Lauren Kieff, v. Wyeth: Mr. Sarola assisted in this qui tam action against the
        pharmaceutical company Wyeth, resulting in a $784.6 million settlement, the seventh-largest False Claims Act
        recovery on record.
    •   United States ex rel. Davis, et al. v. Southern SNF Management, Inc. et al.: Mr. Sarola was actively involved in this
        qui tam case in which the whistleblowers alleged the skilled nursing facilities in which they worked were involved
        in a multi-year scheme to increase the facilities’ Medicare reimbursement by assigning Medicare patients to levels
        of therapy far greater than medically appropriate and billing Medicare at the higher amounts associated with this
        unnecessary therapy. The government recovered $10 million from the defendants.


                                                            97
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 131 of 137 PageID #:663

Some of Mr. Sarola’s current representations include:

    •   A sealed qui tam action against a healthcare company alleging that it performed medically unnecessary
        procedures on patients covered by Medicare and Medicaid.
    •   A sealed qui tam action against a government contractor alleging that it inflated the rates it charged under a
        federal housing program.
    •   A sealed qui tam action against a national bank alleging fraudulent conduct involving the origination of mortgage
        loans that were insured by or sold to the government.
    •   A sealed qui tam action against a healthcare company for allegedly defrauding the government’s Electronic Health
        Record Incentive Programs.
    •   Sealed qui tam actions against pharmaceutical companies alleging that they overcharged the government
        healthcare programs for brand-name drugs.

Submissions under the Securities and Exchange Commission Whistleblower Program and the Internal Revenue Service
Whistleblower Program alleging securities and tax fraud against major financial services companies and other entities.
Mr. Sarola has published articles on whistleblower issues, including the use of statistical sampling to prove large fraud
cases. He has also published and spoken at conferences on pension fund fiduciary issues, in particular the SEC’s pay-to-
play rule. He is a member of Taxpayers Against Fraud, a nonprofit, public interest organization dedicated to combating
fraud against the Federal Government through the promotion and use of the False Claims Act.

In addition, Mr. Sarola currently represents the plaintiff in a pro bono matter, along with the Brady Center to Prevent Gun
Violence, that was brought against two firearms dealers and the mother of a man who shot and killed an innocent woman,
and which alleges that the firearms involved were acquired through illegal straw sales.

Mr. Sarola received his B.A. from the University of North Carolina at Chapel Hill, and earned his J.D. from the University of
Pennsylvania Law School, where he also earned a Certificate of Study in Business and Public Policy from the Wharton
School. While in law school, he was a Summer Intern for the Honorable Clarence Newcomer, United States District Court
for the Eastern District of Pennsylvania.

Aniko R. Schwarcz

Aniko R. Schwarcz is an attorney in the Civil Rights and Employment Practice group. She also serves as Director of Civil
Rights and Employment Case Development. In that capacity she investigates and develops new cases, and works with
other members of the Practice Group to advance litigation. Ms. Schwarcz is often the first point of professional contact
for prospective clients and other referral sources, and she has extensive experience working with current and prospective
class members.

At present, Ms. Schwarcz is working on cases involving claims of sex discrimination within municipal agencies, access to
health care for LGBT Federal employees, Equal Pay Act claims, and others. In her recent work on Jock et al v. Sterling
Jewelers Inc., a nationwide Title VII gender discrimination and Equal Pay Act case currently in arbitration, Ms. Schwarcz
played an key role interviewing and collecting affidavits from prospective class members, which were produced in support
of the successful motion for class certification. Prior to that, Ms. Schwarcz interviewed and filed hundreds of EEOC charges
on behalf of former class members in the Dukes v. Wal-Mart Stores, Inc. case.

Ms. Schwarcz attended Vanderbilt University, graduating cum laude with a B.A. in Social Policy, and received her J.D. from
the University of Maryland School of Law. Ms. Schwarcz, a practicing attorney, also holds an M.S.W. from the University
of Maryland School of Social Work. Her social work training provides her with deeper insight and a broadened capacity for
understanding both the social and economic effects of workplace discrimination on the firm’s clients.


                                                             98
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 132 of 137 PageID #:664

Julie S. Selesnick

Julie S. Selesnick is Of Counsel at Cohen Milstein and a member of the firm's Employee Benefits (ERISA) Practice Group.
She joined the firm in 2017 and represents the interests of employees, retirees, and plan participants and beneficiaries in
ERISA cases in the district court and on appeal.

Ms. Selesnick has represented a wide variety of clients on both sides of the aisle, in mediation, arbitration, and in state
and federal courts throughout the country. Prior to joining Cohen Milstein, Ms. Selesnick was an attorney at Zuckerman
Spaeder LLP. She also was a partner and trial attorney at Jackson & Campbell P.C.

Ms. Selesnick is an accomplished writer and has written hundreds of legal articles and blog posts, as well as non-legal
articles and blog posts. She has also ghost-written hundreds of pages of content on legal websites throughout the country.

Ms. Selesnick graduated Phi Beta Kappa and Pi Sigma Alpha from the San Diego State University with a B.A., cum laude,
and received her J.D., from the George Washington University School of Law, Order of the Coif.

Maya Sequeira

Maya Sequeira is an Associate at Cohen Milstein and a member of the Public Client practice group. Ms. Sequeira’s practice
focuses on the representation of state Attorneys General and other public-sector clients in investigations and lawsuits
involving health care fraud and other fraudulent and deceptive trade practices.

Ms. Sequeira’s recent representations include:

    •   Opioids Crisis Litigation & Investigation: Representing New Jersey in its consumer protection, Medicaid fraud, and
        nuisance lawsuit against Purdue Pharma; representing Indiana in its investigation of all actors contributing to the
        opioid crisis, including pharmaceutical manufacturers and opioid distributors.

Prior to joining Cohen Milstein, Ms. Sequeira practiced at Kaplan & Company, LLP and Sanford Heisler, LLP. Her work
focused on representing women in cases of gender and pregnancy discrimination and employees in cases of race
discrimination. While at Sanford Heisler, Ms. Sequeira co-authored an amicus brief to the United States Supreme Court in
support of reasonable accommodations for working pregnant women.

Ms. Sequeira served as Regional Voter Protection Director for Hillary For America and the Ohio Democratic Party during
the 2016 presidential campaign.

Ms. Sequeira graduated from Columbia University with a B.A. in Political Science in 2005. She completed her Post
Baccalaureate in Pre-Medical Studies in 2007, and earned her J.D. from the University of Michigan Law School in 2013.
During law school, Ms. Sequeira was a law clerk for the California Department of Justice, Corporate Fraud Division, and a
legal intern with the San Diego County Public Defender. She also served as a Student Attorney for the Pediatric Advocacy
Clinic and Class Representative on the Law School Senate.

Daniel Silverman

Daniel H. Silverman is an Associate and a member of the Antitrust Practice Group at Cohen Milstein, having joined the
firm in 2012. Mr. Silverman has prosecuted class actions on behalf of both consumers and employees in a variety of
industries in courts around the country. Among his successes, Mr. Silverman has helped litigate the following matters:



                                                            99
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 133 of 137 PageID #:665

    •   Domestic Drywall Antitrust Litigation: Cohen Milstein was co-lead counsel in an antitrust litigation alleging that
        the seven major U.S. manufacturers of drywall conspired to manipulate prices. The Court granted final approval
        of settlements that totaled more than $190 million.
    •   VFX/Animation Workers: In In re Animation Workers Antitrust Litigation (N.D. Cal.), Mr. Silverman represented a
        class of animation and visual effects workers in a lawsuit alleging that the defendants, who include Pixar, Lucasfilm
        Ltd. and DreamWorks Animation, secretly agreed not to solicit class members and to coordinate on compensation.
        The Court approved settlements with all of the defendants for a total of $168.5 million.
    •   Plasma-Derivative Protein Therapies Antitrust Litigation: Cohen Milstein was co-lead counsel for plaintiffs alleging
        a conspiracy to reduce the supply and increase prices of IVIG and Albumin—life-saving therapies derived from
        blood plasma. The lawsuit was resolved for $128 million to compensate customers who were overcharged for
        these vital therapies.

Mr. Silverman is currently involved in litigating the following notable matters:

    •   Interest Rate Swaps Antitrust Litigation: Cohen Milstein is co-lead counsel in a class action against several of the
        world’s largest investment banks that are alleged to have colluded with one another to crush competition in the
        trillion-dollar market for interest rate swaps, a type of financial derivative. The case is in active discovery.
    •   Mixed Martial Arts (MMA) Antitrust Litigation: Cohen Milstein is co-lead counsel in a class action on behalf of
        MMA fighters alleging that Zuffa LLC – commonly known as the Ultimate Fighting Championship or “UFC” – has
        unlawfully monopolized the markets for promoting live professional MMA bouts and for purchasing the services
        of professional MMA fighters.
    •   Rotavirus Vaccines Antitrust Litigation: Cohen Milstein developed and filed a proprietary case against Merck &
        Co., Inc. on behalf of a class of direct purchasers, alleging that Merck engaged in an anticompetitive bundled
        discount scheme to maintain its monopoly power in the rotavirus vaccines market after entry by GlasxoSmithKline
        plc (GSK).
    •   Prior to joining the firm, Mr. Silverman served as the Executive Director of Legal Economics, LLC, a Cambridge,
        Massachusetts-based firm specializing in the analysis of complex economic issues related to legal issues. At Legal
        Economics, he supported expert economic testimony in a variety of antitrust matters involving horizontal price-
        fixing, mergers, and loyalty discounts in industries ranging from health care and computer hardware to live music
        promotion. His experience at Legal Economics provides him with unique insight into the inner workings of expert
        testimony in antitrust matters. In addition, Mr. Silverman has represented public sector clients before the Federal
        Energy Regulatory Commission, state public utility commissions, and federal appellate courts.

Mr. Silverman is a magna cum laude graduate of Brown University, with a B.S. in Physics, where he was elected to Phi Beta
Kappa. He earned a J.D., magna cum laude, from Harvard Law School. In law school, he served as a Managing Editor of the
Harvard Environmental Law Review. Mr. Silverman also served as a summer associate at the U.S. Department of Justice in
the Environment and Natural Resources Division, Law and Policy Section.


Richard A. Speirs

Richard A. Speirs is Of Counsel at Cohen Milstein and a member of the firm’s Securities Litigation & Investor Protection
practice group. He has worked on many of the mortgage-backed securities fraud cases that were successfully litigated by
the firm. Currently, in addition to litigating securities fraud cases, Mr. Speirs is principally responsible for developing and
litigating the firm’s derivative and merger-related lawsuits.

Since joining the firm, Mr. Speirs has litigated the following notable matters:



                                                             100
www.cohenmilstein.com
        Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 134 of 137 PageID #:666

    •   Bear Stearns Mortgage Pass-Through Certificates Litigation: $505 million settlement by JPMorgan Chase & Co. to
        settle a class action litigation arising from Bear Stearns' sale of $27.2 billion of mortgage-backed securities that
        proved defective during the U.S. housing and financial crises.
    •   RALI MBS Litigation: $335 million settlement with Citigroup, Goldman Sachs and UBS. Cohen Milstein was lead
        counsel in a class action litigation alleging RALI and its affiliates sold shoddy MBS securities that did not meet the
        standards of their underwriters. Mr. Speirs was a critical member of the team of litigators, conducting fact
        discovery, deposing economic experts and preparing witnesses.
    •   Harborview MBS Litigation: $275 million settlement with Royal Bank of Scotland. Cohen Milstein was lead counsel
        in a complex case, in which presiding Judge Loretta A. Preska, of the U.S. District Court, Southern District of New
        York, commented on the “job well done” by the Cohen Milstein team.
    •   NovaStar Mortgage Backed Securities Litigation: $165 million settlement on behalf of investors in a Securities Act
        litigation involving billions of dollars of mortgage-backed securities underwritten by the Royal Bank of Scotland,
        Wachovia and Deutsche Bank.
    •   HEMT MBS Litigation: $110 million settlement on behalf of investors in mortgage-backed securities issued and
        underwritten by Credit Suisse after more than seven years of litigation, which included the first written decision
        certifying a Securities Act class of mortgage-backed securities in the country.
    •   Sino-Forest Corp. Securities Litigation: Cohen Milstein served as lead counsel for U.S. investors in securities fraud
        class action brought on behalf of investors in Sino-Forest Corp., a Canadian corporation, which achieved $150
        million in settlements from numerous defendants.
    •   Intuitive Surgical Inc. Derivative Litigation: Cohen Milstein was co-lead counsel in a now settled derivative action
        against the company’s directors and officers, asserting breaches of fiduciary duties and insider trading claims in
        connection with concealing regulatory compliance problems and safety defects in the company’s flagship product,
        the da Vinci robotic surgery system.
    •   Ocwen Financial Corp. Derivative Litigation: Cohen Milstein was co-lead counsel in a derivative action alleging that
        Ocwen’s board of directors breached their fiduciary duties by permitting a pervasive scheme of wrongdoing in
        violation of applicable federal and state consumer financial protection laws. The defendants had exposed Ocwen
        to substantial harm by concealing failures with respect to the Company’s compliance with regulations governing
        the servicing of mortgage loans, failing to establish adequate internal controls, permitting former Chairman and
        Chief Executive Officer to be involved in a series of improper self-dealing transactions and allowing insiders to
        trade on material adverse information. The litigation resulted in a settlement involving the adoption of significant
        corporate governance measures.

Mr. Speirs’ current notable matters include:

    •   Tower Research Capital: Representing Korean traders in a Commodity Exchange Act class action against a high
        frequency trading firm alleging manipulation of the market for KOSPI 200 futures contracts (the representative
        stock market index of South Korea and one of the most widely traded futures in the world) using spoofing or faked
        trades.
    •   New York State Common Retirement Fund, et al. v. Stephen A. Wynn, et al.: Representing the New York State
        Common Retirement Fund and the New York City Pension Funds in a derivative shareholder lawsuit against certain
        officers and directors of Wynn Resorts, Ltd. in light of their failure to hold Mr. Wynn, the former CEO and Chairman
        of the Board, accountable for his longstanding pattern of sexual abuse and harassment of Company employees.
        The lawsuit seeks to preserve stockholder value in Wynn Resorts, Ltd. by strengthening procedures for responding
        to claims of harassment and creating stronger governance and risk management controls at the Board level.
    •   Mr. Speirs is also actively involved in several matters involving derivative claims and related books and records
        demands under Delaware or other relevant state laws.

In a career spanning more than 30 years, Mr. Speirs has been lead or co-lead attorney in a number of securities class
actions where the court has issued an important decision under the federal securities laws. Among the issues decided
                                                            101
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 135 of 137 PageID #:667

were: the improper grouping of unaffiliated investors in a lead plaintiff motion (In re Telxon Corp. Securities Litigation, No.
5:98-cv-02876-KMO, 67 F. Supp. 2d 803 (N.D. Ohio 1999)); recommendation of default sanction against auditing firm for
discovery misconduct involving electronic audit work papers (Hayman v. PriceWaterhouseCoopers, No. 1:01-CV-1078,
2004 U.S. Dist. LEXIS 27295 (N.D. Ohio July 2, 2004)); and liability under Section 10(b) of a non-issuer for disclosures made
by the issuer (In re BP Prudhoe Bay Royalty Trust Securities Litigation, No. 2:06-cv-01505-MJP, 2007 U.S. Dist. LEXIS 83007
(W.D. Wash. Oct. 26, 2007)).

Mr. Speirs has appeared on numerous panels and legal events to discuss securities fraud and investor protection. He
attended Brooklyn College of the City University of New York, where he received a B.A., cum laude, and earned his J.D. at
Brooklyn Law School, where he earned the Order of the Coif.

Daniel R. Sutter

Daniel R. Sutter is an Associate at Cohen Milstein and a member of the Firm’s Employee Benefits practice group. In his
role, Mr. Sutter represents the interests of employees, retirees, plan participants and beneficiaries in ERISA cases across
the country.

Prior to becoming an Associate at the firm, Mr. Sutter served as a Legal Fellow in the Employee Benefits practice. In this
role he investigated, developed, and drafted complaints against major financial institutions for ERISA violations involving
complex investment vehicles. Mr. Sutter’s previous experience at Cohen Milstein also includes serving as a Law Clerk
(2013-2016) and as an Analyst (2010-2016); in both roles he researched potential cases for various practice groups. During
2015, Mr. Sutter served as a law clerk at the Consumer Financial Protection Bureau, Legal Division.

Mr. Sutter attended George Washington University, graduating with a B.A. in Finance in 2010. He earned his J.D. from the
George Washington University Law School in 2016. During law school, Mr. Sutter was a member of the Federal Circuit Bar
Journal. He also studied at the London School of Economics.

Catherine A. Torell

Catherine A. Torell is the Director of Securities Research and Analysis at Cohen Milstein, and is a member of the Securities
Litigation & Investor Protection practice group. As Director of Securities Research and Analysis, Ms. Torell has the exclusive
role of analyzing every securities case that is brought to the firm.

Ms. Torell is also responsible for thoroughly researching the factual and legal merits of all of the federal securities fraud
class actions filed in the United States. Based on her research, she generates written analyses to evaluate the merits of
each case for the firm’s Case Evaluation Committee and assesses the potential importance of the case to the firm’s clients.
As a result, she has played an integral role in helping to cultivate and significantly expand the Cohen Milstein’s investor
client base.

Ms. Torell also prepares the written analyses that are sent to the firm’s institutional clients. Those analyses describe and
evaluate the merits of the cases in which those clients have sustained substantial losses and include a recommendation
as to whether the firm believes the client should pursue a lead plaintiff role in the case.

Prior to focusing exclusively on her current role, Ms. Torell also actively participated in many of the firm’s notable securities
class actions, including In re Parmalat Securities Litigation 376 F. Supp. 2d 472 (S.D.N.Y. 2005).

Ms. Torell has been practicing law for more than 25 years. Prior to joining Cohen Milstein, Ms. Torell was counsel at a
number of prominent plaintiffs’ class action firms, serving in co-lead and leadership positions in numerous successful class
action cases that resulted in settlements collectively totaling hundreds of millions of dollars for the clients she

                                                              102
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 136 of 137 PageID #:668

represented. She served as a co-lead counsel in In re Providian Financial Securities Litigation, which resulted in a $38
million settlement. In approving the settlement, the Court remarked on the "extremely high quality" and "skill and
efficiency" of plaintiffs' counsel's work throughout the litigation.

Ms. Torell attended Stony Brook University, receiving a B.A., magna cum laude, in Political Science, and earned her J.D.
from St. John's University School of Law, where she was the recipient of the Federal Jurisprudence Award.


Times Wang

Times Wang is an Associate at Cohen Milstein and a member of the Securities Litigation & Investor Protection practice
group.

Mr. Wang joined Cohen Milstein in 2014 from a top-tier litigation firm in California. He is interested in bringing cases that
promote integrity in the marketplace.

Mr. Wang is currently litigating the following notable matters:

    •   Yahoo! Human Rights Fund Litigation: Mr. Wang represents Chinese dissidents in a case alleging that Yahoo! Inc.
        and others breached their duties as trustees of a $17.3 million charitable trust meant to benefit persons
        imprisoned in China for exercising their freedom of expression online, resulting in at least $13 million of the trust
        being squandered. Mr. Wang is the lead attorney on the case, which is pending in the U.S. District Court for the
        District of Columbia. A New York Times story about the case is available here.
    •   Tower Research Capital: Mr. Wang represents Korean traders in a market manipulation case against Tower
        Research Capital, a New York high-frequency trading firm. Mr. Wang was the principal drafter of much of the
        winning appellate briefs in a successful appeal to the Second Circuit, which raised novel questions about the
        application of the Supreme Court’s landmark decision in Morrison v. National Australia Bank, 561 U.S. 247 (2010)
        to electronic exchanges.
    •   Miller Energy/KPMG: Mr. Wang represents shareholders in a case alleging that KPMG conducted sham audits of
        Miller Energy Resources, Inc., grossly inflating the value of Miller Energy’s Alaskan oil & gas assets, and enabling
        Miller Energy to perpetuate a years-long fraud that ultimately resulted in Miller Energy’s bankruptcy, as well as
        SEC charges. Mr. Wang was the principal drafter of significant portions of the operative pleadings and briefs, and
        is also leading a parallel effort to obtain relevant documents from the SEC through FOIA. The case is pending in
        the U.S. District Court for the Eastern District of Tennessee.

His successes include:

    •   NovaStar MBS Litigation: $165 million settlement. Mr. Wang was a key member of the Cohen Milstein team in
        this billion-dollar case. Mr. Wang took the depositions of senior investment bankers and mortgage executives,
        including of individual defendants, obtaining key testimony. Mr. Wang also supervised fact and expert discovery,
        and developed important legal and factual theories for advancing the case. The case alleged that NovaStar, the
        Royal Bank of Scotland, Wachovia, and Deutsche Bank dumped mortgage-backed securities on investors by falsely
        representing that those securities met certain underwriting criteria, when the truth was that the securities did not
        meet those standards at all.
    •   Harman Industries International Inc. Securities Litigation: $28.25 million settlement. Mr. Wang was the main
        associate on the Cohen Milstein team in this class action. Mr. Wang was the principal drafter of the briefs in a
        successful appeal to the U.S. Court of Appeals for the D.C. Circuit, as well as of the briefs successfully opposing
        defendants’ petitions for rehearing and certiorari. Mr. Wang was then instrumental in advancing the case after it
        was remanded to the lower court, and played a leading role in fact and expert discovery, class-certification

                                                            103
www.cohenmilstein.com
         Case: 1:19-cv-01741 Document #: 25-4 Filed: 03/19/19 Page 137 of 137 PageID #:669

        briefing, and depositions, including by taking the deposition of defendants’ class-certification expert. The D.C.
        Circuit’s ruling was a significant win for investors, and clarified that defendants cannot escape liability under the
        “safe harbor” for “forward-looking statements” in the Private Securities Litigation Reform Act of 1995 if their
        warnings fail to apprise investors of important risks that exist at the time the forward-looking statements are
        made.
    •   BP Securities Litigation: $175 million settlement. Cohen Milstein was co-lead counsel in the litigation, which
        settled on the eve of trial. Mr. Wang joined the litigation team at a critical moment, briefing numerous case-
        dispositive issues in connection with summary judgment.

In 2018, Mr. Wang was selected to the Washington, D.C. Super Lawyer Rising Stars list.

Mr. Wang has devoted significant effort to advancing human rights in the U.S. and abroad, including by litigating cases
seeking to protect Constitutional rights and to preserve funding for human rights causes, as well as by taking on numerous
human rights projects during his time at the NYU School of Law. Mr. Wang’s op-eds on the topic have been published in
The Washington Post, “For Obama and China, a Human-Rights Opportunity,” November 13, 2009, and The Globe & Mail,
“When Trudeau Visits China, Spare a Thought for My Father,” August 26, 2016 , and his work on the Yahoo! Human Rights
Fund Litigation and on domestic human rights violations have been reported on by the New York Times, Forbes, and the
Los Angeles Times.

He earned his J.D., cum laude, from New York University School of Law in 2011, where, in addition to his human rights
work, he served as Articles Editor for the Annual Survey of American Law. He earned his B.A. in East Asian Studies, with
Great Distinction, from McGill University in 2007.

Mr. Wang is conversational in Mandarin and French.

Mr. Wang serves on the board of Lobbyists4Good, a startup nonprofit focused on enabling ordinary Americans to amplify
their voice in Washington, D.C., using crowdfunded lobbying.

Jessica Weiner

Jessica Weiner is an Associate at Cohen Milstein, and a member of the Antitrust practice group. In this role, Ms. Weiner
represents a broad range of individuals and businesses in civil litigation, with a focus on multi-district class actions and
antitrust litigation.

Prior to joining the firm, Ms. Weiner clerked for the Honorable Helene N. White of the U.S. Court of Appeals for the Sixth
Circuit. She also clerked for the Honorable Lawrence E. Kahn of the U.S. District Court for the Northern District of New
York.

Ms. Weiner graduated from Cornell University with a B.A. in Industrial and Labor Relations in 2009. She received her J.D.
from Harvard Law School, cum laude, in 2014. During law school, Ms. Weiner served as an Article Editor and Online Editor
of the Harvard Journal of Law & Gender.




                                                            104
www.cohenmilstein.com
